Exhibit 10.1
EXECUTION VERSION
FOURTH AMENDMENT
TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
May 12, 2011 and is entered into by and among SITEL, LLC, a Delaware limited
liability company (the “U.S. Borrower”), CLIENTLOGIC HOLDING LIMITED, a company
incorporated in England and Wales under company number 3530981 (the “UK
Borrower”), SITEL CANADA CORPORATION (f/k/a ClientLogic Canada Corporation), an
Ontario corporation (the “Canadian Borrower” and collectively with the U.S.
Borrower and the UK Borrower, the “Borrowers”), SITEL WORLDWIDE CORPORATION
(f/k/a ClientLogic Corporation), a Delaware corporation (“Holdings”), GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent (“Administrative
Agent”), acting with the consent of the Requisite Lenders, the L/C ISSUERS
listed on the signature pages hereto, the SWING LINE LENDERS listed on the
signature pages hereto, and, for purposes of Section VI hereof, the GUARANTORS
listed on the signature papers hereto, and is made with reference to that
certain CREDIT AGREEMENT dated as of January 30, 2007 (as amended through the
date hereof, the “Credit Agreement”) by and among the Borrowers, Holdings, the
subsidiaries of the Borrowers named therein, the Lenders, the Administrative
Agent, the Collateral Agent and the other Agents named therein. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement after giving effect to this Amendment.
RECITALS
     WHEREAS, the Credit Parties have requested that Requisite Lenders, L/C
Issuers and Swing Line Lenders agree to amend certain provisions of the Credit
Agreement as provided for herein;
     WHEREAS, subject to certain conditions, each Lender that executes and
delivers a signature page to this Amendment specifically in the capacity of a
“Consenting Lender” or is deemed to be a "Consenting Lender” pursuant to
Section II will have agreed, upon the Fourth Amendment Effective Date, to the
terms of this Amendment but not to have agreed to convert any of its Original
Revolving Loans, Original Revolving Commitments and Original Term Loans, as
applicable, into Extended Revolving Loans, Extended Revolving Commitments and
Extended Term Loans, as applicable, on the Fourth Amendment Effective Date;
     WHEREAS, subject to certain conditions, each Lender that executes and
delivers a signature page to this Amendment specifically in the capacity of an
“Extending Lender” will have agreed, upon the Fourth Amendment Effective Date,
to the terms of this Amendment and will have agreed to convert any or all of its
Original Revolving Loans, Original Revolving Commitments and Original Term
Loans, as applicable, into Extended Revolving Loans, Extended Revolving
Commitments and Extended Term Loans, as applicable, on the Fourth Amendment
Effective Date, in each case, as more fully set forth on such Lender’s signature
page hereto;

 



--------------------------------------------------------------------------------



 



     WHEREAS, subject to the terms and conditions set forth herein and in the
Credit Agreement as amended hereby, each Swing Line Lender, by its execution and
delivery of a signature page to this Amendment, will have agreed, upon the
Fourth Amendment Effective Date, to continue its commitment to make Swing Line
Loans in accordance with the Credit Agreement as amended hereby; and
     WHEREAS, subject to the terms and conditions set forth herein and in the
Credit Agreement as amended hereby, each L/C Issuer, by its execution and
delivery of a signature page to this Amendment, will have agreed, upon the
Fourth Amendment Effective Date, to continue its commitment to issue Letters of
Credit in accordance with the Credit Agreement as amended hereby.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
     A. The Credit Agreement is hereby amended and modified in its entirety from
and after the Fourth Amendment Effective Date as reflected in the Amended
Agreement (as defined below) attached hereto as Annex I. Any provision of the
Credit Agreement that is different from that set forth in the Amended Agreement
from and after the Fourth Amendment Effective Date shall be superseded in all
respects by the provisions of the Amended Agreement.
     B. Exhibit 9.1(a) is hereby amended and restated in its entirety to read as
set forth in Annex II to this Amendment.
     C. The Credit Agreement is hereby amended by adding new Exhibits B, C, D, E
and F thereto in the form of Annexes III, IV, V, VI and VII, respectively, to
this Amendment.
SECTION II. AMENDMENT FEES
     A. Each Lender that shall execute a counterpart hereof and return such
counterpart to the Administrative Agent prior to 5:00 p.m., New York City time,
on May 10, 2011, shall be entitled to an amendment fee (collectively, the
“Amendment Fees") payable upon the Fourth Amendment Effective Date as provided
in Section III below equal to 0.25% of the sum of (a) the outstanding Term Loans
of such Lender and (b) the Revolving Commitment (whether used or unused) of such
Lender, in each case, as calculated on the Fourth Amendment Effective Date. The
Amendment Fees payable under this Section II to a Lender shall be paid to the
Administrative Agent for the account of such Lender, shall be paid in
immediately available funds and, once paid, shall not be refundable under any
circumstances. For the avoidance of doubt, the parties hereto agree that no
Amendment Fee shall be payable unless the Fourth Amendment Effective Date shall
occur. In the event that a Lender executes a counterpart hereof, but such
counterpart fails to specify whether such Lender is a Consenting Lender or an
Extending Lender, such Lender shall be deemed to be a Consenting Lender unless,
prior to the Fourth Amendment Effective Date, such Lender notifies the
Administrative Agent and the Borrowers in writing that it is an Extending
Lender.

2



--------------------------------------------------------------------------------



 



SECTION III. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective only upon the satisfaction of all of
the following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the "Fourth Amendment Effective Date”) and the
modifications to the terms of the Credit Agreement set forth in Section I hereof
shall thereafter be effective and accordingly the Borrowers will not have any
obligation to comply with the terms of Section 6.9 of the Credit Agreement as
such provisions existed prior to giving effect to this Amendment but instead
will be obligated to comply with the terms of Section 6.9 of the Credit
Agreement as amended by this Amendment:
     A. Execution. Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
(ii) (x) consent and authorization from Requisite Lenders to execute this
Amendment on their behalf or (y) a counterpart signature of this Amendment duly
executed by Requisite Lenders.
     B. Fees. Administrative Agent shall have received (i) the Amendment Fees
and all other fees and other amounts due and payable by Borrowers to the
Administrative Agent or any of its Affiliates on or prior to the Fourth
Amendment Effective Date and (ii) to the extent invoiced to the Borrowers,
reimbursement or other payment of all out-of-pocket expenses (including the
reasonable fees and expenses of Latham & Watkins LLP) required to be reimbursed
or paid by Holdings or any of the Borrowers hereunder, any other Loan Document
or any separate agreements entered into between Holdings, the Borrowers and
Administrative Agent.
     C. Necessary Consents. Each Credit Party shall have obtained all material
consents, including the approvals of its board of directors or similar governing
body, necessary or advisable in connection with the transactions contemplated by
this Amendment.
     D. Legal Opinion. Borrowers shall have delivered an opinion of U.S. counsel
reasonably acceptable to the Administrative Agent as to any matters reasonably
requested by the Administrative Agent.
SECTION IV. CONDITIONS SUBSEQUENT
     The Credit Parties shall deliver, or cause to be delivered, to
Administrative Agent no later than the date occurring sixty (60) days after the
Fourth Amendment Effective Date (or such later date as may be acceptable to the
Administrative Agent in its sole and absolute discretion):
     A. Legal Opinions. Opinions of UK counsel and Canadian Counsel to the
Credit Parties, in each case, reasonably acceptable to the Administrative Agent
as to any matters reasonably requested by the Administrative Agent.
     B. Mortgage Modifications. To the extent reasonably determined to be
necessary by the Administrative Agent, each of the following items:

3



--------------------------------------------------------------------------------



 



     (i) fully executed and notarized mortgage modifications (each, a “Mortgage
Modification”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Mortgaged Property;
     (ii) an opinion of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) in each state in which a Mortgaged Property is located with
respect to the enforceability of the form(s) of Mortgage Modifications to be
recorded in such state with respect to such Mortgaged Properties and such other
matters as Collateral Agent may reasonably request, in each case in form and
substance reasonably satisfactory to Collateral Agent; and
     (iii) with respect to the lender’s title insurance policy insuring each
Mortgaged Property, a mortgage modification endorsement, executed by a title
company that is reasonably satisfactory to Collateral Agent with respect to each
Mortgaged Property that is in form and substance reasonably satisfactory to
Collateral Agent, insuring that the validity, enforceability and priority of the
applicable mortgage and that the effectiveness of such title policy shall remain
unchanged following recordation of the related Mortgage Modification.
SECTION V. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders, Swing Line Lenders and L/C Issuers to enter
into this Amendment and to amend the Credit Agreement in the manner provided
herein, each Credit Party which is a party hereto represents and warrants to
each Lender, Swing Line Lender and L/C Issuer that the following statements are
true and correct in all material respects:
     A. Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Loan Documents to which it is a party.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Loan
Documents have been duly authorized by all necessary action on the part of each
Credit Party.
     C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Loan Documents to which it is a party: (a) do not contravene any
provision of such Person’s charter, bylaws or partnership or operating
agreement, memorandum or articles of association (or equivalent) as applicable;
(b) do not violate any applicable law or regulation, or any order or decree of
any court or Governmental Authority except where such violation would not
reasonably be expected to have a Material Adverse Effect; (c) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound except where such conflict, breach or default would not reasonably be
expected to have a Material Adverse Effect; (d) do not result in the creation or
imposition of any Lien upon any

4



--------------------------------------------------------------------------------



 



material property of such Person other than those in favor of Collateral Agent,
on behalf of itself and Secured Parties, pursuant to the Loan Documents other
than Liens permitted under the Credit Agreement; and (e) do not require the
consent or approval of any Governmental Authority, other than those that have
been (or will be within any applicable statutory time limits) duly obtained,
made or complied with prior to the Fourth Amendment Effective Date.
     D. Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section III of the Amended
Agreement are and will be true and correct in all material respects on and as of
the Fourth Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     E. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.
SECTION VI. ACKNOWLEDGMENT AND CONSENT
     Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document).
     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Loan Documents to which it
is a party or otherwise bound are true and correct in all material respects on
and as of the Fourth Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

5



--------------------------------------------------------------------------------



 



SECTION VII. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
     (ii) This Amendment shall be deemed a “Loan Document” for all purposes
under the Credit Agreement.
     (iii) Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
     (iv) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
     B. Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and (b) the application of the
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether such enforceability is
considered in equity or at law).
     C. Disclosure. Holdings, the Borrowers and the Administrative Agent hereby
each advises the Lenders that J. Aron & Company, an affiliate of GSCP, is party
to an Interest Rate Protection Agreement with one or more of the Borrowers. In
such transaction, J. Aron & Company is acting solely as a principal (including
with respect to any rights and remedies thereunder) and is not in any way acting
as an agent or fiduciary for the Borrowers, Holdings or the Lenders, the
Administrative Agent or any other person in connection therewith.
     D. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     E. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO

6



--------------------------------------------------------------------------------



 



CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OTHER THAN THOSE OF THE STATE OF NEW YORK.
     F. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
     G. Electronic Execution. The words “execution,” “signed,” “signature,” and
words of like import shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
[Remainder of this page intentionally left blank.]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          U.S. BORROWER:   SITEL, LLC
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



          UK BORROWER:   CLIENTLOGIC HOLDING LIMITED
      By:   /s/ John Hayward         Name:   John Hayward        Title:  
Secretary      CANADIAN BORROWER   SITEL CANADA CORPORATION
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



          HOLDINGS:   SITEL WORLDWIDE CORPORATION
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Global Chief Financial Officer      GUARANTORS:   SITEL OPERATING CORPORATION
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SERVICE ZONE HOLDINGS, LLC
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        CATALOG RESOURCES, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



            1293219 ONTARIO INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        1293220 ONTARIO INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL MEXICO S.A. DE C.V.
      By:   /s/ David Beckman         Name:   David Beckman        Title:  
Secretary        CLIENTLOGIC (UK) HOLDING LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Director   
    CLIENTLOGIC LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Director   
 

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



            CLIENTLOGIC (UK) LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
    SITEL INTERNATIONAL, LLC
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        NATIONAL ACTION FINANCIAL SERVICES, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL CUSTOMER CARE, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL TELESERVICES CANADA, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



            SITEL (BVI) INTERNATIONAL, INC.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL EUROPE LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
    SITEL UK LIMITED
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
    SITEL NEW ZEALAND LIMITED
      By:   /s/ Steven Barker         Name:   Steven Barker        Title:  
Director        CLIENTLOGIC B.V.
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman   
 

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



            SYSTEMS INTEGRATED TELEMARKETING NETHERLANDS B.V.
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board        SITEL GMBH
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board        SRM INKASSO GMBH
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board        SITEL IBERICA TELESERVICES, S.A.U.
      By:   /s/ Pedro Lozano         Name:   Pedro Lozano        Title:  
Director        SITEL BELGIUM NV
      By:   /s/ Tim Schuh         Name:   Tim Schuh        Title:   Chairman of
Board     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



            SITEL FINANCE CORP.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL PANAMA, S.A.
      By:   /s/ Patrick Tolbert         Name:   Patrick Tolbert        Title:  
Chief Financial Officer        SITEL PHILIPPINES CORPORATION
      By:   /s/ Steven Barker         Name:   Steven Barker        Title:  
Director        SITEL INDIA LIMITED
      By:   /s/ David Beckman         Name:   David Beckman        Title:  
Director     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent
      By:   /s/ Gabe Jacobson         Name:   Gabe Jacobson        Title:  
Authorized Signatory     

Fourth Amendment Signature Page

 



--------------------------------------------------------------------------------



 



 
 
CREDIT AGREEMENT
Dated as of January 30, 2007,
as amended as of December 9, 2008,
as amended as of April 21, 2009,
as amended as of February 18, 2010, and
as amended as of May 12, 2011
among
SITEL, LLC,
as U.S. Borrower,
CLIENTLOGIC HOLDING LIMITED,
as UK Borrower,
SITEL CANADA CORPORATION,
as Canadian Borrower,
THE OTHER CREDIT PARTIES SIGNATORY HERETO
FROM TIME TO TIME,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Joint Bookrunner, Collateral Agent and Administrative
Agent,
GE CAPITAL MARKETS, INC.,
as Joint Lead Arranger and Joint Bookrunner,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
Syndication Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. AMOUNT AND TERMS OF CREDIT
    3  
 
       
1.1 Credit Facilities
    3  
1.2 Letters of Credit
    22  
1.3 Prepayments
    24  
1.4 Use of Proceeds
    28  
1.5 Interest and Applicable Margins
    29  
1.6 Fees
    34  
1.7 Receipt of Payments
    36  
1.8 Application and Allocation of Payments
    36  
1.9 Loan Accounts and Accounting
    37  
1.10 Indemnity
    39  
1.11 Taxes
    43  
1.12 Capital Adequacy; Increased Costs; Illegality
    47  
1.13 Currency Conversion
    49  
1.14 Judgment Currency; Contractual Currency
    49  
1.15 Single Loan
    50  
1.16 Mitigation
    50  
1.17 Extensions of Loans and Commitments
    51  
1.18 Refinancing Facilities
    64  
 
       
2. CONDITIONS PRECEDENT
    69  
 
       
2.1 Conditions to the Initial Loans
    69  
2.2 Further Conditions to Each Loan Made After the Closing Date
    71  
 
       
3. REPRESENTATIONS AND WARRANTIES
    72  
 
       
3.1 Corporate Existence; Compliance with Law
    72  
3.2 Corporate Power, Authorization, Enforceable Obligations
    73  
3.3 Material Adverse Effect
    73  
3.4 Ownership of Property; Liens
    73  
3.5 Government Regulation
    74  
3.6 Margin Regulations
    74  
3.7 Taxes
    74  
3.8 Employee Benefit Plans
    74  
3.9 No Litigation
    75  
3.10 Full Disclosure
    76  
3.11 Environmental Matters
    76  
3.12 Solvency
    77  
3.13 PATRIOT Act
    77  
3.14 Financial Administration Act (Canada)
    77  
3.15 No Financial Assistance
    77  

 



--------------------------------------------------------------------------------



 



         
4. FINANCIAL STATEMENTS AND INFORMATION
    77  
 
       
4.1 Financial Statements and Information
    77  
 
       
5. AFFIRMATIVE COVENANTS
    78  
 
       
5.1 Maintenance of Existence and Conduct of Business
    78  
5.2 Payment of Charges
    78  
5.3 Books and Records
    78  
5.4 Insurance
    79  
5.5 Compliance with Laws
    79  
5.6 Supplemental Disclosure
    79  
5.7 Environmental Matters
    80  
5.8 Real Estate
    80  
5.9 Further Assurances and Collateral
    80  
5.10 Future Credit Parties
    81  
5.11 Post-Closing Requirements
    82  
5.12 Interest Rate Protection
    83  
5.13 Maintenance of Ratings
    83  
5.14 Lender Meetings
    83  
5.15 Financial assistance
    83  
5.16 Credit Parties
    83  
5.17 Deposit Accounts
    83  
 
       
6. NEGATIVE COVENANTS
    84  
 
       
6.1 Mergers, Subsidiaries, Etc.
    84  
6.2 Investments; Loans and Advances
    86  
6.3 Indebtedness
    88  
6.4 Affiliate Transactions
    91  
6.5 Capital Structure and Business
    91  
6.6 Guaranteed Indebtedness
    92  
6.7 Liens; Restrictive Agreements
    92  
6.8 Sale of Equity Interests and Assets
    92  
6.9 Financial Covenants
    94  
6.10 Sale-Leasebacks
    94  
6.11 Restricted Payments
    95  
6.12 Change of Fiscal Year
    96  
6.13 Restrictions on Activities of Holdings Company and Senior Notes
Co-Issuer(s).
    96  
6.14 Amendments or Waivers with respect to Senior Notes.
    96  
 
       
7. TERMINATION
    97  
 
       
7.1 Termination
    97  
7.2 Survival of Obligations Upon Termination of Financing Arrangements
    97  

ii 



--------------------------------------------------------------------------------



 



         
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    97  
 
       
8.1 Events of Default
    97  
8.2 Remedies
    99  
8.3 Waivers by Credit Parties
    100  
 
       
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    100  
 
       
9.1 Assignment and Participations
    100  
9.2 Appointment of Agents
    107  
9.3 General Immunity
    107  
9.4 Agents Entitled to Act as Lender
    109  
9.5 Lenders’ Representations, Warranties and Acknowledgement
    109  
9.6 Indemnification
    110  
9.7 Successor Agent
    110  
9.8 Setoff and Sharing of Payments
    112  
9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
    112  
9.10 Authorization to Execute Loan Documents
    115  
9.11 Collateral Documents and Guaranty; Rights Under Hedging Agreements
    116  
9.12 Fondé de Pouvoir
    117  
 
       
10. SUCCESSORS AND ASSIGNS
    118  
 
       
10.1 Successors and Assigns
    118  
 
       
11. MISCELLANEOUS
    118  
 
       
11.1 Complete Agreement; Modification of Agreement
    118  
11.2 Amendments and Waivers
    118  
11.3 Fees and Expenses
    120  
11.4 No Waiver
    121  
11.5 Remedies
    121  
11.6 Severability
    121  
11.7 Conflict of Terms
    121  
11.8 Confidentiality
    121  
11.9 GOVERNING LAW
    122  
11.10 Notices
    123  
11.11 Section Titles
    124  
11.12 Counterparts
    124  
11.13 WAIVER OF JURY TRIAL
    124  
11.14 Press Releases and Related Matters
    125  
11.15 Reinstatement
    125  
11.16 Advice of Counsel
    125  
11.17 No Strict Construction
    125  
11.18 PATRIOT Act Notice
    126  
11.19 Mandatory Costs
    126  

iii 



--------------------------------------------------------------------------------



 



         
11.20 Joint and Several Liability
    127  
11.21 Evidence of Debt for Purposes of Executive Proceedings in Spain
    127  
11.22 Spanish Formalities
    128  
11.23 Limitations Act, 2002 (Ontario)
    128  
11.24 Release of Credit Parties
    128  
 
       
12. DEBT ALLOCATION MECHANISM
    128  
 
       
12.1 Implementation of DAM
    128  
12.2 Letters of Credit
    129  
12.3 Net Payments Upon Implementation of DAM Exchange
    131  

iv 



--------------------------------------------------------------------------------



 



INDEX OF APPENDICES

         
Annex A (Recitals)
  —   Definitions
Annex B (Section 1.2)
  —   Letters of Credit under the U.S. Revolving Credit Facility
Annex C (Section 1.2)
  —   Letters of Credit under the Canadian Revolving Credit Facility
Annex D (Section 1.2)
  —   Letters of Credit under the UK Revolving Credit Facility
Annex E (Section 4.1(a))
  —   Financial Statements and Projections — Reporting
Annex F (Section 6.9)
  —   Financial Covenants
Annex G
  —   Reserved
Annex H (Section 11.10)
  —   Notice Addresses
Annex I (from Annex A-Commitments definition)
  —   Commitments as of Closing Date
 
       
Exhibit 1.1(a)-1(i)
  —   Form of Notice of U.S. Revolving Credit Advance
Exhibit 1.1(a)-1(ii)
  —   Form of U.S. Revolving Note
Exhibit 1.1(a)-2(i)
  —   Form of Notice of Canadian Revolving Credit Advance
Exhibit 1.1(a)-2(ii)
  —   Form of Canadian Revolving Note
Exhibit 1.1(a)-3(i)
  —   Form of Notice of UK Revolving Credit Advance
Exhibit 1.1(a)-3(ii)
  —   Form of UK Revolving Note
Exhibit 1.1(b)-1(i)
  —   Form of U.S. Term Note
Exhibit 1.1(b)-2(i)
  —   Form of Euro Term Note
Exhibit 1.1(b)-3(i)
  —   Form of Sterling Term Note
Exhibit 1.1(c)(ii)
  —   Form of U.S. Dollars Swing Line Note
Exhibit 1.1(d)(ii)
  —   Form of Canadian Dollars Swing Line Note
Exhibit 1.1(e)(ii)
  —   Form of Euro Swing Line Note
Exhibit 1.1(f)(ii)
  —   Form of Sterling Swing Line Note
Exhibit 1.5(e)
  —   Form of Notice of Conversion/Continuation
Exhibit 2.1(a)
  —   Form of Specified Representations Certificate
Exhibit 2.1(l)
  —   Form of Initial Notice of Advance
Exhibit 9.1(a)
  —   Form of Assignment Agreement
Exhibit A
  —   Form of Affiliate Subordination Agreement
Exhibit B
  —   Form of Term Loan Extension Request
Exhibit C
  —   Form of Revolving Loan Extension Request
Exhibit D
  —   Form of Extension Election
Exhibit E
  —   Form of Extension Agreement
Exhibit F
  —   Form of Joinder Agreement
Schedule 1.1
  —   Agents’ and Swing Line Lenders’ Representatives
Disclosure Schedule 3.11
  —   Environmental Matters
Disclosure Schedule 5.11
  —   Post-Closing Requirements
Disclosure Schedule 6.2(b)
  —   Existing Investments
Disclosure Schedule 6.3
  —   Existing Indebtedness
Disclosure Schedule 6.7
  —   Existing Liens

v 



--------------------------------------------------------------------------------



 



          This CREDIT AGREEMENT, dated as of January 30, 2007, as amended by the
First Amendment, dated as of December 9, 2008, the Second Amendment, dated as of
April 21, 2009, the Third Amendment, dated as of February 18, 2010, and the
Fourth Amendment, dated as of May 12, 2011, among SITEL, LLC, a Delaware limited
liability company (“U.S. Borrower”); CLIENTLOGIC HOLDING LIMITED, a company
incorporated in England and Wales under company number 3530981 (“UK Borrower”);
SITEL CANADA CORPORATION, an Ontario corporation (“Canadian Borrower”; and
Canadian Borrower, collectively with U.S. Borrower and UK Borrower, the
“Borrowers”); the other Credit Parties (such capitalized term and all other
capitalized terms used in this preamble, the recitals set forth below and
elsewhere in this Agreement shall have the meanings ascribed to them in Annex A)
signatory hereto; the Lenders signatory hereto; GOLDMAN SACHS CREDIT PARTNERS
L.P., as Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together
with its permitted successor(s) in such capacity, “Administrative Agent”) and
Collateral Agent (together with its permitted successor(s) in such capacity,
“Collateral Agent”); and GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication
Agent (in such capacity, “Syndication Agent”).
RECITALS
          WHEREAS, Lenders have agreed to extend certain credit facilities
consisting of (i) a $550,000,000 U.S. Term Loan to U.S. Borrower, (ii) a
€51,447,419.48 Euro Term Loan and a £30,000,000 Sterling Term Loan to UK
Borrower, (iii) a $50,000,000 revolving credit facility to be made available to
U.S. Borrower, (iv) a $7,000,000 revolving credit facility to be made available
to Canadian Borrower in Canadian Dollars and (v) a $28,000,000 revolving credit
facility made available to UK Borrower in Euro and Sterling;
          WHEREAS, the proceeds of the above described facilities will be used
(i) to finance the Related Transactions, (ii) to pay related transaction costs,
fees and expenses and (iii) to provide financing for working capital and general
corporate purposes of Borrowers and their respective Subsidiaries;
          WHEREAS, Holdings has agreed (i) to guarantee the Obligations of U.S.
Borrower, the UK Borrower and Canadian Borrower and (ii) to secure its guarantee
of such Obligations by granting to Collateral Agent, for the benefit of the
Secured Parties, a Lien on substantially all of its assets;
          WHEREAS, U.S. Borrower has agreed (i) to guarantee the Obligations of
UK Borrower and Canadian Borrower and (ii) to secure all of its Obligations as
U.S. Borrower, the Obligations of UK Borrower and Canadian Borrower and its
guarantee of the Obligations of UK Borrower and Canadian Borrower by granting to
Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets (to the extent set forth herein and in each
other Loan Document), including a pledge of substantially all of the Equity
Interests of each of its directly-owned Domestic Subsidiaries and 65% of its
directly held voting Equity Interests and 100% of the directly held non-voting
Equity Interests in Foreign Subsidiaries in the case of pledges to secure its
Obligations as U.S. Borrower (or 100% of such voting and non-voting Equity
Interests in the case of pledges to secure Obligations of UK Borrower and
Canadian Borrower and pledges to secure its guarantor Obligations of UK and
Canadian Borrower );

 



--------------------------------------------------------------------------------



 



          WHEREAS, UK Borrower has agreed (i) to guarantee the Obligations of
Canadian Borrower pursuant to the terms and subject to the conditions set forth
herein and (ii) to secure its Obligations as UK Borrower and its guarantee of
the Obligations of Canadian Borrower by granting to Collateral Agent, for the
benefit of the Secured Parties, a Lien on substantially all of its assets (to
the extent set forth herein and in each other Loan Document), including a pledge
of substantially all of the Equity Interests of each of its directly-owned
Subsidiaries;
          WHEREAS, Canadian Borrower has agreed (i) to guarantee the Obligations
of UK Borrower pursuant to the terms and subject to the conditions set forth
herein and (ii) to secure its Obligations as Canadian Borrower and its guarantee
of the Obligations of UK Borrower by granting to Collateral Agent, for the
benefit of the Secured Parties, a Lien on substantially all of its assets (to
the extent set forth herein and in each other Loan Document), including a pledge
of substantially all of the Equity Interests of each of its directly-owned
Subsidiaries;
          WHEREAS, each of the Domestic Guarantors (other than Holdings) has
agreed (i) to guarantee the Obligations of Borrowers and (ii) to secure its
guarantee of such Obligations by granting to Collateral Agent, for the benefit
of the Secured Parties, a Lien on substantially all of their respective assets
(to the extent set forth herein and in each other Loan Document), including a
pledge of all of the Equity Interests of each of their respective directly-owned
Domestic Subsidiaries and 65% of its voting Equity Interests in directly held
Foreign Subsidiaries (and 100% of non-voting Equity Interests in directly held
Foreign Subsidiaries) in the case of pledges to secure Obligations in respect of
its guarantor Obligations of U.S. Borrower (or 100% of such voting and
non-voting Equity Interests in the case of pledges to secure Obligations in
respect of its guarantor Obligations of UK Borrower and Canadian Borrower)
(except as otherwise provided herein);
          WHEREAS, each of the Foreign Guarantors (other than UK Borrower and
Canadian Borrower) has agreed (i) to guarantee the Obligations of UK Borrower
and Canadian Borrower pursuant to the terms and subject to the conditions set
forth herein and (ii) to secure its guarantee of such Obligations by granting to
Collateral Agent, for the benefit of the Secured Parties, a Lien on
substantially all of their respective assets (to the extent set forth herein and
in each other Loan Document), including a pledge of all of the Equity Interests
of each of their respective directly-owned Subsidiaries (except as otherwise
provided herein);
          WHEREAS, Lenders have agreed among themselves that the exchange of
interests in each Loan pursuant to the DAM Exchange will occur solely between
such Lenders participating in the DAM Exchange; and
          WHEREAS, for purposes of this Agreement and the other Loan Documents,
the rules of construction set forth in Annex A shall govern. All Annexes,
Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

2



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:
1. AMOUNT AND TERMS OF CREDIT
          1.1 Credit Facilities
          (a)-1. U.S. Revolving Credit Facility.
          (i) Subject to the terms and conditions hereof, (A) each Existing U.S.
Revolving Lender agrees to make available to U.S. Borrower from time to time
until the Original Commitment Termination Date (the “Original U.S. Revolving
Commitment Period”) its U.S. Pro Rata Share of revolving credit advances
requested to be made under such Commitment (an “Original U.S. Revolving
Commitment”) denominated in U.S. Dollars (an “Original U.S. Revolving Credit
Advance”), (B) each Extended U.S. Revolving Lender agrees to make available to
U.S. Borrower during the period from the date any Extended U.S. Revolving
Commitments are established until the Commitment Termination Date with respect
to such Extension Series of Extended U.S. Revolving Commitments (the “Extended
U.S. Revolving Commitment Period” of such Extension Series) its U.S. Pro Rata
Share of revolving credit advances requested to be made under such Extension
Series denominated in U.S. Dollars (an “Extended U.S. Revolving Credit Advance”
under such Extension Series) and (C) each Refinancing U.S. Revolving Lender
agrees to make available to U.S. Borrower during the period from the date any
Refinancing U.S. Revolving Commitments are established until the Commitment
Termination Date with respect to such Refinancing U.S. Revolving Commitments
(the “Refinancing U.S. Revolving Commitment Period” with respect thereto) its
U.S. Pro Rata Share of revolving credit advances requested to be made under such
Commitment denominated in U.S. Dollars (a “Refinancing U.S. Revolving Credit
Advance”). The U.S. Pro Rata Share of the Original U.S. Revolving Loan of any
Existing U.S. Revolving Lender shall not at any time exceed the Original U.S.
Revolving Commitment of such Lender. The U.S. Pro Rata Share of the Extended
U.S. Revolving Loan of any Extended U.S. Revolving Lender shall not at any time
exceed the Extended U.S. Revolving Commitment of such Lender. The U.S. Pro Rata
Share of the Refinancing U.S. Revolving Loan of any Refinancing U.S. Revolving
Lender shall not at any time exceed the Refinancing U.S. Revolving Commitment of
such Lender. The U.S. Pro Rata Share of the U.S. Revolving Loan of any U.S.
Revolving Lender shall not at any time exceed the U.S. Revolving Commitment of
such Lender. The obligations of each U.S. Revolving Lender hereunder shall be
several and not joint. Subject to the terms and conditions hereof, U.S. Borrower
may from time to time borrow, repay and reborrow under this Section 1.1(a)-1
during the Original U.S. Revolving Commitment Period, Extended U.S. Revolving
Commitment Period and the Refinancing U.S. Revolving Commitment Period, as
applicable; provided that any U.S. Revolving Credit Advance to be made at any
time shall not exceed U.S. Borrowing Availability at such time. Each U.S.
Revolving Credit Advance shall be made on notice by U.S. Borrower to one of the
representatives of Administrative Agent identified in Schedule 1.1 at the
address specified therein. Any such notice must be given no later than (1) 1:00
p.m. (New York

3



--------------------------------------------------------------------------------



 



time) (2:00 p.m. (New York time) in the case of any proposed U.S. Dollars Swing
Line Loan pursuant to Section 1.1(c)(i)) on the Business Day of any proposed
U.S. Revolving Credit Advance to be made as an Index Rate Loan and (2) 1:00 p.m.
(New York time) on the date which is three (3) Business Days prior to any
proposed U.S. Revolving Credit Advance to be made as a LIBOR Loan. Each such
notice (a “Notice of U.S. Revolving Credit Advance” and each such notice in
respect of U.S. Dollars Swing Line Advances, a “Notice of U.S. Dollars Swing
Line Advance”) must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(a)-1(i), and shall include the
information required in such Exhibit. If U.S. Borrower desires to have the U.S.
Revolving Credit Advances bear interest by reference to a LIBOR Rate, it must
comply with Section 1.5(e).
          (ii) Except as provided in Section 1.9, if so requested by any
Existing U.S. Revolving Lender by written notice to the U.S. Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter by any U.S. Revolving Lender, U.S. Borrower
shall execute and deliver to the applicable U.S. Revolving Lender a note to
evidence the U.S. Revolving Commitment of that U.S. Revolving Lender. Each note
shall be in the principal amount of the U.S. Revolving Commitment of the
applicable U.S. Revolving Lender denominated in U.S. Dollars, dated the Closing
Date (or later date, as applicable) and substantially in the form of
Exhibit 1.1(a)-1(ii) (each a “U.S. Revolving Note” and, collectively, the “U.S.
Revolving Notes”). Each U.S. Revolving Note shall represent the obligation of
U.S. Borrower to pay the amount of the applicable U.S. Revolving Lender’s U.S.
Revolving Commitment or, if less, such U.S. Revolving Lender’s U.S. Pro Rata
Share of the aggregate unpaid principal amount of all U.S. Revolving Credit
Advances to U.S. Borrower together with interest thereon as prescribed in
Section 1.5. The entire unpaid balance of (x) the Original U.S. Revolving Loan
and all other non-contingent Obligations related thereto shall be immediately
due and payable in full in immediately available funds on the Original
Commitment Termination Date, (y) the Extended U.S. Revolving Loan and all other
non-contingent Obligations related thereto shall be immediately due and payable
in full in immediately available funds on the applicable Commitment Termination
Date and (z) the Refinancing U.S. Revolving Loan and all other non-contingent
Obligations related thereto shall be immediately due and payable in full in
immediately available funds on the respective applicable Commitment Termination
Date, as the case may be.
          (iii) Other than to the extent otherwise permitted pursuant to a
Specified U.S Loan Reduction as contemplated by Section 1.17(f)(i)(2), each
payment of principal with respect to the U.S. Revolving Loan shall be paid to
Administrative Agent for the ratable benefit of each U.S. Revolving Lender
making a U.S. Revolving Loan, ratably in proportion to each such U.S. Revolving
Lender’s respective U.S. Revolving Commitment.
          (a)-2. Canadian Revolving Credit Facility.
          (i) Subject to the terms and conditions hereof, (A) each Existing
Canadian Revolving Lender agrees to make available to Canadian Borrower from
time to

4



--------------------------------------------------------------------------------



 



time until the Original Commitment Termination Date (the “Original Canadian
Revolving Commitment Period”) its Canadian Pro Rata Share of revolving credit
advances requested to be made under such Commitment (an “Original Canadian
Revolving Commitment”) denominated in Canadian Dollars (an “Original Canadian
Revolving Credit Advance”), (B) each Extended Canadian Revolving Lender agrees
to make available to Canadian Borrower during the period from the date any
Extended Canadian Revolving Commitments are established until the Commitment
Termination Date with respect to such Extension Series of Extended Canadian
Revolving Commitments (the “Extended Canadian Revolving Commitment Period” of
such Extension Series) its Canadian Pro Rata Share of revolving credit advances
requested to be made under such Extension Series denominated in Canadian Dollars
(an “Extended Canadian Revolving Credit Advance” under such Extension Series)
and (C) each Refinancing Canadian Revolving Lender agrees to make available to
Canadian Borrower during the period from the date any Refinancing Canadian
Revolving Commitments are established until the Commitment Termination Date with
respect to such Refinancing Canadian Revolving Commitments (the “Refinancing
Canadian Revolving Commitment Period” with respect thereto) its Canadian Pro
Rata Share of revolving credit advances requested to be made under such
Commitment denominated in Canadian Dollars (a “Refinancing Canadian Revolving
Credit Advance”). The Canadian Pro Rata Share of the Dollar Equivalent of the
Original Canadian Revolving Loan of any Existing Canadian Revolving Lender shall
not at any time exceed the Original Canadian Revolving Commitment of such
Lender. The Canadian Pro Rata Share of the Dollar Equivalent of the Extended
Canadian Revolving Loan of any Extended Canadian Revolving Lender shall not at
any time exceed the Extended Canadian Revolving Commitment of such Lender. The
Canadian Pro Rata Share of the Dollar Equivalent of the Refinancing Canadian
Revolving Loan of any Refinancing Canadian Revolving Lender shall not at any
time exceed the Refinancing Canadian Revolving Commitment of such Lender. The
Canadian Pro Rata Share of the Canadian Revolving Loan of any Canadian Revolving
Lender shall not at any time exceed the Canadian Revolving Commitment of such
Lender. The obligations of each Canadian Revolving Lender hereunder shall be
several and not joint. Subject to the terms and conditions hereof, Canadian
Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(a)-2 during the Original Canadian Revolving Commitment Period,
Extended Canadian Revolving Commitment Period and the Refinancing Canadian
Revolving Commitment Period, as applicable; provided that the Dollar Equivalent
of any Canadian Revolving Credit Advance to be made at any time shall not exceed
Canadian Borrowing Availability at such time. Each Canadian Revolving Credit
Advance shall be made on notice by Canadian Borrower to one of the
representatives of Administrative Agent identified in Schedule 1.1 at the
address specified therein. Any such notice must be given no later than (1) 1:00
p.m. (New York time) on the Business Day of any proposed Canadian Revolving
Credit Advance (and in the case of any proposed Canadian Dollars Swing Line
Advance pursuant to Section 1.1(d)(i)) to be made as an Index Rate Loan
denominated in Canadian Dollars and (2) 1:00 p.m. (New York time) on the date
which is three (3) Business Days prior to any proposed Canadian Revolving Credit
Advance to be made as a BA Rate Loan. Each such notice (a “Notice of Canadian
Revolving Credit Advance” and each such notice in respect of Canadian Dollars
Swing Line Advances, a “Notice of Canadian

5



--------------------------------------------------------------------------------



 



Dollars Swing Line Advance”) must be given in writing (by telecopy or overnight
courier) substantially in the form of Exhibit 1.1(a)-2(i), and shall include the
information required in such Exhibit. If Canadian Borrower desires to have the
Canadian Revolving Credit Advances bear interest by reference to a BA Rate, it
must comply with Section 1.5(e).
          (ii) Except as provided in Section 1.9, if so requested by any
Existing Canadian Revolving Lender by written notice to the Canadian Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter by any Canadian Revolving Lender,
Canadian Borrower shall execute and deliver to the applicable Canadian Revolving
Lender a note to evidence the Canadian Revolving Commitment of that Canadian
Revolving Lender. Each note shall be in the principal amount of the Canadian
Revolving Commitment of the applicable Canadian Revolving Lender denominated in
Canadian Dollars, dated the Closing Date (or later date, as applicable) and
substantially in the form of Exhibit 1.1(a)-2(ii) (each a “Canadian Revolving
Note” and, collectively, the “Canadian Revolving Notes”). Each Canadian
Revolving Note shall represent the obligation of Canadian Borrower to pay the
amount of the applicable Canadian Revolving Lender’s Canadian Revolving
Commitment or, if less, such Canadian Revolving Lender’s Canadian Pro Rata Share
of the aggregate unpaid principal amount of all Canadian Revolving Credit
Advances to Canadian Borrower together with interest thereon as prescribed in
Section 1.5. The entire unpaid balance of (x) the Original Canadian Revolving
Loan and all other non-contingent Obligations related thereto shall be
immediately due and payable in full in immediately available funds on the
Original Commitment Termination Date, (y) the Extended Canadian Revolving Loan
and all other non-contingent Obligations related thereto shall be immediately
due and payable in full in immediately available funds on the applicable
Commitment Termination Date and (z) the Refinancing Canadian Revolving Loan and
all other non-contingent Obligations related thereto shall be immediately due
and payable in full in immediately available funds on the respective applicable
Commitment Termination Date, as the case may be.
          (iii) For the purposes of determining whether any requested Canadian
Revolving Credit Advance or Canadian Letter of Credit can be made or issued, the
Dollar Equivalent of then outstanding Canadian Revolving Credit Advances and
Canadian Letter of Credit Obligations shall be calculated at the time that such
Canadian Revolving Credit Advance or Canadian Letter of Credit is to be made.
          (iv) Administrative Agent shall from time to time (and in any event,
on the last Business Day of each calendar quarter, commencing on March 31, 2007,
and in the case of any BA Rate Loan, on the Business Day which is three
(3) Business Days prior to the last day of any BA Rate Period for such BA Rate
Loan) calculate the Dollar Equivalent of any outstanding Canadian Revolving
Credit Advances and Canadian Letter of Credit Obligations denominated in
Canadian Dollars at that time at Administrative Agent’s Spot Rate of Exchange on
that date for the purpose of ensuring that the outstanding Canadian Revolving
Loan does not exceed the Canadian Revolving Commitment at that time.

6



--------------------------------------------------------------------------------



 



          (v) Other than to the extent otherwise permitted pursuant to a
Specified Canadian Loan Reduction as contemplated by Section 1.17(f)(ii)(2),
each payment of principal with respect to the Canadian Revolving Loan shall be
paid to Administrative Agent for the ratable benefit of each Canadian Revolving
Lender making a Canadian Revolving Loan, ratably in proportion to each such
Canadian Revolving Lender’s respective Canadian Revolving Commitment.
          (a)-3. UK Revolving Credit Facility.
          (i) Subject to the terms and conditions hereof, (A) each Existing UK
Revolving Lender agrees to make available to UK Borrower from time to time until
the Original Commitment Termination Date (the “Original UK Revolving Commitment
Period”) its UK Pro Rata Share of revolving credit advances requested to be made
under such Commitment (an “Original UK Revolving Commitment”) denominated in
Sterling or Euros as selected by UK Borrower (each, an “Original UK Revolving
Credit Advance”), (B) each Extended UK Revolving Lender agrees to make available
to UK Borrower during the period from the date any Extended UK Revolving
Commitments are established until the Commitment Termination Date with respect
to such Extension Series of Extended UK Revolving Commitments (the “Extended UK
Revolving Commitment Period” of such Extension Series) its UK Pro Rata Share of
revolving credit advances requested to be made under such Extension Series
denominated in Sterling or Euros as selected by UK Borrower (an “Extended UK
Revolving Credit Advance” under such Extension Series) and (C) each Refinancing
UK Revolving Lender agrees to make available to UK Borrower during the period
from the date any Refinancing UK Revolving Commitments are established until the
Commitment Termination Date with respect to such Refinancing UK Revolving
Commitments (the “Refinancing UK Revolving Commitment Period” with respect
thereto) its UK Pro Rata Share of revolving credit advances requested to be made
under such Commitment denominated in Sterling or Euros as selected by UK
Borrower (a “Refinancing UK Revolving Credit Advance”). The UK Pro Rata Share of
the Dollar Equivalent of the Original UK Revolving Loan of any Existing UK
Revolving Lender shall not at any time exceed the Original UK Revolving
Commitment of such Lender. The UK Pro Rata Share of the Dollar Equivalent of the
Extended UK Revolving Loan of any Extended UK Revolving Lender shall not at any
time exceed the Extended UK Revolving Commitment of such Lender. The UK Pro Rata
Share of the Dollar Equivalent of the Refinancing UK Revolving Loan of any
Refinancing UK Revolving Lender shall not at any time exceed the Refinancing UK
Revolving Commitment of such Lender. The UK Pro Rata Share of the UK Revolving
Loan of any UK Revolving Lender shall not at any time exceed the UK Revolving
Commitment of such Lender. The obligations of each UK Revolving Lender hereunder
shall be several and not joint. Subject to the terms and conditions hereof, UK
Borrower may from time to time borrow, repay and reborrow under this
Section 1.1(a)-3 during the Original UK Revolving Commitment Period, Extended UK
Revolving Commitment Period and the Refinancing UK Revolving Commitment Period,
as applicable; provided, that the Dollar Equivalent of any UK Revolving Credit
Advance to be made at any time shall not exceed UK Borrowing Availability at
such time. Each UK Revolving Credit Advance shall be made on notice by UK
Borrower to one of the representatives of Administrative Agent identified on
Schedule 1.1 at the address

7



--------------------------------------------------------------------------------



 



specified therein. Any such notice must be given no later than 1:00 p.m. (New
York time) (2:00 p.m. (New York time) in the case of any proposed Euro Swing
Line Advance or Sterling Swing Line Advance pursuant to Sections 1.1(e)(i) and
1.1(f)(i), respectively) on the date which is three (3) Business Days prior to
any proposed UK Revolving Credit Advance to be made as a LIBOR Loan or EURIBOR
Loan, as the case may be. Each such notice (a “Notice of UK Revolving Credit
Advance” and each such notice in respect of Euro Swing Line Advances or Sterling
Swing Line Advances, a “Notice of UK Swing Line Advance”) must be given in
writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)-3(i), and shall include the information required in such Exhibit.
If UK Borrower desires to have the UK Revolving Credit Advances bear interest by
reference to a LIBOR Rate, it must comply with Section 1.5(e).
          (ii) Except as provided in Section 1.9, if so requested by any
Existing UK Revolving Lender by written notice to the UK Borrower (with a copy
to Administrative Agent) at least two Business Days prior to the Closing Date,
or at any time thereafter by any UK Revolving Lender, UK Borrower shall execute
and deliver to the applicable UK Revolving Lender a note to evidence the UK
Revolving Commitment of that UK Revolving Lender. Each note shall be in the
principal amount of the UK Revolving Commitment of the applicable UK Revolving
Lender denominated in Sterling or Euro, as the case may be, dated the Closing
Date (or later date, as applicable) and substantially in the form of
Exhibit 1.1(a)-3(ii) (each a “UK Revolving Note” and, collectively, the “UK
Revolving Notes”). Each UK Revolving Note shall represent the obligation of UK
Borrower to pay the amount of the applicable UK Revolving Lender’s UK Revolving
Commitment or, if less, such UK Revolving Lender’s UK Pro Rata Share of the
aggregate unpaid principal amount of all UK Revolving Credit Advances to UK
Borrower together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of (x) the Original UK Revolving Loan and all other
non-contingent Obligations related thereto shall be immediately due and payable
in full in immediately available funds on the Original Commitment Termination
Date, (y) the Extended UK Revolving Loan and all other non-contingent
Obligations related thereto shall be immediately due and payable in full in
immediately available funds on the applicable Commitment Termination Date and
(z) the Refinancing UK Revolving Loan and all other non-contingent Obligations
related thereto shall be immediately due and payable in full in immediately
available funds on the respective applicable Commitment Termination Date, as the
case may be.
          (iii) For the purposes of determining whether any requested UK
Revolving Credit Advance or UK Letter of Credit can be made or issued, the
Dollar Equivalent of then outstanding UK Revolving Credit Advances and UK Letter
of Credit Obligations shall be calculated at the time that such UK Revolving
Credit Advance or UK Letter of Credit is to be made.
          (iv) Administrative Agent shall from time to time (and in any event,
on the last Business Day of each calendar quarter, commencing on March 31, 2007,
and in the case of any LIBOR Loan or EURIBOR Loan denominated in Sterling or
Euro, on the Business Day which is three (3) Business Days prior to the last day
of any applicable LIBOR Period or EURIBOR Period for such LIBOR Loan or EURIBOR
Loan) calculate

8



--------------------------------------------------------------------------------



 



the Dollar Equivalent of any outstanding UK Revolving Credit Advances and UK
Letter of Credit Obligations denominated in Euro or Sterling at that time at
Administrative Agent’s Spot Rate of Exchange on that date for the purpose of
ensuring that the outstanding UK Revolving Loan does not exceed the UK Revolving
Commitment at that time.
          (v) Other than to the extent otherwise permitted pursuant to a
Specified UK Loan Reduction as contemplated by Section 1.17(f)(iii)(2), each
payment of principal with respect to the UK Revolving Loan shall be paid to
Administrative Agent for the ratable benefit of each UK Revolving Lender making
a UK Revolving Loan, ratably in proportion to each such UK Revolving Lender’s
respective Revolving Commitment.
          (b)-1. U.S. Term Loan.
          (i) Subject to the terms and conditions hereof, each Existing U.S.
Term Lender agrees to make a term loan denominated in U.S. Dollars
(collectively, the “Original U.S. Term Loan”) on the Closing Date to U.S.
Borrower in the original principal amount of its Original U.S. Term Loan
Commitment. The obligations of each U.S. Term Lender hereunder shall be several
and not joint. The U.S. Term Loan may be evidenced by promissory notes
substantially in the form of Exhibit 1.1(b)-1(i) (each a “U.S. Term Note” and
collectively the “U.S. Term Notes”), and, except as provided in Section 1.9, if
so requested by any Existing U.S. Term Lender by written notice to the U.S.
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter by any U.S. Term Lender, U.S.
Borrower shall execute and deliver each U.S. Term Note to the applicable U.S.
Term Lender. Each U.S. Term Note shall represent the obligation of U.S. Borrower
to pay the amount of the applicable U.S. Term Lender’s applicable U.S. Term Loan
Commitment, together with interest thereon as prescribed in Section 1.5.
          (ii) U.S. Borrower shall repay the principal amount of the Original
U.S. Term Loan in equal quarterly installments, each in an amount equal to 0.25%
of the original principal amount of the Original U.S. Term Loan, on the first
Business Day of January, April, July and October of each year, commencing
April 2, 2007. The final installment due on the Original Term Loan Maturity Date
shall be in the amount of the remaining principal balance of the Original U.S.
Term Loan.
          (iii) In addition, (x) the aggregate outstanding principal balance of
the Original U.S. Term Loan shall be due and payable in full in immediately
available funds on the Original Term Loan Maturity Date, if not sooner paid in
full, (y) the aggregate outstanding principal balance of the Tranche A Extended
U.S. Term Loan shall be due and payable in full in immediately available funds
on the Tranche A Extended Term Loan Maturity Date, if not sooner paid in full
and (z) the aggregate outstanding principal balance of all other U.S. Term
Loans, if any, shall be due and payable in full in immediately available funds
on the applicable Extended Term Loan Maturity Date set forth in the applicable
Joinder Agreement or Extension Agreement, as applicable, if not sooner paid in
full. No payment with respect to the U.S. Term Loan may be reborrowed.

9



--------------------------------------------------------------------------------



 



          (iv) Each payment of principal with respect to the Original U.S. Term
Loan shall be paid to Administrative Agent for the ratable benefit of each
Existing U.S. Term Lender, ratably in proportion to each such Existing U.S. Term
Lender’s respective Original U.S. Term Loan Commitment. Each payment of
principal with respect to the Tranche A Extended U.S. Term Loan shall be paid to
Administrative Agent for the ratable benefit of each Tranche A Extended U.S.
Term Lender, ratably in proportion to each such Tranche A Extended U.S. Term
Lender’s respective pro rata share (based on the aggregate amount of Tranche A
Extended U.S. Term Loans outstanding to U.S. Borrower). Each payment of
principal with respect to the U.S. Term Loan (other than the Original U.S. Term
Loan and the Tranche A Extended U.S. Term Loan) shall be paid to Administrative
Agent for the ratable benefit of each U.S. Term Lender of the relevant Extension
Series of U.S. Term Loans or Series of Refinancing U.S. Term Loans, as the case
may be, ratably in proportion to each such U.S. Term Lender’s respective U.S.
Term Loan Commitment with respect to such Extension Series of U.S. Term Loans or
Series of Refinancing U.S. Term Loans, as the case may be.
          (b)-2. Euro Term Loan.
          (i) Subject to the terms and conditions hereof, each Existing Euro
Term Lender agrees to make a term loan denominated in Euro (collectively, the
“Original Euro Term Loan”) on the Closing Date to UK Borrower in the original
principal amount of its Original Euro Term Loan Commitment. The obligations of
each Euro Term Lender hereunder shall be several and not joint. The Euro Term
Loan may be evidenced by promissory notes substantially in the form of
Exhibit 1.1(b)-2(i) (each a “Euro Term Note” and collectively the “Euro Term
Notes”), and, except as provided in Section 1.9, if so requested by any Existing
Euro Term Lender by written notice to the UK Borrower (with a copy to
Administrative Agent) at least two Business Days prior to the Closing Date, or
at any time thereafter by any Euro Term Lender, UK Borrower shall execute and
deliver each Euro Term Note to the applicable Euro Term Lender. Each Euro Term
Note shall represent the obligation of UK Borrower to pay the amount of the
applicable Euro Term Lender’s applicable Euro Term Loan Commitment, together
with interest thereon as prescribed in Section 1.5.
          (ii) UK Borrower shall repay the principal amount of the Original Euro
Term Loan in equal quarterly installments, each in an amount equal to 0.25% of
the original principal amount of the Original Euro Term Loan, on the first
Business Day of January, April, July and October of each year, commencing
April 2, 2007. The final installment due on the Original Term Loan Maturity Date
shall be in the amount of the remaining principal balance of the Original Euro
Term Loan.
          (iii) In addition, (x) the aggregate outstanding principal balance of
the Original Euro Term Loan shall be due and payable in full in immediately
available funds on the Original Term Loan Maturity Date, if not sooner paid in
full, (y) the aggregate outstanding principal balance of the Tranche A Extended
Euro Term Loan shall be due and payable in full in immediately available funds
on the Tranche A Extended Term Loan Maturity Date, if not sooner paid in full
and (z) the aggregate outstanding principal balance of all other Euro Term
Loans, if any, shall be due and payable in full in

10



--------------------------------------------------------------------------------



 



immediately available funds on the applicable Extended Term Loan Maturity Date
set forth in the applicable Joinder Agreement or Extension Agreement, as
applicable, if not sooner paid in full. No payment with respect to the Original
Euro Term Loan may be reborrowed.
          (iv) Each payment of principal with respect to the Original Euro Term
Loan shall be paid to Administrative Agent for the ratable benefit of each
Existing Euro Term Lender, ratably in proportion to each such Existing Euro Term
Lender’s respective Original Euro Term Loan Commitment. Each payment of
principal with respect to the Tranche A Extended Euro Term Loan shall be paid to
Administrative Agent for the ratable benefit of each Tranche A Extended Euro
Term Lender, ratably in proportion to each such Tranche A Extended Euro Term
Lender’s respective pro rata share (based on the aggregate amount of Tranche A
Extended Euro Term Loans outstanding to UK Borrower). Each payment of principal
with respect to the Euro Term Loan (other than the Original Euro Term Loan and
the Tranche A Extended Euro Term Loan) shall be paid to Administrative Agent for
the ratable benefit of each Euro Term Lender of the relevant Extension Series of
Euro Term Loans or Series of Refinancing Euro Term Loans, as the case may be,
ratably in proportion to each such Euro Term Lender’s respective Euro Term Loan
Commitment with respect to such Extension Series of Euro Term Loans or Series of
Refinancing Euro Term Loans, as the case may be.
          (b)-3. Sterling Term Loan.
          (i) Subject to the terms and conditions hereof, each Existing Sterling
Term Lender agrees to make a term loan denominated in Sterling (collectively,
the “Original Sterling Term Loan”) on the Closing Date to UK Borrower in the
original principal amount of its Original Sterling Term Loan Commitment. The
obligations of each Sterling Term Lender hereunder shall be several and not
joint. The Sterling Term Loan may be evidenced by promissory notes substantially
in the form of Exhibit 1.1(b)-3(i) (each a “Sterling Term Note” and collectively
the “Sterling Term Notes”), and, except as provided in Section 1.9, if so
requested by any Existing Sterling Term Lender by written notice to the UK
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter by any Sterling Term Lender, UK
Borrower shall execute and deliver each Sterling Term Note to the applicable
Sterling Term Lender. Each Sterling Term Note shall represent the obligation of
UK Borrower to pay the amount of the applicable Sterling Term Lender’s
applicable Sterling Term Loan Commitment, together with interest thereon as
prescribed in Section 1.5.
          (ii) UK Borrower shall repay the principal amount of the Original
Sterling Term Loan in equal quarterly installments, each in an amount equal to
0.25% of the original principal amount of the Original Sterling Term Loan, on
the first Business Day of January, April, July and October of each year,
commencing April 2, 2007. The final installment due on the Original Term Loan
Maturity Date shall be in the amount of the remaining principal balance of the
Original Sterling Term Loan.
          (iii) In addition, (x) the aggregate outstanding principal balance of
the Original Sterling Term Loan shall be due and payable in full in immediately
available

11



--------------------------------------------------------------------------------



 



funds on the Original Term Loan Maturity Date, if not sooner paid in full,
(y) the aggregate outstanding principal balance of the Tranche A Extended
Sterling Term Loan shall be due and payable in full in immediately available
funds on the Tranche A Extended Term Loan Maturity Date, if not sooner paid in
full and (z) the aggregate outstanding principal balance of all other Sterling
Term Loans, if any, shall be due and payable in full in immediately available
funds on the applicable Extended Term Loan Maturity Date set forth in the
applicable Joinder Agreement or Extension Agreement, as applicable, if not
sooner paid in full. No payment with respect to the Sterling Term Loan may be
reborrowed.
          (iv) Each payment of principal with respect to the Original Sterling
Term Loan shall be paid to Administrative Agent for the ratable benefit of each
Existing Sterling Term Lender, ratably in proportion to each such Existing
Sterling Term Lender’s respective Original Sterling Term Loan Commitment. Each
payment of principal with respect to the Tranche A Extended Sterling Term Loan
shall be paid to Administrative Agent for the ratable benefit of each Tranche A
Extended Sterling Term Lender, ratably in proportion to each such Tranche A
Extended Sterling Term Lender’s respective pro rata share (based on the
aggregate amount of Tranche A Extended Sterling Term Loans outstanding to UK
Borrower). Each payment of principal with respect to the Sterling Term Loan
(other than the Original Sterling Term Loan and the Tranche A Extended Sterling
Term Loan) shall be paid to Administrative Agent for the ratable benefit of each
Sterling Term Lender of the relevant Extension Series of Sterling Term Loans or
Series of Refinancing Sterling Term Loans, as the case may be, ratably in
proportion to each such Sterling Term Lender’s respective Sterling Term Loan
Commitment with respect to such Extension Series of Sterling Term Loans or
Series of Refinancing Sterling Term Loans, as the case may be.
          (c) U.S. Dollars Swing Line Facility.
          (i) By telephonic notice to the U.S. Dollars Swing Line Lender on or
before 2:00 p.m. (New York time) on a Business Day (followed by the delivery of
a confirmation in the form of a Notice of U.S. Dollars Swing Line Advance), and
subject to the terms and conditions hereof, the U.S. Borrower may from time to
time until the Original Commitment Termination Date (or to such later date the
U.S. Dollars Swing Line Lender agrees in writing to extend its commitment to
make U.S. Dollars Swing Line Advances) request that advances denominated in U.S.
Dollars be made available by the U.S. Dollars Swing Line Lender (each, a “U.S.
Dollars Swing Line Advance”) in accordance with any such notice. The aggregate
amount of U.S. Dollars Swing Line Advances outstanding shall not exceed at any
time the principal amount of the U.S. Dollars Swing Line Commitment. Until the
Original Commitment Termination Date (or to such later date the U.S. Dollars
Swing Line Lender agrees in writing to extend its commitment to make U.S.
Dollars Swing Line Advances), U.S. Borrower may from time to time borrow, repay
and reborrow under this Section 1.1(c); provided that the amount of any U.S.
Dollars Swing Line Advance to be made at any time shall not exceed the U.S.
Dollars Swing Line Availability. Each U.S. Dollars Swing Line Advance shall be
made pursuant to the telephonic notice required pursuant to this Section 1.1(c)
or a Notice of U.S. Dollars Swing Line Advance delivered by U.S. Borrower to the
U.S.

12



--------------------------------------------------------------------------------



 



Dollars Swing Line Lender in accordance with Section 1.1(a)-1. Unless the U.S.
Dollars Swing Line Lender has received at least one Business Day’s prior written
notice from U.S. Requisite Revolving Lenders instructing it not to make a U.S.
Dollars Swing Line Advance, the U.S. Dollars Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that U.S. Dollars Swing Line Advance, and to have the U.S.
Revolving Lenders make U.S. Revolving Credit Advances in accordance with
Section 1.1(c)(iii) or purchase participating interests in accordance with
Section 1.1(c)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the U.S. Dollars Swing Line Loan shall constitute an Index
Rate Loan. U.S. Borrower shall repay the aggregate outstanding principal amount
of the U.S. Dollars Swing Line Loan on the Original Commitment Termination Date
(or to such later date the U.S. Dollars Swing Line Lender agrees in writing to
extend its commitment to make U.S. Dollars Swing Line Advances).
          (ii) If so requested by the U.S. Dollars Swing Line Lender by written
notice to the U.S. Borrower (with a copy to Administrative Agent) at least two
Business Days prior to the Closing Date, or at any time thereafter, U.S.
Borrower shall execute and deliver to the U.S. Dollars Swing Line Lender a
promissory note to evidence the U.S. Dollars Swing Line Commitment. Such note
shall be in the principal amount of the U.S. Dollars Swing Line Commitment of
the U.S. Dollars Swing Line Lender, dated the Closing Date (or later date, as
applicable) and substantially in the form of Exhibit 1.1(c)(ii) (the “U.S.
Dollars Swing Line Note”). The U.S. Dollars Swing Line Note shall represent the
obligation of U.S. Borrower to pay the amount of the U.S. Dollars Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all U.S.
Dollars Swing Line Advances made to U.S. Borrower together with interest thereon
as prescribed in Section 1.5. The entire unpaid balance of the U.S. Dollars
Swing Line Loan and all other noncontingent Obligations related thereto shall be
immediately due and payable in full in immediately available funds on the
Original Commitment Termination Date (or to such later date the U.S. Dollars
Swing Line Lender agrees in writing to extend its commitment to make U.S.
Dollars Swing Line Advances) if not sooner paid in full.
          (iii) The U.S. Dollars Swing Line Lender, at any time and from time to
time no less frequently than once weekly, shall on behalf of U.S. Borrower (and
U.S. Borrower hereby irrevocably authorizes the U.S. Dollars Swing Line Lender
to so act on its behalf) request each U.S. Revolving Lender (including the U.S.
Dollars Swing Line Lender) to make a U.S. Revolving Credit Advance to U.S.
Borrower (which shall be an Index Rate Loan) in an amount equal to that U.S.
Revolving Lender’s U.S. Pro Rata Share of the principal amount of the U.S.
Dollars Swing Line Loan (the “Refunded U.S. Dollars Swing Line Loan”)
outstanding on the date such notice is given. Unless any of the events described
in Sections 8.1(g) or 8.1(h) has occurred (in which event the procedures of
Section 1.1(c)(iv) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a U.S. Revolving Credit
Advance are then satisfied, each U.S. Revolving Lender shall disburse directly
to Administrative Agent, its U.S. Pro Rata Share of a U.S. Revolving Credit
Advance on behalf of the U.S. Dollars Swing Line Lender, prior to 3:00 p.m. (New
York time), in immediately available funds on the Business Day next succeeding
the date that notice is given. The proceeds of

13



--------------------------------------------------------------------------------



 



those U.S. Revolving Credit Advances shall be immediately paid to the U.S.
Dollars Swing Line Lender and applied to repay the Refunded U.S. Dollars Swing
Line Loan.
          (iv) If, prior to refunding a U.S. Dollars Swing Line Loan with a U.S.
Revolving Credit Advance pursuant to Section 1.1(c)(iii), one of the events
described in Sections 8.1(g) or 8.1(h) has occurred, then, subject to the
provisions of Section 1.1(c)(v) below, each U.S. Revolving Lender shall, on the
date such U.S. Revolving Credit Advance was to have been made for the benefit of
U.S. Borrower, purchase from the U.S. Dollars Swing Line Lender an undivided
participation interest in the U.S. Dollars Swing Line Loan in an amount equal to
its U.S. Pro Rata Share of such U.S. Dollars Swing Line Loan. Upon request, each
U.S. Revolving Lender shall promptly transfer to the U.S. Dollars Swing Line
Lender, in immediately available funds, the amount of its participation
interest.
          (v) Each U.S. Revolving Lender’s obligation to make U.S. Revolving
Credit Advances in accordance with Section 1.1(c)(iii) and to purchase
participation interests in accordance with Section 1.1(c)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such U.S.
Revolving Lender may have against the U.S. Dollars Swing Line Lender, U.S.
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of U.S.
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any U.S.
Revolving Lender does not make available to Administrative Agent or the U.S.
Dollars Swing Line Lender, as applicable, the amount required pursuant to
Sections 1.1(c)(iii) or 1.1(c)(iv), as the case may be, the U.S. Dollars Swing
Line Lender shall be entitled to recover such amount on demand from such U.S.
Revolving Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first two Business Days and at the applicable Index Rate thereafter.
          (vi) If the Commitment Termination Date shall have occurred in respect
of any U.S. Revolving Commitments at a time when one or more Extension Series of
Extended U.S. Revolving Commitments is or are in effect with a later Commitment
Termination Date, then on the earliest occurring Commitment Termination Date all
then outstanding U.S. Dollars Swing Line Advances shall be repaid in full on
such date (and there shall be no adjustment to the participations of the Lenders
with U.S. Revolving Commitments therein as a result of the occurrence of such
Commitment Termination Date); provided, however, that if on the occurrence of
such earliest Commitment Termination Date (after giving effect to any repayments
of U.S. Revolving Loans and any reallocation of U.S. Letter of Credit
participations as contemplated in clause (h) of Annex B), there shall exist
sufficient unutilized Extended U.S. Revolving Commitments such that the
respective outstanding U.S. Dollars Swing Line Advances could be incurred
pursuant to the Extended U.S. Revolving Commitments that will remain in effect
after the occurrence of such Commitment Termination Date, then there shall be an
automatic adjustment on such date of the participations in such U.S. Dollars
Swing Line Advances and the same shall be deemed to have been incurred solely

14



--------------------------------------------------------------------------------



 



pursuant to the relevant Extended U.S. Revolving Commitments, and such U.S.
Dollars Swing Line Advances shall not be so required to be repaid in full on
such earliest Commitment Termination Date.
          (d) Canadian Dollars Swing Line Facility.
          (i) By telephonic notice to the Canadian Dollars Swing Line Lender on
or before 1:00 p.m. (New York time) on a Business Day (followed by the delivery
of a confirmation in the form of a Notice of Canadian Dollars Swing Line
Advance), and subject to the terms and conditions hereof, the Canadian Borrower
may from time to time until the Original Commitment Termination Date (or to such
later date the Canadian Dollars Swing Line Lender agrees in writing to extend
its commitment to make Canadian Dollars Swing Line Advances) request that
advances denominated in Canadian Dollars be made available by the Canadian
Dollars Swing Line Lender (each, a “Canadian Dollars Swing Line Advance”) in
accordance with any such notice. The aggregate Dollar Equivalent amount of
Canadian Dollars Swing Line Advances outstanding shall not exceed at any time
the principal amount of the Canadian Dollars Swing Line Commitment. Until the
Original Commitment Termination Date (or such later date the Canadian Dollars
Swing Line Lender agrees in writing to extend its commitment to make Canadian
Dollars Swing Line Advances), Canadian Borrower may from time to time borrow,
repay and reborrow under this Section 1.1(d); provided, that the Dollar
Equivalent amount of any Canadian Dollars Swing Line Advance to be made at any
time shall not exceed the Canadian Dollars Swing Line Availability. Each
Canadian Dollars Swing Line Advance shall be made pursuant to the telephonic
notice required pursuant to this Section 1.1(d) or a Notice of Canadian Dollars
Swing Line Advance delivered by Canadian Borrower to the Canadian Dollars Swing
Line Lender in accordance with Section 1.1(a)-2. Unless the Canadian Dollars
Swing Line Lender has received at least one Business Day’s prior written notice
from Canadian Requisite Revolving Lenders instructing it not to make any
Canadian Dollars Swing Line Advances, the Canadian Dollars Swing Line Lender
shall, notwithstanding the failure of any condition precedent set forth in
Section 2.2, be entitled to fund that Canadian Dollars Swing Line Advance, and
to have the Canadian Revolving Lenders make Canadian Revolving Credit Advances
in accordance with Section 1.1(d)(iii) or purchase participating interests in
accordance with Section 1.1(d)(iv). Notwithstanding any other provision of this
Agreement or the other Loan Documents, each Canadian Dollars Swing Line Advance
shall constitute an Index Rate Loan. Canadian Borrower shall repay the aggregate
outstanding principal amount of the Canadian Dollars Swing Line Loan on the
Original Commitment Termination Date (or such later date the Canadian Dollars
Swing Line Lender agrees in writing to extend its commitment to make Canadian
Dollars Swing Line Advances).
          (ii) If so requested by the Canadian Dollars Swing Line Lender by
written notice to the Canadian Borrower (with a copy to Administrative Agent) at
least two Business Days prior to the Closing Date, or at any time thereafter,
Canadian Borrower shall execute and deliver to the Canadian Dollars Swing Line
Lender a promissory note to evidence the Canadian Dollars Swing Line Commitment.
Such note shall be in the principal amount of the Canadian Dollars Swing Line
Commitment of the Canadian Dollars Swing Line Lender, dated the Closing Date (or
later date, as applicable)

15



--------------------------------------------------------------------------------



 



and substantially in the form of Exhibit 1.1(d)(ii) (the “Canadian Dollars Swing
Line Note”). The Canadian Dollars Swing Line Note shall represent the obligation
of Canadian Borrower to pay the amount of the Canadian Dollars Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all Canadian
Dollars Swing Line Advances made to Canadian Borrower together with interest
thereon as prescribed in Section 1.5. The entire unpaid balance of the Canadian
Dollars Swing Line Loan and all other noncontingent Obligations related thereto
shall become immediately due and payable in full on the Original Commitment
Termination Date (or such later date the Canadian Dollars Swing Line Lender
agrees in writing to extend its commitment to make Canadian Dollars Swing Line
Advances) if not sooner paid in full.
          (iii) The Canadian Dollars Swing Line Lender, at any time and from
time to time, no less frequently than once weekly, shall on behalf of Canadian
Borrower (and Canadian Borrower hereby irrevocably authorizes the Canadian
Dollars Swing Line Lender to so act on its behalf) request each Canadian
Revolving Lender (including the Canadian Dollars Swing Line Lender) to make a
Canadian Revolving Credit Advance to Canadian Borrower denominated in Canadian
Dollars (which shall be an Index Rate Loan) in an amount equal to that Canadian
Revolving Lender’s Canadian Pro Rata Share of the principal amount of the
Canadian Dollars Swing Line Loan (the “Refunded Canadian Dollars Swing Line
Loan”) outstanding on the date such notice is given. Unless any of the events
described in Sections 8.1(g) or 8.1(h) has occurred (in which event the
procedures of Section 1.1(d)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Canadian
Revolving Credit Advance are then satisfied, each Canadian Revolving Lender
shall disburse directly to Administrative Agent, in the Canadian Dollars
Collection Account, its Canadian Pro Rata Share of a Canadian Revolving Credit
Advance on behalf of the Canadian Dollars Swing Line Lender, prior to 3:00 p.m.
(New York time), in immediately available funds on the Business Day next
succeeding the date that notice is given. The proceeds of those Canadian
Revolving Credit Advances shall be immediately paid to the Canadian Dollars
Swing Line Lender and applied to repay the Refunded Canadian Dollars Swing Line
Loan.
          (iv) If, prior to refunding a Canadian Dollars Swing Line Loan with a
Canadian Revolving Credit Advance pursuant to Section 1.1(d)(iii), one of the
events described in Section 8.1(g) or 8.1(h) has occurred, then, subject to the
provisions of Section 1.1(d)(v) below, each Canadian Revolving Lender shall, on
the date such Canadian Revolving Credit Advance was to have been made for the
benefit of Canadian Borrower, purchase from the Canadian Dollars Swing Line
Lender an undivided participation interest in the Canadian Dollars Swing Line
Loan in an amount equal to its Canadian Pro Rata Share of such Canadian Dollars
Swing Line Loan. Upon request, each Canadian Revolving Lender shall promptly
transfer to the Canadian Dollars Swing Line Lender, in immediately available
funds, the amount of its participation interest.
          (v) Each Canadian Revolving Lender’s obligation to make Canadian
Revolving Credit Advances in accordance with Section 1.1(d)(iii) or to purchase
participation interests in accordance with Section 1.1(d)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff,

16



--------------------------------------------------------------------------------



 



counterclaim, recoupment, defense or other right that such Canadian Revolving
Lender may have against the Canadian Dollars Swing Line Lender, Canadian
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of Canadian
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Canadian
Revolving Lender does not make available to Administrative Agent or the Canadian
Dollars Swing Line Lender, as applicable, the amount required pursuant to
Sections 1.1(d)(iii) or 1.1(d)(iv), as the case may be, the Canadian Dollars
Swing Line Lender shall be entitled to recover such amount on demand from such
Canadian Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the BOC Overnight Rate
for the first two Business Days and at the one month BA Rate thereafter.
          (vi) If the Commitment Termination Date shall have occurred in respect
of any Canadian Revolving Commitments at a time when one or more Extension
Series of Extended Canadian Revolving Commitments if any, is or are in effect
with a later Commitment Termination Date, then on the earliest occurring
Commitment Termination Date all then outstanding Canadian Dollars Swing Line
Advances shall be repaid in full on such date (and there shall be no adjustment
to the participations of the Lenders with Canadian Revolving Commitments therein
as a result of the occurrence of such Commitment Termination Date); provided,
however, that if on the occurrence of such earliest Commitment Termination Date
(after giving effect to any repayments of Canadian Revolving Loans and any
reallocation of Canadian Letter of Credit participations as contemplated in
clause (h) of Annex C), there shall exist sufficient unutilized Extended
Canadian Revolving Commitments such that the respective outstanding Canadian
Dollars Swing Line Advances could be incurred pursuant to the Extended Canadian
Revolving Commitments that will remain in effect after the occurrence of such
Commitment Termination Date, then there shall be an automatic adjustment on such
date of the participations in such Canadian Dollars Swing Line Advances and the
same shall be deemed to have been incurred solely pursuant to the relevant
Extended Canadian Revolving Commitments, and such Canadian Dollars Swing Line
Advances shall not be so required to be repaid in full on such earliest
Commitment Termination Date.
          (e) Euro Swing Line Facility.
          (i) By telephonic notice to the Euro Swing Line Lender on or before
2:00 p.m. (New York time) on a Business Day (followed by the delivery of a
confirmation in the form of a Notice of Euro Swing Line Advance), and subject to
the terms and conditions hereof, the UK Borrower may from time to time until the
Original Commitment Termination Date (or to such later date the Euro Swing Line
Lender agrees in writing to extend its commitment to make Euro Swing Line
Advances) request that advances denominated in Euro be made available by the
Euro Swing Line Lender (each, a “Euro Swing Line Advance”) in accordance with
any such notice. The aggregate Dollar Equivalent amount of Euro Swing Line
Advances shall not exceed at any time the principal amount of the Euro Swing
Line Commitment. Until the Original Commitment

17



--------------------------------------------------------------------------------



 



Termination Date (or to such later date the Euro Swing Line Lender agrees in
writing to extend its commitment to make Euro Swing Line Advances), UK Borrower
may from time to time borrow, repay and reborrow under this Section 1.1(e);
provided that the Dollar Equivalent amount of any Euro Swing Line Advance to be
made at any time shall not exceed the Euro Swing Line Availability. Each Euro
Swing Line Advance shall be made pursuant to the telephonic notice required
pursuant to this Section 1.1(e) or a Notice of UK Revolving Credit Advance
delivered by UK Borrower to Euro Swing Line Lender in accordance with
Section 1.1(a)-3. Unless the Euro Swing Line Lender has received at least three
Business Days’ prior written notice from UK Requisite Revolving Lenders
instructing it not to make a Euro Swing Line Advance, the Euro Swing Line Lender
shall, notwithstanding the failure of any condition precedent set forth in
Section 2.2, be entitled to fund that Euro Swing Line Advance, and to have the
UK Revolving Lenders make UK Revolving Credit Advances in accordance with
Section 1.1(e)(iii) or purchase participating interests in accordance with
Section 1.1(e)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, each Euro Swing Line Advance shall constitute a EURIBOR
Loan. UK Borrower shall repay the aggregate outstanding principal amount of the
Euro Swing Line Loan on the Original Commitment Termination Date (or to such
later date the Euro Swing Line Lender agrees in writing to extend its commitment
to make Euro Swing Line Advances).
          (ii) If so requested by the Euro Swing Line Lender by written notice
to the UK Borrower (with a copy to Administrative Agent) at least two Business
Days prior to the Closing Date, or at any time thereafter, UK Borrower shall
execute and deliver to the Euro Swing Line Lender a promissory note to evidence
the Euro Swing Line Commitment. Such note shall be in the principal amount of
the Euro Swing Line Commitment of the Euro Swing Line Lender, dated the Closing
Date (or later date, as applicable) and substantially in the form of Exhibit
1.1(e)(ii) (the “Euro Swing Line Note”). The Euro Swing Line Note shall
represent the obligation of UK Borrower to pay the amount of the Euro Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all Euro Swing
Line Advances made to UK Borrower together with interest thereon as prescribed
in Section 1.5. The entire unpaid balance of the Euro Swing Line Loan and all
other noncontingent Obligations related thereto shall become immediately due and
payable in full on the Original Commitment Termination Date (or to such later
date the Euro Swing Line Lender agrees in writing to extend its commitment to
make Euro Swing Line Advances) if not sooner paid in full.
          (iii) The Euro Swing Line Lender, at any time and from time to time no
less frequently than once weekly, shall on behalf of UK Borrower (and UK
Borrower hereby irrevocably authorizes the Euro Swing Line Lender to so act on
its behalf) request each UK Revolving Lender (including the Euro Swing Line
Lender) to make a UK Revolving Credit Advance to UK Borrower denominated in Euro
(which shall be a EURIBOR Loan) in an amount equal to that UK Revolving Lender’s
UK Pro Rata Share of the principal amount of the Euro Swing Line Loan (the
“Refunded Euro Swing Line Loan”) outstanding on the date such notice is given.
Unless any of the events described in Sections 8.1(g) or 8.1(h) has occurred (in
which event the procedures of Section 1.1(e)(iv) shall apply) and regardless of
whether the conditions precedent set

18



--------------------------------------------------------------------------------



 



forth in this Agreement to the making of a UK Revolving Credit Advance are then
satisfied, each UK Revolving Lender shall disburse directly to Administrative
Agent, in the Euro Collection Account, its UK Pro Rata Share of a UK Revolving
Credit Advance on behalf of the Euro Swing Line Lender, prior to 3:00 p.m. (New
York time), in immediately available funds on the Business Day next succeeding
the date that notice is given. The proceeds of those UK Revolving Credit
Advances shall be immediately paid to the Euro Swing Line Lender and applied to
repay the Refunded Euro Swing Line Loan.
          (iv) If, prior to refunding a Euro Swing Line Loan with a UK Revolving
Credit Advance pursuant to Section 1.1(e)(iii), one of the events described in
Sections 8.1(g) or 8.1(h) has occurred, then, subject to the provisions of
Section 1.1(e)(v) below, each UK Revolving Lender shall, on the date such UK
Revolving Credit Advance was to have been made for the benefit of UK Borrower,
purchase from the Euro Swing Line Lender an undivided participation interest in
the Euro Swing Line Loan in an amount equal to its UK Pro Rata Share of such
Euro Swing Line Loan. Upon request, each UK Revolving Lender shall promptly
transfer to the Euro Swing Line Lender, in immediately available funds, the
amount of its participation interest.
          (v) Each UK Revolving Lender’s obligation to make UK Revolving Credit
Advances in accordance with Section 1.1(e)(iii) and to purchase participation
interests in accordance with Section 1.1(e)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such UK Revolving
Lender may have against the Euro Swing Line Lender, UK Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any inability of UK Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any UK Revolving Lender does not make
available to Administrative Agent or the Euro Swing Line Lender, as applicable,
the amount required pursuant to Sections 1.1(e)(iii) or 1.1(e)(iv), as the case
may be, the Euro Swing Line Lender shall be entitled to recover such amount on
demand from such UK Revolving Lender, together with interest thereon for each
day from the date of non-payment until such amount is paid in full at the
Federal Funds Rate for the first two Business Days and at the EURIBOR Rate
thereafter.
          (vi) If the Commitment Termination Date shall have occurred in respect
of any UK Revolving Commitments at a time when one or more Extension Series of
Extended UK Revolving Commitments, if any, is or are in effect with a later
Commitment Termination Date, then on the earliest occurring Commitment
Termination Date all then outstanding Euro Swing Line Advances shall be repaid
in full on such date (and there shall be no adjustment to the participations of
the Lenders with UK Revolving Commitments therein as a result of the occurrence
of such Commitment Termination Date); provided, however, that if on the
occurrence of such earliest Commitment Termination Date (after giving effect to
any repayments of UK Revolving Loans and any reallocation of UK Letter of Credit
participations as contemplated in clause (h) of Annex D), there shall exist
sufficient unutilized Extended UK Revolving Commitments such that

19



--------------------------------------------------------------------------------



 



the respective outstanding Euro Swing Line Advances could be incurred pursuant
to the Extended UK Revolving Commitments that will remain in effect after the
occurrence of such Commitment Termination Date, then there shall be an automatic
adjustment on such date of the participations in such Euro Swing Line Advances
and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended UK Revolving Commitments, and such Euro Swing Line Advances
shall not be so required to be repaid in full on such earliest Commitment
Termination Date.
          (f) Sterling Swing Line Facility.
          (i) By telephonic notice to the Sterling Swing Line Lender on or
before 2:00 p.m. (New York time) on the Business Day prior to the date of the
proposed advance (or such shorter period agreed to by the Sterling Swing Line
Lender) (followed by the delivery of a confirmation in the form of a Notice of
Sterling Swing Line Advance), and subject to the terms and conditions hereof,
the UK Borrower may from time to time until the Original Commitment Termination
Date (or to such later date the Sterling Swing Line Lender agrees in writing to
extend its commitment to make Sterling Swing Line Advances) request that
advances denominated in Sterling be made available by the Sterling Swing Line
Lender (each, a “Sterling Swing Line Advance”) in accordance with any such
notice. The aggregate Dollar Equivalent amount of Sterling Swing Line Advances
outstanding shall not exceed at any time the principal amount of the Sterling
Swing Line Commitment. Until the Original Commitment Termination Date (or to
such later date the Sterling Swing Line Lender agrees in writing to extend its
commitment to make Sterling Swing Line Advances), UK Borrower may from time to
time borrow, repay and reborrow under this Section 1.1(f); provided, that the
Dollar Equivalent amount of any Sterling Swing Line Advance to be made at any
time shall not exceed the Sterling Swing Line Availability. Each Sterling Swing
Line Advance shall be made pursuant to the telephonic notice required pursuant
to this Section 1.1(f) or a Notice of UK Revolving Credit Advance delivered by
UK Borrower to Sterling Swing Line Lender in accordance with Section 1.1(a)-3.
Unless the Sterling Swing Line Lender has received at least three Business Days’
prior written notice from UK Requisite Revolving Lenders instructing it not to
make a Sterling Swing Line Advance, the Sterling Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that Sterling Swing Line Advance, and to have the UK
Revolving Lenders make UK Revolving Credit Advances in accordance with
Section 1.1(f)(iii) or purchase participating interests in accordance with
Section 1.1(f)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, each Sterling Swing Line Advance shall constitute a LIBOR
Loan. UK Borrower shall repay the aggregate outstanding principal amount of the
Sterling Swing Line Loan on the Original Commitment Termination Date (or to such
later date the Sterling Swing Line Lender agrees in writing to extend its
commitment to make Sterling Swing Line Advances).
          (ii) If so requested by the Sterling Swing Line Lender by written
notice to the UK Borrower (with a copy to Administrative Agent) at least two
Business Days prior to the Closing Date, or at any time thereafter, UK Borrower
shall execute and deliver to the Sterling Swing Line Lender a promissory note to
evidence the Sterling

20



--------------------------------------------------------------------------------



 



Swing Line Commitment. Such note shall be in the principal amount of the
Sterling Swing Line Commitment of the Sterling Swing Line Lender, dated the
Closing Date (or later date, as applicable) and substantially in the form of
Exhibit 1.1(f)(ii) (the “Sterling Swing Line Note”). The Sterling Swing Line
Note shall represent the obligation of UK Borrower to pay the amount of the
Sterling Swing Line Commitment or, if less, the aggregate unpaid principal
amount of all Sterling Swing Line Advances made to UK Borrower together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
Sterling Swing Line Loan and all other noncontingent Obligations related thereto
shall become immediately due and payable in full on the Original Commitment
Termination Date (or to such later date the Sterling Swing Line Lender agrees in
writing to extend its commitment to make Sterling Swing Line Advances) if not
sooner paid in full.
          (iii) The Sterling Swing Line Lender, at any time and from time to
time no less frequently than once weekly, shall on behalf of UK Borrower (and UK
Borrower hereby irrevocably authorizes the Sterling Swing Line Lender to so act
on its behalf) request each UK Revolving Lender (including the Sterling Swing
Line Lender) to make a UK Revolving Credit Advance to UK Borrower denominated in
Sterling (which shall be a LIBOR Loan) in an amount equal to that UK Revolving
Lender’s UK Pro Rata Share of the principal amount of the Sterling Swing Line
Loan (the “Refunded Sterling Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Sections 8.1(g) or 8.1(h)
has occurred (in which event the procedures of Section 1.1(f)(iv) shall apply)
and regardless of whether the conditions precedent set forth in this Agreement
to the making of a UK Revolving Credit Advance are then satisfied, each UK
Revolving Lender shall disburse directly to Administrative Agent, in the
Sterling Collection Account, its UK Pro Rata Share of a UK Revolving Credit
Advance on behalf of the Sterling Swing Line Lender, prior to 3:00 p.m. (New
York time), in immediately available funds on the Business Day next succeeding
the date that notice is given. The proceeds of those UK Revolving Credit
Advances shall be immediately paid to the Sterling Swing Line Lender and applied
to repay the Refunded Sterling Swing Line Loan.
          (iv) If, prior to refunding a Sterling Swing Line Loan with a UK
Revolving Credit Advance pursuant to Section 1.1(f)(iii), one of the events
described in Sections 8.1(g) or 8.1(h) has occurred, then, subject to the
provisions of Section 1.1(f)(v) below, each UK Revolving Lender shall, on the
date such UK Revolving Credit Advance was to have been made for the benefit of
UK Borrower, purchase from the Sterling Swing Line Lender an undivided
participation interest in the Sterling Swing Line Loan in an amount equal to its
UK Pro Rata Share of such Sterling Swing Line Loan. Upon request, each UK
Revolving Lender shall promptly transfer to the Sterling Swing Line Lender, in
immediately available funds, the amount of its participation interest.
          (v) Each UK Revolving Lender’s obligation to make UK Revolving Credit
Advances in accordance with Section 1.1(f)(iii) and to purchase participation
interests in accordance with Section 1.1(f)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such UK Revolving
Lender may have against the

21



--------------------------------------------------------------------------------



 



Sterling Swing Line Lender, UK Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of UK Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time or (D) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any UK Revolving Lender does not make available to Administrative Agent or
the Sterling Swing Line Lender, as applicable, the amount required pursuant to
Sections 1.1(f)(iii) or 1.1(f)(iv), as the case may be, the Sterling Swing Line
Lender shall be entitled to recover such amount on demand from such UK Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the LIBOR Rate thereafter.
          (vi) If the Commitment Termination Date shall have occurred in respect
of any UK Revolving Commitments at a time when one or more Extension Series of
Extended UK Revolving Commitments, if any, is or are in effect with a later
Commitment Termination Date, then on the earliest occurring Commitment
Termination Date all then outstanding Sterling Swing Line Advances shall be
repaid in full on such date (and there shall be no adjustment to the
participations of the Lenders with UK Revolving Commitments therein as a result
of the occurrence of such Commitment Termination Date); provided, however, that
if on the occurrence of such earliest Commitment Termination Date (after giving
effect to any repayments of UK Revolving Loans and any reallocation of UK Letter
of Credit participations as contemplated in clause (h) of Annex D), there shall
exist sufficient unutilized Extended UK Revolving Commitments such that the
respective outstanding Sterling Swing Line Advances could be incurred pursuant
to the Extended UK Revolving Commitments that will remain in effect after the
occurrence of such Commitment Termination Date, then there shall be an automatic
adjustment on such date of the participations in such Sterling Swing Line
Advances and the same shall be deemed to have been incurred solely pursuant to
the relevant Extended UK Revolving Commitments, and such Sterling Swing Line
Advances shall not be so required to be repaid in full on such earliest
Commitment Termination Date.
          (g) Reliance on Notices. Administrative Agent and each Swing Line
Lender shall be entitled to rely upon, and shall be fully protected in relying
upon, any Notices of Revolving Credit Advance, Notices of Swing Line Advances,
Notice of Conversion/Continuation or similar notice believed by Administrative
Agent and each Swing Line Lender to be genuine. Administrative Agent and each
Swing Line Lender may assume that each Person executing and delivering any
notice in accordance herewith was duly authorized, unless the responsible
individual acting thereon for Administrative Agent has actual knowledge to the
contrary.
          1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Annex C and Annex D each Borrower
shall have the right to request, and Revolving Lenders agree to incur, or
purchase participations in, Letter of Credit Obligations in respect of such
Borrower.
          1.2A Swap Related Reimbursement Obligations.

22



--------------------------------------------------------------------------------



 



          (a) U.S. Borrower agrees to reimburse GE Capital in immediately
available funds in the amount of any payment made by GE Capital under a Swap
Related L/C (such reimbursement obligation, whether contingent upon payment by
GE Capital under the Swap Related L/C or otherwise, being herein called a “Swap
Related Reimbursement Obligation”). No Swap Related Reimbursement Obligation for
any Swap Related L/C may exceed the amount of the payment obligations owed by
U.S. Borrower under the interest rate protection or hedging agreement or
transaction supported by the Swap Related L/C.
          (b) A Swap Related Reimbursement Obligation shall be due and payable
by U.S. Borrower within one (1) Business Day after the date on which the related
payment is made by GE Capital under the Swap Related L/C.
          (c) Any Swap Related Reimbursement Obligation shall, during the period
in which it is unpaid, bear interest at the rate per annum equal to the LIBOR
Rate plus one percent (1%), as if the unpaid amount of the Swap Related
Reimbursement Obligation were a LIBOR Loan, and not at any otherwise applicable
Default Rate. Such interest shall be payable upon demand. The following
additional provisions apply to the calculation and charging of interest on Swap
Related Reimbursement Obligations by reference to the LIBOR Rate:
          (i) The LIBOR Rate shall be determined for each successive one-month
LIBOR Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.
          (ii) If a Swap Related Reimbursement Obligation is paid during a
monthly period for which the LIBOR Rate is determined, interest shall be
pro-rated and charged for the portion of the monthly period during which the
Swap Related Reimbursement Obligation was unpaid. Section 1.10(b) shall not
apply to any payment of a Swap Related Reimbursement Obligation during the
monthly period.
          (iii) Notwithstanding the last paragraph of the definition of “LIBOR
Rate”, if the LIBOR Rate is no longer available from Telerate News Service, the
LIBOR Rate with respect to Swap Related Reimbursement Obligations shall be
determined from such financial reporting service or other information as shall
be mutually acceptable to GE Capital and the U.S. Borrower.
          (d) Except as provided in the foregoing provisions of this
Section 1.2A and in Section 11.3, U.S. Borrower shall not be obligated to pay to
GE Capital or any of its Affiliates any Letter of Credit Fee, or any other fees,
charges or expenses, in respect of a Swap Related L/C or arranging for any
interest rate protection or hedging agreement or transaction supported by the
Swap Related L/C. GE Capital and its Affiliates shall look to the beneficiary of
a Swap Related L/C for payment of any such letter of credit fees or other fees,
charges or expenses and such beneficiary may factor such fees, charges, or
expenses into the pricing of any interest rate protection or hedging arrangement
or transaction supported by the Swap Related L/C.

23



--------------------------------------------------------------------------------



 



          (e) If any Swap Related L/C is revocable prior to its scheduled expiry
date, GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred and is continuing.
          (f) GE Capital or any of its Affiliates shall be permitted to
(i) provide confidential or other information furnished to it by any of the
Credit Parties (including, without limitation, copies of any documents and
information in or referred to in the Closing Checklist, Financial Statements and
Compliance Certificates) to a beneficiary or potential beneficiary of a Swap
Related L/C and (ii) receive confidential or other information from the
beneficiary or potential beneficiary relating to any agreement or transaction
supported or to be supported by the Swap Related L/C. However, no confidential
information shall be provided to any Person under this paragraph unless the
Person has agreed to comply with the covenant substantially as contained in
Section 11.8 of this Agreement.
          1.3 Prepayments. Subject, in each case, to Section 1.17 hereof:
          (a) Voluntary Prepayments; Reduction in Revolving Commitments.
          (i) U.S. Term Loan. U.S. Borrower may at any time on at least one
(1) Business Day’s prior written notice to Administrative Agent voluntarily
prepay all or part of the U.S. Term Loan without premium or penalty (other than
as set forth in Section 1.3(a)(viii)); provided that any such prepayment shall
be in a minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of such amount.
          (ii) Euro Term Loan. UK Borrower may at any time on at least one
(1) Business Day’s prior written notice to Administrative Agent voluntarily
prepay all or part of the Euro Term Loan without premium or penalty (other than
as set forth in Section 1.3(a)(viii)); provided that any such prepayment shall
be in a minimum amount of €500,000 and integral multiples of €250,000 in excess
of such amount.
          (iii) Sterling Term Loan. UK Borrower may at any time on at least one
(1) Business Day’s prior written notice to Administrative Agent voluntarily
prepay all or part of the Sterling Term Loan without premium or penalty (other
than as set forth in Section 1.3(a)(viii)); provided that any such prepayment
shall be in a minimum amount of £500,000 and integral multiples of £250,000 in
excess of such amount.
          (iv) Reductions in U.S. Revolving Commitments. U.S. Borrower may at
any time on at least one (1) Business Day’s prior written notice to
Administrative Agent, permanently reduce or terminate the U.S. Revolving
Commitment without premium or penalty; provided that (A) any such reduction
shall be in a minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of such amount, (B) the U.S. Revolving Commitment shall not be reduced to
an amount less than the U.S. Revolving Loan outstanding and (C) after giving
effect to such reductions, U.S. Borrower shall comply with Section 1.3(b)(i).
          (v) Reductions in Canadian Revolving Commitments. Canadian Borrower
may at any time on at least one (1) Business Day’s prior written notice to
Administrative Agent, permanently reduce or terminate the Canadian Revolving

24



--------------------------------------------------------------------------------



 



Commitment without premium or penalty; provided that (A) any such reduction
shall be in a minimum amount of C$250,000 and integral multiples of C$100,000 in
excess of such amount, (B) the Canadian Revolving Commitment shall not be
reduced to an amount less than the Canadian Revolving Loan outstanding, and
(C) after giving effect to such reductions, Canadian Borrower shall comply with
Section 1.3(b)(i).
          (vi) Reductions in UK Revolving Commitments. UK Borrower may at any
time on at least one (1) Business Day’s prior written notice to Administrative
Agent, permanently reduce or terminate the UK Revolving Commitment without
premium or penalty; provided that (A) any such reduction shall be in a minimum
amount of €500,000 and integral multiples of €250,000 in excess of such amount,
(B) the UK Revolving Commitment shall not be reduced to an amount less than the
Euro Equivalent of the UK Revolving Loan outstanding, and (C) after giving
effect to such reductions, UK Borrower shall comply with Section 1.3(b)(i).
          (vii) General. Any voluntary prepayment and any reduction or
termination of any Revolving Commitment must be accompanied by payment of any
LIBOR funding breakage costs in accordance with Section 1.10(b), EURIBOR funding
breakage costs in accordance with Section 1.10(c), or BA Rate financing breakage
costs in accordance with Section 1.10(d), as the case may be. Upon any such
reduction or termination of a Revolving Commitment, the applicable Borrower’s
right to request a Revolving Credit Advance, or request that a Letter of Credit
Obligation be incurred on its behalf, or request a Swing Line Advance, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided that a permanent reduction of a Revolving Commitment shall not require
a reduction in the corresponding L/C Sublimit, except to the extent that the
Revolving Commitment is reduced below the corresponding L/C Sublimit. Each
notice of partial prepayment shall designate the Loan or other Obligations to
which such prepayment is to be applied; provided that any partial prepayments of
a Term Loan shall be applied to prepay the scheduled principal installments of
such Term Loan in direct order of maturity.
          (viii) Extended Term Loans Call Protection. In the event that, prior
to the first anniversary of the Fourth Amendment Effective Date, any Extending
Lender receives an Extending Lender Repricing Prepayment (as defined below)
other than in connection with a Change of Control, then, at the time thereof,
Borrowers shall pay to such Extending Lender a prepayment premium equal to 1.0%
of the amount of such Extending Lender Repricing Prepayment. As used herein,
with respect to any Extending Lender, an “Extending Lender Repricing Prepayment”
is the amount of principal of the Extended Term Loans of such Extending Lender
that is either (a) prepaid by Borrowers substantially concurrently with, and
from proceeds of, the incurrence by any Borrower or any of its Subsidiaries of
new replacement term loans that have interest rate margins lower than the
interest rate margins then in effect for the Extended Term Loans so prepaid or
(b) assigned to a Replacement Lender as a result of the mandatory assignment of
such Extended Term Loans in the circumstances described in Section 1.12 if such
Extending Lender is a Non-Consenting Lender with respect to an amendment of this
Agreement (other than the Fourth Amendment) that would have the effect of
reducing the interest rate margins with respect to such Extended Term Loans.

25



--------------------------------------------------------------------------------



 



          (b) Mandatory Prepayments.
          (i) Overdraw. If at any time the outstanding balances of the U.S.
Revolving Loan and the U.S. Dollars Swing Line Loan exceed the U.S. Maximum
Amount, U.S. Borrower shall immediately repay first, the U.S. Dollars Swing Line
Loan until paid in full, and thereafter the aggregate outstanding U.S. Revolving
Credit Advances to the extent required to eliminate such excess. If any such
excess remains after repayment in full of the aggregate outstanding U.S. Dollars
Swing Line Loan and U.S. Revolving Credit Advances, U.S. Borrower shall provide
cash collateral for the U.S. Letter of Credit Obligations in the manner set
forth in Annex B to the extent required to eliminate such excess.
          If at any time the Dollar Equivalent of the outstanding balances of
the Canadian Revolving Loan and the Canadian Dollars Swing Line Loan exceed the
Canadian Maximum Amount, Canadian Borrower shall immediately repay first, the
Canadian Dollars Swing Line Loan until paid in full or such excess is
eliminated, and thereafter the aggregate outstanding Canadian Revolving Credit
Advances to the extent required to eliminate such excess. If any such excess
remains after repayment in full of the aggregate outstanding Canadian Dollars
Swing Line Loan and Canadian Revolving Credit Advances, Canadian Borrower shall
provide cash collateral for the Canadian Letter of Credit Obligations in the
manner set forth in Annex C to the extent required to eliminate such excess.
          If at any time the Dollar Equivalent of the outstanding balances of
the UK Revolving Loan, Sterling Swing Line Loan and the Euro Swing Line Loan
exceed the UK Maximum Amount, UK Borrower shall immediately repay first, the
Sterling Swing Line Loan and/or Euro Swing Line Loan in a manner determined by
the UK Borrower until paid in full or such excess is eliminated, and thereafter
the aggregate outstanding UK Revolving Credit Advances to the extent required to
eliminate such excess. If any such excess remains after repayment in full of the
aggregate outstanding Sterling Swing Line Loan, Euro Swing Line Loan and UK
Revolving Credit Advances, UK Borrower shall provide cash collateral for the UK
Letter of Credit Obligations in the manner set forth in Annex D to the extent
required to eliminate such excess.
          (ii) Asset Sales and Insurance Proceeds. Without limiting the
obligation of Borrowers to obtain the consent of the Requisite Lenders for any
Disposition not otherwise permitted under Section 6.8, within three Business
Days upon receipt by Holdings or any of its Subsidiaries of Net Cash Payments,
Borrowers shall prepay the Loans in an amount equal to all such Net Cash
Payments; provided that the Credit Parties shall be permitted to retain Net Cash
Payments and apply them to the acquisition of other assets or properties
consistent with the businesses permitted to be conducted pursuant to Section 6.5
(including by way of merger or Investment), so long as within 180 days following
the receipt of such Net Cash Payments, such Net Cash Payments are applied or
committed to be applied to such acquisition; provided, further, that such cash
proceeds are used to prepay the outstanding principal balances of the Revolving
Loans on a pro rata basis during such reinvestment period. The following shall
not be subject to mandatory prepayment under this clause (ii):

26



--------------------------------------------------------------------------------



 



          (1) up to $10,000,000 of proceeds from Dispositions permitted under
Section 6.8(e)(vii); and
          (2) proceeds from Dispositions of less than $1,000,000 in the
aggregate during the term of this Agreement.
          (iii) Issuance of Equity Interests. If Holdings or any of its
Subsidiaries issues Equity Interests (other than to a Group Member), no later
than three Business Days following the date of receipt of the cash proceeds
thereof, the Borrowers shall prepay the Loans (and cash collateralize Letter of
Credit Obligations) in an amount equal to 50% of all such proceeds, net of
(x) underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith; and (y) all Taxes paid or estimated by
Holdings or such Subsidiary to be payable in connection with any such issuance;
provided, that if the Total Leverage Ratio on the last day of the applicable
Fiscal Quarter is equal to or less than 2.0:1.00, then such prepayment
percentage shall be reduced to 0%. Any such prepayment shall be applied in
accordance with Section 1.3(b)(vi). The following shall not be subject to
prepayment under this clause (iii):
          (1) proceeds of Equity Interests issued to directors or employees of
Holdings, a Borrower or its Subsidiaries;
          (2) proceeds of Equity Interests issued in an Initial Public Offering
so long as, and to the extent that, such proceeds are instead applied to prepay
unsecured Indebtedness or the Revolving Loans, to consummate a Permitted
Acquisition or to make an Investment or Capital Expenditure not otherwise
prohibited hereunder;
          (3) proceeds of any Excluded Equity Proceeds; and
          (4) proceeds of any Equity Interests issued to cure the failure to
meet a financial covenant Default or Event of Default as permitted hereunder.
          (iv) Issuance of Debt. No later than the Business Day following
receipt by Holdings or any of its Subsidiaries of any cash proceeds from the
incurrence of any Indebtedness of Holdings or any of its Subsidiaries not
otherwise permitted to be incurred hereunder, Borrowers shall prepay the Loans
as set forth in Section 1.3(b)(vi) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts, debt issuance and commitment fees and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.
          (v) Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending 2007), Borrowers shall, no later than one hundred twenty days after
the end of such Fiscal Year, prepay the Loans as set forth in Section 1.3(b)(vi)
in an aggregate amount equal to (i) 50% of such Consolidated Excess Cash Flow
minus (ii) voluntary repayments of the Loans made (a) in that Fiscal Year and
(b) after the last day of such Fiscal Year but prior to the date the Borrowers
make a prepayment pursuant to this

27



--------------------------------------------------------------------------------



 



Section 1.3(b)(v) with respect to such Fiscal Year (excluding, in each case, (x)
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such repayments
and (y) any repayments funded with the proceeds of the Senior Notes on the Third
Amendment Effective Date); provided, that if the Senior Secured Leverage Ratio
on the last day of the applicable Fiscal Year is greater than 3.0:1.00 then such
prepayment percentage shall be increased to 75%;
          (vi) Application of Certain Mandatory Prepayments.
Any prepayments made by a Borrower pursuant to Sections 1.3(b)(ii), (b)(iii),
(b)(iv) and/or (b)(v) above shall be applied as follows:
first, to prepay the scheduled principal installments of the Term Loans on a pro
rata basis in direct order of maturity, until such Term Loans shall have been
prepaid in full; and
second, to the outstanding principal balance of Revolving Credit Advances on a
pro rata basis until the same has been paid in full (with no reduction in any
Revolving Commitment or Swing Line Commitment),
provided that mandatory prepayments required in respect of any Foreign
Subsidiary shall not be required to be used to prepay the U.S. Loans and shall
only be required to prepay the Euro Term Loans, Sterling Term Loans, UK
Revolving Loans or the Canadian Revolving Loans, as the case may be, provided
however that if the Euro Term Loans, Sterling Term Loans, UK Revolving Loans and
the Canadian Revolving Loans have been paid in full and the prepayment
obligation under Sections 1.3(b)(ii), (b)(iii), (b)(iv) and/or (b)(v) imposed on
any Foreign Subsidiary is not completely satisfied, the U.S. Borrower shall be
required to prepay the U.S. Loans in an amount equal to the mandatory prepayment
amount that remains with respect to such Foreign Subsidiary.
          (c) No Implied Consent. Nothing in this Section 1.3 shall be construed
to constitute Administrative Agent or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents.
          1.4 Use of Proceeds. Borrowers shall utilize (I) the proceeds of the
Loans (other than Refinancing Term Loans) (a) on the Closing Date to finance the
Related Transactions (and to pay any related transaction fees, commissions and
expenses, including currency fluctuation costs associated with the payoff of
Prior Lender Obligations), and (b) thereafter for the financing of the ordinary
working capital, permitted capital expenditures, acquisitions, investments and
general corporate purposes of Borrowers and their respective Subsidiaries and
(II) the proceeds of the Refinancing Term Loans to refinance any or all of that
portion of the Original Term Loans that are not converted into Extended Term
Loans pursuant to the terms hereof; provided that, in each case, the U.S.
Revolving Loans shall be used solely for the financing of U.S. Borrower’s and
its Domestic Subsidiaries’ ordinary working capital, permitted

28



--------------------------------------------------------------------------------



 



capital expenditures, acquisitions, investments and general corporate purposes,
the Canadian Revolving Loans shall be used solely for the financing of Canadian
Credit Parties’ and their respective Subsidiaries’ ordinary working capital,
permitted capital expenditures, acquisitions, investments and general corporate
purposes and the UK Revolving Loans shall be used solely for the financing of UK
Borrower’s and Foreign Subsidiaries’ ordinary working capital, permitted capital
expenditures, acquisitions, investments and general corporate purposes.
          1.5 Interest and Applicable Margins.
          (a) Each Borrower shall pay interest to Administrative Agent on the
aggregate outstanding principal amount of the Loans made to such Borrower, for
the ratable benefit of the applicable Lenders in accordance with the various
Loans being made by such Lenders, in arrears on each applicable Interest Payment
Date, at the following rates:
(i) with respect to the Revolving Credit Advances designated as Index Rate
Loans, the applicable Index Rate plus the Applicable Index Margin per annum;
(ii) with respect to the Revolving Credit Advances designated as LIBOR Loans,
the applicable LIBOR Rate plus the Applicable LIBOR Margin per annum;
(iii) with respect to the Revolving Credit Advances designated as EURIBOR Loans,
the applicable EURIBOR Rate plus the Applicable EURIBOR Margin per annum;
(iv) with respect to the Revolving Credit Advances designated as BA Rate Loans,
the applicable BA Rate plus the Applicable BA Rate Margin per annum;
(v) with respect to the U.S. Term Loan designated as Index Rate Loans, the
applicable Index Rate plus the Applicable U.S. Term Loan Index Margin per annum;
(vi) with respect to the U.S. Term Loan designated as LIBOR Loans, the
applicable LIBOR Rate plus the Applicable U.S. Term Loan LIBOR Margin per annum;
(vii) with respect to the Euro Term Loan, the applicable EURIBOR Rate plus the
Applicable Euro Term Loan EURIBOR Margin per annum;
(viii) with respect to the Sterling Term Loan, the applicable LIBOR Rate plus
the Applicable LIBOR Margin per annum;
(ix) with respect to the U.S. Dollars Swing Line Loan, the applicable Index Rate
plus the Applicable Index Margin per annum;
(x) with respect to the Canadian Dollars Swing Line Loan, the applicable Index
Rate plus the Applicable Index Margin per annum;

29



--------------------------------------------------------------------------------



 



(xi) with respect to the Euro Swing Line Loan, the EURIBOR Rate plus the
Applicable EURIBOR Margin per annum; and
(xii) with respect to the Sterling Swing Line Loan, the applicable LIBOR Rate
plus the Applicable LIBOR Margin per annum.
          plus, in each case where applicable, Mandatory Costs as defined and
described in Section 11.19.
As of and from and after the First Amendment Effective Date, the Applicable
Unused Line Fee Margin with respect to the Revolving Commitments (other than
Refinancing Revolving Loans and Extended Revolving Commitments (other than
Tranche A Extended Revolving Commitments)) is 0.50%. The Applicable Unused Line
Fee Margin with respect to Refinancing Revolving Loans and Extended Revolving
Commitments (other than Tranche A Extended Revolving Commitments) shall be as
set forth in the relevant Joinder Agreement or Extension Agreement,
respectively.
As of and from and after the First Amendment Effective Date, the Applicable
Margins with respect to the Original Term Loans, the Original Revolving Credit
Advances, Swing Line Loans and Letters of Credit are as follows:

     
Applicable Index Margin
  4.50%
Applicable LIBOR Margin
  5.50%
Applicable EURIBOR Margin
  5.50%
Applicable U.S. Term Loan Index Margin
  4.50%
Applicable U.S. Term Loan LIBOR Margin
  5.50%
Applicable Euro Term Loan EURIBOR Margin
  5.50%
Applicable BA Rate Margin
  5.50%
Applicable L/C Margin
  5.50%

As of and from and after the Fourth Amendment Effective Date, the Applicable
Margins with respect to the Tranche A Extended Term Loans and the Tranche A
Extended Revolving Credit Advances are as follows:

     
Applicable Index Margin
  5.75%
Applicable LIBOR Margin
  6.75%
Applicable EURIBOR Margin
  6.75%

30



--------------------------------------------------------------------------------



 



     
Applicable U.S. Term Loan Index Margin
  5.75%
Applicable U.S. Term Loan LIBOR Margin
  6.75%
Applicable Euro Term Loan EURIBOR Margin
  6.75%
Applicable BA Rate Margin
  6.75%
Applicable L/C Margin
  6.75%

The Applicable Margins with respect to any Extended Revolving Credit Advances
(other than Tranche A Extended Revolving Credit Advances), Refinancing Revolving
Loans, Extended Term Loans (other than Tranche A Extended Term Loans) and
Refinancing Term Loans shall be as set forth in the relevant Extension Agreement
or Joinder Agreement, as the case may be.
     Immediately upon the occurrence of a Rating Event, each of the Applicable
Margins shall thereupon immediately and permanently be increased by 1/2 of 1%.
On the Business Day following such increase the Administrative Agent shall give
each affected Lender telefacsimile or telephonic notice (confirmed in writing)
of such change in the Applicable Margin.
          (b) If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) All computations of Fees calculated on a per annum basis and
interest shall be made by Administrative Agent on the basis of a 360-day year
(365-366 days in the case of interest on an Index Rate Loan), in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable. Each determination by Administrative Agent of interest rates
and Fees hereunder shall be presumptive evidence of the correctness of such
rates and Fees.
          (d) After the date any principal amount of any Loan is due and payable
(whether on the maturity date therefor, upon acceleration or otherwise), or
after any other monetary Obligation of Borrowers shall have become due and
payable and Borrowers shall have failed to make such payment when due, Borrowers
shall pay, but only to the extent permitted by law, interest (after as well as
before judgment) at a rate per annum equal to (i) in the case of principal
amounts outstanding hereunder, the rate of interest that otherwise would be
applicable to such Loan plus 2% per annum; and (ii) in the case of overdue
interest, fees and other monetary Obligations, the Index Rate plus 2% per annum
until such payment has been made (the “Default Rate”). Such amounts shall be
payable on demand.
          (e) Borrowers shall have the option to

31



--------------------------------------------------------------------------------



 



(i) request that any U.S. Revolving Credit Advance be made as a LIBOR Loan or
Index Rate Loan, and request that any Canadian Revolving Credit Advance be made
as a BA Rate Loan or Index Rate Loan;
(ii) convert at any time all or any part of outstanding Loans (other than the
U.S. Dollars Swing Line Loan) denominated in U.S. Dollars from Index Rate Loans
to LIBOR Loans;
(iii) convert at any time all or any part of outstanding Loans (other than the
Canadian Dollars Swing Line Loan) denominated in Canadian Dollars from Index
Rate Loans to BA Loans;
(iv) convert at any time all or any part of outstanding Loans denominated in
U.S. Dollars from LIBOR Loans to Index Rate Loans subject to payment of LIBOR
breakage costs (if any) in accordance with Section 1.10(b) if such conversion is
made prior to the expiration of the LIBOR Period applicable thereto;
(v) convert at any time all or any part of outstanding Loans denominated in
Canadian Dollars from BA Rate Loans to Index Rate Loans subject to payment of BA
Rate breakage costs (if any) in accordance with Section 1.10(d) if such
conversion is made prior to the expiration of the BA Rate Period applicable
thereto;
(vi) continue all or any portion of any LIBOR Loan as a LIBOR Loan in the same
currency upon the expiration of the applicable LIBOR Period, and the succeeding
LIBOR Period of that continued Loan shall commence on the first day after the
last day of the LIBOR Period of the Loan to be continued,
(vii) continue all or any portion of any EURIBOR Loan as a EURIBOR Loan upon the
expiration of the applicable EURIBOR Period, and the succeeding EURIBOR Period
of that continued Loan shall commence on the first day after the last day of the
EURIBOR Period of the Loan to be continued, or
(viii) continue all or any portion of any BA Rate Loan as a BA Rate Loan upon
the expiration of the applicable BA Rate Period, and the succeeding BA Rate
Period of that continued Loan shall commence on the first day after the last day
of the BA Rate Period of the Loan to be continued.
Any Loan or group of Loans in the same currency that are Loans having the same
proposed LIBOR Period, BA Rate Period or EURIBOR Period, as the case may be, to
be made or continued as, or converted into, a LIBOR Loan, BA Rate Loan or
EURIBOR Loan, as the case may be, must be in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof in the case of Loans made in
U.S. Dollars, C$250,000 and integral multiples of C$100,000 in excess of such
amount in the case of Loans made in Canadian Dollars, €500,000 and integral
multiples of €250,000 in excess of such amount in the case of Loans made in
Euro, and £500,000 and integral multiples of £250,000 in excess of such amount
in the case of Loans made in Sterling.

32



--------------------------------------------------------------------------------



 



Any such election must be made by 2:00 p.m. (New York time) on the third
Business Day prior to (1) the date of any proposed Advance which is to bear
interest at the LIBOR Rate, BA Rate or EURIBOR Rate, as the case may be, (2) the
end of each LIBOR Period, BA Rate Period or EURIBOR Period, as the case may be
with respect to any LIBOR Loans, BA Rate Loans or EURIBOR Loans, as the case may
be to be continued as such, or (3) the date on which the applicable Borrower
wishes to convert any Index Rate Loan to a LIBOR Loan or BA Rate Loan. If no
election is received with respect to a LIBOR Loan, BA Rate Loan or EURIBOR Loan
by 2:00 p.m. (New York time) on the third Business Day prior to the end of the
LIBOR Period, BA Rate Period or EURIBOR Period, as the case may be with respect
thereto (or if an Event of Default has occurred and is continuing), then (w) if
such LIBOR Loan is denominated in U.S. Dollars, that LIBOR Loan shall be
continued for a LIBOR Period of one month, provided however that if an Event of
Default has occurred and is continuing, that LIBOR Loan shall be converted to an
Index Rate Loan denominated in U.S. Dollars at the end of its LIBOR Period,
(x) if such LIBOR Loan is denominated in Sterling, that LIBOR Loan shall be
continued for a LIBOR Period of one month, (y) if such EURIBOR Loan is
denominated in Euro, that EURIBOR Loan shall be continued for a EURIBOR Period
of one month, and (z) such BA Rate Loan shall be continued for a BA Rate Period
of one month, provided however that if an Event of Default has occurred and is
continuing, such BA Rate Loan shall be converted to an Index Rate Loan
denominated in Canadian Dollars at the end of its BA Rate Period. Except as
provided in Section 1.1(d)(i), the applicable Borrower must make such election
by notice to Administrative Agent in writing, by telecopy or overnight courier.
In the case of any conversion or continuation, such election must be made
pursuant to a written notice (a “Notice of Conversion/Continuation”) in the form
of Exhibit 1.5(e).
          (f) Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final
non-appealable order that the rate of interest payable hereunder by a Credit
Party which is not a Canadian Credit Party exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the applicable Borrower shall continue to pay interest hereunder at
the Maximum Lawful Rate until such time as the total interest received by
Administrative Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest rate payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement. In no event shall the total
interest received by any Lender pursuant to the terms hereof exceed the amount
that such Lender could lawfully have received had the interest due hereunder
been calculated for the full term hereof at the Maximum Lawful Rate.
          (g) If any provision of this Agreement or of any of the other Loan
Documents would obligate any Canadian Credit Party to make any payment of
interest or other amount payable to any Agent or any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by such Agent or such Lender of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be

33



--------------------------------------------------------------------------------



 



so prohibited by law or so result in a receipt by such Agent or such Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: (1) firstly, by reducing the amount or rate of interest
required to be paid to such Agent or such Lender under this Section 1.5, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Agent or such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if an Agent or Lender shall have received an amount in
excess of the maximum permitted by that Section of the Criminal Code (Canada),
Canadian Borrower shall be entitled, by notice in writing to such Agent or such
Lender, to obtain reimbursement, on behalf of the applicable Canadian Credit
Parties, from such Agent or such Lender in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Agent or such Lender to Canadian Borrower. Any amount or rate of
interest referred to in this Section 1.5(g) shall be determined in accordance
with generally accepted accounting principles applicable in Canada as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the Commitment Termination Date and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by Administrative
Agent shall be conclusive for the purposes of such determination.
          (h) For purposes of disclosure pursuant to the Interest Act (Canada)
and in respect of any Canadian Credit Party, the annual rates of interest or
fees to which the rates of interest or fees provided in this Agreement and the
other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of a 360 day year or any other period of time less than a
calendar year) are equivalent to the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.
          (i) If any Credit Party incorporated under the laws of the Kingdom of
Spain fails to pay any amount payable by it under this Agreement or any other
Loan Document, it shall pay penalty interest in respect of the sums due and
unpaid in accordance with Article 316 of the Spanish Commercial Code (Codigó de
Comercio) accrued at the applicable rate calculated in accordance with this
Section 1.5. This penalty interest due and not paid shall capitalize on a
monthly basis for the purposes of Articles 316 et. seq. of the Spanish
Commercial Code.
          1.6 Fees.
          (a) Holdings shall pay to GSCP and GE Capital, individually, the Fees
specified in the Fee Letter.
          (b)
          (i) As additional compensation for the U.S. Revolving Lenders, U.S.
Borrower shall pay to Administrative Agent, for the ratable benefit of each
Lender with a U.S. Revolving Commitment, in arrears, on the first Business Day
of each January, April,

34



--------------------------------------------------------------------------------



 



July and October occurring prior to the latest Commitment Termination Date of
such Lender’s U.S. Revolving Commitments and on the latest Commitment
Termination Date of such Lender’s U.S. Revolving Commitments, a Fee for U.S.
Borrower’s non-use of available funds under the U.S. Revolving Commitments in an
amount equal to the Applicable Unused Line Fee Margin per annum (calculated on
the basis of a 360 day year for actual days elapsed) applicable to such Lender’s
U.S. Revolving Commitments multiplied by such Lender’s Pro Rata Share (based on
its U.S. Revolving Commitments) of the difference between (x) the U.S. Maximum
Amount (as it may be reduced from time to time) and (y) the average for such
period of the daily closing balances of the U.S. Revolving Loan and outstanding
Letters of Credit of the U.S. Borrower during the period for which such Fee is
due.
          (ii) As additional compensation for the Canadian Revolving Lenders,
Canadian Borrower shall pay to Administrative Agent, for the ratable benefit of
each Lender with a Canadian Revolving Commitment, in arrears, on the first
Business Day of each January, April, July and October occurring prior to the
latest Commitment Termination Date of such Lender’s Canadian Revolving
Commitment and on the latest Commitment Termination Date of such Lender’s
Canadian Revolving Commitment, a Fee for Canadian Borrower’s non-use of
available funds under the Canadian Revolving Commitments in an amount equal to
the Applicable Unused Line Fee Margin per annum (calculated on the basis of a
360 day year for actual days elapsed) applicable to such Lender’s Canadian
Revolving Commitments multiplied by such Lender’s Pro Rata Share (based on its
Canadian Revolving Commitments) of the difference between (x) the Canadian
Maximum Amount (as it may be reduced from time to time) and (y) the Dollar
Equivalent of the average for such period of the daily closing balances of the
Canadian Revolving Loan and outstanding Letters of Credit of the Canadian
Borrower during the period for which such Fee is due.
          (iii) As additional compensation for the UK Revolving Lenders, UK
Borrower shall pay to Administrative Agent, for the ratable benefit of each
Lender with a UK Revolving Commitment, in arrears, on the first Business Day of
each January, April, July and October occurring prior to the latest Commitment
Termination Date of such Lender’s UK Revolving Commitment and on the latest
Commitment Termination Date of such Lender’s UK Revolving Commitment, a Fee for
UK Borrower’s non-use of available funds under the UK Revolving Commitments in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) applicable to such
Lender’s UK Revolving Commitments multiplied by such Lender’s Pro Rata Share
(based on its UK Revolving Commitments) of the difference between (x) the UK
Maximum Amount (as it may be reduced from time to time) and (y) the Dollar
Equivalent of the average for such period of the daily closing balances of the
UK Revolving Loan and outstanding Letters of Credit of the UK Borrower during
the period for which such Fee is due.
          (c) Borrowers shall pay to Administrative Agent, for the ratable
benefit of the applicable Revolving Lenders, the Letter of Credit Fee as
provided in Annex B, Annex C and Annex D.

35



--------------------------------------------------------------------------------



 



          1.7 Receipt of Payments.
          (a) Borrowers shall make each payment under this Agreement not later
than 4:00 p.m. (New York time) on the day when due in immediately available
funds to the U.S. Dollars Collection Account, except as provided in clause
(b) below. For purposes of computing interest and Fees and determining
applicable Borrowing Availability as of any date, all payments shall be deemed
received on the Business Day on which immediately available funds therefor are
received in the applicable Collection Account prior to 4:00 p.m. New York time.
Payments received after 4:00 p.m. New York time on any Business Day or on a day
that is not a Business Day shall be deemed to have been received on the
following Business Day.
          (b) Except to the extent otherwise provided herein,
          (i) all payments of principal, interest, U.S. Letter of Credit
Obligations and other amounts to be made by U.S. Borrower under this Agreement
and the Notes and all payments to be made by the Credit Parties under any other
Loan Document, in each case, in respect of the U.S. Term Loan, U.S. Revolving
Credit Advances denominated in U.S. Dollars or U.S. Dollars Swing Line Loans,
shall be made in U.S. Dollars and paid to the U.S. Dollars Collection Account,
          (ii) all payments of principal, interest, UK Letter of Credit
Obligations and other amounts to be made by UK Borrower under this Agreement and
the Notes and all payments to be made by the Credit Parties under any other Loan
Document, in each case, in respect of UK Revolving Credit Advances denominated
in Sterling or Sterling Swing Line Loans, shall be made in Sterling and paid to
the Sterling Collection Account,
          (iii) all payments of principal, interest, UK Letter of Credit
Obligations and other amounts to be made by UK Borrower under this Agreement and
the Notes and all payments to be made by the Credit Parties under any other Loan
Document, in each case, in respect of UK Revolving Credit Advances denominated
in Euro or Euro Swing Line Loans, shall be made in Euro and paid to the Euro
Collection Account, and
          (iv) all payments of principal, interest, Canadian Letter of Credit
Obligations and other amounts to be made by Canadian Borrower under this
Agreement and the Notes and all payments to be made by the Credit Parties under
any other Loan Document, in each case, in respect of Canadian Revolving Credit
Advances denominated in Canadian Dollars or Canadian Dollars Swing Line Loans,
shall be made in Canadian Dollars and paid to the Canadian Dollars Collection
Account.
          1.8 Application and Allocation of Payments.
          (a) So long as no Event of Default has occurred and is continuing,
(i) payments matching specific scheduled payments then due shall be applied to
those scheduled payments; (ii) voluntary prepayments shall be applied in
accordance with the provisions of Section 1.3(a); and (iii) mandatory
prepayments shall be applied as set forth in Section 1.3(b)(vi). All payments
and prepayments applied to a particular Loan shall be applied ratably to the
portion thereof held by each Lender as determined by its applicable Pro Rata
Share. Amounts received as a result of the exercise of remedies under the Loan
Documents

36



--------------------------------------------------------------------------------



 



when a Event of Default has occurred and is continuing or following the
Termination Date shall be applied to amounts then due and payable in the
following order:

  (1)   to reimburse the L/C Issuer for all unreimbursed draws or payments made
by it under Letters of Credit;

  (2)   to Fees and Agents’ expenses reimbursable hereunder;

  (3)   to interest on the Swing Line Loans;

  (4)   to principal payments on the Swing Line Loans;

  (5)   to interest on the other Loans;

  (6)   to principal payments on the other Loans, to Obligations in respect of
Hedging Obligations owed to Lender Counterparties and to provide cash collateral
for contingent Letter of Credit Obligations in the manner described in Annex B,
Annex C and Annex D, ratably to the aggregate, combined principal balance of the
other Loans, such Hedging Obligations and outstanding Letter of Credit
Obligations;

  (7)   to all other Obligations including expenses of Lenders to the extent
reimbursable under Section 11.3; and

  (8)   following the Termination Date, to each applicable Credit Party or any
other Person lawfully entitled to receive such surplus.

Considering each type of Revolving Credit Advance being prepaid separately, any
such prepayment shall be applied first to Index Rate Loans before application to
LIBOR Loans or BA Rate Loans in a manner which minimizes any resulting breakage
costs under Section 1.10(b) and (d). Notwithstanding anything to the contrary,
any payments applied to Hedging Obligations owing to any Lender Counterparty
following an Event of Default shall be applied on a pro rata basis to Hedging
Obligations owing to all Lender Counterparties.
The provisions of this Section 1.8 shall not be construed to apply to any
payment obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Term Loans or other Obligations owed to it
(including, without limitation, pursuant to Section 9.1(a)(ii)) or payments of
interest made by a Borrower to an assigning Lender pursuant to Section
9.1(a)(ii)(F).
          1.9 Loan Accounts and Accounting.
          (a) Administrative Agent shall maintain a loan account (the “U.S. Loan
Account”) on its books to record: each Lender’s Commitment, each Loan and
Advance made by each Lender, each respective repayment of principal, and all
other debits and credits (including cancellations of Term Loans pursuant to
Section 9.1(a)(ii)) as provided in this Agreement with respect to the Loans
denominated in U.S. Dollars or any other Obligations related thereto annexed to
which Administrative Agent shall retain a copy of each Assignment Agreement

37



--------------------------------------------------------------------------------



 



delivered to Administrative Agent pursuant to Section 9.1, each Extension
Agreement delivered to Administrative Agent pursuant to Section 1.17 and each
Joinder Agreement delivered to Administrative Agent pursuant to Section 1.18.
All entries in the U.S. Loan Account shall be made in accordance with
Administrative Agent’s customary accounting practices as in effect from time to
time. The balance in the U.S. Loan Account, as recorded on Administrative
Agent’s most recent printout or other written statement, shall, absent manifest
error, be conclusive evidence of the amounts due and owing to Administrative
Agent and Lenders by U.S. Borrower; provided that any failure to so record or
any error in so recording shall not limit or otherwise affect U.S. Borrower’s
duty to pay such Obligations. Administrative Agent shall render to U.S. Borrower
a monthly accounting of transactions with respect to the U.S. Loans setting
forth the balance of the U.S. Loan Account for the immediately preceding month.
Unless U.S. Borrower notifies Administrative Agent in writing of any objection
to any such accounting (specifically describing the basis for such objection),
within sixty (60) days after the date thereof, each and every such accounting
shall be conclusive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by U.S.
Borrower. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the U.S. Loan Account as evidence of the
amount of Obligations from time to time owing to it by the U.S. Borrower. The
U.S. Loan Account shall be available for inspection by each Borrower or any
Lender (with respect to any entry relating to such Lender’s Loan) at any
reasonable time and from time to time upon reasonable notice. U.S. Borrower
hereby designates GSCP to serve as U.S. Borrower’s agent solely for purposes of
maintaining the U.S. Loan Account as provided in this Section 1.9(a), and U.S.
Borrower hereby agrees that, to the extent GSCP serves in such capacity, each of
GSCP and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute an “Indemnified Person.” Any assignment or transfer of a
Commitment or the Loans made pursuant hereto shall be registered in the U.S.
Loan Account only upon delivery to Administrative Agent of an Assignment
Agreement that has been executed by the requisite parties pursuant to
Section 9.1. No assignment or transfer of a Lender’s Commitment or Loans shall
be effective unless such assignment or transfer shall have been recorded in the
U.S. Loan Account by Administrative Agent as provided in this Section.
          (b) Administrative Agent shall maintain a loan account (the “Canadian
Loan Account”) on its books to record: all Advances denominated in Canadian
Dollars, all payments made by Canadian Borrower, and all other debits and
credits as provided in this Agreement with respect to the Loans denominated in
Canadian Dollars or any other Obligations related thereto. All entries in the
Canadian Loan Account shall be made in accordance with Administrative Agent’s
customary accounting practices as in effect from time to time. The balance in
the Canadian Loan Account, as recorded on Administrative Agent’s most recent
printout or other written statement, shall, absent manifest error, be conclusive
evidence of the amounts due and owing to Administrative Agent and Lenders by
Canadian Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect Canadian Borrower’s duty to pay
Obligations. Administrative Agent shall render to Canadian Borrower a monthly
accounting of transactions with respect to the Canadian Loans setting forth the
balance of the Canadian Loan Account for the immediately preceding month. Unless
Canadian Borrower notifies Administrative Agent in writing of any objection to
any such accounting (specifically describing the basis for such objection),
within sixty (60) days after the date thereof, each and every such accounting
shall be conclusive evidence of all matters reflected therein. Only those

38



--------------------------------------------------------------------------------



 



items expressly objected to in such notice shall be deemed to be disputed by
Canadian Borrower. Notwithstanding any provision herein contained to the
contrary, any Lender may elect (which election may be revoked) to dispense with
the issuance of Notes to such Lender and may rely on the Canadian Loan Account
as evidence of the amount of Obligations from time to time owing to it by the
Canadian Borrower. The Canadian Loan Account shall be available for inspection
by each Borrower or any Lender (with respect to any entry relating to such
Lender’s Loan) at any reasonable time and from time to time upon reasonable
notice. Canadian Borrower hereby designates GSCP to serve as Canadian Borrower’s
agent solely for purposes of maintaining the Canadian Loan Account as provided
in this Section 1.9(b), and Canadian Borrower hereby agrees that, to the extent
GSCP serves in such capacity, each of GSCP and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute an “Indemnified
Person.”
          (c) Administrative Agent shall maintain a loan account (the “UK Loan
Account”) on its books to record: all Advances denominated in Euro and Sterling
and the Euro Term Loan and Sterling Term Loan, all payments made by UK Borrower,
and all other debits and credits (including cancellations of Term Loans pursuant
to Section 9.1(a)(ii)) as provided in this Agreement with respect to the Loans
denominated in Euro or Sterling or any other Obligations related thereto. All
entries in the UK Loan Account shall be made in accordance with Administrative
Agent’s customary accounting practices as in effect from time to time. The
balance in the UK Loan Account, as recorded on Administrative Agent’s most
recent printout or other written statement, shall, absent manifest error, be
conclusive evidence of the amounts due and owing to Administrative Agent and UK
Lenders by UK Borrower; provided that any failure to so record or any error in
so recording shall not limit or otherwise affect UK Borrower’s duty to pay such
Obligations. Administrative Agent shall render to UK Borrower a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the UK Loan Account for the immediately preceding month. Unless UK Borrower
notifies Administrative Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within sixty (60) days
after the date thereof, each and every such accounting shall be conclusive
evidence of all matters reflected therein. Only those items expressly objected
to in such notice shall be deemed to be disputed by UK Borrower. Notwithstanding
any provision herein contained to the contrary, any UK Lender may elect (which
election may be revoked) to dispense with the issuance of Notes to that UK
Lender and may rely on the UK Loan Account as evidence of the amount of
Obligations from time to time owing to it by the UK Borrower. The UK Loan
Account shall be available for inspection by each Borrower or any Lender (with
respect to any entry relating to such Lender’s Loan) at any reasonable time and
from time to time upon reasonable notice. UK Borrower hereby designates GSCP to
serve as UK Borrower’s agent solely for purposes of maintaining the UK Loan
Account as provided in this Section 1.9(c), and UK Borrower hereby agrees that,
to the extent GSCP serves in such capacity, each of GSCP and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute an
“Indemnified Person.”
          1.10 Indemnity.
          (a) Each Credit Party agrees to jointly and severally indemnify and
hold harmless each Agent, Lenders and their respective Affiliates, and each such
Person’s respective officers, partners, directors, employees, attorneys, agents,
sub-agents and representatives (each, an “Indemnified Person”), from and against
any and all suits, actions, hearings, proceedings,

39



--------------------------------------------------------------------------------



 



claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit, and in connection with or
arising out of this Agreement, the other Loan Documents and the transactions
contemplated hereunder and thereunder and any actions or failures to act in
connection therewith, including any and all Environmental Liabilities and legal
costs and expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Loan Documents (collectively,
“Indemnified Liabilities”); provided that no such Credit Party shall be liable
for (i) any indemnification to an Indemnified Person to the extent that any such
suit, action, hearing, proceeding, claim, damage, loss, liability or expense
results from that Indemnified Person’s gross negligence, bad faith or willful
misconduct (as finally determined by a court of competent jurisdiction),
(ii) any obligation to any Indemnified Person hereunder, other than
Administrative Agent and Syndication Agent in their capacities as such, with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from, or are incurred in connection with, any claim,
litigation, loss or proceeding that does not involve an act or omission of such
Credit Party as determined in a final non-appealable order of a court of
competent jurisdiction and such claim, litigation, loss or proceeding has been
brought by any Indemnified Person against any other Indemnified Person, and
(iii) in connection with any one action or proceeding or separate but
substantially similar actions or proceedings arising out of the same general
allegations, for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnified Persons, including GSCP and GE
Capital, except to the extent that local counsel, in addition to its regular
counsel, is required in order to effectively defend against such action or
proceeding and, provided further that UK Borrower, Canadian Borrower and the
Foreign Guarantors shall not be liable for any Indemnified Liabilities pursuant
to this Section 1.10(a) attributable to U.S. Borrower or any Domestic
Subsidiary. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PERSON PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
          (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of any borrowing, conversion into
or continuation of LIBOR Loans after such Borrower has given notice requesting
the same in accordance herewith; or (iv) any Borrower shall fail to make any
prepayment of a LIBOR Loan after such Borrower has given a notice thereof in
accordance herewith, then such Borrower shall indemnify and hold harmless each
Lender, promptly upon its written detailed request, from and against all losses,
costs and

40



--------------------------------------------------------------------------------



 



expenses resulting from or arising from any of the foregoing, which such Lender
deems to be material but excluding any loss of anticipated profits. Such
indemnification shall include any loss (including loss of margin but excluding
any loss of anticipated profits) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained. For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided that (a) each Lender
may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection and (b) amounts payable to a Lender under this subsection shall
be calculated in accordance with such Lender’s customary procedures but in no
event shall the amounts payable exceed (1) the aggregate amount of interest
which would have otherwise been payable on the amount of the principal
prepayment from the date of prepayment until the end of the relevant Interest
Period, minus (2) the aggregate amount of interest such Lender would have earned
if the prepaid principal amount were reinvested for the period from the date of
prepayment until the end of the relevant Interest Period at the Treasury Rate.
This covenant shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder. As promptly as practicable
under the circumstances, each Lender shall provide the applicable Borrower with
its written calculation (such calculation to be made in good faith) of all
amounts payable pursuant to this Section 1.10(b), and such calculation shall,
absent manifest error, be binding on the parties hereto unless such Borrower
shall object in writing within thirty (30) Business Days of receipt thereof,
specifying the basis for such objection in detail.
          (c) To induce Lenders to provide the EURIBOR Rate option on the terms
provided herein, if (i) any EURIBOR Loans are repaid in whole or in part prior
to the last day of any applicable EURIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) UK Borrower
shall default in payment when due of the principal amount of or interest on any
EURIBOR Loan; (iii) UK Borrower shall refuse to accept any borrowing of, or
shall request a termination of any borrowing, conversion into or continuation of
EURIBOR Loans after UK Borrower has given notice requesting the same in
accordance herewith; or (iv) UK Borrower shall fail to make any prepayment of a
EURIBOR Loan after UK Borrower has given a notice thereof in accordance
herewith, then UK Borrower shall indemnify and hold harmless each Lender,
promptly upon its written detailed request, from and against all losses, costs
and expenses resulting from or arising from any of the foregoing, which such
Lender deems to be material but excluding any loss of anticipated profits. Such
indemnification shall include any loss (including loss of margin but excluding
any loss of anticipated profits) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained. For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant EURIBOR Loan through the purchase of a deposit bearing interest at the
EURIBOR Rate in an amount equal to the amount of that EURIBOR Loan and having a
maturity comparable to the relevant EURIBOR Period; provided that (a) each
Lender may fund each of its EURIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection and (b) amounts payable to a Lender

41



--------------------------------------------------------------------------------



 



under this subsection shall be calculated in accordance with such Lender’s
customary procedures but in no event shall the amounts payable exceed (1) the
aggregate amount of interest which would have otherwise been payable on the
amount of the principal prepayment from the date of prepayment until the end of
the relevant Interest Period, minus (2) the aggregate amount of interest such
Lender would have earned if the prepaid principal amount were reinvested for the
period from the date of prepayment until the end of the relevant Interest Period
at the Treasury Rate. This covenant shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.
As promptly as practicable under the circumstances, each Lender shall provide UK
Borrower with its written calculation (such calculation to be made in good
faith) of all amounts payable pursuant to this Section 1.10(c), and such
calculation shall, absent manifest error, be binding on the parties hereto
unless UK Borrower shall object in writing within thirty (30) Business Days of
receipt thereof, specifying the basis for such objection in detail.
          (d) To induce Lenders to provide the BA Rate option on the terms
provided herein, if (i) any BA Rate Loans are repaid in whole or in part prior
to the last day of any applicable BA Rate Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any BA Rate Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of any borrowing, conversion into
or continuation of BA Rate Loans after such Borrower has given notice requesting
the same in accordance herewith; or (iv) any Borrower shall fail to make any
prepayment of a BA Rate Loan after such Borrower has given a notice thereof in
accordance herewith, then such Borrower shall indemnify and hold harmless each
Lender, promptly upon its written detailed request, from and against all losses,
costs and expenses resulting from or arising from any of the foregoing, which
such Lender deems to be material but excluding any loss of anticipated profits.
Such indemnification shall include any loss (including loss of margin but
excluding any loss of anticipated profits) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant BA Rate Loan through the purchase of a deposit
bearing interest at the BA Rate in an amount equal to the amount of that BA Rate
Loan and having a maturity comparable to the relevant BA Rate Period; provided
that (a) each Lender may fund each of its BA Rate Loans in any manner it sees
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection and (b) amounts payable to a Lender under
this subsection shall be calculated in accordance with such Lender’s customary
procedures but in no event shall the amounts payable exceed (1) the aggregate
amount of interest which would have otherwise been payable on the amount of the
principal prepayment from the date of prepayment until the end of the relevant
Interest Period, minus (2) the aggregate amount of interest such Lender would
have earned if the prepaid principal amount were reinvested for the period from
the date of prepayment until the end of the relevant Interest Period at the
Treasury Rate. This covenant shall survive the termination of this Agreement and
the payment of the Notes and all other amounts payable hereunder. As promptly as
practicable under the circumstances, each Lender shall provide the applicable
Borrower with its written calculation (such calculation to be made in good
faith) of all amounts payable pursuant to this Section 1.10(d), and such
calculation shall, absent manifest

42



--------------------------------------------------------------------------------



 



error, be binding on the parties hereto unless such Borrower shall object in
writing within thirty (30) Business Days of receipt thereof, specifying the
basis for such objection in detail.
          1.11 Taxes.
          (a) Any and all payments by or on account of any Credit Party under
the Loan Documents shall be made in accordance with this Section 1.11, free and
clear of and without deduction or withholding for any and all present or future
Taxes. If by law any Taxes are required to be deducted or withheld from or in
respect of any sum payable under the Loan Documents, (i) except to the extent
that such Taxes are required to be deducted or withheld because a Canadian
Revolving Lender is not a Canadian Lender, the sum payable shall be increased as
much as shall be necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 1.11) Administrative Agent or Lenders, as applicable,
receive an amount equal to the sum they would have received had no such
deductions been made, (ii) Borrowers shall make or cause to be made such
deductions or withholdings, and (iii) Borrowers shall timely pay or cause to be
paid the full amount deducted or withheld to the relevant taxing or other
authority in accordance with applicable law; and for greater certainty, Canadian
Borrower shall not be required to pay any additional amount to Administrative
Agent or Canadian Revolving Lenders to compensate for any deduction or
withholding to the extent that such deduction or withholding is required to be
deducted or withheld because a Canadian Revolving Lender is not a Canadian
Lender. Within thirty (30) days after the date of any payment of Taxes,
Borrowers shall furnish or cause to be furnished to Administrative Agent the
original or a certified copy of a receipt or other documentation reasonably
acceptable to the Administrative Agent evidencing payment thereof.
          (b) Each Credit Party shall jointly and severally indemnify and,
within ten (10) days of demand therefor, pay Administrative Agent and each
Lender for the full amount of Taxes arising in respect of payments made under
the Loan Documents (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 1.11) paid by Administrative Agent or such Lender, as
appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted, except to the extent that such Taxes are payable
because a Canadian Revolving Lender is not a Canadian Lender, provided that
(x) the UK Borrower, Canadian Borrower and the Foreign Guarantors shall not be
liable for any Taxes attributable to the U.S. Borrower or any Domestic
Subsidiary and (y) if the Lender or Administrative Agent, as applicable, fails
to give notice to a Credit Party of the imposition of any Taxes within 180 days
following its receipt of actual written notice of the imposition of such Taxes,
there will be no obligation for any Credit Party to pay interest or penalties
attributable to the period beginning after such 180th day and ending 7 days
after any Credit Party receives notice from the Lender or Administrative Agent,
as applicable. The Lender or Administrative Agent making the request shall
deliver to the respective Credit Party from which indemnification is sought
(i) a certificate in reasonable detail describing the amount and nature of such
payment or liability and (ii) a receipt documenting such payment.
          (c) (i) Each Lender shall deliver, to the extent it is legally able to
do so, to Borrowers (with a copy to Administrative Agent), at the time of
closing (or if later, on or prior to

43



--------------------------------------------------------------------------------



 



the date such Lender becomes a party hereto) and from time to time thereafter
upon the request of any Borrower or Administrative Agent and upon the expiration
of the previously delivered form of documentation, properly completed and
executed documentation that is reasonably requested by Borrowers and is
prescribed by applicable law as will permit payments under the Loan Documents to
be made to such Lender without withholding or at a reduced rate of withholding.
In addition, any Lender, if requested by such Borrower or Administrative Agent,
shall deliver such other documentation prescribed by applicable law and
reasonably requested by Borrower or Administrative Agent as will enable any
Borrower or Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
          (ii) Without limiting the generality of the foregoing, each Lender
organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Lender”) that is a Lender with respect to a U.S. Loan shall deliver,
to the extent that it is legally able to do so, to U.S. Borrower and
Administrative Agent at closing (or if later, on or prior to the date such
Lender becomes a party hereto) and from time to time thereafter upon request of
U.S. Borrower or Administrative Agent and upon expiration of the previously
delivered form of documentation: (A) two duly completed copies of either (x) IRS
Form W-8BEN claiming eligibility of the Non-U.S. Lender for a reduction in or a
complete exemption from U.S. federal withholding tax under an income tax treaty
to which the United States is a party, (y) IRS Form W-8ECI, or in either case an
applicable successor form or (z) IRS W-8IMY, together with any required
attachments; or (B) in the case of a Non-U.S. Lender that is not a “bank”, (x) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not (I) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of U.S. Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (III) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (such certificate, a “Portfolio Interest
Exemption Certificate”) and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN or applicable successor form. Each such Non-U.S. Lender
shall notify the Borrower and the Administrative Agent upon any change in facts
or circumstances that renders any such previously delivered form inaccurate. In
addition, all other Lenders shall deliver to Administrative Agent, at the time
of closing (or if later, on or prior to the date such Lender becomes a party
hereto) and from time to time thereafter upon the request of Administrative
Agent or upon the expiration of the previously delivered form, two duly
completed copies of IRS Form W-9, W-8BEN, W-8ECI, or W-8IMY (with required
attachments), as may be applicable, as will permit such payments to be made
without any United States backup withholding tax. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRC, as applicable), such Lender shall deliver to the Borrowers and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their

44



--------------------------------------------------------------------------------



 



obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Notwithstanding anything to the contrary in this
Agreement, Borrowers shall not be required to provide a gross-up pursuant to
Section 1.11(a) or indemnity pursuant to Section 1.11(b) for U.S. federal
withholding tax imposed on payments made by or on account of any Credit Party to
a U.S. Loan to the extent such withholding tax is imposed as a result of such
Lender’s failure or inability to deliver documentation establishing a complete
exemption from U.S. withholding tax (other than where such failure or inability
is caused by a Change in Law occurring after such party becomes a Lender
hereunder), unless such withholding taxes are imposed as a result of such Lender
becoming a Replacement Lender at the request of Borrowers per Section 1.12(d),
or to the extent such Lender’s assignor or transferor was entitled to a gross-up
and/or an indemnity with respect to such withholding taxes.
          (iii) Each Canadian Revolving Lender shall deliver from time to time
upon the request of the Canadian Borrower or the Administrative Agent, such
documentation or certification as may reasonably be requested by Canadian
Borrower or the Administrative Agent to determine whether, and to what extent,
payments under the Canadian Revolving Loan to be made by Canadian Borrower are
subject to any withholding or deduction.
          (d) A Credit Party is not required to make an increased payment to a
Lender under Section 1.11(a) above for a UK Tax Deduction in respect of tax
imposed by the United Kingdom from a payment of interest on any Loan made to the
UK Borrower if on the date on which the payment falls due:
          (i) the payment could have been made to the relevant Lender without a
UK Tax Deduction if it was a Qualifying Lender, but on that date that Lender is
not or has ceased to be a Qualifying Lender other than as a result of a Change
in Law;
          (ii) the relevant Lender is a Qualifying Lender solely under
sub-paragraph (i)(B) of the definition of Qualifying Lender and:
          (A) UK HM Revenue and Customs has given (and not revoked) a direction
(a “Direction”) under section 349C of the Taxes Act (as that provision has
effect on the date on which the relevant Lender became a party to this
Agreement) which relates to that payment and that Lender has received from the
UK Borrower a certified copy of that Direction; and
          (B) the payment could have been made to the Lender without any UK Tax
Deduction in the absence of that Direction;
          (iii) the relevant Lender is a Qualifying Lender solely under
sub-paragraph (i)(B) of the definition of Qualifying Lender and it has not,
other than by reason of a Change in Law, given a UK Tax Confirmation to the UK
Borrower; or
          (iv) the relevant Lender is a Treaty Lender and the Credit Party
making the payment is able to demonstrate that the payment could have been made
to the Lender

45



--------------------------------------------------------------------------------



 



without the UK Tax Deduction had that Lender complied with its obligations under
Section 1.11(g).
          (e) If a Credit Party is required to make a UK Tax Deduction, that
Credit Party shall make that UK Tax Deduction and any payment required in
connection with that UK Tax Deduction within the time allowed and in the minimum
amount required by law.
          (f) Within thirty days of making either a UK Tax Deduction or any
payment required in connection with that UK Tax Deduction, the Credit Party
making that UK Tax Deduction shall deliver to the Administrative Agent for the
Lender entitled to the payment evidence reasonably satisfactory to that Lender
that the UK Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.
          (g) A Treaty Lender and any Credit Party shall promptly notify the
Administrative Agent in writing upon becoming aware that a Credit Party must
make a UK Tax Deduction (or that there is a change in the rate or basis of the
UK Tax Deduction).
          (h) A Treaty Lender and each Credit Party which makes a payment to
which that Treaty Lender is entitled shall co-operate in completing on a timely
basis any procedural formalities (including making applicable tax treaty relief
claims) necessary for that Credit Party to obtain authorization to make that
payment without a UK Tax Deduction.
          (i) Unless a contrary indication appears, for the purposes of this
Section 1.11 a reference to “determines” or “determined” means a determination
made in the absolute discretion of the person making the determination.
          (j) All amounts set out, or expressed to be payable under a Loan
Document by any Credit Party to a Lender or Agent which (in whole or in part)
constitute the consideration for UK VAT purposes shall be deemed to be exclusive
of any VAT which is chargeable on such supply, and accordingly, subject to
Section 1.11(m) below, if VAT is chargeable on any supply made by any Lender or
Agent to any party under a Loan Document, that party shall pay to the Lender or
Agent (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the VAT (and such Lender or Agent shall promptly
provide an appropriate VAT invoice to such party).
          (k) If VAT is chargeable on any supply made by any Lender or Agent
(the “Supplier”) to any other Lender or Agent (the “Recipient”) under a Loan
Document, and any party (the “Relevant Party”) is required by the terms of any
Loan Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse the Recipient in respect of
that consideration), such Relevant Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The Recipient will promptly pay to the Relevant Party an
amount equal to any credit or repayment from the relevant tax authority which it
reasonably determines relates to the VAT chargeable on that supply.
          (l) Where a Loan Document requires any party to reimburse a Lender or
Agent for any costs or expenses, that party shall also at the same time pay and
indemnify the Lender or Agent against all VAT incurred by the Lender or Agent in
respect of the costs or

46



--------------------------------------------------------------------------------



 



expenses to the extent that the Lender or Agent reasonably determines that
neither it nor any other member of the group of which it is a member for VAT
purposes is entitled to credit or repayment from the relevant tax authority in
respect of the VAT.
          (m) Amounts payable by any Credit Party under this Section 1.11 shall
be without duplication of amounts otherwise payable under another Loan Document
or another Section of this Agreement.
          (n) Each Lender or Administrative Agent shall make commercially
reasonable efforts to provide to Borrowers any readily available and previously
prepared documentation, consistent with its preexisting internal policies
applied on a nondiscriminatory basis and legal and regulatory restrictions, and
at no cost to Lender or Administrative Agent, necessary to assist Borrowers in
recovering the amounts paid pursuant to this Section 1.11 from the relevant
taxation authority to the extent such amounts are reasonably recoverable.
          (o) So long as no Default or Event of Default has occurred and is
continuing, if Agent or any Lender determines in its sole discretion acting in
good faith that it has received a refund in respect of any Taxes that have been
paid or indemnified by any Credit Party and that such refund is allocable to
such payment or indemnification, it shall notify Borrowers of such refund and
shall, within (30) days of its receipt thereof, pay the amount of such refund to
Borrowers net of all out-of-pocket expenses; provided, however, that each
Borrower, upon the request of Administrative Agent or such Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to Agent or such Lender
in the event Agent or such Lender is required to repay such refund to such
taxing authority. Nothing in this Section shall require Agent or any Lender to
make available to any Borrower or any other Person any tax returns or other
information Agent or such Lender deems to be confidential or proprietary.
          1.12 Capital Adequacy; Increased Costs; Illegality.
          (a) If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrowers shall from time to time upon written demand by such
Lender (with a copy of such demand to Administrative Agent) pay to
Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing in reasonable detail the basis of the
computation thereof, prepared in good faith and submitted by such Lender to
Borrowers and to Administrative Agent shall, absent manifest error, be
presumptive evidence of the matters set forth therein.
          (b) If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline

47



--------------------------------------------------------------------------------



 



or request from any central bank or other Governmental Authority (whether or not
having the force of law), in each case adopted after the Closing Date, there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining any Loan, then Borrowers shall from time to time, upon
written demand by such Lender (with a copy of such demand to Administrative
Agent), pay to Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, prepared in good faith and
submitted to Borrowers and to Administrative Agent by such Lender, showing in
reasonable detail the basis for such increased cost, shall, absent manifest
error, be presumptive evidence of the matters set forth therein. Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrowers
pursuant to this Section 1.12(b).
          (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan or EURIBOR
Loan, as the case may be, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan or EURIBOR Loan, as the case may
be, at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrowers through Administrative Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans or
EURIBOR Loan, as the case may be, shall terminate and (ii) Borrowers shall
forthwith prepay in full all outstanding LIBOR Loans or EURIBOR Loan, as the
case may be, owing to such Lender, together with interest accrued thereon,
unless, with respect to any LIBOR Loans, each Borrower, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.
          (d) If any Lender (an “Affected Lender”) (i) fails to consent to an
election, consent, amendment, waiver or other modification to this Agreement or
other Loan Document (a “Non-Consenting Lender”) and such election, consent,
amendment, waiver or other modification is otherwise consented to by Lenders
holding more than 50% of the aggregate amount of all Commitments and Loans,
(ii) makes a demand upon Borrowers for (or if Borrowers are otherwise required
to pay) amounts pursuant to Section 1.10(b), (c), or (d), 1.11, 1.12, 1.13 or
1.14 or clause (g) of each of Annexes B, C or D or gives notice pursuant to
Section 1.12(c) requiring a conversion of such Affected Lender’s LIBOR Loans to
Index Rate Loans or any change in the basis upon which interest is to accrue in
respect of such Affected Lender’s LIBOR Loans or suspending such Lender’s
obligation to make Loans as, or to convert Loans into, LIBOR Loans, or
(iii) becomes a Defaulting Lender, Borrowers may, within ninety (90) days of
receipt by any Borrower of such demand or notice (or the occurrence of such
other event causing Borrowers to be required to pay such compensation) or within
ninety (90) days of such Lender becoming a Non-Consenting Lender or a Defaulting
Lender, as the case may be, give notice (a “Replacement Notice”) in writing to
Administrative Agent and such Affected Lender of its intention to cause such
Affected Lender to sell all or any portion of its Loans, Commitments

48



--------------------------------------------------------------------------------



 



and/or Notes to another financial institution or other Person (a “Replacement
Lender”) designated in such Replacement Notice. If Administrative Agent shall,
in the exercise of its reasonable discretion and within thirty (30) days of its
receipt of such Replacement Notice, notify Borrowers and such Affected Lender in
writing that the Replacement Lender is reasonably satisfactory to Administrative
Agent (such consent not being required where the Replacement Lender is already a
Lender), then such Affected Lender shall sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Administrative Agent;
provided, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive in
accordance with this Agreement through the date of such sale and assignment.
Furthermore, if Borrowers gives a notice of intention to replace and does not so
replace such Affected Lender within ninety (90) days thereafter, Borrowers’
rights under this Section 1.12(d) shall terminate with respect to such Affected
Lender. Each Lender hereby grants to Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, at
the Administrative Agent’s discretion, on behalf of such Lender as assignor, any
assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section.
          (e) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 1.12 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section 1.12 for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrowers of the event giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the event giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
          1.13 Currency Conversion. In connection with any amounts received in
one currency for application to Obligations denominated and payable in another
currency, each respective Borrower at its expense shall cause the depositary
bank immediately to convert such receipt into such other currency for
application to such Obligation. Such receipt shall be deemed not to occur
(except for the purposes of the immediately preceding sentence) until such
conversion occurs. In connection with any net proceeds received by a Credit
Party in one currency required to be applied to Obligations denominated and
payable in another currency, Borrowers at their expense shall cause the
depositary bank to convert such receipt into such other currency prior to the
required time of application to such Obligation.
          1.14 Judgment Currency; Contractual Currency.
          (a) If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 1.14 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of

49



--------------------------------------------------------------------------------



 



exchange prevailing on the Business Day immediately preceding (i) the date of
actual payment of the amount due, in the case of any proceeding in the courts of
any jurisdiction that will give effect to such conversion being made on such
date, or (ii) the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 1.14 being hereinafter in
this Section 1.14 referred to as the “Judgment Conversion Date”).
          (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 1.14(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, each respective Borrower shall pay such additional
or reduced amount, as the case may be, as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from a
Credit Party under this Section 1.14(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.
          (c) The term “rate of exchange” in this Section 1.14 means the rate of
exchange at which Administrative Agent would, on the relevant date at or about
12:00 noon (New York time), in the case of Administrative Agent, be prepared to
sell the Obligation Currency against the Judgment Currency. Any amount received
or recovered by Administrative Agent in respect of any sum expressed to be due
to it (whether for itself or as trustee for any other person) from any Credit
Party under this Agreement or under any of the other Loan Documents in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or from the enforcement of,
any judgment or order of a court or tribunal of any jurisdiction, the winding-up
of a Credit Party or otherwise) shall only constitute a discharge of such Credit
Party to the extent of the amount of the contractual currency that
Administrative Agent is able, in accordance with its usual practice, to purchase
with the amount of the currency so received or recovered on the date of receipt
or recovery (or, if later, the first date on which such purchase is
practicable). If the amount of the contractual currency so purchased is less
than the amount of the contractual currency so expressed to be due, Borrowers
shall indemnify Administrative Agent against any loss sustained by it as a
result, including the cost of making any such purchase.
          1.15 Single Loan. All Loans to a Borrower and all of the other
Obligations of a Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of such Borrower secured,
until the Termination Date, by the Collateral granted to secure the Obligations
of such Borrower.
          1.16 Mitigation. Each Borrower may request that any Lender that makes
any demand for payment under Section 1.11 use its reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be disadvantageous to it, as determined in its sole
discretion) to deliver documentation and/or designate a different lending office
if the making of such a designation would reduce or obviate the need for any
Borrower to make payments under Section 1.11.

50



--------------------------------------------------------------------------------



 



          1.17 Extensions of Loans and Commitments.
          (a) (i) So long as no Event of Default or a Default has occurred and
is continuing (after giving effect to any amendments and/or waivers that are or
become effective on the date of the relevant conversion, including, in any event
with respect to any conversion to occur on the Fourth Amendment Effective Date,
after giving effect to the effectiveness of the Fourth Amendment):
          (1) U.S. Borrower may at any time and from time to time request that
all or a portion of each Original U.S. Term Loan or all or any portion of each
U.S. Term Loan that has been previously converted to extend the scheduled final
maturity date thereof (in each case, an “Existing U.S. Term Loan Class” and any
such Original U.S. Term Loans or previously extended U.S. Term Loans that have
been so extended, including, without limitation, the Tranche A Extended U.S.
Term Loans, “Extended U.S. Term Loans”) be converted to extend the scheduled
final maturity date thereof and to provide for other terms permitted by this
Section 1.17. Prior to entering into any Extension Agreement with respect to any
Existing U.S. Term Loan Class, the U.S. Borrower shall provide written notice to
the Administrative Agent (who shall provide a copy of such notice to all
Lenders) in substantially the form of Exhibit B or such other form as approved
from time to time by Borrowers and the Administrative Agent (each, a “Term Loan
Extension Request”) setting forth the terms of the proposed Extended U.S. Term
Loans, which terms shall be identical to those of the Existing U.S. Term Loan
Class from which they are to be converted except for “Section 1.17 Additional
Agreements” (as hereinafter defined) or as otherwise permitted by this
Section 1.17 and except that (x) the scheduled final maturity date shall be
extended to a date later than the final maturity date of the Existing U.S. Term
Loan Class, (y) the all-in pricing (including, without limitation, margins, fees
and premiums) of the Extended U.S. Term Loans may be higher or lower than the
all-in pricing (including, without limitation, margins, fees and premiums) of
the Existing U.S. Term Loan Class , in each case, to the extent provided in the
applicable Extension Agreement and (z) the voluntary and mandatory prepayment
rights of the Extended U.S. Term Loans shall be subject to Section 1.17(e). No
Lender shall have any obligation to agree to have any of its Original U.S. Term
Loans (or previously extended U.S. Term Loans) converted into Extended U.S. Term
Loans pursuant to any Term Loan Extension Request.
          (2) UK Borrower may at any time and from time to time request that all
or a portion of each Original Euro Term Loan or all or any portion of each Euro
Term Loan that has been previously converted to extend the scheduled final
maturity date thereof (in each case, an “Existing Euro Term Loan Class” and any
such Original Euro Term Loans or previously extended Euro Term Loans that have
been so extended, including, without limitation, the Tranche A Extended Euro
Term Loans, “Extended Euro Term Loans”) be converted to extend the scheduled
final maturity date thereof and to provide for other terms permitted by this
Section 1.17. Prior to entering into any Extension Agreement with respect to any
Existing Euro Term Loan Class, the UK Borrower shall

51



--------------------------------------------------------------------------------



 



provide a Term Loan Extension Request to the Administrative Agent (who shall
provide a copy of such notice to all Lenders) setting forth the terms of the
proposed Extended Euro Term Loans, which terms shall be identical to those of
the Existing Euro Term Loan Class from which they are to be converted except for
“Section 1.17 Additional Agreements” (as hereinafter defined) or as otherwise
permitted by this Section 1.17 and except that (x) the scheduled final maturity
date shall be extended to a date later than the final maturity date of the
Existing Euro Term Loan Class, (y) the all-in pricing (including, without
limitation, margins, fees and premiums) of the Extended Euro Term Loans may be
higher or lower than the all-in pricing (including, without limitation, margins,
fees and premiums) of the Existing Euro Term Loan Class, in each case, to the
extent provided in the applicable Extension Agreement and (z) the voluntary and
mandatory prepayment rights of the Extended Euro Term Loans shall be subject to
Section 1.17(e). No Lender shall have any obligation to agree to have any of its
Original Euro Term Loans (or previously extended Euro Term Loans) converted into
Extended Euro Term Loans pursuant to any Term Loan Extension Request.
          (3) UK Borrower may at any time and from time to time request that all
or a portion of each Original Sterling Term Loan or all or any portion of each
Sterling Term Loan that has been previously converted to extend the scheduled
final maturity date thereof (in each case, an “Existing Sterling Term Loan
Class” and any such Original Sterling Term Loans or previously extended Sterling
Term Loans that have been so extended, including, without limitation, the
Tranche A Extended Sterling Term Loans, “Extended Sterling Term Loans” and,
together with the Extended U.S. Term Loans and the Extended Euro Term Loans,
collectively, the “Extended Term Loans” and each, individually, an “Extended
Term Loan”) be converted to extend the scheduled final maturity date thereof and
to provide for other terms permitted by this Section 1.17. Prior to entering
into any Extension Agreement with respect to any Existing Sterling Term Loan
Class, the UK Borrower shall provide a Term Loan Extension Request to the
Administrative Agent (who shall provide a copy of such notice to all Lenders)
setting forth the terms of the proposed Extended Sterling Term Loans, which
terms shall be identical to those of the Existing Sterling Term Loan Class from
which they are to be converted except for “Section 1.17 Additional Agreements”
(as hereinafter defined) or as otherwise permitted by this Section 1.17 and
except that (x) the scheduled final maturity date shall be extended to a date
later than the final maturity date of the Existing Sterling Term Loan Class,
(y) the all-in pricing (including, without limitation, margins, fees and
premiums) of the Extended Sterling Term Loans may be higher or lower than the
all-in pricing (including, without limitation, margins, fees and premiums) of
the Existing Sterling Term Loan Class, in each case, to the extent provided in
the applicable Extension Agreement and (z) the voluntary and mandatory
prepayment rights of the Extended Sterling Term Loans shall be subject to
Section 1.17(e). No Lender shall have any obligation to agree to have any of its
Original Sterling Term Loans converted into Extended Sterling Term Loans (or
previously extended Sterling Term Loans) pursuant to any Term Loan Extension
Request.

52



--------------------------------------------------------------------------------



 



          (ii) So long as no Event of Default or a Default has occurred and is
continuing (after giving effect to any amendments and/or waivers that are or
become effective on the date of the relevant conversion, including, in any event
with respect to any conversion to occur on the Fourth Amendment Effective Date,
after giving effect to the effectiveness of the Fourth Amendment):
          (1) U.S. Borrower may at any time and from time to time request that
all or a portion of the Original U.S. Revolving Commitments or all or any
portion of each U.S. Revolving Commitment that has been previously converted to
extend the termination date thereof (in each case, an “Existing U.S. Revolving
Class” and any such Original U.S. Revolving Commitments or previously extended
U.S. Revolving Commitments that have been so extended, including, without
limitation, the Tranche A Extended U.S. Revolving Commitments, “Extended U.S.
Revolving Commitments” and any related revolving loans, including the Tranche A
Extended U.S. Revolving Loans, “Extended U.S. Revolving Loans”) be converted to
extend the termination date thereof and maturity date(s) of the Loans made
thereunder and to provide for other terms permitted by this Section 1.17. Prior
to entering into any Extension Agreement with respect to any Existing U.S.
Revolving Class, U.S. Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each Lender in the applicable
Existing U.S. Revolving Class) in substantially the form of Exhibit C or such
other form as approved from time to time by Borrowers and the Administrative
Agent (each, a “Revolving Loan Extension Request”) setting forth the terms of
the proposed Extended U.S. Revolving Commitments, which terms shall be identical
to those applicable to the Existing U.S. Revolving Class from which they are to
be converted except for “Section 1.17 Additional Agreements” (as hereinafter
defined) or as otherwise permitted by this Section 1.17 and except (x) all or
any of the final termination dates of such Extended U.S. Revolving Commitments
and maturity dates of Extended U.S. Revolving Loans may be delayed to later
dates than the final termination dates of the Existing U.S. Revolving Class from
which they are to be converted, (y) the all-in pricing (including, without
limitation, margins, fees and premiums) of the Extended U.S. Revolving
Commitments may be higher or lower than the all-in pricing (including, without
limitation, margins, fees and premiums) of the Existing U.S. Revolving Class
from which they are to be converted and (z) the commitment fee rate with respect
to the Extended U.S. Revolving Commitments may be higher or lower than the
commitment fee rate for the Existing U.S. Revolving Class from which they are to
be converted, in each case, to the extent provided in the applicable Extension
Agreement; provided that, notwithstanding anything to the contrary in this
Section 1.17 or otherwise, until the occurrence of the Commitment Termination
Date for the Existing U.S. Revolving Class, the borrowing of the Extended U.S.
Revolving Loans under any Extended U.S. Revolving Commitments shall be made on a
pro rata basis with any borrowings of the Original U.S. Revolving Loans (the
mechanics for which may be implemented through the applicable Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of the U.S. Revolving Loans). No Lender shall have any
obligation to agree to have

53



--------------------------------------------------------------------------------



 



any of its Original U.S. Revolving Commitments (or previously extended U.S.
Revolving Commitments) or Original U.S. Revolving Loans converted into Extended
U.S. Revolving Commitments or Extended U.S. Revolving Loans, as applicable,
pursuant to any Revolving Loan Extension Request.
          (2) Canadian Borrower may at any time and from time to time request
that all or a portion of the Original Canadian Revolving Commitments or all or
any portion of each Canadian Revolving Commitment that has been previously
converted to extend the termination date thereof (in each case, an “Existing
Canadian Revolving Class” and any such Original Canadian Revolving Commitments
or previously extended Canadian Revolving Commitments that have been so
extended, including, without limitation, the Tranche A Extended Canadian
Revolving Commitments, “Extended Canadian Revolving Commitments” and any related
revolving loans, including the Tranche A Extended Canadian Revolving Loans,
“Extended Canadian Revolving Loans”) be converted to extend the termination date
thereof and maturity date(s) of the Loans made thereunder and to provide for
other terms permitted by this Section 1.17. Prior to entering into any Extension
Agreement with respect to any Existing Canadian Revolving Class, Canadian
Borrower shall provide a Revolving Loan Extension Request to the Administrative
Agent (who shall provide a copy of such notice to each Lender in the applicable
Existing Canadian Revolving Class) setting forth the terms of the proposed
Extended Canadian Revolving Commitments, which terms shall be identical to those
applicable to the Existing Canadian Revolving Class from which they are to be
converted except for “Section 1.17 Additional Agreements” (as hereinafter
defined) or as otherwise permitted by this Section 1.17 and except (x) all or
any of the final termination dates of such Extended Canadian Revolving
Commitments and maturity dates of Extended Canadian Revolving Loans may be
delayed to later dates than the final termination dates of the Existing Canadian
Revolving Class from which they are to be converted, (y) the all-in pricing
(including, without limitation, margins, fees and premiums) of the Extended
Canadian Revolving Commitments may be higher or lower than the all-in pricing
(including, without limitation, margins, fees and premiums) of the Existing
Canadian Revolving Class from which they are to be converted and (z) the
commitment fee rate with respect to the Extended Canadian Revolving Commitments
may be higher or lower than the commitment fee rate for the Existing Canadian
Revolving Class from which they are to be converted, in each case, to the extent
provided in the applicable Extension Agreement; provided that, notwithstanding
anything to the contrary in this Section 1.17 or otherwise, until the occurrence
of the Commitment Termination Date for the Existing Canadian Revolving Class,
the borrowing of the Extended Canadian Revolving Loans under any Extended
Canadian Revolving Commitments shall be made on a pro rata basis with any
borrowings of the Original Canadian Revolving Loans (the mechanics for which may
be implemented through the applicable Extension Agreement and may include
technical changes related to the borrowing and repayment procedures of the
Canadian Revolving Loans). No Lender shall have any obligation to agree to have
any of its Original Canadian Revolving Commitments (or previously extended
Canadian Revolving Commitments) or

54



--------------------------------------------------------------------------------



 



Original Canadian Revolving Loans converted into Extended Canadian Revolving
Commitments or Extended Canadian Revolving Loans, as applicable, pursuant to any
Revolving Loan Extension Request.
          (3) UK Borrower may at any time and from time to time request that all
or a portion of the Original UK Revolving Commitments or all or any portion of
each UK Revolving Commitment that has been previously converted to extend the
termination date thereof (in each case, an “Existing UK Revolving Class” and any
such Original UK Revolving Commitments or previously extended UK Revolving
Commitments that have been so extended, including, without limitation, the
Tranche A Extended UK Revolving Commitments, “Extended UK Revolving Commitments”
(together with Extended U.S. Revolving Commitments and Extended Canadian
Revolving Commitments, collectively, the “Extended Revolving Commitments” and
each, individually, an “Extended Revolving Commitment”) and any related
revolving loans, including the Tranche A Extended UK Revolving Loans, “Extended
UK Revolving Loans” (together with Extended U.S. Revolving Loans and Extended
Canadian Revolving Loans, collectively, the “Extended Revolving Loans” and each,
individually, an “Extended Revolving Loan”)) be converted to extend the
termination date thereof and maturity date(s) of the Loans made thereunder and
to provide for other terms permitted by this Section 1.17. Prior to entering
into any Extension Agreement with respect to any Existing UK Revolving Class, UK
Borrower shall provide a Revolving Loan Extension Request to the Administrative
Agent (who shall provide a copy of such notice to each Lender in the applicable
Existing UK Revolving Class) setting forth the terms of the proposed Extended UK
Revolving Commitments, which terms shall be identical to those applicable to the
Existing UK Revolving Class from which they are to be converted except for
“Section 1.17 Additional Agreements” (as hereinafter defined) or as otherwise
permitted by this Section 1.17 and except (x) all or any of the final
termination dates of such Extended UK Revolving Commitments and maturity dates
of Extended UK Revolving Loans may be delayed to later dates than the final
termination dates of the Existing UK Revolving Class from which they are to be
converted, (y) the all-in pricing (including, without limitation, margins, fees
and premiums) of the Extended UK Revolving Commitments may be higher or lower
than the all-in pricing (including, without limitation, margins, fees and
premiums) of the Existing UK Revolving Class from which they are to be converted
and (z) the commitment fee rate with respect to the Extended UK Revolving
Commitments may be higher or lower than the commitment fee rate for the Existing
UK Revolving Class from which they are to be converted, in each case, to the
extent provided in the applicable Extension Agreement; provided that,
notwithstanding anything to the contrary in this Section 1.17 or otherwise,
until the occurrence of the Commitment Termination Date for the Existing UK
Revolving Class, the borrowing of the Extended UK Revolving Loans under any
Extended UK Revolving Commitments shall be made on a pro rata basis with any
borrowings of the Original UK Revolving Loans (the mechanics for which may be
implemented through the applicable Extension Agreement and may include technical
changes related to the borrowing and repayment procedures of the UK

55



--------------------------------------------------------------------------------



 



Revolving Loans). No Lender shall have any obligation to agree to have any of
its Original UK Revolving Commitments (or previously extended UK Revolving
Commitments) or Original UK Revolving Loans converted into Extended UK Revolving
Commitments or Extended UK Revolving Loans, as applicable, pursuant to any
Revolving Loan Extension Request.
          (b) The Borrower shall provide the applicable Extension Request at
least seven (7) Business Days prior to the date on which the applicable Lenders
are requested to respond. Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Original Term Loans (or any previously extended Extended
Term Loans) and/or Original Revolving Commitments (or any previously extended
Extended Revolving Commitments) subject to such Extension Request converted into
Extended Loans/Commitments shall notify the Administrative Agent (such notice to
be in substantially the form of Exhibit D or such other form as approved from
time to time by Borrowers and the Administrative Agent) (each, an “Extension
Election”) on or prior to the date specified in such Extension Request (which
shall in any event be no less than three (3) Business Days prior to the
effectiveness of the applicable Extension Agreement) of the amount of its
Original Term Loans (or any previously extended Extended Term Loans) and/or
Original Revolving Commitments (and/or any previously extended Extended
Revolving Commitments) which it has elected to convert into Extended
Loans/Commitments. In the event that the aggregate amount of the applicable
Original Term Loans (and any previously extended Extended Term Loans) and/or the
applicable Original Revolving Commitments (and any previously extended Extended
Revolving Commitments) subject to Extension Elections exceeds the amount of the
applicable Extended Loans/Commitments requested pursuant to the Extension
Request, the applicable Original Term Loans (and any previously extended
Extended Term Loans) and/or the applicable Original Revolving Commitments (and
any previously extended Extended Revolving Commitments) subject to Extension
Elections shall be converted to Extended Loans/Commitments on a pro rata basis
based on the amount of the applicable Original Term Loans (and any previously
extended Extended Term Loans) and/or the applicable Original Revolving
Commitments (and any previously extended Extended Revolving Commitments)
included in each such Extension Election. Notwithstanding the conversion of:
          (1) any Original U.S. Revolving Commitment (and any previously
extended Extended U.S. Revolving Commitment) into an Extended U.S. Revolving
Commitment, such Extended U.S. Revolving Commitment shall be treated identically
to all Original U.S. Revolving Commitments for purposes of the obligations of a
Lender with a U.S. Revolving Commitment in respect of U.S. Swing Line Advances
under Section 1.1(c) and U.S. Letters of Credit under Section 1.2, except that
the applicable Extension Agreement may provide that the commitment of the U.S.
Swing Line Lender to make U.S. Swing Line Loans and/or the last day for issuing
U.S. Letters of Credit may be extended and the related obligations to make U.S.
Swing Line Loans and issue U.S. Letters of Credit may be continued so long as
the U.S. Dollars Swing Line Lender and/or the U.S. L/C Issuer, as applicable,
has consented to such extensions;
          (2) any Original Canadian Revolving Commitment (and any previously
extended Extended Canadian Revolving Commitment) into an Extended Canadian
Revolving Commitment, such Extended Canadian Revolving

56



--------------------------------------------------------------------------------



 



Commitment shall be treated identically to all Original Canadian Revolving
Commitments for purposes of the obligations of a Lender with a Canadian
Revolving Commitment in respect of Canadian Swing Line Advances under
Section 1.1(d) and Canadian Letters of Credit under Section 1.2, except that the
applicable Extension Agreement may provide that the commitment of the Canadian
Dollars Swing Line Lender to make Canadian Swing Line Loans and/or the last day
for issuing Canadian Letters of Credit may be extended and the related
obligations to make Canadian Swing Line Loans and issue Canadian Letters of
Credit may be continued so long as the Canadian Dollars Swing Line Lender and/or
the Canadian L/C Issuer, as applicable, have consented to such extensions; and
          (3) any Original UK Revolving Commitment (and any previously extended
Extended UK Revolving Commitment) into an Extended UK Revolving Commitment, such
Extended UK Revolving Commitment shall be treated identically to all Original UK
Revolving Commitments for purposes of the obligations of a Lender with a UK
Revolving Commitment in respect of Euro Swing Line Advances under Section 1.1(e)
and Sterling Swing Line Advances under Section 1.1(f) and UK Letters of Credit
under Section 1.2, except that the applicable Extension Agreement may provide
that the commitment of the Euro Swing Line Lender to make Euro Swing Line Loans,
the commitment of the Sterling Swing Line Lender to make Sterling Swing Line
Loans and/or the last day for issuing UK Letters of Credit may be extended and
the related obligations to make Euro Swing Line Loans, Sterling Swing Line Loans
and issue UK Letters of Credit may be continued so long as the Euro Swing Line
Lender, Sterling Swing Line Lender and/or the UK L/C Issuer, as applicable, have
consented to such extensions.
          (c) So long as no Event of Default or a Default has occurred and is
continuing (after giving effect to any amendments and/or waivers that are or
become effective on the date that such Extended Loans/Commitments are
established, including, in any event with respect to any establishment of
Extended Loans/Commitments to occur on the Fourth Amendment Effective Date,
after giving effect to the effectiveness of the Fourth Amendment), Loans and
Commitments may be converted into Extended Loans/Commitments pursuant to a
supplement (which shall set forth the effective date of such extension) to the
Fourth Amendment and/or this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 1.17(c), shall require
the consent only of the Lenders who elect to make the Extended Loans/Commitments
established thereby) in substantially the form of Exhibit E or such other form
as approved from time to time by Borrowers and the Administrative Agent (each,
an “Extension Agreement”) executed by the Credit Parties, the Administrative
Agent and the Extending Lenders. Any Extension Agreement may provide for
additional terms (other than those referred to or contemplated in this Section
1.17 or in the form of the Extension Request or Extension Agreement attached
hereto (each, a “Section 1.17 Additional Agreement”)) to this Agreement and the
other Loan Documents; provided that no such Section 1.17 Additional Agreement
shall become effective prior to the time that such Section 1.17 Additional
Agreement has been consented to by such of the Lenders, Credit Parties and other
parties (if any) as would be required (including, without limitation, under the
requirements of Section 11.2) if such

57



--------------------------------------------------------------------------------



 



Section 1.17 Additional Agreement were a separate and independent amendment of
this Agreement. It is understood and agreed that each Lender that has consented
to the Fourth Amendment has consented, and shall at the effective time thereof
be deemed to consent, to each supplement to the Fourth Amendment, this Agreement
and the other Loan Documents authorized by this Section 1.17 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 1.17 Additional Agreement (except for any Section 1.17 Additional
Agreement made pursuant to the Fourth Amendment). In connection with any
Extension Agreement, the Borrowers shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent as to any matters reasonably
requested by the Administrative Agent.
          (d) Notwithstanding anything herein to the contrary, the Lenders that
have executed and delivered the Fourth Amendment as an “Extending Lender” have
provided their agreement to convert all or a portion of their Original Revolving
Commitments, Original Revolving Loans and Original Term Loans, as the case may
be, into Tranche A Extended Revolving Commitments, Tranche A Extended Revolving
Loans and Tranche A Extended Term Loans, as applicable, pursuant to the terms of
the Fourth Amendment and therefore no Extension Requests, Extension Elections or
Extension Agreements or the satisfaction of any other terms in clauses (a),
(b) or (c) above shall be required with respect to the Tranche A Extended
Revolving Commitments, Tranche A Extended Revolving Loans or the Tranche A
Extended Term Loans.
          (e) The amount of any voluntary or mandatory prepayment of Term Loans
applied to any Original Term Loans pursuant to Section 1.3 shall in no event be
less than the respective amount that would have been applied to such Original
Term Loans had no portion of the Original Term Loans been converted to Extended
Term Loans; provided that, to the extent no Default or Event of Default has
occurred and is continuing, with respect to any voluntary prepayment of Term
Loans pursuant to Section 1.3, Borrowers may elect to prepay Original Term Loans
(pro rata to the then outstanding principal balances of the respective Original
Term Loans) prior to prepaying any Extended Term Loans.
          (f) Notwithstanding anything to the contrary contained in this
Agreement, the following provisions of this Section 1.17(f) shall apply to
Revolving Commitments and Revolving Loans:
(i) U.S. Revolving Commitments and U.S. Revolving Loans.
          (1) Any voluntary reduction of U.S. Revolving Commitments pursuant to
Section 1.3 (whether or not accompanied by a prepayment of U.S. Revolving Loans)
shall, subject to the last sentence of this clause (1), be applied among the
outstanding U.S. Revolving Commitments, pro rata to the amounts of U.S.
Revolving Commitments; provided that, U.S. Borrower may elect to reduce Original
U.S. Revolving Commitments on a pro rata basis prior to reducing any Extended
U.S. Revolving Commitments or Refinancing U.S. Revolving Commitments (a
“Specified U.S. Commitment Reduction”). In connection with any Specified U.S.
Commitment Reduction, each of the Lenders with an Original U.S. Revolving
Commitment shall assign to each of the Extended U.S. Revolving Lenders and the
Refinancing U.S. Revolving Lenders, and each of the Extended

58



--------------------------------------------------------------------------------



 



U.S. Revolving Lenders and the Refinancing U.S. Revolving Lenders shall accept
from each of the Lenders with an Original U.S. Revolving Commitment, at the
notional principal amount thereof at par (together with accrued interest), such
interests in the U.S. Revolving Loans outstanding on the date of such Specified
U.S. Commitment Reduction as shall be necessary in order that, after giving
effect to all such assignments and acceptances and any prepayments of U.S.
Revolving Loans to be made on the date of such Specified U.S. Commitment
Reduction, such U.S. Revolving Loans will be held by Lenders with an Original
U.S. Revolving Commitment, Extended U.S. Revolving Lenders and the Refinancing
U.S. Revolving Lenders ratably in accordance with their respective U.S.
Revolving Commitments after giving effect to such Specified U.S. Commitment
Reduction (with any such U.S. Revolving Loans that are so assigned to the
Extended U.S. Revolving Lenders and Refinancing U.S. Revolving Lenders, from and
after such assignment, to constitute Extended U.S. Revolving Loans (if assigned
to a Lender in its capacity as an Extended U.S. Revolving Lender) or Refinancing
Revolving Loans (if assigned to a Lender in its capacity as a Refinancing U.S.
Revolving Lender) and to bear interest at the rate applicable to Extended U.S.
Revolving Loans or Refinancing U.S. Revolving Loans, as applicable). The
reduction applied to any Original U.S. Revolving Commitments of any Lender shall
in no event be less than such reduction would have been had no portion of the
Original U.S. Revolving Commitments been converted to Extended U.S. Revolving
Commitments.
          (2) Any voluntary or mandatory prepayment of U.S. Revolving Loans
pursuant to Section 1.3 shall, subject to the last sentence of this clause (2),
be applied pro rata to the then outstanding principal amounts of the U.S.
Revolving Loans; provided that, with respect to any voluntary prepayment of U.S.
Revolving Loans pursuant to Section 1.3, U.S. Borrower may elect to prepay
Original U.S. Revolving Loans (pro rata among the then outstanding principal
amounts of the Original U.S. Revolving Loans of each Lender) prior to prepaying
any Extended U.S. Revolving Loans or Refinancing U.S. Revolving Loans (a
“Specified U.S. Loan Reduction”). In connection with any Specified U.S. Loan
Reduction, each of the Extended U.S. Revolving Lenders and the Refinancing U.S.
Revolving Lenders shall assign to each of the Lenders with an Original U.S.
Revolving Commitment, and each of the Lenders with an Original U.S. Revolving
Commitment shall purchase from each of the Extended U.S. Revolving Lenders and
the Refinancing U.S. Revolving Lenders, at the notional principal amount thereof
at par (together with accrued interest), such interests in the U.S. Revolving
Loans outstanding on the date of such Specified U.S. Loan Reduction (after
giving effect to such Specified U.S. Loan Reduction) as shall be necessary in
order that, after giving effect to all such assignments and purchases, such U.S.
Revolving Loans will be held by Lenders with an Original U.S. Revolving
Commitment, Extended U.S. Revolving Lenders and the Refinancing U.S. Revolving
Lenders ratably in accordance with their respective U.S. Revolving Commitments
after giving effect to such Specified U.S. Loan Reduction (with any such U.S.
Revolving Loans that are so assigned to the Lenders with an Original U.S.
Revolving Commitment, from and after such assignment, to constitute

59



--------------------------------------------------------------------------------



 



Original U.S. Revolving Loans and to bear interest at the rate applicable to
Original U.S. Revolving Loans). Any such prepayment of U.S. Revolving Loans
applied to the Original U.S. Revolving Loans in the aggregate, and any
prepayment of U.S. Revolving Loans applied to the Original U.S. Revolving Loans
of any Lender, shall in no event be less than such prepayment would have been
had no portion of the Original U.S. Revolving Loans been converted to Extended
U.S. Revolving Loans.
     (ii) Canadian Revolving Commitments and Canadian Revolving Loans.
          (1) Any voluntary reduction of Canadian Revolving Commitments pursuant
to Section 1.3 (whether or not accompanied by a prepayment of Canadian Revolving
Loans) shall, subject to the last sentence of this clause (1), be applied among
the outstanding Canadian Revolving Commitments, pro rata to the amounts of
Canadian Revolving Commitments; provided that, Canadian Borrower may elect to
reduce Original Canadian Revolving Commitments on a pro rata basis prior to
reducing any Extended Canadian Revolving Commitments or Refinancing Canadian
Revolving Commitments (a “Specified Canadian Commitment Reduction”). In
connection with any Specified Canadian Commitment Reduction, each of the Lenders
with an Original Canadian Revolving Commitment shall assign to each of the
Extended Canadian Revolving Lenders and the Refinancing Canadian Revolving
Lenders, and each of the Extended Canadian Revolving Lenders and the Refinancing
Canadian Revolving Lenders shall accept from each of the Lenders with an
Original Canadian Revolving Commitment, at the notional principal amount thereof
at par (together with accrued interest), such interests in the Canadian
Revolving Loans outstanding on the date of such Specified Canadian Commitment
Reduction as shall be necessary in order that, after giving effect to all such
assignments and acceptances and any prepayments of Canadian Revolving Loans to
be made on the date of such Specified Canadian Commitment Reduction, such
Canadian Revolving Loans will be held by Lenders with an Original Canadian
Revolving Commitment, Extended Canadian Revolving Lenders and the Refinancing
Canadian Revolving Lenders ratably in accordance with their respective Canadian
Revolving Commitments after giving effect to such Specified Canadian Commitment
Reduction (with any such Canadian Revolving Loans that are so assigned to the
Extended Canadian Revolving Lenders and Refinancing Canadian Revolving Lenders,
from and after such assignment, to constitute Extended Canadian Revolving Loans
(if assigned to a Lender in its capacity as an Extended Canadian Revolving
Lender) or Refinancing Revolving Loans (if assigned to a Lender in its capacity
as a Refinancing Canadian Revolving Lender) and to bear interest at the rate
applicable to Extended Canadian Revolving Loans or Refinancing Canadian
Revolving Loans, as applicable). The reduction applied to any Original Canadian
Revolving Commitments of any Lender shall in no event be less than such
reduction would have been had no portion of the Original Canadian Revolving
Commitments been converted to Extended Canadian Revolving Commitments.

60



--------------------------------------------------------------------------------



 



          (2) Any voluntary or mandatory prepayment of Canadian Revolving Loans
pursuant to Section 1.3 shall, subject to the last sentence of this clause (2),
be applied pro rata to the then outstanding principal amounts of the Canadian
Revolving Loans; provided that, with respect to any voluntary prepayment of
Canadian Revolving Loans pursuant to Section 1.3, Canadian Borrower may elect to
prepay Original Canadian Revolving Loans (pro rata among the then outstanding
principal amounts of the Original Canadian Revolving Loans of each Lender) prior
to prepaying any Extended Canadian Revolving Loans or Refinancing Canadian
Revolving Loans (a “Specified Canadian Loan Reduction”). In connection with any
Specified Canadian Loan Reduction, each of the Extended Canadian Revolving
Lenders and the Refinancing Canadian Revolving Lenders shall assign to each of
the Lenders with an Original Canadian Revolving Commitment, and each of the
Lenders with an Original Canadian Revolving Commitment shall purchase from each
of the Extended Canadian Revolving Lenders and the Refinancing Canadian
Revolving Lenders, at the notional principal amount thereof at par (together
with accrued interest), such interests in the Canadian Revolving Loans
outstanding on the date of such Specified Canadian Loan Reduction (after giving
effect to such Specified Canadian Loan Reduction) as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Canadian
Revolving Loans will be held by Lenders with an Original Canadian Revolving
Commitment, Extended Canadian Revolving Lenders and the Refinancing Canadian
Revolving Lenders ratably in accordance with their respective Canadian Revolving
Commitments after giving effect to such Specified Canadian Loan Reduction (with
any such Canadian Revolving Loans that are so assigned to the Lenders with an
Original Canadian Revolving Commitment, from and after such assignment, to
constitute Original Canadian Revolving Loans and to bear interest at the rate
applicable to Original Canadian Revolving Loans). Any such prepayment of
Canadian Revolving Loans applied to the Original Canadian Revolving Loans in the
aggregate, and any prepayment of Canadian Revolving Loans applied to the
Original Canadian Revolving Loans of any Lender, shall in no event be less than
such prepayment would have been had no portion of the Original Canadian
Revolving Loans been converted to Extended Canadian Revolving Loans.
     (iii) UK Revolving Commitments and UK Revolving Loans.
          (1) Any voluntary reduction of UK Revolving Commitments pursuant to
Section 1.3 (whether or not accompanied by a prepayment of UK Revolving Loans)
shall, subject to the last sentence of this clause (1), be applied among the
outstanding UK Revolving Commitments, pro rata to the amounts of UK Revolving
Commitments; provided that, UK Borrower may elect to reduce Original UK
Revolving Commitments on a pro rata basis prior to reducing any Extended UK
Revolving Commitments or Refinancing UK Revolving Commitments (a “Specified UK
Commitment Reduction”). In connection with any Specified UK Commitment
Reduction, each of the Lenders with an Original UK Revolving Commitment shall
assign to each of the Extended

61



--------------------------------------------------------------------------------



 



UK Revolving Lenders and the Refinancing UK Revolving Lenders, and each of the
Extended UK Revolving Lenders and the Refinancing UK Revolving Lenders shall
accept from each of the Lenders with an Original UK Revolving Commitment, at the
notional principal amount thereof at par (together with accrued interest), such
interests in the UK Revolving Loans outstanding on the date of such Specified UK
Commitment Reduction as shall be necessary in order that, after giving effect to
all such assignments and acceptances and any prepayments of UK Revolving Loans
to be made on the date of such Specified UK Commitment Reduction, such UK
Revolving Loans will be held by Lenders with an Original UK Revolving
Commitment, Extended UK Revolving Lenders and the Refinancing UK Revolving
Lenders ratably in accordance with their respective UK Revolving Commitments
after giving effect to such Specified UK Commitment Reduction (with any such UK
Revolving Loans that are so assigned to the Extended UK Revolving Lenders and
Refinancing UK Revolving Lenders, from and after such assignment, to constitute
Extended UK Revolving Loans (if assigned to a Lender in its capacity as an
Extended UK Revolving Lender) or Refinancing Revolving Loans (if assigned to a
Lender in its capacity as a Refinancing UK Revolving Lender) and to bear
interest at the rate applicable to Extended UK Revolving Loans or Refinancing UK
Revolving Loans, as applicable). The reduction applied to any Original UK
Revolving Commitments of any Lender shall in no event be less than such
reduction would have been had no portion of the Original UK Revolving
Commitments been converted to Extended UK Revolving Commitments.
          (2) Any voluntary or mandatory prepayment of UK Revolving Loans
pursuant to Section 1.3 shall, subject to the last sentence of this clause (2),
be applied pro rata to the then outstanding principal amounts of the UK
Revolving Loans; provided that, with respect to any voluntary prepayment of UK
Revolving Loans pursuant to Section 1.3, UK Borrower may elect to prepay
Original UK Revolving Loans (pro rata among the then outstanding principal
amounts of the Original UK Revolving Loans of each Lender) prior to prepaying
any Extended UK Revolving Loans or Refinancing UK Revolving Loans (a “Specified
UK Loan Reduction”). In connection with any Specified UK Loan Reduction, each of
the Extended UK Revolving Lenders and the Refinancing UK Revolving Lenders shall
assign to each of the Lenders with an Original UK Revolving Commitment, and each
of the Lenders with an Original UK Revolving Commitment shall purchase from each
of the Extended UK Revolving Lenders and the Refinancing UK Revolving Lenders,
at the notional principal amount thereof at par (together with accrued
interest), such interests in the UK Revolving Loans outstanding on the date of
such Specified UK Loan Reduction (after giving effect to such Specified UK Loan
Reduction) as shall be necessary in order that, after giving effect to all such
assignments and purchases, such UK Revolving Loans will be held by Lenders with
an Original UK Revolving Commitment, Extended UK Revolving Lenders and the
Refinancing UK Revolving Lenders ratably in accordance with their respective UK
Revolving Commitments after giving effect to such Specified UK Loan Reduction
(with any such UK Revolving Loans that are so assigned to the Lenders with an
Original UK Revolving Commitment, from and after such assignment, to constitute
Original UK Revolving Loans and to bear

62



--------------------------------------------------------------------------------



 



interest at the rate applicable to Original UK Revolving Loans). Any such
prepayment of UK Revolving Loans applied to the Original UK Revolving Loans in
the aggregate, and any prepayment of UK Revolving Loans applied to the Original
UK Revolving Loans of any Lender, shall in no event be less than such prepayment
would have been had no portion of the Original UK Revolving Loans been converted
to Extended UK Revolving Loans.
          (g) Notwithstanding anything to the contrary contained in this
Agreement, the initial Interest Period with respect to any Extended Term Loans
or Extended Revolving Loans that are Eurodollar Rate Loans may, at Borrowers’
option, be of a duration of a number of Business Days that is less than one
month and the Adjusted Eurodollar Rate with respect to such initial Interest
Period shall be the same as the Adjusted Eurodollar Rate applicable to the Term
Loans or Revolving Loans, as the case may be, from which such Extended Term
Loans or Extended Revolving Loans, as the case may be, were converted,
immediately prior to such conversion, so long as the final day of such initial
Interest Period is the same as the final day of the Interest Period with respect
to the Term Loans or Revolving Loans, as the case may be, from which such
Extended Term Loans or Extended Revolving Loans, as the case may be, were
converted.
          (h) Any Extension Series of Extended Term Loans established on or
prior to the first anniversary of the Fourth Amendment Effective Date shall
comply with the following requirements, as applicable:
     (i) if the Weighted Average Yield in respect of any Extension Series of
Extended U.S. Term Loans exceeds by more than 50 basis points the Weighted
Average Yield applicable to any other Extension Series of Extended U.S. Term
Loans (such amount in excess of 50 basis points being referred to herein as the
“U.S. Term Loan Yield Differential” and each such other Extension Series, an
“Affected U.S. Term Loan Extension Series”), the interest rate then in effect
for each Affected U.S. Term Loan Extension Series shall automatically be
increased by the U.S. Term Loan Yield Differential, effective upon the
incurrence of the Extension Series of Extended U.S. Term Loans which causes the
conditions in this clause to be met;
     (ii) if the Weighted Average Yield in respect of any Extension Series of
Extended Euro Term Loans exceeds by more than 50 basis points the Weighted
Average Yield applicable to any other Extension Series of Extended Euro Term
Loans (such amount in excess of 50 basis points being referred to herein as the
“Euro Term Loan Yield Differential” and each such other Extension Series, an
“Affected Euro Term Loan Extension Series”), the interest rate then in effect
for each Affected Euro Term Loan Extension Series shall automatically be
increased by the Euro Term Loan Yield Differential, effective upon the
incurrence of the Extension Series of Extended Euro Term Loans which causes the
conditions in this clause to be met; and
     (iii) if the Weighted Average Yield in respect of any Extension Series of
Extended Sterling Term Loans exceeds by more than 50 basis points the Weighted
Average Yield applicable to any other Extension Series of Extended Sterling Term
Loans (such amount in excess of 50 basis points being referred to herein as the
“Sterling Term Loan Yield Differential” and each such other Extension Series, an
“Affected Sterling Term Loan Extension Series”), the interest rate then in
effect for each Affected Sterling Term Loan Extension Series shall

63



--------------------------------------------------------------------------------



 



automatically be increased by the Sterling Term Loan Yield Differential,
effective upon the incurrence of the Extension Series of Extended Sterling Term
Loans which causes the conditions in this clause to be met.
          (i) The Lenders hereby irrevocably authorize the Administrative Agent
and the Collateral Agent to enter into technical (in the reasonable view of the
Administrative Agent or Collateral Agent, as applicable) amendments to this
Agreement and the other Loan Documents with the applicable Credit Parties as may
be necessary or advisable in order to effectuate the transactions contemplated
by this Section 1.17. All such amendments entered into with the applicable
Credit Parties by the applicable Agent hereunder shall be binding and conclusive
on all Lenders. The Administrative Agent shall have the right, but not the
obligation, to consult with the Requisite Lenders with respect to any matter
contemplated in this Section 1.17.
          1.18 Refinancing Facilities.
          (a) Borrowers may by written notice to GSCP elect to request on one or
more occasions (which written notice shall be furnished to the Lenders by GSCP):
          (i) the establishment, at any time on or prior to the termination of
the Original U.S. Revolving Commitments on the Original Commitment Termination
Date, of one or more incremental revolving commitments (the “Refinancing U.S.
Revolving Commitments”) in an amount in the aggregate not in excess of the
amount of Original U.S. Revolving Commitments that are being replaced therewith;
          (ii) the establishment, at any time on or prior to the termination of
the Original Canadian Revolving Commitments on the Original Commitment
Termination Date, of one or more incremental revolving commitments (the
“Refinancing Canadian Revolving Commitments”) in an amount in the aggregate not
in excess of the amount of Original Canadian Revolving Commitments that are
being replaced therewith;
          (iii) the establishment, at any time on or prior to the termination of
the Original UK Revolving Commitments on the Original Commitment Termination
Date, of one or more incremental revolving commitments (the “Refinancing UK
Revolving Commitments” and, together with the Refinancing U.S. Revolving
Commitments and the Refinancing Canadian Revolving Commitments, the “Refinancing
Revolving Commitments”) in an amount in the aggregate not in excess of the
amount of Original UK Revolving Commitments that are being replaced therewith;
          (iv) the establishment, at any time on or prior to the maturity of the
Original U.S. Term Loans on the Original Term Loan Maturity Date of incremental
term loan commitments (the “Refinancing U.S. Term Loan Commitments”), in an
amount in the aggregate not in excess of the amount of Original U.S. Term Loans
that are being refinanced therewith;
          (v) the establishment, at any time on or prior to the maturity of the
Original Euro Term Loans on the Original Term Loan Maturity Date of incremental
term loan commitments (the “Refinancing Euro Term Loan Commitments”), in an
amount in

64



--------------------------------------------------------------------------------



 



the aggregate not in excess of the amount of Original Euro Term Loans that are
being refinanced therewith; and/or
          (vi) the establishment, at any time on or prior to the maturity of the
Original Sterling Term Loans on the Original Term Loan Maturity Date of
incremental term loan commitments (the “Refinancing Sterling Term Loan
Commitments” and, together with the Refinancing U.S. Term Loan Commitments and
the Refinancing Euro Term Loan Commitments, the “Refinancing Term Loan
Commitments”), in an amount in the aggregate not in excess of the amount of
Original Sterling Term Loans that are being refinanced therewith.
     Each such notice shall specify (A) the date (each, a “Refinancing Effective
Date”) on which Borrowers propose that the Refinancing Term Loan Commitments or
Refinancing Revolving Commitments, as the case may be, shall be effective, which
shall be a date not less than 7 Business Days after the date on which such
notice is delivered to GSCP and (B) if arranged by other than GSCP, the identity
of each Lender or other Person that is an Eligible Assignee (each, a
“Refinancing Term Lender” or “Refinancing Revolving Lender,” as the case may be)
to whom Borrowers propose any portion of such Refinancing Term Loan Commitments
or Refinancing Revolving Commitments, as the case may be, be allocated and the
amounts of such allocations; provided that GSCP may elect (if requested by the
Borrowers) or decline to arrange such Refinancing Term Loan Commitments or
Refinancing Revolving Commitments in its sole discretion and any Lender
approached to provide all or a portion of the Refinancing Term Loan Commitments
or Refinancing Revolving Commitments may elect or decline, in its sole
discretion, to provide a Refinancing Term Loan Commitment or Refinancing
Revolving Commitment. No financial institution shall become a Lender with a
Refinancing Revolving Commitment without satisfying the consent requirements set
forth in Section 9.1. Such Refinancing Term Loan Commitments or Refinancing
Revolving Commitments, as the case may be, shall become effective as of such
Refinancing Effective Date; provided that (1) no Default or Event of Default
shall exist on such Refinancing Effective Date before or after giving effect to
such Refinancing Term Loan Commitments or Refinancing Revolving Commitments, as
the case may be; (2) both immediately before and after giving effect to the
making of any Refinancing Term Loans or the effectiveness of any Refinancing
Revolving Commitments, each of the conditions set forth in Section 2.2(a) and
2.2(c)shall be satisfied or waived by each Refinancing Term Lender or
Refinancing Revolving Lender, as the case may be; (3) the Refinancing Term Loan
Commitments or Refinancing Revolving Commitments, as the case may be, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
Borrowers, the Refinancing Term Lender or Refinancing Revolving Lender, as the
case may be, and Administrative Agent, and each of which shall be recorded in
the Register and each Refinancing Term Lender and Refinancing Revolving Lender
shall be subject to and in compliance with the requirements set forth in
Section 1.11(c); and (4) Borrowers shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by Administrative Agent
in connection with any such transaction.
          (b) On any Refinancing Effective Date on which Refinancing Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions set forth in clause (a) of this Section 1.18:

65



--------------------------------------------------------------------------------



 



          (i) each Lender with a U.S. Revolving Commitment shall assign to each
Refinancing U.S. Revolving Lender, and each Refinancing U.S. Revolving Lender
shall purchase from each Lender with a U.S. Revolving Commitment, at the
notional principal amount thereof at par (together with accrued interest), such
interests in the U.S. Revolving Loans outstanding on such Refinancing Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such U.S. Revolving Loans will be held by Extended
U.S. Revolving Lenders, Lenders having Original U.S. Revolving Commitments and
Refinancing U.S. Revolving Lenders ratably in accordance with their respective
U.S. Revolving Commitments after giving effect to the addition of such
Refinancing U.S. Revolving Commitments to the U.S. Revolving Commitments,
(b) each Refinancing U.S. Revolving Commitment shall be deemed for all purposes
a U.S. Revolving Commitment and each Loan made thereunder (a “Refinancing U.S.
Revolving Loan”) shall be deemed, for all purposes, to be a U.S. Revolving Loan
and (c) each Refinancing U.S. Revolving Lender shall be a Lender with respect to
its Refinancing U.S. Revolving Commitment and all matters relating thereto;
          (ii) each Lender with a Canadian Revolving Commitment shall assign to
each Refinancing Canadian Revolving Lender, and each Refinancing Canadian
Revolving Lender shall purchase from each Lender with a Canadian Revolving
Commitment, at the notional principal amount thereof at par (together with
accrued interest), such interests in the Canadian Revolving Loans outstanding on
such Refinancing Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Canadian Revolving
Loans will be held by Extended Canadian Revolving Lenders, Lenders having
Original Canadian Revolving Commitments and Refinancing Canadian Revolving
Lenders ratably in accordance with their respective Canadian Revolving
Commitments after giving effect to the addition of such Refinancing Canadian
Revolving Commitments to the Canadian Revolving Commitments, (b) each
Refinancing Canadian Revolving Commitment shall be deemed for all purposes a
Canadian Revolving Commitment and each Loan made thereunder (a “Refinancing
Canadian Revolving Loan”) shall be deemed, for all purposes, to be a Canadian
Revolving Loan and (c) each Refinancing Canadian Revolving Lender shall be a
Lender with respect to its Refinancing Canadian Revolving Commitment and all
matters relating thereto; and
          (iii) each Lender with a UK. Revolving Commitment shall assign to each
Refinancing UK Revolving Lender, and each Refinancing UK Revolving Lender shall
purchase from each Lender with a UK Revolving Commitment, at the notional
principal amount thereof at par (together with accrued interest), such interests
in the UK Revolving Loans outstanding on such Refinancing Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such UK Revolving Loans will be held by Extended UK Revolving
Lenders, Lenders having Original UK Revolving Commitments and Refinancing UK
Revolving Lenders ratably in accordance with their respective UK Revolving
Commitments after giving effect to the addition of such Refinancing UK Revolving
Commitments to the UK Revolving Commitments, (b) each Refinancing UK Revolving
Commitment shall be deemed for all purposes a UK Revolving Commitment and each
Loan made thereunder (a “Refinancing UK Revolving Loan”) shall be deemed, for
all purposes, to be a UK Revolving Loan and (c) each

66



--------------------------------------------------------------------------------



 



Refinancing UK Revolving Lender shall be a Lender with respect to its
Refinancing UK Revolving Commitment and all matters relating thereto.
          (c) On any Refinancing Effective Date on which any Refinancing Term
Loan Commitments are effective, subject to the satisfaction of the foregoing
terms and conditions set forth in clause (a) of this Section 1.18:
          (i) (x) each Refinancing U.S. Term Lender shall make a Loan to U.S.
Borrower (a “Refinancing U.S. Term Loan”) in an amount equal to its Refinancing
U.S. Term Loan Commitment, and (y) each Refinancing U.S. Term Lender shall
become a Lender hereunder with respect to the Refinancing U.S. Term Loan
Commitment and the Refinancing U.S. Term Loans made pursuant thereto;
          (ii) (x) each Refinancing Euro Term Lender shall make a Loan to UK
Borrower (a “Refinancing Euro Term Loan”) in an amount equal to its Refinancing
Euro Term Loan Commitment, and (y) each Refinancing Euro Term Lender shall
become a Lender hereunder with respect to the Refinancing Euro Term Loan
Commitment and the Refinancing Euro Term Loans made pursuant thereto; and
          (iii) (x) each Refinancing Sterling Term Lender shall make a Loan to
UK Borrower (a “Refinancing Sterling Term Loan”) in an amount equal to its
Refinancing Sterling Term Loan Commitment, and (y) each Refinancing Sterling
Term Lender shall become a Lender hereunder with respect to the Refinancing
Sterling. Term Loan Commitment and the Refinancing Sterling Term Loans made
pursuant thereto;
          (d) Administrative Agent shall notify Lenders promptly upon receipt of
Borrowers’ notice of each Refinancing Effective Date and in respect thereof
(y) the Refinancing Revolving Commitments and the Refinancing Revolving Lenders
or the Refinancing Term Loan Commitments and the Refinancing Term Lenders, as
applicable, and (z) in the case of each notice to any Lender with a Revolving
Commitment, the respective interests in such Lender’s Revolving Loans, in each
case, subject to the assignments contemplated by this Section.
          (e) The terms and provisions of:
          (i) the Refinancing U.S. Term Loans and Refinancing U.S. Term Loan
Commitments shall be, except as otherwise set forth herein or in the Joinder
Agreement applicable thereto, identical to the most recently issued Extension
Series of Extended U.S. Term Loans;
          (ii) the Refinancing Euro Term Loans and Refinancing Euro Term Loan
Commitments shall be, except as otherwise set forth herein or in the Joinder
Agreement applicable thereto, identical to the most recently issued Extension
Series of Extended Euro Term Loans;
          (iii) the Refinancing Sterling Term Loans and Refinancing Sterling
Term Loan Commitments shall be, except as otherwise set forth herein or in the
Joinder Agreement applicable thereto, identical to the most recently issued
Extension Series of Extended Sterling Term Loans;

67



--------------------------------------------------------------------------------



 



          (iv) the Refinancing U.S. Revolving Loans shall be, except as
otherwise set forth herein or in the Joinder Agreement applicable thereto,
identical to the Extended U.S. Revolving Loans under the most recently issued
Extension Series of Extended U.S. Revolving Commitments;
          (v) the Refinancing Canadian Revolving Loans shall be, except as
otherwise set forth herein or in the Joinder Agreement applicable thereto,
identical to the Extended Canadian Revolving Loans under the most recently
issued Extension Series of Extended Canadian Revolving Commitments; and
          (vi) the Refinancing UK Revolving Loans shall be, except as otherwise
set forth herein or in the Joinder Agreement applicable thereto, identical to
the Extended UK Revolving Loans under the most recently issued Extension Series
of Extended UK Revolving Commitments;
     In any event (i) the Refinancing Term Loan Maturity Date shall be no
earlier than the Extended Term Loan Maturity Date, (ii) the rate of interest
applicable to the Refinancing Term Loans or the Refinancing Revolving Loans, as
the case may be, shall be determined by Borrowers and the applicable new Lenders
and shall be set forth in each applicable Joinder Agreement and (iii)
Refinancing Term Loans shall be repaid by Borrowers in the amounts and on the
dates set forth in the applicable Joinder Agreement; provided that if the
Weighted Average Yield on any such Refinancing Term Loans or Refinancing
Revolving Loans, as the case may be, exceeds by more than 50 basis points the
Weighted Average Yield applicable to the Extended Term Loans or the Extended
Revolving Loans, as the case may be (such amount in excess of 50 basis points
being referred to herein as the “Yield Differential”), the interest rate then in
effect for the Extended Term Loans or Extended Revolving Loans, as the case may
be, shall automatically be increased by the Yield Differential, effective upon
the incurrence of the Series of Refinancing Term Loans or upon the effectiveness
of the Series of Refinancing Revolving Commitments, as the case may be, which
causes the conditions in this proviso to be met.
          (f) Each Joinder Agreement may, without the consent of any Lenders,
other than those Lenders who are extending their Commitments and/or Loans, as
the case may be, pursuant to such Joinder Agreement, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of Administrative Agent and the Borrowers, to effect
the provision of this Section 1.18.
          (g) The Lenders hereby irrevocably authorize the Administrative Agent
and the Collateral Agent to enter into technical (in the reasonable view of the
Administrative Agent or Collateral Agent, as applicable) amendments to this
Agreement and the other Loan Documents with the applicable Credit Parties as may
be necessary or advisable in order to effectuate the transactions contemplated
in this Section 1.18. All such amendments entered into with the applicable
Credit Parties by the applicable Agent hereunder shall be binding and conclusive
on all Lenders. The Administrative Agent shall have the right, but not the
obligation, to consult with the Requisite Lenders with respect to any matter
contemplated in this Section 1.18.

68



--------------------------------------------------------------------------------



 



2. CONDITIONS PRECEDENT
          2.1 Conditions to the Initial Loans. No Lender shall be obligated to
make any Loan or incur any Letter of Credit Obligations on the Closing Date, or
to take, fulfill, or perform any other action hereunder, until the following
conditions have been (i) satisfied, (ii) provided for in a manner reasonably
satisfactory to Administrative Agent, or (iii) waived in writing by
Administrative Agent and Requisite Lenders:
          (a) Credit Agreement; Loan Documents. Administrative Agent shall have
received copies of the Agreement and the Collateral Documents (other than the
Collateral Documents required to be delivered after the Closing Date as set
forth in Disclosure Schedule 5.11) originally executed and delivered by each
applicable Credit Party.
          (b) Company Material Adverse Effect. Since December 31, 2005, there
shall not have been a Company Material Adverse Effect (as defined in the
Acquisition Agreement).
          (c) Payment of Fees. Each Borrower shall have paid the Fees required
to be paid on the Closing Date in the respective amounts specified in
Section 1.6 (including the Fees specified in the Fee Letter), and shall have
reimbursed Agents for all reasonable fees, costs and out of pocket expenses
(including reasonable legal fees and expenses, and recording taxes and fees) of
closing presented at least two Business Days prior to the Closing Date.
          (d) Closing Date Representations and Warranties. Holdings shall have
delivered the Specified Representations Certificate.
          (e) Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding in any court or before any arbitrator or governmental
authority that enjoins the Related Transactions, the financing thereof or any of
the other transactions contemplated hereby.
          (f) Concurrent Transactions. The Acquisition shall have been
consummated pursuant to the Acquisition Agreement and all conditions precedent
to the consummation of the Acquisition shall have been satisfied or, in the case
of a waiver of any condition precedent to the Acquisition Agreement which is
adverse to the Lenders, with the prior approval of Administrative Agent and GE
Capital (such consent not to be unreasonably withheld) and with respect to any
representation made in the Acquisition Agreement made on the Closing Date by the
Seller (as defined in the Acquisition Agreement), only to the extent any failure
to make such representation shall give Holdings the right to terminate its
obligations under the Acquisition Agreement. There shall not exist (pro forma
for the Related Transactions and the financing thereof) any Default or Event of
Default. Holdings shall have issued notices of redemption with respect to the
PIK Preferred Equity pursuant to the terms of section 4 of Holdings’ Certificate
of Designations, Preferences and Rights of Preferred Stock and Qualifications,
Limitations and Restrictions Thereof, dated March 1, 2005 (as modified by the
Certificate of Correction, dated March 2, 2005) with respect to the PIK
Preferred Equity.
          (g) Notes. The Administrative Agent shall have received duly executed
originals of the Revolving Notes, all Swing Line Notes and Term Notes for each
applicable Lender that has notified the applicable Borrower in writing of its
request for a Note at least two Business Days prior to the Closing Date, dated
the Closing Date.

69



--------------------------------------------------------------------------------



 



          (h) Security Agreement; Payoff Letter; Termination Statements. The
Administrative Agent shall have received duly executed copies of the Security
Agreement, dated the Closing Date together with (i) financing statements under
the Code and other applicable documents under the laws of each jurisdiction of
each Credit Party executing the Loan Documents on the Closing Date with respect
to the perfection of Liens as are necessary to perfect its security interests in
the Collateral in which a security interest is required to be perfected pursuant
to the Loan Documents, (ii) copies of search reports listing all effective
financing statements or other applicable documents that name any Credit Party as
debtor, together with copies of such financing statements, none of which shall
cover the Collateral, except for those relating to the Prior Lender Obligations
(all of which shall be terminated on the Closing Date except for customary
surviving contingent obligations) and Permitted Encumbrances, (iii) duly
executed payoff letters by and between the administrative agent under the Prior
Lender loan documents evidencing repayment in full of all Prior Lender
Obligations, together with UCC-3 or other appropriate termination statements
authorized for filing by such administrative agent releasing all liens of Prior
Lenders upon any of the personal property of each Credit Party.
          (i) Intellectual Property Security Agreements. The Administrative
Agent shall have received duly executed originals of Trademark Security
Agreements, Copyright Security Agreements and Patent Security Agreements, each
dated the Closing Date and signed by each Credit Party which owns Trademarks,
Copyrights and/or Patents, as applicable, together with all instruments,
documents and agreements executed pursuant thereto.
          (j) Pledge Agreement. Other than as required to be delivered after the
Closing Date as set forth in Disclosure Schedule 5.11, the Administrative Agent
shall have received duly executed originals of each of the Pledge Agreement
(which shall not include the Equity Interests of Grupo Sitel de Mexico SA de CV,
ClientLogic Philippines, CL13L (India), Sitel de Columbia S.A., Sitmex USA, LLC
or Sitel Panama, SA) accompanied by (as applicable) (a) share certificates
representing all of the outstanding Equity Interests being pledged pursuant to
such Pledge Agreement and stock powers for such share certificates executed in
blank and (b) any original Intercompany Notes and other instruments evidencing
Indebtedness being pledged pursuant to such Pledge Agreement, duly endorsed in
blank.
          (k) Guaranties. The Administrative Agent shall have received
Guaranties executed by each applicable Guarantor (other than the Guaranties
required to be delivered after the Closing Date as set forth in Disclosure
Schedule 5.11) in favor of Collateral Agent, for the benefit of Secured Parties.
          (l) Initial Notice of Advance. A duly executed copy of a Notice of
Advance, dated the Closing Date.
          (m) Incumbency Certificates; Charters, Bylaws, Resolutions, etc. Other
than as required to be delivered after the Closing Date as set forth in
Disclosure Schedule 5.11, for each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary (or such Person as required or customary under such
Credit Party’s jurisdiction of incorporation or organization) as being true,
accurate, correct and complete, together with (a) each Credit Party’s charter,
partnership or operating agreement,

70



--------------------------------------------------------------------------------



 



memorandum or articles of association (or equivalent) and all amendments
thereto, (b) good standing certificates (or the local equivalent, if any) in
such Credit Party’s jurisdiction of organization, dated a recent date prior to
the Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority, (c) such Person’s bylaws, (or equivalent
document under the laws of such Person’s jurisdiction of incorporation or
organization) together with all amendments thereto and (d) resolutions of such
Person’s Board of Directors and stockholders, approving and authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and the transactions to be consummated in connection therewith, each
certified as of the Closing Date by such Person’s corporate secretary or an
assistant secretary (or such Person as required or customary under such Credit
Party’s jurisdiction of incorporation or organization) as being in full force
and effect without any modification or amendment.
          (n) Opinions of Counsel. The Administrative Agent shall have received
duly executed originals of opinions of Mayer, Brown, Rowe & Maw LLP, counsel for
the Credit Parties, and others each in form and substance reasonably
satisfactory to Administrative Agent, dated the Closing Date, addressed to the
Agents and capable of being relied upon by the Lenders (and each Credit Party
hereby instructs such counsel to deliver such opinions to Administrative Agent).
          (o) PATRIOT Act. The Administrative Agent shall have received prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. PATRIOT Act.
          (p) Financials; Financial Condition. The Administrative Agent shall
have received (x) with respect to Holdings unaudited financial statements for
each fiscal quarter ending more than 45 days prior to the Closing Date since the
end of the 2005 fiscal year of Holdings and (y) with respect to the Acquired
Business unaudited financial statements for each fiscal quarter period ending
prior to September 30, 2006 and to the extent provided by the Acquired Business,
for each quarterly period thereafter (including pro forma financial statements
which shall be a combined financial statement of the consolidated financial
statement of Holdings and its subsidiaries and the Acquired Business and its
subsidiaries), all such financial statements shall be prepared in accordance
with customary accounting practices.
          (q) Solvency Certificate. The Administrative Agent shall have received
a certificate from the chief financial officer of Holdings in form and substance
satisfactory to the Administrative Agent, supporting the conclusions that after
giving effect to the Related Transactions and the related transactions
contemplated thereby, Holdings and its Subsidiaries (taken as a whole), are
Solvent and that the Canadian Borrower is Solvent.
          2.2 Further Conditions to Each Loan Made After the Closing Date.
Except as otherwise expressly provided herein, no Lender shall be obligated to
fund any Advance or incur any Letter of Credit Obligation in each case, after
the Closing Date and excluding the initial funding of the Loans hereunder, if,
as of the date thereof:

71



--------------------------------------------------------------------------------



 



          (a) any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement, and the
Requisite Lenders have determined not to make such Advance or incur such Letter
of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect in any material respect;
          (b) after giving effect to the funding of such Advance or the
incurrence of any Letter of Credit Obligation the aggregate principal amount of
Index Rate Loans would exceed $100,000,000 (or the Dollar Equivalent thereof);
or
          (c) (i) any Default or Event of Default has occurred and is continuing
or would result after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), and (ii) Requisite Lenders shall have determined
not to make any Advance, or incur any Letter of Credit Obligation as a result of
that Default or Event of Default.
The request and acceptance by a Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by such Borrower that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
such Borrower of the granting and continuance of Collateral Agent’s Liens, on
behalf of itself and Secured Parties, pursuant to the Collateral Documents.
3. REPRESENTATIONS AND WARRANTIES
          On the date of each Advance occurring after the Closing Date, to
induce Lenders to make the Loans and to incur Letter of Credit Obligations, each
Credit Party executing this Agreement makes the following representations and
warranties on behalf of itself and each of its Subsidiaries, as specified below
to Administrative Agent and each Lender, each and all of which shall survive the
execution and delivery of this Agreement. For the avoidance of doubt, none of
the representations and warranties set forth in any Loan Document are being made
by any Credit Party on the Closing Date other than the representations and
warranties set forth in the Specified Representations Certificate.
          3.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing or incorporated and in good standing (in any
case where such expression has legal significance) under the laws of its
respective jurisdiction of incorporation or organization; (b) is duly qualified
to conduct business and is in good standing (in any case where such expression
has legal significance) in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect; (c) has the requisite power and
authority to own, pledge, charge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease and to conduct its
business as now conducted or proposed to be conducted except where the failure
to have such power would not reasonably be expected to have a Material Adverse
Effect; (d) subject to specific representations regarding Environmental Laws,
has all licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all notices to, all

72



--------------------------------------------------------------------------------



 



Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct, other than those licenses, permits, consents
and approvals the failure of which to obtain would not reasonably be expected to
have a Material Adverse Effect; (e) is in compliance with its charter and bylaws
or partnership or operating agreement or memorandum and articles of association
(or equivalent), as applicable; and (f) subject to specific representations set
forth herein regarding ERISA, Environmental Laws, tax and other laws, is in
compliance with all applicable provisions of law and regulation, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          3.2 Corporate Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein:
(a) are within such Person’s power; (b) have been duly authorized by all
necessary action; (c) do not contravene any provision of such Person’s charter,
bylaws or partnership or operating agreement, memorandum or articles of
association (or equivalent) as applicable; (d) do not violate any applicable law
or regulation, or any order or decree of any court or Governmental Authority
except where such violation would not reasonably be expected to have a Material
Adverse Effect; (e) do not conflict with or result in the breach or termination
of, constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound except where such conflict, breach or
default would not reasonably be expected to have a Material Adverse Effect;
(f) do not result in the creation or imposition of any Lien upon any material
property of such Person other than those in favor of Collateral Agent, on behalf
of itself and Secured Parties, pursuant to the Loan Documents other than Liens
permitted hereunder; and (g) do not require the consent or approval of any
Governmental Authority, other than those which have been (or will be within any
applicable statutory time limits) duly obtained, made or complied with prior to
the Closing Date. Each of the Loan Documents has been duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document constitutes a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors’ rights; and (b) the application of
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          3.3 Material Adverse Effect. Since December 31, 2010 no event has
occurred, that alone or together with other events, would reasonably be expected
to have a Material Adverse Effect.
          3.4 Ownership of Property; Liens. Each Group Member owns good and
marketable fee simple title to all of its owned Real Estate, and valid and
marketable leasehold interests in all of its leased Real Estate, which is
material to its business, except for minor defects in title that do not
interfere with such Group Member’s ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes except, in
the case of leasehold interests only, where the failure to have such interests
would not reasonably be

73



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect. Each Group Member also has good and
marketable title to, or valid leasehold interests in, all of its personal
property and assets and valid licensed rights, in the case of licensed interests
in intellectual property, except where the failure to have such title or
interests would not reasonably be expected to have a Material Adverse Effect.
The Liens granted to Collateral Agent, on behalf of itself and Secured Parties,
pursuant to the Collateral Documents in the Collateral purported to be covered
thereby in which a security interest is required to be perfected pursuant to the
Loan Documents with a fair market value in excess of $10,000,000 in the
aggregate will at all times be fully perfected first priority Liens in and to
such Collateral described therein, except as otherwise provided herein or
therein and subject, as to priority, to Permitted Encumbrances (other than, in
each case, pursuant to (i) a failure of Administrative Agent, Collateral Agent,
any other agent appointed by Administrative Agent, Collateral Agent or the
Lenders to take any action of which it is aware or is otherwise requested to be
taken by a Credit Party, provided that, in each case, such action is within the
sole control of Administrative Agent, Collateral Agent or any other agent
appointed by Administrative Agent, Collateral Agent or the Lenders or (ii) the
failure of Collateral Agent to maintain possession of Collateral where such
possession is required to maintain a fully perfected first priority Lien in such
Collateral or to file Code financing statements, continuation statements or any
other filings required to maintain such perfection or priority).
          3.5 Government Regulation. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Group Member is subject to regulation the Federal Power Act or any
other federal, state or foreign statute that restricts or limits its ability to
incur Indebtedness or to perform its obligations hereunder.
          3.6 Margin Regulations. No Group Member is engaged principally or as
one of its important activities, in the business of extending credit for the
purpose of “buying” or “carrying” any “margin stock” as such terms are defined
in Regulation U of the Federal Reserve Board as now and from time to time
hereafter in effect. No proceeds of any Advances will be used to purchase or
carry margin stock or otherwise for a purpose which violates, or would be
inconsistent with, Federal Reserve Board Regulation U or Regulation X.
          3.7 Taxes. All Federal and other material tax returns, including
information returns, required by any Governmental Authority to be filed by any
Credit Party have been timely filed with the appropriate Governmental Authority,
and all Charges have been paid prior to the date on which any fine, penalty,
interest or late charge may be added thereto for nonpayment thereof, excluding
Charges or other amounts being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of Holdings or its Subsidiaries or unless the failure to
so file or pay would not reasonably be expected to have a Material Adverse
Effect.
          3.8 Employee Benefit Plans.
          (a) Except with respect to Multiemployer Plans, each Qualified Plan
has been determined by the IRS to qualify under Section 401 of the IRC, the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC,

74



--------------------------------------------------------------------------------



 



and, nothing has occurred that could reasonably be expected to cause the loss of
such qualification or tax-exempt status. Each Plan, and to the knowledge of each
Credit Party and its ERISA Affiliates as to each Multiemployer Plan, is in
compliance in all material respects with the applicable provisions of ERISA and
the IRC. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Pension
Plan.
          (b) The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by any Credit Party or
ERISA Affiliate (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan) did not exceed the aggregate
current value of the assets of such Pension Plan by more than $5,000,000. No
ERISA Event has occurred or is reasonably expected to occur that might
reasonably be expected to result in liability of any Credit Party or any of
their ERISA Affiliates in excess of $5,000,000. As of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of the Credit Parties and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is not greater than $5,000,000.
The Credit Parties and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.
          (c) Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, all Foreign Plans are operated in
compliance with all applicable laws, each Group Member which contributes to a
Foreign Plan has paid all required contributions to such Foreign Plan as they
fall due, and no action or omission has been or is expected to be taken by any
Group Member nor has any event occurred in relation to a Foreign Plan which has
or is reasonably likely to result in liability to any Group Member to any
Governmental Authority. There have been no improper withdrawals or applications
of the assets of any Foreign Plan. There are no outstanding disputes concerning
the assets of liabilities of any Foreign Plan. There is no Foreign Plan in
respect of which an event has occurred that could require immediate or
accelerated funding in respect of unfunded liabilities or other deficit amounts.
At the request of Administrative Agent, Borrowers shall deliver to
Administrative Agent at such times as those reports are prepared in order to
comply with the then current statutory or auditing requirement (as applicable
either to the trustees of any relevant Foreign Plans or to the Borrowers),
actuarial reports in relation to all Foreign Plans. Borrowers shall promptly
notify Administrative Agent of any material change in the rate of contributions
to any Foreign Plans either paid or recommended to be paid (whether by the
scheme actuary, the trustees or otherwise) or required (by law or otherwise).
          3.9 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Group Member, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Group Member’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or

75



--------------------------------------------------------------------------------



 



the validity or enforceability of any Loan Document or any action taken
thereunder, or (b) that has a reasonable risk of being determined adversely to
any Group Member and that, if so determined, would reasonably be expected to
have a Material Adverse Effect.
          3.10 Full Disclosure. All information contained in this Agreement, any
of the other Loan Documents, any Projections or Financial Statements or other
written reports or statements from time to time prepared by or on behalf of any
Group Member and delivered in connection with the transactions contemplated
hereby, when taken as a whole, and to the knowledge of the relevant Credit Party
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances under which they
were made; provided, however, that Projections from time to time delivered
hereunder are and need only be based upon the estimates and assumptions stated
therein, all of which Holdings believed at the time of delivery to be reasonable
at the time made, and such Projections are not a guaranty of future performance
and actual results may differ from those set forth in such Projections.
          3.11 Environmental Matters.
          (a) Except as set forth in Disclosure Schedule (3.11), as of the
Closing Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that would not result in Environmental
Liabilities that could reasonably be expected to have a Material Adverse Effect;
(ii) no Group Member has caused or suffered to occur any material Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate except where such a Release could not result in Environmental Liabilities
that could reasonably be expected to have a Material Adverse Effect; (iii) the
Group Members are and have been in compliance with all Environmental Laws,
except for such noncompliance that would not result in Environmental Liabilities
which could reasonably be expected to have a Material Adverse Effect; (iv) the
Group Members have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits would not
result in Environmental Liabilities that could reasonably be expected to have a
Material Adverse Effect; (v) no Group Member is involved in operations or knows
of any facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Group Member which could reasonably be expected to have a Material Adverse
Effect; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that has a
reasonable risk of being determined adversely to any Group Member and that, if
so determined, could reasonably be expected to have a Material Adverse Effect;
(vii) no notice has been received by any Group Member identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Group Member being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Group Members have provided to Administrative Agent
copies of all existing environmental reports, reviews and audits and all written
information pertaining to actual or potential Environmental Liabilities, in each
case relating to any Group Member.

76



--------------------------------------------------------------------------------



 



          (b) Each Credit Party hereby acknowledges and agrees that each Agent
(i) is not now, and has not ever been, in control of any of the Real Estate or
any Group Member’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Group Member’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
          3.12 Solvency. Holdings and its Subsidiaries (taken as a whole), both
before and after giving effect to any Advance or issuance of a Letter of Credit,
are Solvent.
          3.13 PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the Untied
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001), (iii) Proceeds of Crime (money
laundering) and Terrorist Financing Act (Canada), (iv) Part II.1 of the Criminal
Code (Canada), (v) United Nations Suppression of Terrorism Regulations (Canada)
and (vi) United Nations Al-Qaida and Taliban Regulations (Canada). No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
          3.14 Financial Administration Act (Canada). No Credit Party’s accounts
are subject to any of the requirements or proceedings applicable to assignments
of accounts under the Financial Administration Act (Canada) or any other similar
law of Canada or of a province thereof.
          3.15 No Financial Assistance. The proceeds of the Loans have not been
and will not be used to finance or refinance the acquisition of or subscription
for shares in any Belgian Guarantor (save for share buy-backs carried out in
accordance with Belgian company law).
4. FINANCIAL STATEMENTS AND INFORMATION
          4.1 Financial Statements and Information.
          (a) Holdings agrees that from and after the Closing Date and until the
Termination Date, it shall deliver to Administrative Agent or to Administrative
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.
          (b) Concurrently with the delivery of any document or notice required
to be delivered pursuant to this Section 4.1, Holdings shall indicate in writing
whether such document or notice contains Nonpublic Information. Holdings and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to Holdings, its Subsidiaries or their securities) and, if

77



--------------------------------------------------------------------------------



 



documents or notices required to be delivered pursuant to this Section 4.1 or
otherwise are being distributed through any E-System, any document or notice
that Holdings has indicated contains Nonpublic Information shall not be posted
on that portion of the E-System designated for such public-side Lenders. If
Holdings has not indicated whether a document or notice delivered pursuant to
this Section 4.1 contains Nonpublic Information, Administrative Agent shall
treat such document or notice as if it were indicated by the Holdings to contain
Nonpublic Information and (i) such failure to indicate whether a document or
notice contains Nonpublic Information shall not constitute a Default or Event of
Default and (ii) Administrative Agent shall post such document or notice solely
on that portion of the E-System designated for Lenders who wish to receive
material nonpublic information with respect to Holdings, its Subsidiaries and
their securities.
5. AFFIRMATIVE COVENANTS
          Each Credit Party executing this Agreement agrees as to itself and
each of its Subsidiaries as specified below that from and after the date hereof
and until the Termination Date:
          5.1 Maintenance of Existence and Conduct of Business. Each Credit
Party shall, and cause its Subsidiaries to, do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate, company
or partnership existence (as the case may be) and its material rights and
franchises; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its material assets and properties used or useful in the conduct of its
material business, and keep the same in good repair, working order and condition
in all material respects (taking into consideration ordinary wear and tear);
except, in such case as otherwise permitted by the terms of this Agreement.
          5.2 Payment of Charges. Each Credit Party shall, and shall cause its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
when due all Charges payable by it, including all Taxes imposed upon Holdings or
its Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of Holdings or
its Subsidiaries, as applicable except, in each case, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
          5.3 Books and Records. Each of the Credit Parties will, and will cause
each of their respective Subsidiaries to keep books and records in accordance
with GAAP which accurately reflect in all material respects all of its business
affairs and transactions and permit each Secured Party or any of their
respective representatives, at reasonable times and intervals upon reasonable
notice to the applicable Credit Party, and except after the occurrence and
during the continuance of an Event of Default, subject to the proviso below, not
more frequently than once per Fiscal Year (which will be one visit for all
Secured Parties coordinated through Administrative Agent), to visit Holdings’
offices, to discuss Holdings’ financial matters with its officers and employees
and its independent public accountants (and each of the Group Members hereby
authorize such independent public accountant to discuss such Group Member’s
financial matters with each Secured Party or their representatives so long as a
representative of such

78



--------------------------------------------------------------------------------



 



Group Member is present) and to examine (and photocopy extracts from) any of its
books and records; provided, however that any time after April 1, 2009 the
Credit Parties will also permit one further visit and inspection from a
financial advisor which is (i) selected by the Administrative Agent,
(ii) reasonably acceptable to the U.S. Borrower and (iii) engaged on or before
May 15, 2009, at a reasonable time and upon reasonable notice to the applicable
Credit Party, to review Holdings’ Projections, to discuss such Projections with
Holdings’ officers and employees and to prepare a report (the scope of which
must be reasonably acceptable to the U.S. Borrower) for the Secured Parties (the
“Projections Review”). The Secured Parties shall maintain the confidentiality of
all non public information regarding Holdings and its Subsidiaries and their
businesses identified in such report in accordance with Section 11.8. The
Borrowers shall pay all invoiced fees, costs and expenses of the Secured
Parties’ financial advisor incurred in connection with the Projections Review
within 15 days’ of demand; provided that the Borrowers shall not be required to
reimburse the Secured Parties for any fees, costs and expenses incurred by the
financial advisor or the Secured Parties in connection with the Projections
Review that exceed $150,000.
          5.4 Insurance. Borrowers will, and will cause each of their respective
Subsidiaries to maintain:
          (a) insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) maintained as of the Closing Date or otherwise
customarily maintained, and against such risks as are typically insured against
in the same general area, by Persons of comparable size engaged in the same or
similar business as each of the Credit Parties and their respective
Subsidiaries; and
          (b) all worker’s compensation, employer’s liability insurance or
similar insurance as may be required under the laws of any state or jurisdiction
in which it may be engaged in business.
          Without limiting the foregoing, all insurance policies required
pursuant to this Section shall name Collateral Agent on behalf of the Secured
Parties as mortgagee (in the case of property insurance), loss payee or
additional insured (in the case of liability insurance), as applicable, except
in the case of leased premises and equipment to the extent the lessor is the
loss payee or additional insured and provide that no cancellation of the
policies will be made without 10 days’ prior written notice to Administrative
Agent.
          5.5 Compliance with Laws. Each Credit Party shall, and shall cause its
Subsidiaries to comply with all federal, state, local and foreign laws and
regulations applicable to it, including ERISA, labor laws, and Environmental
Laws and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
          5.6 Supplemental Disclosure. From time to time as may be reasonably
requested by Administrative Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of an Event
of Default) or at Credit Parties’ election, the Credit Parties shall supplement
each Disclosure Schedule hereto, or any representation herein or in any other
Loan Document, with respect to any matter hereafter arising

79



--------------------------------------------------------------------------------



 



that, if existing or occurring at the date of this Agreement, would have been
required to be set forth or described in such Disclosure Schedule or as an
exception to such representation or that is necessary to correct any information
in such Disclosure Schedule or representation which has been rendered inaccurate
thereby (and, in the case of any supplements to any Disclosure Schedule, such
Disclosure Schedule shall be appropriately marked to show the changes made
therein); provided that (a) no such supplement to any such Disclosure Schedule
or representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Administrative Agent and Requisite Lenders in writing, and (b) no supplement
shall be required or permitted as to representations and warranties that relate
solely to the Closing Date.
          5.7 Environmental Matters. Holdings will, and will cause each of its
Subsidiaries to:
          (i) use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required under Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; and
          (ii) promptly notify Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, the subject matter of which could reasonably be
expected to have a Material Adverse Effect; and
          (iii) promptly resolve any non-compliance with Environmental Laws
(except as would not reasonably be expected to have a Material Adverse Effect).
          5.8 Real Estate. If any Credit Party acquires a fee ownership interest
in Real Estate with a fair market value (as determined by Borrower in good
faith) in excess of $2,000,000 after the Closing Date, it shall within sixty
(60) days (or such longer period as the Collateral Agent shall reasonably agree)
of such acquisition provide to Collateral Agent a mortgage or deed of trust
granting Collateral Agent a first priority (subject to Permitted Encumbrances)
Lien on such Real Estate, together with, to the extent reasonably requested by
Collateral Agent, mortgage title insurance policy, ASTM Standard Phase I
environmental reports, real property survey, legal opinion(s), and, if
reasonably requested by Collateral Agent, supplemental casualty insurance and
flood insurance, and such other documents, instruments or agreements reasonably
requested by Collateral Agent, in each case, in form and substance reasonably
satisfactory to Collateral Agent.
          5.9 Further Assurances and Collateral. Each Credit Party executing
this Agreement agrees that it shall and shall cause each of its Subsidiaries to,
at such Credit Party’s expense and upon the reasonable request of Agents, duly
execute and deliver, or cause to be duly executed and delivered, to Agents such
further instruments and do and cause to be done such

80



--------------------------------------------------------------------------------



 



further acts as may be necessary or proper in the reasonable opinion of Agents
to carry out more effectively the provisions and purposes of this Agreement and
each Loan Document. Each Credit Party shall take all such actions to ensure that
the Liens granted by it to Collateral Agent, on behalf of itself and Secured
Parties, pursuant to the Collateral Documents in the Collateral purported to be
covered thereby in which a security interest is required to be perfected
pursuant to the Loan Documents, will at all times be fully perfected first
priority Liens in and to such Collateral described therein, except as otherwise
provided herein (including under 5.10) or therein and subject, as to priority,
to Permitted Encumbrances.
          5.10 Future Credit Parties.
          (a) In the event that, subsequent to the Closing Date, (1) any Person
becomes a Domestic Subsidiary and such Domestic Subsidiary is a Material
Subsidiary or (2) any Domestic Subsidiary (other than Sitel Mexico Holdings LLC
or any of its Subsidiaries) that was an Immaterial Subsidiary becomes a Material
Subsidiary, such Person shall, within 10 days thereof (or such longer time as
reasonably consented to by Collateral Agent) become a Credit Party, and
concurrently with such Person’s becoming a Credit Party, the Credit Party that
owns the Equity Interests of such Person (i) shall pledge 100% such Equity
Interests and all Intercompany Notes issued by such Person to Collateral Agent
pursuant to the Pledge Agreement or such other pledge agreement in form and
substance reasonably satisfactory to Collateral Agent, (ii) shall cause such
Person to provide all relevant documentation with respect thereto and to take
such other actions as such Person would have been required to provide and take
pursuant to Section 2.1(a) if such Person had been a Credit Party on the Closing
Date; (iii) shall cause such Person (A) to become a party to the Guaranty and
the Security Agreement, provided that no such pledge will be required in excess
of 65% of the directly held voting Equity Interests of any Foreign Subsidiary of
such Person, and (B) to provide all relevant documentation with respect thereto
and to take such other actions as such Person would have been required to
provide and take pursuant to Section 2.1(a) if such Person had been a Credit
Party on the Closing Date and (iv) if such Person owns any Real Estate, to
comply with Section 5.8 with respect to such Real Estate. All actions to be
taken pursuant to this Section 5.10(a) shall be at the expense of U.S. Borrower
or the applicable Credit Party, and shall be taken to the reasonable
satisfaction of Collateral Agent.
          (b) In the event that, subsequent to the Closing Date, (1) any Person
becomes a Foreign Subsidiary and such Foreign Subsidiary is a Material
Subsidiary or (2) any Foreign Subsidiary that was an Immaterial Subsidiary
becomes a Material Subsidiary, such Person shall within 20 days thereof (or such
longer time as reasonably consented to by Collateral Agent) become a Foreign
Guarantor (provided, such Foreign Subsidiary shall not guarantee the Obligations
of the U.S. Borrower or any Domestic Subsidiary) and concurrently with such
Person’s becoming a Foreign Guarantor, Holdings or the Subsidiary of Holdings
that owns the Equity Interests of such Person (i) shall pledge 100% such Equity
Interests and all Intercompany Notes issued by such Person to Collateral Agent
pursuant to the applicable Collateral Document in form and substance reasonably
satisfactory to Collateral Agent provided that any such pledge shall not be a
pledge supporting the U.S. Borrower’s Obligations or any Domestic Subsidiary’s
guaranty of the U.S. Borrower’s Obligations, (ii) shall cause such Person (A) to
become a party to the Guaranty, and the applicable Collateral Document in form
and substance reasonably satisfactory to Collateral Agent provided that any such
guaranty and/or pledge shall not relate to

81



--------------------------------------------------------------------------------



 



the U.S. Borrower’s Obligations or any Domestic Subsidiary’s guaranty of the
U.S. Borrower’s Obligations, and (B) to provide all relevant documentation with
respect thereto and to take such other actions as Collateral Agent may
reasonably request. All actions to be taken pursuant to this Section 5.10(b)
shall be at the expense of Borrowers or the applicable Foreign Guarantor, and
shall be taken to the reasonable satisfaction of Collateral Agent. To the extent
such Foreign Subsidiary is owned directly by Holdings or a Domestic Subsidiary,
then Holdings or such Domestic Subsidiary shall pledge 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests of such Foreign Subsidiary
in respect of the Obligations of the U.S. Borrower and 100% of the Equity
Interests in respect of the Obligations of the Canadian Borrower and the UK
Borrower, in each case pursuant to a new Security Agreement or a joinder to the
Security Agreement or other pledge agreement, as requested by and in form and
substance reasonably satisfactory to Collateral Agent.
          (c) Notwithstanding the foregoing or anything in Section 5.8, neither
Holdings nor any Subsidiary shall be required to (i) create or perfect a Lien in
any property excluded from the Liens granted under any Collateral Document,
(ii) create or perfect any security interest in any owned real property with a
fair market value (as determined by Borrower in good faith) less than
$2,000,000, (iii) create or perfect a security interest in the Equity Interests
of any non-wholly-owned Subsidiary to the extent the organic documents of such
Subsidiary prohibit or require consent of a third party that has not been
obtained after commercially reasonable efforts have been used to obtain such
consent in connection with the creation or perfection of a Lien in such Security
Interests, or the creation or perfection of a Lien in such Equity Interests
would cause any third party to have the right to purchase such Equity Interests
or (iv) execute and deliver any Collateral Document with respect to any
Subsidiary (A) which is an Immaterial Subsidiary (except as otherwise required
in Section 5.16) or (B) if Holdings and Collateral Agent reasonably determine
that it is commercially impractical or legally impermissible to deliver any
Collateral Document with respect to such Subsidiary. In furtherance of the
foregoing provisions of this Section 5.10, to the extent the granting of any
Lien pursuant to this Section 5.10 or under any Collateral Document would result
in material increased tax liabilities, stamp duties or similar fees, costs or
expenses to any Credit Party, in light of the value of the Collateral on which
such Lien is granted, the Collateral Agent shall cooperate with the Credit
Parties in good faith to eliminate where inordinate or otherwise minimize the
amount of such increased tax liabilities, stamp duties or similar fees, costs or
expenses, including by limiting the stated maximum amount of obligations, if
any, referenced in such Collateral Document to be secured by such Liens to the
value of the Collateral being secured by such Liens.
          (d) All of the Equity Interests of any Senior Notes Co-Issuer as may
exist from time to time shall be pledged to Collateral Agent pursuant to the
Pledge Agreement or such other pledge agreement in form and substance reasonably
satisfactory to Collateral Agent, and any Senior Notes Co-Issuer as may exist
from time to time shall be a party to the Guaranty and the Security Agreement.
All actions to be taken pursuant to this Section 5.10(d) shall be at the expense
of U.S. Borrower, and shall be taken to the reasonable satisfaction of
Collateral Agent.
          5.11 Post-Closing Requirements. Each Credit Party executing this
Agreement agrees that it shall and shall cause each of its applicable
Subsidiaries to comply with the post-closing requirements set forth in
Disclosure Schedule 5.11.

82



--------------------------------------------------------------------------------



 



          5.12 Interest Rate Protection. No later than ninety (90) days
following the Closing Date and at all times thereafter until the third
anniversary of the Closing Date, Borrowers shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Protection Agreements, in order to ensure that no less than
50% of the aggregate principal amount of the Term Loans then outstanding is
either (i) subject to such Interest Rate Protection Agreements or
(ii) Indebtedness that bears interest at a fixed rate.
          5.13 Maintenance of Ratings. At all times, Holdings shall use
commercially reasonable efforts to maintain a corporate family rating issued by
Moody’s and a corporate rating issued by S&P. Holdings shall promptly (but in
any event no later than 3 Business Days) notify the Administrative Agent after
an executive officer of Holdings has actual knowledge of the occurrence of any
Rating Event.
          5.14 Lender Meetings. Holdings and U.S. Borrower will, upon the
reasonable request of Administrative Agent, participate in a telephonic meeting
of Administrative Agent and Lenders once during each Fiscal Year.
          5.15 Financial assistance. Each relevant Credit Party shall (and shall
ensure that each of its Subsidiaries will) comply in all respects with Ley de
Sociedades de Responsabilidad Limitada) (as amended or otherwise re-enacted from
time to time), Sections 151 to 158 of the Companies Act 1985 (UK), Article 81 of
the Spanish General Corporations Law (Ley de Sociedades Anónimas) (as amended or
otherwise re-enacted from time to time) and Article 40.5 of the Spanish Private
Limited Liability Companies Act (Ley de Sociedades de Responsabilidad Limitada)
and Section 60 of the Companies Act, 1963 (Ireland) (as amended or otherwise
re-enacted from time to time), as applicable, and any equivalent legislation in
other jurisdictions including in relation to the execution of the Collateral
Documents and payment of amounts due under this Agreement if the execution of
the Collateral Documents or payment of such amounts would contravene Section 151
the Companies Act 1985 (UK), Section 60 of the Companies Act, 1963 (Ireland) of
such Act, Article 2:98c and 2:207c of the Dutch Civil Code or any equivalent
legislation.
          5.16 Credit Parties. If (i) the aggregate Adjusted EBITDA of all
Immaterial Subsidiaries that are not Guarantors, for any period of four
consecutive Fiscal Quarters ending December 31, exceeds 15% of the consolidated
Adjusted EBITDA of the Group Members for such period (in each case as set forth
in the Compliance Certificates relating to such period) or (ii) the value of the
assets of all Immaterial Subsidiaries that are not Guarantors exceeds 15% of the
value of the consolidated assets of the Group Members as at the end of such
period (in each case as set forth in the Financial Statements with respect to
such period or, if not presented in such Financial Statements, as reasonably
determined by Holdings in good faith), then Holdings shall use commercially
reasonable efforts to cause one or more Immaterial Subsidiaries to become a
Guarantor and provide security in compliance with the provisions of
Section 5.10, subject to the terms of Section 5.10(c) (except
Section 5.10(c)(iv)(A)).
          5.17 Deposit Accounts. In the event that any Credit Party maintains a
deposit account with an account balance in excess of $3,000,000 for a period of
30 consecutive days or more, such Credit Party shall, at its expense, promptly
use commercially reasonable efforts to negotiate, execute and deliver a deposit
account control agreement (or local equivalent thereof if

83



--------------------------------------------------------------------------------



 



any) in form and substance reasonably satisfactory to Collateral Agent (it being
agreed that Collateral Agent control of such account shall be possible only upon
the occurrence of an event described in Sections 8.1(a), 8.1(g) or 8.1(h)), to
create in favor of Collateral Agent, for the benefit of the Secured Parties, a
valid fully perfected first priority Lien in such account, subject, as to
priority, only to Permitted Encumbrances; provided that (x) no Credit Party
shall be required to continue such efforts to negotiate, execute and deliver
such deposit account control agreement for a period in excess of 120 days
following the commencement of such efforts and (y) no Credit Party shall be in
breach of the requirements hereunder if the Collateral Agent and the deposit
bank are unable to agree to the terms of such deposit account control agreement.
6. NEGATIVE COVENANTS
          Each Credit Party executing this Agreement agrees as to itself and
each of its Subsidiaries as specified below that from and after the date hereof
until the Termination Date:
          6.1 Mergers, Subsidiaries, Etc. No Credit Party shall, nor shall such
Credit Party permit any of its Subsidiaries to, directly or indirectly, by
operation of law or otherwise, (x) form or acquire any Subsidiary, or (y) merge
or amalgamate with, consolidate with, acquire all or substantially all of the
assets or Equity Interests of, or otherwise combine with or acquire, any Person,
except:
          (i) U.S. Borrower or any other Credit Party may acquire all or
substantially all of the assets or Equity Interests of any Person (the “Target”)
(in each case, a “Permitted Acquisition”) subject to the satisfaction of each of
the following conditions:
          (A) In the case of any Permitted Acquisition in excess of $15,000,000
Administrative Agent shall receive at least ten (10) Business Days’ (or such
shorter period as may agreed by Administrative Agent) prior written notice of
such proposed Permitted Acquisition, which notice shall include a reasonably
detailed description of such proposed Permitted Acquisition;
          (B) the sum of all amounts payable (including all transaction costs
and all Indebtedness, liabilities and contingent obligations incurred or assumed
in connection therewith or otherwise reflected on a consolidated balance sheet
of Holdings and Target) in connection with (i) Permitted Joint Venture
Acquisitions (excluding the Initial Permitted Joint Venture Acquisitions) and
(ii) Permitted Acquisitions shall, to the extent the aggregate amount thereof
exceeds $10,000,000 in any Fiscal Year, be treated as a dollar-for-dollar
decrease in the maximum amount available for Capital Expenditures for purposes
of complying with clause (a) of Annex F;
          (C) the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);
          (D) at the closing of any Permitted Acquisition (or 30 days or such
longer period as Administrative Agent may agree to in its reasonable

84



--------------------------------------------------------------------------------



 



discretion in the case of assets that can not reasonably be pledged to the
Collateral Agent at or prior to the closing of a Permitted Acquisition),
Collateral Agent will be granted a first priority perfected Lien (subject to
Permitted Encumbrances) in all assets acquired pursuant thereto or in the assets
and Equity Interests of the Target, in each case subject to the terms of
Section 5.10 and U.S. Borrower and the Target shall have executed such documents
and taken such actions as may be required by Collateral Agent in connection
therewith;
          (E) [INTENTIONALLY OMITTED];
          (F) on or prior to the date of a Permitted Acquisition that exceeds
$15,000,000, Administrative Agent shall have received copies of the acquisition
agreement and related material agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Administrative Agent, including those specified in Section 5.9; and
          (G) at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing;
          (ii) any Subsidiary of Holdings or a Borrower may be merged,
amalgamated or consolidated with or into a Borrower or any one or more
Subsidiaries of Holdings or a Borrower, provided that if the Subsidiary being
merged, amalgamated or consolidated was a Credit Party, the surviving Subsidiary
shall also be a Credit Party having at least the same obligations of the merged,
amalgamated or consolidated Subsidiary.
          (iii) any Subsidiary of Holdings or a Borrower may liquidate or
dissolve if, in connection therewith, all of its assets are transferred to a
Borrower or a Subsidiary of Holdings or a Borrower, provided that if the
Subsidiary being liquidated or dissolved was a Credit Party, the Subsidiary
receiving the assets of such Subsidiary shall also be a Credit Party having at
least the same obligations of the liquidated or dissolved Subsidiary;
          (iv) any Subsidiary of Holdings or a Borrower may sell, lease,
transfer or otherwise dispose of (and may purchase, lease, or acquire) all or
substantially all of its assets to (or from) a Borrower or any Subsidiary of
Holdings or a Borrower, provided if the Subsidiary selling, leasing,
transferring or otherwise disposing of all or substantially all of its assets
was a Credit Party, the Borrower or the Subsidiary receiving the assets of such
Subsidiary shall also be a Credit Party having at least the same obligations of
such Subsidiary;
          (v) any Immaterial Subsidiary of Holdings or any other Subsidiary of
Holdings or a Borrower that has no assets and no liabilities may be wound-up or
dissolved, sold or otherwise disposed of, or merged into any other Subsidiary of
Holdings or a Borrower;
          (vi) the Acquisition; and

85



--------------------------------------------------------------------------------



 



          (vii) the Initial Permitted Joint Venture Acquisitions; provided that
     (A) in the case of clause (ii) above, if a Borrower or a Subsidiary party
thereto is a Credit Party, the survivor shall become a Credit Party,
     (B) in the case of clauses (ii), (iii),and (iv) above, if any such merger,
consolidation, amalgamation, liquidation or dissolution, sale, lease, transfer
or other disposition shall:
     (1) be between a wholly owned Subsidiary and a non-wholly owned Subsidiary,
(a) the continuing or surviving Person shall be a wholly owned Subsidiary, or
(b) such transaction shall fit within the limitations for Indebtedness to and
Investments in (as applicable) a non-Credit Party set forth in Sections 6.2
and6.3,
     (2) be between a Credit Party and a non-Credit Party, the continuing or
surviving Person, or the transferee, as the case may be, shall be (a) a Credit
Party or (b) such transaction shall fit within the limitations for Indebtedness
to and Investments in (as applicable) a non-Credit Party set forth in
Sections 6.2 and 6.3, and
     (3) in the case of clause (iii) above, if either such Person is a Borrower,
the surviving Person shall be a Borrower.
          6.2 Investments; Loans and Advances. Except as otherwise expressly
permitted by this Section 6, no Credit Party shall, nor shall such Credit Party
permit any of its Subsidiaries to, make or permit to exist any Investment in, or
make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except (without duplication and subject to the clarifications at the
end of this Section 6.2):
          (a) each Credit Party may hold investments comprised of notes payable,
or stock or other securities issued by Account Debtors to such Credit Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;
          (b) each Credit Party and each of their respective Subsidiaries may
maintain its existing Investments as of the Closing Date as set forth in
Disclosure Schedule 6.2(b), and extensions and renewals thereof that do not
require Holdings or any of its Subsidiaries to make additional Investments;
          (c) the Credit Parties may (i) consummate any Permitted Joint Venture
Acquisitions permitted under Section 6.1(i)(B) at any time if after giving pro
forma effect thereto, no Default or Event of Default has occurred and is
continuing or would result from such Investment, including without limitation
under the financial covenants set forth on Annex F, and (ii) consummate any
Investment otherwise permitted hereunder as a Permitted Acquisition (subject to
the conditions set forth in such Section);

86



--------------------------------------------------------------------------------



 



          (d) Investments made by the Credit Parties with the net proceeds from
the issuance of Equity Interests in an Initial Public Offering or with Excluded
Equity Proceeds, to the extent Holdings has complied with Section 6.1, if so
required;
          (e) Investments in Cash Equivalents;
          (f) Investments in Credit Parties;
          (g) Investments (including Investments constituting Indebtedness) in
Permitted Joint Ventures and by Credit Parties in Subsidiaries that are not
Guarantors, so long as the aggregate amount of all such Investments, together
with the aggregate fair market value of the Property transferred pursuant to
Section 6.8(e)(i), shall not exceed $50,000,000;
          (h) Investments otherwise permitted hereunder as Capital Expenditures
or Guaranteed Indebtedness permitted by Section 6.6 or intercompany loans and
advances permitted by Section 6;
          (i) loans made by Holdings to Jules Kortenhorst in an aggregate amount
not to exceed $1,800,000 (plus capitalized interest thereon), to David Garner in
an aggregate amount not to exceed $7,500,000, to Chad Carlson in an aggregate
amount not to exceed $2,000,000, to Thomas Harbison in an aggregate amount not
to exceed $1,000,000, and to Rod Leach in an aggregate amount not to exceed
$1,000,000, and to Dale Saville in an aggregate amount not to exceed $500,000,
in each case, plus capitalized interest.;
          (j) promissory notes and other similar non-cash consideration received
by Holdings and its Subsidiaries in connection with permitted Dispositions;
          (k) Guarantees (other than Guarantees of Indebtedness) entered into in
the ordinary course of business (subject to Section 6.2(g) in the case of
Guarantees of Permitted Joint Ventures and Foreign Subsidiaries that are not
Guarantors);
          (l) Hedging Agreements provided by or arranged by any Lender
Counterparty entered into (x) in order to satisfy the requirements of this
Agreement or (y) for the sole purpose of hedging in the normal course of
business and consistent with industry practices or as otherwise approved by
Administrative Agent;
          (m) additional Investments (which shall not be counted in the
limitations set forth above) consisting of the investment of the proceeds of
insurance or condemnation or the sale of Property permitted under Section 6.8
(in each case, except to the extent of any mandatory prepayment in respect of
such proceeds required under Section 1.3(b)); and
          (n) other Investments not to exceed $25,000,000 at any time
outstanding.
For purposes of clarity, clauses (a) through (n) above are independent
exceptions to the restriction on Investments, loans and extensions of credit set
forth above. To the extent that any Investment is permitted under two or more
exceptions, U.S. Borrower may designate which exception shall apply to such
Investment.

87



--------------------------------------------------------------------------------



 



          6.3 Indebtedness.
          (a) No Credit Party shall, nor shall such Credit Party permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except (without duplication):
          (i) Indebtedness secured by purchase money security interests and
Capital Leases permitted in Section 6.7 (including Permitted Encumbrances of the
type described in clause (w) of the definition thereof);
          (ii) the Loans and the other Obligations;
          (iii) unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent they are permitted to remain unfunded
under applicable law;
          (iv) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) or changing the direct and contingent
obligors with respect to such Indebtedness;
          (v) Indebtedness specifically permitted under Section 6.1;
          (vi) Indebtedness consisting of intercompany loans and advances and
guarantees thereof (other than intercompany loans and advances among Group
Members representing receivables obtained in the ordinary course of business)
made by any Group Member to any other Group Member subject, in the case of such
loans and advances by Credit Parties to Subsidiaries that are not Guarantors and
guarantees thereof by Credit Parties, the limitations set forth in
Section 6.2(g); provided that with respect to such intercompany loans and
advances: (A) to the extent such intercompany loan or advance is made by a
Credit Party, such intercompany loans and advances shall be subject to a Lien as
additional security for the Obligations to the extent required by the applicable
Collateral Documents, (B) if the applicable borrower shall have executed and
delivered to any such lender that is a Credit Party a promissory note (each an
“Intercompany Note”) to evidence any such intercompany indebtedness owing at any
time by the applicable borrower to the applicable lender that is a Credit Party,
any such Intercompany Note shall be pledged and delivered to Collateral Agent
pursuant to the extent required by the applicable Collateral Document as
additional collateral security for the Obligations, (C) the applicable Borrower
shall record all intercompany transactions on its books and records consistent
with past practices and (D) any such intercompany loan or advance made by a
Group Member that is not a Credit Party to a Credit Party shall be subordinated
to the Obligations of such Credit Party under the Loan Documents;
          (vii) Indebtedness consisting of (A) the endorsement of negotiable
instruments in the ordinary course of business, (B) indemnities and performance
guarantees (not constituting guarantees of Indebtedness) made in the ordinary
course of business that could not individually or in the aggregate reasonably be
expected to have a

88



--------------------------------------------------------------------------------



 



Material Adverse Effect, and (C) obligations with respect to surety bonds to the
extent they are Permitted Encumbrances;
          (viii) Guarantees of Indebtedness otherwise permitted hereunder;
          (ix) Indebtedness of Permitted Joint Ventures and Foreign Subsidiaries
that are not Guarantors owed to one or more of the Credit Parties so long as the
aggregate outstanding amount thereof, together with the aggregate fair market
value of any Property transferred pursuant to Section 6.8(e)(i) does not exceed
the amount set forth in Section 6.2(g), provided that such Indebtedness owed to
Persons other than Credit Parties of any Foreign Subsidiary organized in France
or any Subsidiary owned directly or indirectly by any Foreign Subsidiary
organized in France shall not exceed $5,000,000 in the aggregate at any one time
outstanding, and (b) such Indebtedness is subject to the Lien of the Collateral
Documents (without any requirement that such Indebtedness be evidenced by any
instrument) as additional security solely for the Obligations of the Canadian
Borrower or UK Borrower;
          (x) Affiliate Sub Debt (including any accreted interest thereon);
          (xi) additional Indebtedness in an aggregate amount not to exceed
$15,000,000 at any one time outstanding;
          (xii) Indebtedness which is both unsecured and subordinated of
Borrowers and their respective Subsidiaries incurred to finance Permitted
Acquisitions (including obligations of Borrowers and their respective
Subsidiaries under indemnification, adjustment of purchase price, earn-out,
incentive, non-compete, consulting, deferred compensation or other similar
arrangements incurred by such Person in connection therewith);
          (xiii) Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements, cash management and other
Indebtedness incurred in the ordinary course of business in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
          (xiv) Indebtedness consisting of the financing of insurance premiums
in the ordinary course of business;
          (xv) unsecured Indebtedness of Credit Parties in a principal amount
not to exceed $10,000,000 representing the obligation of such Person to make
payments with respect to the cancellation or repurchase of Equity Interests of
officers, employees or directors (or their estates) of Holdings or such
Subsidiaries;
          (xvi) (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Subsidiary or Indebtedness attaching
to assets that are acquired by Holdings or any of its Subsidiaries, in each case
after the Closing Date as the result of (a) a Permitted Joint Venture, in an
aggregate amount not to exceed $10,000,000 annually and $37,500,000 in the
aggregate during the term of this

89



--------------------------------------------------------------------------------



 



Agreement (b) a Permitted Acquisition, in an aggregate amount not to exceed
$20,000,000 annually and $62,500,000 in the aggregate during the term of this
Agreement, provided that, in each case (x) such Indebtedness existed at the time
such Person became a Subsidiary or at the time such assets were acquired and, in
each case, was not created in anticipation thereof and (y) such Indebtedness is
not guaranteed in any respect by Holdings or any Subsidiary (other than by any
such Person that so becomes a Subsidiary), and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above,
provided, that (1) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension plus any accrued interest and
fees related thereto, (2) the direct and contingent obligors with respect to
such Indebtedness are not changed and (3) such Indebtedness shall not be secured
by any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;
          (xvii) Indebtedness incurred under factoring arrangements entered into
in connection with the Disposition of accounts receivable permitted under
Section 6.8(o);
          (xviii) Indebtedness in respect of the Senior Notes; provided that (a)
(i) in the case of the initial offering of Senior Notes on the Third Amendment
Effective Date, 100% of the net cash proceeds thereof (net of underwriting
discounts, debt issuance and commitment fees and commissions associated
therewith and with the Third Amendment and other reasonable costs and expenses
associated therewith and with the Third Amendment, including reasonable legal
fees and expenses) shall be applied to prepay the Term Loans in accordance with
Section II.E of the Third Amendment and (ii) in the case of any offering of
Senior Notes after the Third Amendment Effective Date, 100% of the net cash
proceeds (net of underwriting discounts, debt issuance and commitment fees and
commissions associated therewith and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses) shall be
used either (1) to refinance, repurchase or otherwise repay outstanding Senior
Notes or (2) to prepay the scheduled principal installments of the Term Loans on
a pro rata basis across tranches in direct order of maturity; and (b) (i) no
such Senior Notes shall mature earlier than, or require any scheduled
amortization or other scheduled prepayments of principal, sinking fund payments,
repurchases or redemptions of principal prior to, the date that is one hundred
eighty days following the final Term Loan Maturity Date at the time such Senior
Notes are incurred; (ii) no Subsidiary of Holdings that is not a Credit Party
shall guarantee such Senior Notes; (iii) prior to and immediately after the
issuance of such Senior Notes, no Default or Event of Default shall exist or
result therefrom; and (iv) Holdings shall be in compliance with each of the
covenants set forth in Annex F determined on a pro forma basis as of the date of
issuance of such Senior Notes, as if such Senior Notes had been outstanding on
the first day of such four Fiscal Quarter period; and
          (xix) (A) unsecured Indebtedness of Credit Parties, (B) Indebtedness
of Credit Parties secured by Liens that are subject to subordination provisions
or an intercreditor agreement in form and substance reasonably acceptable to
Administrative Agent or (C) Indebtedness of Credit Parties secured by Liens that
are pari passu with the

90



--------------------------------------------------------------------------------



 



Liens securing the Obligations that are subject to an intercreditor agreement or
other Lien priority sharing agreement in form and substance reasonably
acceptable to Administrative Agent, provided that, in the case of clauses
(xix)(A), (xix)(B) and (xix)(C), such Indebtedness shall not exceed an aggregate
principal amount outstanding at any time in excess of the amount of Revolving
Commitments (both the utilized and unutilized portions thereof) that are being
replaced therewith and/or the amount of Term Loans, as applicable, that are
being refinanced therewith; provided further that, (1) immediately prior to, and
after giving effect to, the incurrence of any such term loan Indebtedness or the
replacement of any such Revolving Commitments, no Default or Event of Default
shall have occurred and be continuing, (2) Holdings and its Subsidiaries shall
be in compliance with the covenants set forth in Section 6.9 on a pro forma
basis after giving effect to the incurrence of any such term loan Indebtedness
or the replacement of any such Revolving Commitments, as applicable, as of the
last day of the Fiscal Quarter most recently ended and (3) the stated maturity
date of any such Indebtedness shall be no earlier than six months following the
latest Term Loan Maturity Date.
          (b) No Credit Party shall, nor shall such Credit Party permit any of
its Subsidiaries to, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Subordinated Debt prior to its scheduled maturity
other than any regularly scheduled interest and principal payments, except as
permitted under Section 6.11(g).
          6.4 Affiliate Transactions. Except as otherwise expressly permitted in
this Section 6 with respect to Affiliates, no Credit Party shall, nor shall such
Credit Party permit any of its Subsidiaries to, enter into or be a party to any
transaction with any Affiliate thereof, unless such transaction is upon fair and
reasonable terms that are no less favorable to such Credit Party than would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of such Credit Party other than the following transactions: (i) the payment of
reasonable and customary fees and reimbursement of expenses payable to directors
of Holdings and U.S. Borrower, (ii) the employment arrangements with respect to
the procurement of services of directors, officers and employees in the ordinary
course of business and the payment of reasonable fees in connection therewith,
(iii) the incurrence of any Affiliate Sub Debt, (iv) payment of management and
other advisory fees to Onex and its Affiliates and the reimbursement of Onex and
its Affiliates for expenses incurred in connection with performing advisory and
other advisory services to Holdings and its Subsidiaries not to exceed
$1,000,000 in any twelve month period, (v) reasonable and customary investment
banking fees paid to Onex and its Affiliates for services rendered to Holdings
and its Subsidiaries in connection with divestitures, acquisitions, financings
and other transactions, including the Related Transactions not to exceed
$3,500,000 in any twelve month period, (vi) transactions between the Group
Members (unless otherwise prohibited by the terms of this Agreement) and
(vii) sales of Equity Interests by Holdings (directly or indirectly) to
Permitted Holders.
          6.5 Capital Structure and Business. If all or part of a Credit Party’s
Equity Interests is pledged to Collateral Agent that Credit Party shall not
issue additional Equity Interests unless such Equity Interests are promptly
pledged to Collateral Agent. Holdings shall not, and shall not permit any of its
Subsidiaries to, amend its charter or bylaws in a manner which would be
materially adverse to Lenders. Holdings shall not, and shall not permit any of

91



--------------------------------------------------------------------------------



 



its Subsidiaries to, engage in any business other than the businesses currently
engaged in by it or businesses reasonably related, complementary or ancillary to
any of the foregoing (including without limitation, the business of transaction
processing).
          6.6 Guaranteed Indebtedness. No Credit Party shall, nor shall such
Credit Party permit any of its Subsidiaries to, create, incur, assume or permit
to exist any Guaranteed Indebtedness except (a) by endorsement of instruments or
items of payment for deposit to the general account of any Credit Party, and
(b) for Guaranteed Indebtedness incurred for the benefit of any other Credit
Party if the primary obligation is not otherwise prohibited by this Agreement.
          6.7 Liens; Restrictive Agreements. No Credit Party shall, nor shall
such Credit Party permit any of its Subsidiaries to, create, incur, assume or
permit to exist any Lien on or with respect to its Accounts or any of its other
properties or assets (whether now owned or hereafter acquired or licensed)
except for Permitted Encumbrances. In addition, no Credit Party shall become a
party to any agreement, note, indenture or instrument, or take any other action,
that would prohibit the creation of a Lien on any of its properties or other
assets in favor of Collateral Agent, on behalf of itself and Secured Parties, as
additional collateral for the Obligations, except for restrictions (i) contained
in any Loan Document, (ii) contained in any agreement governing any Indebtedness
permitted by clause (i) of Section 6.3(a) (as to the assets financed with the
proceeds of such Indebtedness), clause (xvii) of Section 6.3(a) (to the extent
limited to the accounts receivable Disposed of) or clause (xviii) of
Section 6.3(a), (iii) contained in any agreement of a Foreign Subsidiary
governing the Indebtedness permitted to be incurred or permitted to exist
hereunder, (iv) contained in any arrangement or agreement arising in connection
with a Disposition permitted under this Agreement (but then only with respect to
the assets being so Disposed), (v) that are already binding on a Subsidiary when
it is acquired, (vi) that are customary restrictions in leases, subleases,
licenses and sublicenses, (vii) in any agreement containing customary provisions
restricting the sublet or assignment of any lease governing a leasehold interest
of Borrower or any of its Subsidiaries entered into in the ordinary course of
business, (viii) in any agreement containing customary provisions restricting
assignment of any contract entered into by any Group Member in the ordinary
course of business and (ix) any agreement of a Permitted Joint Venture that had
been entered into prior to such time that such Permitted Joint Venture was
redesignated as a Foreign Subsidiary.
          6.8 Sale of Equity Interests and Assets. No Credit Party shall, nor
shall such Credit Party permit any of its Subsidiaries to Dispose of any of its
Property, other than:
          (a) the sale of Inventory in the ordinary course of business;
          (b) the sale or other disposition by a Credit Party of Property that
is obsolete, no longer used or useful, damaged, worn out or surplus property
Disposed of in the ordinary course of its business (including, the abandonment
of intellectual property which is obsolete, and no longer used or useful or that
in the U.S. Borrower’s good faith judgment is no longer material in the conduct
of Holdings and its Subsidiaries’ business taken as a whole);
          (c) transfers resulting from any casualty or condemnation of Property
(so long as the proceeds are applied in accordance with Section 1.3(b));

92



--------------------------------------------------------------------------------



 



          (d) transfers among Credit Parties, and other transfers permitted in
Section 6.1;
          (e) Dispositions consisting of:
          (i) transfers by any Credit Party to any other Credit Party and any
Credit Party to any Foreign Subsidiary that is not a Guarantor, so long as the
aggregate fair market value of the Property so transferred to Foreign
Subsidiaries that are not Guarantors (less the fair market value of the Property
transferred from Foreign Subsidiaries that are not Guarantors to the Credit
Parties), and the aggregate amount of all outstanding Investments made pursuant
to Section 6.2(g), shall not exceed the amount set forth in Section 6.2(g);
          (ii) transfers by an Immaterial Subsidiary to another Subsidiary or
transfers by any Group Member to a Domestic Subsidiary that is an Immaterial
Subsidiary;
          (iii) transfers by any non-Credit Party to any Credit Party;
          (iv) licenses or sublicenses of Intellectual Property and General
Intangibles and licenses, and leases or subleases of other Property in the
ordinary course of business, to the extent such license, sublicense, lease or
sublease does not materially and adversely affect the business of Holdings and
its Subsidiaries (taken as a whole);
          (v) any consignment arrangement or similar arrangement for the sale of
Property in the ordinary course of business;
          (vi) the sale or discount of overdue accounts receivable arising in
the ordinary course of business, but only in connection with the compromise,
write-down or collection thereof;
          (vii) any other Property (in each case, for a consideration of which
at least 75% thereof consists of cash) to the extent that:
          (A) the net book value of the Property disposed of in any such
disposition made in any Fiscal Year (together with the net book value of all
Property theretofore or concurrently disposed of in such Fiscal Year, such net
book value determined as of the time of the relevant disposition), does not
exceed 5% of the aggregate net book value of all of the fixed assets of Holdings
and its Subsidiaries at the time of such disposition,
          (B) the aggregate net book value of the Property disposed of in all
dispositions (such net book value determined as of the time of the relevant
disposition) made during the period commencing on the Closing Date does not
exceed 20% of the aggregate net book value of the fixed assets of Holdings and
its Subsidiaries at the time of the most recent such disposition, and

93



--------------------------------------------------------------------------------



 



          (C) the Net Cash Payments received in connection with each such
disposition are applied in accordance with Section 1.3(b)(vi).
          (f) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is acquired within 180 days after such exchange or (ii) the proceeds of
such Disposition are promptly applied to the purchase price of such replacement
property;
          (g) Dispositions of cash or Cash Equivalent Investments in the
ordinary course of business;
          (h) Dispositions of non-core assets acquired in connection with a
Permitted Acquisition which are not used or useful or are duplicative in the
business of Borrowers or their respective Subsidiaries;
          (i) a grant of options to purchase, lease or acquire real or personal
property in the ordinary course of business, so long as the Disposition
resulting from the exercise of such option would otherwise be permitted under
this Section;
          (j) the leasing (as lessee or lessor) of real or tangible personal
property in the ordinary course of business,
          (k) Dispositions of Investments in Permitted Joint Ventures (or a
Permitted Joint Venture that has been redesignated as a Foreign Subsidiary), to
the extent required by, or made pursuant to buy/sell arrangements between the
Permitted Joint Venture parties in, the contracts applicable to such Permitted
Joint Ventures (or a Permitted Joint Venture that has been redesignated as a
Foreign Subsidiary);
          (l) the settling, releasing or surrendering of tort or other
litigation claims in the ordinary course of business;
          (m) Dispositions of the Equity Interests, assets or businesses of the
U.S. Borrower’s Asia-Pacific division or of National Action Financial Services,
Inc., a Georgia corporation;
          (n) Dispositions by Holdings of its Equity Interests repurchased from
Permitted Holders; and
          (o) Dispositions by Foreign Subsidiaries of accounts receivable
pursuant to factoring arrangements to the extent that the face value of the
receivables Disposed for all such Foreign Subsidiaries does not exceed
$20,000,000 in the aggregate per month.
          6.9 Financial Covenants. Holdings shall not breach or fail to comply
with any of the Financial Covenants.
          6.10 Sale-Leasebacks. No Credit Party shall, nor shall such Credit
Party permit any of its Subsidiaries to, engage in any sale-leaseback, synthetic
lease or similar transaction involving any of its assets other than for an
aggregate amount not to exceed $5,000,000.

94



--------------------------------------------------------------------------------



 



          6.11 Restricted Payments. No Credit Party shall, nor shall such Credit
Party permit any of its Subsidiaries to, make any Restricted Payment, except
          (a) intercompany loans and advances between Group Members to the
extent permitted by Section 6.2 or 6.3;
          (b) Restricted Payments by Subsidiaries of Holdings paid to any Credit
Party (other than Holdings, except as otherwise provided herein) and Restricted
Payments by any Subsidiary that is not a Credit Party to any Credit Party;
          (c) employee loans permitted under Section 6.2(i);
          (d) payments of principal and interest on Intercompany Notes issued in
accordance with Section 6.3;
          (e) Restricted Payments made by a Permitted Joint Venture that has
been redesignated as a Foreign Subsidiary, to the Persons owning such Permitted
Joint Venture’s Equity Interests provided that any such Restricted Payment shall
be made in proportion with each Equity Interest Holder’s ownership interest of
such Permitted Joint Venture;
          (f) the repurchase of capital stock or other securities of Holdings to
fulfill obligations of Holdings or U.S. Borrower or any of Holdings’ or U.S.
Borrower’s Subsidiaries to repurchase capital stock from employees under
employee stock purchase or similar plans or other contractual arrangements
covering employees from time to time, so long as the aggregate amount used for
such repurchases under this Section does not exceed $7,500,000 (net of the
proceeds received by Holdings or any of their Subsidiaries as a result of the
resale of such capital stock or other security) in any fiscal year; provided,
that no Default of Event of Default has occurred and is continuing or would
result after giving effect to such Restricted Payment;
          (g) the payment of interest in respect of any Affiliate Sub Debt by
adding the amount of such interest to the principal amount of such Affiliate Sub
Debt, and the conversion of any Affiliate Sub Debt into equity securities of
Holdings;
          (h) reimbursement of fees and expenses of Onex, its Affiliates,
directors, officers and employees in connection with board of director meetings
and capital structure/M&A review activities, in an aggregate amount not to
exceed $4,500,000 in any twelve month period; and
          (i) payments, dividends, or distributions to Holdings to enable
Holdings (A) to pay the amount of its actual federal, state or local taxes to
the extent such taxes are directly attributable to (or arise as a result of) the
income or operations of the Borrowers or any of the Borrowers’ Subsidiaries or
the redemption of the PIK Preferred Equity, (B) to repurchase Equity Interests
of Holdings held by Permitted Holders in connection with a transaction or series
of transactions pursuant to which Holdings Disposes of an equivalent portion of
its Equity Interests (and Holdings shall be permitted to make Restricted
Payments to Permitted Holders in connection with such repurchases and related
transactions) provided that the net amount of such repurchases of Equity
Interests (after taking into account any such Dispositions of Equity Interests)
shall not exceed $6,000,000 and (C) to pay corporate overhead expenses and other

95



--------------------------------------------------------------------------------



 



customary expenses incurred in the ordinary course of business (including for
administrative, legal, and accounting services and other fees, costs and
expenses required to maintain its legal existence, the registration and listing
of its securities and in connection with the incurrence, maintenance and
refinancing of permitted indebtedness) in an aggregate amount not to exceed
$3,000,000 in any fiscal year.
          6.12 Change of Fiscal Year. No Credit Party shall change its Fiscal
Year.
          6.13 Restrictions on Activities of Holdings Company and Senior Notes
Co-Issuer(s).
(a) Holdings shall not engage in any trade or business, other than acting as a
holding company and other activities ancillary thereto. Holdings shall not own
any assets (other than Equity Interests of its Subsidiaries and Intellectual
Property it owns as of the Closing Date) or incur any Indebtedness or Guaranteed
Indebtedness (other than the Obligations and as otherwise permitted under
Section 6.3(a)(v), (a)(vi), (a)(x), (a)(xii), (a)(xv) and (a)(xviii)); and
          (b) No Senior Notes Co-Issuer shall: (i) incur any Indebtedness
(including Indebtedness permitted by Section 6.3(a)(xvi)) or any other direct
obligation or liability whatsoever other than its obligations under the Senior
Notes and the Obligations; (ii) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired, leased or licensed by it
other than Liens securing the Obligations and other Liens created by operation
of law; (iii) engage in any business or activity or own any assets other than
performing obligations and activities incidental thereto under the Senior Notes
and the Loan Documents; (iv) consolidate with or merge with or into, or convey,
transfer, lease or license all or substantially all its assets to any Person;
(v) create or acquire any Subsidiary or make or own any Investment in any
Person; or (vi) fail to be a corporation under the laws of the State of
Delaware. Notwithstanding the foregoing, a Senior Notes Co-Issuer may be a
co-obligor (or a guarantor) with respect to Indebtedness permitted to be
incurred under Section 6.3(xviii) and under the Senior Notes Indenture if the
U.S. Borrower is also a primary obligor of such Indebtedness and the net
proceeds of such Indebtedness are received by the U.S. Borrower or one or more
of the U.S. Borrower’s Subsidiaries other than the Senior Notes Co-Issuer. At
any time after the U.S. Borrower or any successor to the U.S. Borrower is a
corporation, the Senior Notes Co-Issuer may consolidate or merge with or into
the U.S. Borrower or any Subsidiary of the U.S. Borrower.
          6.14 Amendments or Waivers with respect to Senior Notes. No Credit
Party shall, nor shall it permit any of its Subsidiaries to amend or otherwise
change the terms of the Senior Notes if the effect of such amendment or change
is to shorten the Weighted Average Life to Maturity of the Senior Notes or
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, except to the extent that prepayment thereof is being made with
the proceeds of Senior Notes issued pursuant to clause (a)(ii) of the proviso to
Section 6.3(xviii).

96



--------------------------------------------------------------------------------



 



7. TERMINATION
          7.1 Termination. The financing arrangements contemplated hereby shall
be in effect until the Term Loan Maturity Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date, if not
otherwise due before such date in accordance with the terms of this Agreement.
          7.2 Survival of Obligations Upon Termination of Financing
Arrangements. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure or by
application of Section 1.12(d)) of any financing arrangement under this
Agreement shall in any way affect or impair the obligations, duties and
liabilities of the Credit Parties or the rights of Agents and Lenders relating
to any unpaid portion of the Loans or any other Obligations, due or not due,
liquidated, contingent or unliquidated or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Term Loan Maturity Date. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon the Credit Parties,
and all rights of Agents and each Lender, all as contained in the Loan
Documents, shall not terminate or expire, but rather shall survive any such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the provisions of Section 11, the payment
obligations under Sections 1.11 and 1.12, and the indemnities contained in the
Loan Documents shall survive the Termination Date.
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          8.1 Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
          (a) Any Borrower (i) fails to make any payment of principal owing in
respect of the Loans when due and payable or any reimbursement obligation with
respect to a Letter of Credit when due and payable, or (ii) fails to make any
payment of interest on, or Fees owing in respect of, the Loans or Letters of
Credit when due and payable and such Default remains unremedied for more than
three (3) Business Days, or (iii) fails to pay or reimburse Agents or Lenders
for any other Obligations within ten (10) days following Agents’ demand for such
payment of other Obligations.
          (b) Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 1.4 or 6, or any of the provisions set forth in
Annex F, respectively.
          (c) Any Borrower fails or neglects to perform, keep or observe any of
the provisions of clauses (a), (c) and (e) of Annex E, respectively, and the
same shall remain unremedied for ten (10) Business Days or more.
          (d) Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for thirty (30) days or more.

97



--------------------------------------------------------------------------------



 



          (e) A default or breach occurs under any other agreement, document or
instrument to which any Credit Party or Material Subsidiary is a party that is
not cured within any applicable grace period therefor, and such default or
breach (i) involves the failure to make any payment when due in respect of any
Indebtedness or Guaranteed Indebtedness (other than the Obligations) of any
Credit Party in excess of $25,000,000 in aggregate principal amount or in
respect of any Hedging Agreement and (ii) causes, or permits any holder of such
Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness or
Guaranteed Indebtedness or a portion thereof in excess of $25,000,000 in
aggregate principal amount to become due prior to its stated maturity or prior
to its regularly scheduled dates of payment, or cash collateral to be demanded
in respect thereof.
          (f) Any representation or warranty herein or in any Loan Document or
in any written statement, report, financial statement or certificate made or
delivered to Agents or any Lender by any Credit Party is untrue or incorrect in
any material respect as of the date when made or deemed made.
          (g) A case or proceeding is commenced by or against any Credit Party
or Material Subsidiary seeking a decree or order in respect of such Credit Party
or such Material Subsidiary (i) under the Bankruptcy Code or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, administrator, administrative receiver, examiner,
compulsory manager, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for such Credit Party or such Material Subsidiary for any
substantial part of any such Credit Party’s assets or any such Material
Subsidiary’s assets, or (iii) ordering the winding-up or liquidation of the
affairs of such Credit Party or such Material Subsidiary, and such case or
proceeding shall remain undismissed or unstayed for sixty (60) days or more or a
decree or order granting the relief sought in such case or proceeding is granted
by a court of competent jurisdiction.
          (h) Any Credit Party or Material Subsidiary (i) files a petition
seeking relief under the Bankruptcy Code or any other applicable federal, state
or foreign bankruptcy or other similar law, (ii) consents to or fails to contest
in a timely and appropriate manner the institution of proceedings thereunder or
to the filing of any such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for such Credit Party or such Material Subsidiary or for any
substantial part of any such Credit Party’s assets or such Material Subsidiary’s
assets, (iii) makes an assignment for the benefit of creditors, or (iv) takes
any action in furtherance of any of the foregoing, or (v) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due.
          (i) A final judgment or judgments for the payment of money in excess
of $25,000,000 in the aggregate at any time are outstanding against one or more
of the Credit Parties or Material Subsidiaries (which judgments are not covered
by insurance policies as to which liability has been accepted by the insurance
carrier), and the same are not, within sixty (60) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.
          (j) Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge

98



--------------------------------------------------------------------------------



 



the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein and subject, as to priority, to Permitted
Encumbrances) in the Collateral purported to be covered thereby in which a
security interest is required to be perfected pursuant to the Loan Documents
with a fair market value in excess of $10,000,000 in the aggregate (other than,
in each case, pursuant to (i) a Disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, (ii) a failure of Administrative
Agent, Collateral Agent, any other agent appointed by Administrative Agent,
Collateral Agent or the Lenders to take any action of which it is aware, or is
otherwise requested to be taken by a Credit Party, provided that in each case
such action is within the sole control of Administrative Agent, Collateral Agent
or any other agent appointed by Administrative Agent, Collateral Agent or the
Lenders or (iii) the failure of Collateral Agent to maintain possession of
Collateral where such possession is required to maintain a fully perfected first
priority Lien in such Collateral or to file Code financing statements,
continuation statements or any other filings required to maintain such
perfection or priority).
          (k) Any Change of Control occurs.
          (l) (i) There shall occur one or more ERISA Events or similar events
in respect of Foreign Plans (or a resolution is passed on proceedings commenced
to terminate any Foreign Plan) which individually or in the aggregate results in
or might reasonably be expected to result in liability of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$25,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the IRC or under ERISA or
similar law with respect to Foreign Plans.
          8.2 Remedies.
          (a) If any Event of Default has occurred and is continuing,
Administrative Agent may (and at the written request of the Requisite Revolving
Lenders shall), without notice, suspend or terminate the revolving loan
facilities with respect to additional Advances and/or the incurrence of
additional Letter of Credit Obligations, whereupon any additional Advances and
additional Letter of Credit Obligations shall be made or incurred in
Administrative Agent’s sole discretion (or in the sole discretion of the
Requisite Revolving Lenders, if such suspension occurred at their direction) so
long as such Event of Default is continuing. If any Event of Default has
occurred and is continuing, Administrative Agent may (and at the written request
of Requisite Lenders shall), without notice except as otherwise expressly
provided herein, increase the rate of interest applicable to the Loans and the
Letter of Credit Fees to the Default Rate.
          (b) If any Event of Default has occurred and is continuing,
Administrative Agent may (and at the written request of the Requisite Lenders
shall), without notice: (i) terminate the revolving loan facilities with respect
to further Advances or the incurrence of further Letter of Credit Obligations;
(ii) reduce the Revolving Commitments from time to time; (iii) declare all or
any portion of the Obligations, including all or any portion of any Loan to be

99



--------------------------------------------------------------------------------



 



forthwith due and payable, and require that the Letter of Credit Obligations be
cash collateralized in the manner set forth in Annex B, Annex C and Annex D all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by U.S. Borrower and each other Credit Party; or
(iv) exercise any rights and remedies provided to Agents under the Loan
Documents or at law or equity, including all remedies provided under the Code;
provided, that upon the occurrence of an Event of Default specified in
Section 8.1(g) or (h) with respect to (y) a Credit Party in the United States,
the Commitments relating to the U.S. Term Loan and the U.S. Revolving Loans
shall be immediately terminated and all of the Obligations of U.S. Borrower,
including the U.S. Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person and (z) a Credit Party in
Canada, the Commitments relating to the Canadian Revolving Loans shall be
immediately terminated and all of the Obligations of Canadian Borrower,
including the Canadian Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.
          8.3 Waivers by Credit Parties. Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agents on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Agents may do in this
regard, (b) all rights to notice and a hearing prior to Collateral Agent’s
taking possession or control of, or to Collateral Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Collateral Agent to exercise any of its remedies, and
(c) the benefit of all valuation, appraisal, marshaling and exemption laws.
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
          9.1 Assignment and Participations.
          (a) (i) Subject to the terms of this Section 9.1, any Lender may make
an assignment to a Qualified Assignee of, or sale of participations in, at any
time or times, the Loan Documents, Loans, Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder (provided,
however, that pro rata assignments shall not be required and each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any applicable Loan and any related
Commitments). Any assignment of the Revolving Loan or a Revolving Commitment by
a Lender shall require the consent of Administrative Agent and, so long as no
Event of Default then exists, Borrowers (which consents shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee; provided
that no such consent shall be required for an assignment to a Qualified Assignee
that is Lender or an Affiliate of any Lender). All assignments by a Lender shall
(I) require the execution of an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 9.1(a) and otherwise in
form and substance reasonably satisfactory to, and acknowledged by,
Administrative Agent, together with a processing and recordation fee of $3,500
(which fee may by waived by the Administrative Agent); (II) be conditioned on
such assignee Lender representing to the assigning Lender and Administrative
Agent that it is purchasing the

100



--------------------------------------------------------------------------------



 



applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (III) after giving
effect to any such partial assignment, the assignee Lender shall have
(x) Commitments in an amount at least equal to $2,500,000 and (y) Term Loans of
at least $1,000,000 and the assigning Lender shall have retained (A) Commitments
in an amount at least equal to $2,500,000 and (B) Term Loans of at least
$1,000,000 (in each case, or such lesser amount as may be agreed to by the
applicable Borrower and Administrative Agent or as shall constitute the
aggregate amount of the Commitments and Loans of the assigning Lender); provided
that such required minimums shall not be applicable in the case of an assignment
to a Lender or an Affiliate of a Lender. In the case of an assignment by a
Lender under this Section 9.1, the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as all other Lenders
hereunder and such further and other obligations as were applicable to such
assigning Lender and the benefit of each Collateral Document shall be maintained
in favor of the Collateral Agent for the benefit of the assignee Lender. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitments or assigned portion thereof from and after the date of such
assignment. Each Borrower hereby acknowledges and agrees that any assignment
shall give rise to a direct obligation of such Borrower to the assignee and that
the assignee shall be considered to be a “Lender”. In all instances, each
Lender’s liability to make Loans hereunder shall be several and not joint and
shall be limited to such Lender’s Pro Rata Share of the applicable Commitment.
In the event Agents or any Lender assigns or otherwise transfers all or any part
of the Obligations, Agents or any such Lender shall so notify the applicable
Borrower and the applicable Borrower shall, upon the request of Agents or such
Lender, execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 9.1(a), any Lender may
assign and/or pledge all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank and notwithstanding anything to the contrary in this
Section 9.1, any Lender may sell participations (or otherwise transfer its
rights) in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the Term
Loans, Revolving Loans and Letters of Credit) to one or more lenders or other
Persons that provide financing to such Lender.
               (ii) Notwithstanding anything to the contrary contained in this
Section 9.1(a) or any other provision of any Loan Document, the U.S. Borrower
may purchase its outstanding Term Loans, the UK Borrower may purchase its
outstanding Term Loans and Onex may purchase Term Loans of either Borrower, in
each such case on the terms and conditions set forth in this Section 9.1(a)(ii),
so long as (x) no Default or Event of Default has occurred and is continuing or
would result therefrom and (y) the applicable Borrower whose Term Loans are
proposed to be purchased pursuant to such Buyback Loan Purchase has delivered to
the Administrative Agent a certificate (the “Buyback Certificate”) dated the
proposed Buyback Assignment Effective Date and signed by a duly authorized
officer of such Borrower, certifying that (i) in the case of a purchase by a
Borrower, such Buyback Loan Purchase is being purchased solely from the proceeds
of one or more Equity Contribution(s) and not from the proceeds of Revolving
Loans and (ii) in the case of a purchase by Onex, Onex will contribute by
assignment the Term Loans that are the subject of such Buyback Loan Purchase to
Holdings in exchange for Equity Interests in Holdings that are not Disqualified
Equity Interests and Holdings will, in turn, contribute by assignment such Term
Loans to the applicable Borrower of such Term Loans in

101



--------------------------------------------------------------------------------



 



exchange for common Equity Interests or as an additional contribution to the
paid-in capital of such Borrower, without receiving any additional Equity
Interests or cash consideration in exchange therefor.
     (A) At any time prior to December 31, 2009, the Borrower(s) may provide
notice to the Administrative Agent in the form of an Offer Document that it (or
they), or Onex, as the case may be, wishes to make one or more offers (each, an
“Offer”) to Lenders to purchase outstanding Term Loans (which may be denominated
in U.S. Dollars, Sterling or Euro or any combination thereof), with such Offer
to be effected pursuant to a Buyback Assignment Agreement. The respective
applicable Borrower Affiliated Purchaser(s) specified in the Offer Document
shall have the right to purchase the Term Loans, for cash, at a purchase price
determined in accordance with the terms set forth in such Offer Document;
provided that (x) (i) the aggregate amount offered to be paid for all Term Loans
for which Offers are made shall not be less than $15,000,000 (or Equivalent
Value) in the case of Offers submitted in the initial Offer Document and
(ii) the aggregate stated principal amount of all Term Loans for which Offers
are made shall not be less than $10,000,000 (or Equivalent Value) in the case of
Offers submitted in each subsequent Offer Document thereafter and (y) no more
than $100,000,000 in aggregate stated principal amount of Term Loans may be
purchased by the Borrower Affiliated Purchasers in total pursuant to all Buyback
Loan Purchases; provided further that the aggregate stated principal amount of
all Term Loans assigned to Purchasers by a Lender pursuant to this Section
9.1(a)(ii)(A) in response to the Offers contained in a single Offer Document
shall not be less than $1,000,000 (or Equivalent Value), which amount shall be
reduced to the extent necessary to reflect (x) the fact that such assignment
includes all Term Loans denominated in any one currency held by the assigning
Lender and (y) the proration of such Term Loans offered by the assigning Lender
in the event a pro rata allocation is made as contemplated in the Offer
Document.
     (B) In connection with any assignment pursuant to this Section 9.1(a)(ii),
each of the assigning Lenders, on the one hand, and the Borrower Affiliated
Purchaser, on the other hand (in its capacity as purchaser of the tendered Term
Loans) acknowledges that as of the Buyback Assignment Effective Date (w) each
Buyback Loan Purchase to which it is a party and the assignment related thereto
are being made in compliance with and pursuant to the terms of Section
9.1(a)(ii), (x) the other party to the Buyback Assignment Agreement currently
may have, and later may come into possession of, information regarding the Loan
Documents or the Credit Parties that is not known to it and that may be material
to a decision to enter into the Buyback Assignment Agreement (“Excluded
Information”), (y) it has independently and without reliance on the other party
made its own analysis and determined to enter into the Buyback Assignment
Agreement and to consummate the transactions contemplated thereby
notwithstanding its lack of knowledge of the Excluded Information and (z) the
other party shall have no liability to it (and to the extent permitted by law)
and it hereby waives and releases any claims it may have against the other party
(under applicable laws or otherwise) with respect to the nondisclosure of the
Excluded

102



--------------------------------------------------------------------------------



 



Information; provided that the Excluded Information shall not and does not
affect the truth or accuracy of the representations or warranties of such party
contained in the Standard Terms and Conditions set forth in the Buyback
Assignment Agreement. Each of the assigning Lenders and the Borrower Affiliated
Purchaser (in its capacity as purchaser of the tendered Term Loans) further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.
     (C) By submitting an Offer Document, each Borrower whose Term Loans are
proposed to be purchased acknowledges and agrees that it will make (or, in the
case of an Offer made by Onex, shall cause to be made) payment of the purchase
price for such of its Term Loans as may be accepted for payment pursuant to the
Offer Document by transmitting funds directly to the assigning Lender in
accordance with the terms of the Offer Document.
     (D) Assignment of any Buyback Loan Purchases shall be effective upon
recordation in the Administrative Agent’s loan account (in the manner set forth
below) following receipt by the Administrative Agent of a fully executed Buyback
Assignment Agreement effecting the assignment thereof. Each assignment shall be
recorded in the relevant Administrative Agent’s loan account on the Business Day
the Buyback Assignment Agreement is received by the Administrative Agent, if
received by 12:00 noon New York time, and on the following Business Day if
received after such time. Prompt notice thereof shall be provided to the
applicable Borrower Affiliated Purchaser and a copy of such Buyback Assignment
Agreement shall be maintained. The date of such recordation of a transfer shall
be referred to herein as the “Buyback Assignment Effective Date.”
     (E) No Buyback Loan Purchase pursuant to this Section 9.1(a)(ii) shall be
deemed to be a voluntary prepayment pursuant to Section 1.3(a) or for the
purposes of Section 1.3(b)(v), Section 1.8 or Section 1.10(b), (c) or (d).
     (F) The Borrower whose Term Loans are purchased shall pay to each third
party assigning Lender all unpaid interest, if any, accrued on the purchased
Term Loans through the Buyback Assignment Effective Date applicable thereto. No
interest shall accrue on such Term Loans from and after the Buyback Assignment
Effective Date and any Term Loans owned by a Borrower shall immediately upon
receipt of such Term Loans by such Borrower thereupon, without further action by
any Person, be deemed cancelled and no longer outstanding for all purposes of
this Agreement and all other Loan Documents (notwithstanding any provisions
herein or therein to the contrary), including, but not limited to (i) the making
of, or the application of, any payments to the Lenders under this Agreement or
any other Loan Document, (ii) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Loan
Document, (iii) the providing of any rights to such Borrower Affiliated
Purchaser in its capacity as a Lender under this Agreement or any other Loan
Document or (iv) the determination of Requisite Lenders, or for

103



--------------------------------------------------------------------------------



 



any similar or related purpose, under this Agreement or any other Loan Document,
and no such Term Loan may be further assigned, transferred, contributed,
conveyed or resold by such Borrower.
     (G) The Requisite Lenders (on behalf of all Lenders) hereby consent to the
transactions described in this Section 9.1(a)(ii) and waive the requirements of
any provision of this Agreement (including, without limitation, Section 6.4
(Affiliate Transactions)) or any other Loan Document that might otherwise result
in a breach of this Agreement or a Default or an Event of Default as a result of
or in connection with the consummation of any Buyback Loan Purchase that is
permitted by this Section 9.1(a)(ii).
     (H) The provisions of this Section 9.1(a)(ii) shall not require any
Borrower Affiliated Purchaser to undertake or consummate any Offer; provided
that to the extent any Borrower Affiliated Purchaser undertakes to consummate
any Offer, it shall, subject to the preceding conditions, purchase (and take all
the necessary steps required herein to purchase) the principal amount of all
validly tendered Term Loans at a price not to exceed the Threshold Price and in
an aggregate amount up to the Maximum Offer Amount; provided, further, that to
the extent no Lenders have validly tendered any Term Loans requested in an Offer
(or as otherwise agreed to by the Administrative Agent, in its sole discretion),
the applicable Borrower may amend the Offer for such Term Loans at least 24
hours before the Expiration Time. In addition, the applicable Borrower may
extend the Expiration Time of an Offer at least 24 hours before the Expiration
Time, provided, however, that only one extension per Offer shall be permitted
after January 23, 2009, which shall be for a period not exceeding five Business
Days. Furthermore, if a Borrower has amended an Offer for Term Loans the
Administrative Agent shall have the discretion to extend the applicable
Expiration Time, upon notification to the applicable Borrower, for an additional
period to afford all Lenders the necessary time to consider such amendments.
Notwithstanding anything herein to the contrary, to the extent any Borrower
withdraws an Offer, it shall not be permitted to submit another Offer to the
Administrative Agent for a period of 10 Business Days.
          (b) Participations.
          (i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments or Loans and in any
other Obligation related thereto.
          (ii) The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Commitment Termination Date) in which such participant
is participating, or reduce the rate or extend the time of

104



--------------------------------------------------------------------------------



 



payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents
(except as expressly provided in the Loan Documents) supporting the Loans
hereunder in which such participant is participating.
          (iii) Each Borrower agrees that each participant shall be entitled to
the benefits of Sections 1.10(b), 1.11 and 1.12 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(a) of this Section; provided, (x) a participant shall not be entitled to
receive any greater payment under Section 1.11 or 1.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the applicable Borrower’s prior written consent and
such participation is recorded in the Register, provided the applicable Lender
requests that the Administrative Agent record such participation in the Register
and (y) a participant that would be a non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 1.11 unless the applicable Borrower
is notified of the participation sold to such participant and such participant
agrees, for the benefit of such Borrower, to comply with Section 1.11 as though
it were a Lender; provided further that, except as specifically set forth in
clauses (x) and (y) of this sentence, nothing herein shall require any notice to
any Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such participant agrees to be subject to Section 9.8 as though it were a Lender.
          (iv) Each Lender that sells a participating interest in any Loan,
Commitment or other interest to a Participant shall, as agent of the Borrower
solely for the purpose of this Section 9.1, record in book entries maintained by
such Lender the name of each Participant and the amount of the participating
interest of the Participant; provided, however, that the Lender shall have no
obligation to show such book entries to any Credit Party.
          (c) Except as expressly provided in this Section 9.1, no Lender shall,
as between a Borrower and that Lender, or Agents and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.
          (d) Each applicable Borrower and Holdings shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the

105



--------------------------------------------------------------------------------



 



execution and delivery of any and all agreements, notes and other documents and
instruments as shall be requested.
          (e) A Lender may furnish any information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
          (f) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Administrative
Agent and the applicable Borrower, the option to provide to the applicable
Borrower all or any part of any Loans that such Granting Lender would otherwise
be obligated to make to the applicable Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, the
applicable Borrower and Administrative Agent, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the applicable Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 9.1(f) may not be amended without the
prior written consent of each Granting Lender, all or any of whose Loans are
being funded by an SPC at the time of such amendment. For the avoidance of
doubt, the Granting Lender shall for all purposes, including without limitation,
the approval of any amendment or waiver of any provision of any Loan Document or
the obligation to pay any amount otherwise payable by the Granting Lender under
the Loan Documents, continue to be the Lender of record hereunder.
          (g) Nothing contained in this Section 9.1 shall require the consent of
any party for GE Capital to assign any of its rights in respect of any Swap
Related Reimbursement Obligation.
          (h) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any other
representative of, such holders; and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledge or assignee for such Lender
as a party hereto.

106



--------------------------------------------------------------------------------



 



          9.2 Appointment of Agents.
          (a) GE Capital is hereby appointed Syndication Agent hereunder, and
each Lender hereby authorizes GE Capital to act as Syndication Agent in
accordance with the terms hereof and the other Loan Documents. GSCP is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents and each Lender hereby authorizes GSCP to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Loan Documents. Each Agent hereby agrees to act in its capacity as
such upon the express conditions contained herein and the other Loan Documents,
as applicable. The provisions of Sections 9.2, 9.3, 9.4, 9.5, 9.6, 9.7 and 9.11
are solely for the benefit of Agents and Lenders and no Credit Party shall have
any rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Syndication Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Closing Date, GE Capital, in its capacity as
Syndication Agent shall have no obligations but shall be entitled to all
benefits of Sections 9.2, 9.3, 9.4, 9.5, 9.6, 9.7 and 9.11. Each Lender
irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers, rights and remedies hereunder and under the other
Loan Documents as are specifically delegated or granted to such Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto, including, without limitation, signing any
reliance, engagement or hold harmless letters in connection with the Loan
Documents on its behalf. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Loan Documents
except as expressly set forth herein or therein. Each Lender hereby irrevocably
authorizes the Collateral Agent to agree the terms of, execute and enter into
each Collateral Document on behalf of such Lender and to take any action related
thereto including, without limitation, the enforcement of any right acquired by
the Lenders thereunder.
          (b) Each Lender hereby appoints (and the Borrowers hereby acknowledge
the appointment of) the Collateral Agent to act as its trustee under and in
relation to the Irish Collateral Documents and to hold the benefit of the Irish
Collateral Documents as trustee for the Agents and Lenders on the terms
contained in this Agreement and the Irish Collateral Documents and each of the
Lenders and the Agents hereby irrevocably authorizes the Collateral Agent in its
capacity as security trustee to exercise such rights, powers and discretions as
are specifically delegated to the Collateral Agent by the terms of this
Agreement (including, without limitation, the rights, powers and discretions
conferred on the Agent in this Section 9) and the Irish Collateral Documents
together with all such rights, powers and discretions as are reasonably
incidental thereto.
          9.3 General Immunity. No Responsibility for Certain Matters. No Agent
shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity,

107



--------------------------------------------------------------------------------



 



enforceability, collectability or sufficiency hereof or any other Loan Document
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or any Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.
          (a) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence, or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.2) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Loan Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 11.2).
          (b) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the

108



--------------------------------------------------------------------------------



 



Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
          9.4 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with U.S. Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
          9.5 Lenders’ Representations, Warranties and Acknowledgement.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the Loans made hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement
and funding its Term Loans and/or Revolving Loans on the Closing Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.

109



--------------------------------------------------------------------------------



 



          (c) Each Lender acknowledges that all information, including this
Agreement, and all waivers and amendments in respect thereof, furnished by the
Administrative Agent and/or Borrowers pursuant to or in the course of
administering this Agreement will be syndicate-level information (which may
contain material non-public information concerning Borrower, its Affiliates, or
any of their respective securities). Accordingly, each Lender represents that it
has identified in its administrative questionnaire a credit contact who (in
accordance with such Lender’s compliance policies and procedures and applicable
law, including federal and state securities laws) is permitted to receive
information that may contain material non-public information.
          9.6 Indemnification. Each Lender, in proportion to its applicable Pro
Rata Share, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided, no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
applicable Pro Rata Share thereof; and provided further, this sentence shall not
be deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence. To
the extent required by applicable law, Administrative Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
tax. If the IRS or any Governmental Authority asserts a claim that
Administrative Agent did not properly withhold tax from amounts paid to or on
account of any Lender because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify Administrative Agent
of a change in circumstances which rendered exemption from or reduction of
withholding tax ineffective or for any other reason, such Lender shall indemnify
Administrative Agent fully for amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including any penalties, interest and
together with any expenses incurred thereto.
          9.7 Successor Agent. Administrative Agent may resign at any time by
giving thirty days’ prior written notice thereof to Lenders and U.S. Borrower,
and Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to U.S. Borrower and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to U.S. Borrower, to appoint a successor
Administrative Agent with the consent (not to be unreasonably withheld or
delayed) of the U.S. Borrower (it being

110



--------------------------------------------------------------------------------



 



understood and agreed that it shall not be unreasonable for the U.S. Borrower to
withhold its consent if the Person who is appointed successor Administrative
Agent does not (i) satisfy the criteria set forth in the definition of
“Qualified Assignee”, (ii) act as administrative agent for facilities of the
type set forth in this Agreement in the ordinary course or (iii) have a rating
of BBB or higher from S&P and a rating of Baa2 or higher from Moody’s). Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. If the Requisite Lenders have not appointed a successor
Administrative Agent, Administrative Agent shall have the right with the consent
(not to be unreasonably withheld or delayed) of the U.S. Borrower to appoint a
financial institution to act as Administrative Agent hereunder and in any case,
Administrative Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation. If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent or the U.S.
Borrower has not consented to such assignment, the Requisite Lenders shall be
deemed to succeeded to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent; provided that, until a
successor Administrative Agent is so appointed by the Requisite Lenders or
Administrative Agent, Administrative Agent, by notice to the U.S. Borrower and
the Requisite Lenders, may retain its role as Collateral Agent under any
Collateral Document. Except as provided in the immediately preceding sentence,
any resignation or removal of GSCP or its successor as Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of
GSCP or its successor as Collateral Agent. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of Sections 9.2, 9.3, 9.4, 9.5, 9.6, 9.7 and 9.11 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If GSCP or its
successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become Collateral Agent pursuant to the immediately
preceding sentence, GSCP or its successor may resign as Collateral Agent upon
notice to the U.S. Borrower and the Requisite Lenders at any time. Any
resignation or removal of GSCP or its successor as Administrative Agent pursuant
to this Section shall also constitute the resignation or removal of GSCP or its
successor as the applicable Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender, as applicable, for all
purposes hereunder. In such event (a) any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as the applicable
Swing Line Lender

111



--------------------------------------------------------------------------------



 



shall be paid in full by operation of Sections 1.1(c), (d), (e), or (f), as
applicable, (b) upon such prepayment, the retiring or removed Administrative
Agent and the applicable Swing Line Lender shall surrender any applicable Swing
Line Note held by it to the applicable Borrower for cancellation, and (c) the
applicable Borrower shall issue, if so requested by successor Administrative
Agent and the applicable Swing Line Loan Lender, a new Swing Line Note, as
applicable, to the successor Administrative Agent and the applicable Swing Line
Lender, in the principal amount of the applicable Swing Line Commitment then in
effect and with other appropriate insertions.
          9.8 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(e), each Lender is hereby authorized at any time or
from time to time, without prior notice to any Credit Party or to any Person
other than Administrative Agent, any such notice being hereby expressly waived,
to offset and to appropriate and to apply any and all balances held by it at any
of its offices for the account of a Borrower or any Guarantor (regardless of
whether such balances are then due to such Borrower or any Guarantor) and any
other properties or assets at any time held or owing by that Lender or that
holder to or for the credit or for the account of a Borrower or any Guarantor
against and on account of any of the Obligations that are not paid when due;
provided that the Lender exercising such offset rights shall give notice thereof
to the affected Credit Party promptly after exercising such rights. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its applicable Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s applicable Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective applicable Pro Rata Shares, (other than offset
rights exercised by any Lender with respect to Sections 1.10, 1.11 or 1.12). For
the avoidance of doubt, this Section does not apply to any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
or to any payment made by a Borrower Affiliated Purchaser pursuant to
Section 9.1. Each Lender’s obligation under this Section 9.8 shall be in
addition to and not in limitation of its obligations to purchase a participation
in an amount equal to its applicable Pro Rata Share of the Swing Line Loans
under Section 1.1. Each Borrower and each Guarantor agrees, to the fullest
extent permitted by law, that (a) any Lender may exercise its right to offset
with respect to amounts in excess of its applicable Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.
          9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.

112



--------------------------------------------------------------------------------



 



          (a) Advances; Payments.
          (i) The U.S. Revolving Lenders shall refund or participate in the U.S.
Dollars Swing Line Loan in accordance with clauses (iii) and (iv) of
Section 1.1(c). The Canadian Revolving Lenders shall refund or participate in
the Canadian Dollars Swing Line Loan in accordance with clauses (iii) and (iv)
of Section 1.1(d). The UK Revolving Lenders shall refund or participate in the
Euro Swing Line Loan in accordance with clauses (iii) and (iv) of
Section 1.1(e), and the Sterling Swing Line Loan in accordance with clauses
(iii) and (iv) of Section 1.1(f). If (A) a Notice of U.S. Revolving Advance is
to be denominated in U.S. Dollars and the U.S. Dollars Swing Line Lender
declines to make a U.S. Dollars Swing Line Loan or if the U.S. Dollars Swing
Line Availability is less than the requested U.S. Dollars Swing Line Advance, or
(B) a Notice of Canadian Revolving Advance is requested to be made as a Canadian
Dollars Swing Line Advance and the Canadian Dollars Swing Line Lender declines
to make a Canadian Dollars Swing Line Loan or if the Canadian Dollars Swing Line
Availability is less than the requested Canadian Dollars Swing Line Advance, or
(C) a Notice of UK Revolving Advance is requested to be made as a Euro Swing
Line Advance and the Euro Swing Line Lender declines to make a Euro Swing Line
Loan or if the Euro Swing Line Availability is less than the requested Euro
Swing Line Advance, or (D) a Notice of UK Revolving Advance is requested to be
made as a Sterling Swing Line Advance and the Sterling Swing Line Lender
declines to make a Sterling Swing Line Loan or if the Sterling Swing Line
Availability is less than the requested Sterling Swing Line Advance, then in
each case, Administrative Agent shall notify the applicable Revolving Lenders,
promptly after being notified that such Swing Line Lender has declined to make
the requested Swing Line Advance or that the U.S. Dollars Swing Line
Availability, Canadian Dollars Swing Line Availability, Euro Swing Line
Availability or Sterling Swing Ling Availability, as the case may be, is less
than the requested Swing Line Advance and in any event prior to 1:00 p.m. (New
York time) on the date such Notice of Revolving Credit Advance is received, by
telecopy, telephone or other similar form of transmission, by Administrative
Agent from the applicable Borrower in accordance with Section 1.1(a), from
Canadian Dollars Swing Line Lender in accordance with Section 1.1(d)(i), from
Euro Swing Line Lender in accordance with Section 1.1(d)(i), and from Sterling
Swing Line Lender in accordance with Section 1.1(d)(i). Each applicable
Revolving Lender shall make the amount of such Lender’s applicable Pro Rata
Share of such Revolving Credit Advance available to Administrative Agent in same
day funds by wire transfer to an account designated by the Administrative Agent
not later than 3:00 p.m. (New York time) on the requested funding date, in the
case of an Index Rate Loan and not later than 11:00 a.m. (New York time) on the
requested funding date in the case of a LIBOR Loan or a BA Rate Loan. After
receipt of such wire transfers (or, in Administrative Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof,
Administrative Agent shall make the requested Revolving Credit Advance to the
applicable Borrower. All payments by each Revolving Lender shall be made without
setoff, counterclaim or deduction of any kind.
          (ii) Not less than once during each calendar week or more frequently
at Administrative Agent’s election (each, a “Settlement Date”), Administrative
Agent shall advise each Lender by telephone, or telecopy of the amount of such
Lender’s

113



--------------------------------------------------------------------------------



 



applicable Pro Rata Share of principal, interest and Fees paid for the benefit
of Lenders with respect to each applicable Loan. Provided that each Lender has
funded all payments and Advances required to be made by it and purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Administrative Agent shall pay to
each Lender such Lender’s applicable Pro Rata Share of principal, interest and
Fees paid by a Borrower since the previous Settlement Date for the benefit of
such Lender on the Loans held by it. To the extent that any Lender (a
“Non-Funding Lender”) has failed to fund all such payments and Advances or
failed to fund the purchase of all such participations, Administrative Agent
shall be entitled to set off the funding short-fall against that Non-Funding
Lender’s applicable Pro Rata Share of all payments received from a Borrower.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in writing or as specified in the applicable Assignment
Agreement ) not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.
          (b) Availability of Lender’s Applicable Pro Rata Share. Administrative
Agent may assume that each Revolving Lender will make its applicable Pro Rata
Share of each applicable Revolving Credit Advance available to Administrative
Agent on each funding date. If such applicable Pro Rata Share is not, in fact,
paid to Administrative Agent by such Revolving Lender when due, Administrative
Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind. If any Revolving
Lender fails to pay the amount of its applicable Pro Rata Share forthwith upon
Administrative Agent’s demand, Administrative Agent shall promptly notify the
applicable Borrower and the applicable Borrower shall immediately repay such
amount to Administrative Agent. Nothing in this Section 9.9(b) or elsewhere in
this Agreement or the other Loan Documents shall be deemed to require
Administrative Agent to advance funds on behalf of any Revolving Lender or to
relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that a Borrower may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder.
To the extent that Administrative Agent advances funds to a Borrower on behalf
of any Revolving Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Administrative Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.
          (c) Return of Payments.
          (i) If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from a Borrower and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender on demand without setoff, counterclaim
or deduction of any kind.
          (ii) If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to a
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Administrative Agent will not be required to
distribute any portion thereof to

114



--------------------------------------------------------------------------------



 



any Lender. In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to a Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
          (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any applicable Revolving Credit Advance or any payment required by it hereunder,
or to purchase any participation in any Swing Line Loan to be made or purchased
by it on the date specified therefor shall not relieve any other Lender (each
such other Revolving Lender, an “Other Lender”) of its obligations to make such
Advance or purchase such participation on such date, but neither any Other
Lender nor Agents shall be responsible for the failure of any Non-Funding Lender
to make an Advance, purchase a participation or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be included in the calculation of “Requisite Lenders”, or “Requisite
Revolving Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document. At the applicable Borrower’s request,
Administrative Agent or a Person acceptable to Administrative Agent shall have
the right with Administrative Agent’s consent and in Administrative Agent’s sole
discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Administrative
Agent’s request, sell and assign to Administrative Agent or such Person, all of
the Commitments of that Non-Funding Lender for an amount equal to the principal
balance of all Loans held by such Non-Funding Lender and all accrued interest
and fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.
          (e) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Administrative Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Administrative Agent or Requisite
Lenders.
          9.10 Authorization to Execute Loan Documents.
          (a) Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement, shall be deemed to have acknowledged receipt of,
consented to, approved and agreed to be bound by, each Loan Document and each
other document required to be approved by Administrative Agent, Requisite
Lenders or all Lenders, as applicable, on the Closing Date.
          (b) The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Lender, execute amendments, modifications, waivers
or consents on behalf of such Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other

115



--------------------------------------------------------------------------------



 



circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.10(b) shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by a Credit
Party, on such Credit Party.
          9.11 Collateral Documents and Guaranty; Rights Under Hedging
Agreements.
          (a) Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guaranties,
the Collateral and the Collateral Documents and to hold the benefit of the Irish
Collateral Documents as trustee for the Agents and Lenders on the terms
contained in this Agreement and the Irish Collateral Documents and each of the
Lenders and the Agents hereby irrevocably authorizes the Collateral Agent in its
capacity as security trustee to exercise such rights, powers and discretions as
are specifically delegated to the Collateral Agent by the terms of this
Agreement; provided that neither Administrative Agent nor Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Obligations with respect to any
Hedging Agreement. Subject to Section 11.2, without further written consent or
authorization from any Secured Party, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments necessary to (i) in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 11.2) have
otherwise consented or (ii) release any Guarantor from the Guaranty as permitted
under the Loan Documents or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 11.2) have
otherwise consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrowers, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranties, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
          (c) Rights under Hedging Agreements. No Hedging Agreement will create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any

116



--------------------------------------------------------------------------------



 



Guarantor under the Loan Documents except as expressly provided in Sections
1.8(a) and 11.2(c) of this Agreement.
          9.12 Fondé de Pouvoir
          Without limiting the powers of the Collateral Agent hereunder or under
the Collateral Documents, each Agent, each Lender, each Lender Counterparty,
(each Agent, each Lender and each Lender Counterparty are collectively referred
to, for purposes of this Section 9.12 as the “Québec Secured Parties”) and
Goldman Sachs Credit Partners L.P. (the “Trustee”) (in its sole capacity as the
initial holder of the Debentures (as defined below)) hereby acknowledges and
agrees that the Collateral Agent shall, for the purposes of holding any security
granted under the Collateral Documents pursuant to the laws of the Province of
Québec to secure payment of debentures (or any similar instruments) issued by
the Canadian Borrower or any other Credit Party (collectively, the “Québec
Security Granting Parties”) (which debentures as amended, restated, replaced,
modified or supplemented at any time, for purposes of this Section 9.12, shall
be hereinafter referred to as the “Debentures”), be the holder of an irrevocable
power of attorney (“fondé de pouvoir”) (within the meaning of Article 2692 of
the Civil Code of Québec) for all present and future Québec Secured Parties and
holders of the Debentures. Each of the Québec Secured Parties and the Trustee
(solely in its capacity as the initial holder of the Debentures) hereby ratifies
the appointment of and constitutes, to the extent necessary, the Collateral
Agent as the holder of such irrevocable power of attorney (“fondé de pouvoir”)
in order to hold security granted by any of the Québec Security Granting Parties
under the Collateral Documents in the Province of Québec to secure payment of
the Debentures. Each assignee of a Québec Secured Party and each assignee of the
holder of Debentures shall be deemed to have confirmed and ratified the
constitution of the Collateral Agent as the holder of such irrevocable power of
attorney (“fondé de pouvoir”) by execution of the relevant agreements relating
to such assignment. The Collateral Agent agrees to act in such capacity.
          Furthermore, the Trustee hereby agrees and each of the other Québec
Secured Parties hereby appoints the Trustee to act in the capacity of the holder
and depositary of the Debentures on its own behalf as agent and for and on
behalf and for the benefit of all present and future Québec Secured Parties.
Each assignee of a Québec Secured Party shall be deemed to have confirmed and
ratified the constitution of the Trustee as such holder and depositary of the
Debentures by execution of the relevant agreements relating to such assignment.
To the extent necessary, each Lender Counterparty shall be deemed to confirm and
ratify the appointments made under this Section 9.12 by its execution of the
relevant Hedging Agreement.
          The parties hereto expressly waive the provisions and protection of
Section 32 of An Act Respecting Special Powers of Legal Persons (Québec). The
Collateral Agent may acquire and be the holder of the Debentures or other titles
of indebtedness secured by any hypothec granted by Quebec Security Granting
Parties pursuant to the laws of the Province of Quebec. Each of the parties
hereto acknowledges and agrees that the Debentures constitute a title of
indebtedness as such term is used in Article 2692 of the Civil Code of Québec.
          Notwithstanding the provisions of Section 11.9 hereof, this
Section 9.12 shall be governed by, and construed under, the laws of the Province
of Québec.

117



--------------------------------------------------------------------------------



 



10. SUCCESSORS AND ASSIGNS
          10.1 Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agents, Lenders and their respective successors and assigns (including,
in the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Administrative Agent and Lenders. Any such
purported assignment, transfer, hypothecation or other conveyance by any Credit
Party without the prior express written consent of Administrative Agent and
Lenders shall be void. The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of each Credit Party,
Agents and Lenders with respect to the transactions contemplated hereby and no
Person shall be a third party beneficiary of any of the terms and provisions of
this Agreement or any of the other Loan Documents.
11. MISCELLANEOUS
          11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agents or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the Fee Letter
shall survive the execution and delivery of this Agreement and shall continue to
be binding obligations of the parties.
          11.2 Amendments and Waivers.
          (a) Except for actions expressly permitted to be taken by an Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Borrowers, and by Requisite Lenders, Requisite
Revolving Lenders or all affected Lenders, as applicable; provided that
Administrative Agent may, with the consent of U.S. Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or L/C Issuer. Except as set forth in
clause (b) below, all such amendments, modifications, terminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.
          (b) No amendment, modification, termination or waiver shall, unless in
writing and signed by Administrative Agent and each Lender and L/C Issuer
directly affected thereby: (i) increase the principal amount of any Lender’s
Commitment (which action shall be deemed to directly affect all Lenders);
(ii) reduce the principal of, rate of interest on (other than with respect to a
waiver of Section 1.5(e) relating to the requirement that LIBOR Loans
denominated in U.S. Dollars be converted to Index Rate Loans during the
continuance of an

118



--------------------------------------------------------------------------------



 



Event of Default) or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date
(other than payment dates of mandatory prepayments under Section
1.3(b)(ii)-(iv)) or final maturity date of the principal amount of any Loan of
any affected Lender; (iv) waive, forgive, defer, extend or postpone any payment
of interest or Fees as to any affected Lender; (v) release any Guaranty or,
except as otherwise permitted herein or in the other Loan Documents, release, or
permit any Credit Party to sell or otherwise dispose of, all or substantially
all of the Collateral (which action shall be deemed to directly affect all
Lenders and the L/C Issuer); (vi) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; (vii) change the form or
currency of payment of any Obligation, (viii) permit the assignment or
delegation by any Borrower of any of its rights or obligations under any Loan
Document (ix) alter the required application of any repayments or prepayments as
between classes pursuant to Section 1.3(b)(vi) without the consent of Lenders
holding more than 50% of the aggregate Euro Term Loan Commitment, Sterling Term
Loan Commitment, U.S. Term Loan Commitment, Canadian Revolving Commitment, UK
Revolving Commitment, or U.S. Revolving Commitment, as applicable, of each class
which is being allocated a lesser repayment or prepayment as a result thereof;
provided, Requisite Lenders may waive, in whole or in part, any prepayment so
long as the application, as between classes, of any portion of such prepayment
which is still required to be made is not altered and (x) amend or waive this
Section 11.2 or the definitions of the terms “Requisite Lenders” or “Requisite
Revolving Lenders” insofar as such definitions affect the substance of this
Section 11.2. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of Administrative Agent or L/C Issuer, or of GE
Capital in respect of any Swap Related Reimbursement Obligations, under this
Agreement or any other Loan Document, including any increase in the L/C Sublimit
or any release of any Guaranty or Collateral requiring a writing signed by all
Lenders, shall be effective unless in writing and signed by Administrative Agent
or L/C Issuer or GE Capital, as the case may be, in addition to Lenders required
hereinabove to take such action. Furthermore, no amendment, modification or
waiver of this Agreement or any Collateral Document so as to alter the ratable
treatment of Obligations arising under the Loan Documents and Obligations
arising under Hedging Agreements or the definition of “Lender Counterparty,”
“Hedging Agreement,” “Obligations,” in each case in a manner adverse to any
Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for Collateral Agent to take additional
Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
          (c) Upon payment in full in cash and performance of all of the
Obligations (other than contingent indemnification Obligations), and the
termination of the Commitments, Collateral Agent shall deliver to U.S. Borrower
termination statements, mortgage releases and

119



--------------------------------------------------------------------------------



 



other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations.
          11.3 Fees and Expenses. Borrowers shall reimburse within 15 days of
demand (i) Agents for all reasonable fees, costs and expenses (including the
reasonable fees and expenses of all of its counsel) incurred in connection with
the negotiation, preparation and filing and/or recordation of the Loan Documents
and (ii) Agents (and, with respect to clauses (c) and (d) below, all Lenders)
for all reasonable fees, costs and expenses, including the reasonable fees,
costs and expenses of counsel and, with the consent (not to be unreasonably
withheld or delayed) of Holdings, other advisors (provided such consent to
retain other advisors shall not be required so long as an Event of Default has
occurred and is continuing) incurred in connection with:
          (a) any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or advice in connection with
the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;
          (b) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agents, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agents by virtue of
the Loan Documents, including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided, that
no Person shall be entitled to reimbursement under this clause (b) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction;
          (c) any attempt to enforce any remedies of Agents or any Lender
against any or all of the Credit Parties or any other Person that may be
obligated to Agents or any Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided, that in the case of reimbursement of counsel for Lenders
other than Agents, such reimbursement shall be limited to one counsel for all
such Lenders;
          (d) any workout or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agents, such reimbursement shall be limited to
one counsel for all such Lenders;
          (e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate or assess any of the Credit Parties or their respective affairs
and (iii) verify, protect, and monitor the Collateral; and
          (f) all other fees and expenses separately agreed to by the Credit
Parties and any other parties hereto.

120



--------------------------------------------------------------------------------



 



          11.4 No Waiver. Any Agent’s or any Lender’s failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of such Agent or such Lender thereafter to demand strict compliance
and performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by any Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
the applicable Agents and the applicable required Lenders and directed to
Borrowers specifying such suspension or waiver.
          11.5 Remedies. Agents’ and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that any Agent or any Lender may have under any other agreement, including the
other Loan Documents, by operation of law or otherwise. Recourse to the
Collateral shall not be required.
          11.6 Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
          11.7 Conflict of Terms. Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.
          11.8 Confidentiality. Each Agent and each Lender (which term shall for
the purposes of this Section 11.8 include the L/C Issuer) agrees to maintain the
confidentiality of all non public information regarding Holdings and its
Subsidiaries and their businesses identified as such by Holdings or any Borrower
and obtained by such Lender pursuant to the requirements hereof, it being
understood and agreed by each Borrower that, in any event, each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.8) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to any Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be

121



--------------------------------------------------------------------------------



 



bound by either the provisions of this Section 11.8 or other provisions at least
as restrictive as this Section 11.8), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (iv) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process or as required by any statute applicable to a Lender; provided, unless
specifically prohibited by applicable law or court order, each Lender and each
Agent shall make reasonable efforts to notify U.S. Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.
          11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT IN NEW YORK COUNTY
AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION

122



--------------------------------------------------------------------------------



 



OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS
MAY BE MADE ON HOLDINGS LOCATED AT TWO AMERICAN CENTER, 3102 WEST END AVENUE,
SUITE 1000, NASHVILLE, TENNESSEE 37203, AS ITS APPOINTED AGENT FOR SERVICE OF
PROCESS. AT ANY TIME THAT HOLDINGS DOES NOT SERVE AS THE APPOINTED AGENT OF THE
CREDIT PARTIES FOR SERVICE OF PROCESS, SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT
PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.
          11.10 Notices.
          (a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex H, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Borrower, Administrative Agent and any Swing Line Lender, to the other
parties hereto and (B) in the case of all other parties, to Borrower and
Administrative Agent. Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System. Notwithstanding
the foregoing, (x) the posting of notices on any other E-System shall not apply
to notices to any Lender or L/C Issuer pursuant to Section 1.1 and 1.2 if such
Lender or the L/C Issuer, as applicable has notified Administrative Agent that
is incapable of receiving notices by such electronic methods and
(y) Administrative Agent reserves the right to change its policies and
procedures with respect to receiving communications on Intralinks or any other
E-System.
          (b) Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access

123



--------------------------------------------------------------------------------



 



to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower or Administrative Agent)
designated in Annex H to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication. The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice. Each of the Credit
Parties understands that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution and agrees and assumes the risks
associated with such electronic distribution, except to the extent caused by the
willful misconduct, bad faith or gross negligence of Administrative Agent. The
E-System is provided “as is” and “as available”. None of the Agents nor any of
its respective officers, directors, partners, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy, or
completeness of the E-System and each expressly disclaims liability for errors
or omissions in the E-System. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made by the Agent Affiliates in connection with the E-System.
Each of the Credit Parties, the Lenders, the L/C Issuer agree that
Administrative Agent may, but shall not be obligated to, store any electronic
communications on the E-System in accordance with Administrative Agent’s
customary document retention procedures and policies.
          11.11 Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
          11.12 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
          11.13 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

124



--------------------------------------------------------------------------------



 



FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.13 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
          11.14 Press Releases and Related Matters. Each party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of any other party,
including GSCP, GE Capital or any of their respective Affiliates or referring to
this Agreement, the other Loan Documents or the Related Transactions Documents
without at least two (2) Business Days’ prior notice to such other parties and
without the prior written consent of such other parties unless (and only to the
extent that) such party or Affiliate is required to do so under law and then, in
any event, such party or Affiliate will consult with such other parties before
issuing such press release or other public disclosure. Each Credit Party
consents to the publication by GSCP, GE Capital or any Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using any Borrower’s name, product photographs, logo or trademark. GSCP, GE
Capital or such Lender shall provide a draft of any advertising material to each
Credit Party for review and comment prior to the publication thereof.
Notwithstanding the foregoing, each of GSCP and GE Capital reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements without the consent of any Credit Party.
          11.15 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Credit Party for liquidation or reorganization, should any Credit Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
          11.16 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.9 and 11.13, with its counsel.
          11.17 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto

125



--------------------------------------------------------------------------------



 



and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
          11.18 PATRIOT Act Notice. Each Lender subject to the USA PATRIOT Act
of 2001 (31 U.S.C. 5318 et seq.) hereby notifies Borrowers that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies Borrowers and Guarantors including the names and addresses of
Borrowers and Guarantors and other information allowing such Lender to identify
Borrowers and Guarantors in accordance with such act. Each Lender subject to the
Proceeds of Crime (money laundering) and Terrorist Financing Act (Canada) hereby
notifies Borrowers that, pursuant to Part I thereof, it is required to obtain,
verify and record information that identifies Borrowers and Guarantors including
the names and addresses of Borrowers, Guarantors and their respective directors
and other information allowing such Lender to identify Borrowers and Guarantors
in accordance with such act.
          11.19 Mandatory Costs. For the purposes of this Agreement, the cost of
compliance (“Mandatory Costs”) with existing requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) will be calculated by Administrative
Agent in relation to each Loan or unpaid sum to which such requirements are
applicable on the basis of Administrative Agent’s own rates by reference to the
circumstances existing on the first day of each LIBOR Period or (as the case may
be) EURIBOR Period in respect of such Loan or unpaid sum in accordance with the
following formula:
     (a) in relation to a UK Revolving Credit Advance denominated in Sterling,
the Sterling Term Loan or the Sterling Swing Line Loan:

         
 
  AB+C(B-D)+E×0.01   per cent. per annum
 
  100-(A+C)  

     (b) in relation to a Loan in any currency other than Sterling:

             
 
  E×0.01   per cent. per annum.
 
    300    

             Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

  B   is the percentage rate of interest (excluding the Mandatory Cost) payable
for the relevant LIBOR Period or EURIBOR Period, as the case may be, on the
Loan.

  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

126



--------------------------------------------------------------------------------



 



  D   is the percentage rate per annum payable by the Bank of England to
Administrative Agent on interest bearing Special Deposits.

  E   is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

For the purposes of this Section:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England; and
     (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.
          11.20 Joint and Several Liability. Notwithstanding any other provision
contained herein or in any other Loan Document, if a “secured creditor” (as that
term is defined under the Bankruptcy and Insolvency Act (Canada)) is determined
by a court of competent jurisdiction not to include a Person to whom obligations
are owed on a joint or joint and several basis, then any Canadian Credit Party’s
Obligations (and the Obligations of each other Credit Party), to the extent such
Obligations are secured, only shall be several obligations and not joint or
joint and several obligations.
          11.21 Evidence of Debt for Purposes of Executive Proceedings in Spain.
          (a) For the purposes of Article 571 et. seq. of the Spanish Civil
Procedure Law (Law 1/2000 of January 7) (Ley de Enjuiciamiento), in the event of
the enforcement or foreclosure of any Credit Document (including, for purposes
of illustration and not limitation, the Guaranty and the Spanish Collateral
Documents) upon an Event of Default:
          (i) the amount due and payable under the Loan Documents that may be
claimed in any executive proceedings shall be the amount specified in the
certification issued by the Administrative Agent or the Collateral Agent, on
behalf of the Lenders, which certification attests to the closing-date balance
in the accounts maintained by such Agent in connection with this Agreement or
any other applicable Loan Document for the accounting of the repaid principal,
ordinary interest, default interest, fees, expenses and any other amounts due
hereunder or thereunder (the “Spanish Certification”); and
          (ii) the Administrative Agent or the Collateral Agent may have the
Spanish Certification notarized at the sole cost and expense of the Credit
Parties.

127



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent or the Collateral Agent, as applicable,
will be in charge of the settlement to determine the amount which is due,
payable and enforceable. As a result, the submission of the following documents
will be sufficient for the foreclosure of any Collateral Document or the
enforcement of any other applicable Loan Document:
          (i) an original notarial copy of the applicable Collateral Document or
other Loan Document issued in accordance with the formalities of
Article 517.2.4° or Article 5.1.7.2.5° of the Spanish Civil Procedure Law (as
amended or otherwise reenacted from time to time), as the case may be;
          (ii) the document(s) that reflect(s) the balance resulting from the
settlement carried out by the applicable Agent (i.e., the Spanish
Certification), as well as an extract from the credit and debit entries
including the corresponding interest applied which determines the balance which
is being claimed;
          (iii) a notarial document that attests to the fact that the settlement
of the debt has been conducted in the form agreed herein; and
          (c) a notarial certificate evidencing that the applicable Credit Party
has been duly served notice of the amount that is due and payable.
          11.22 Spanish Formalities. Upon the request of the Administrative
Agent or the Collateral Agent, each Credit Party agrees that this Agreement and
any other Loan Document to which it is a party (and any amendment to any of the
foregoing) shall be formalized, at the sole cost and expense of the Credit
Parties, in a Spanish notarial document (escritura pública or póliza
intervenida).
          11.23 Limitations Act, 2002 (Ontario). Each of the parties hereto
agree that any and all limitation periods provided for in the Limitations Act,
2002 (Ontario), as amended from time to time, shall be excluded from application
to the Obligations and any undertaking, covenant, indemnity or other agreement
of any Credit Party provided for in any Loan Document or Hedging Agreement to
which it is a party in respect thereof, in each case to fullest extent permitted
by such Act.
          11.24 Release of Credit Parties. In furtherance and not in limitation
of any similar provision in the Guaranty, in the event that the Equity Interests
of any Credit Party are disposed of pursuant to a Disposition permitted under
the Credit Agreement, all obligations of such Credit Party hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party, and such Credit Party shall be released automatically from its
obligations hereunder without delivery of any instrument or performance of any
act by any party. The Administrative Agent agrees to deliver to such Credit
Party such instruments and documents as it may reasonably request to evidence
such termination or release.
12. DEBT ALLOCATION MECHANISM
          12.1 Implementation of DAM.

128



--------------------------------------------------------------------------------



 



          (a) On the DAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated as provided in Section 8 of the Agreement,
(ii) the Lenders shall automatically and without further action (and without
regard to the provisions of Section 9.1 of the Agreement) be deemed to have
exchanged interests in the Loans such that in lieu of the interest of each
Lender in each Loan in which it shall participate as of such date (including
such Lender’s interest in the Obligations of each Credit Party in respect of
each such Loan), such Lender shall hold an interest in every one of the Loans
including the Obligations of each Credit Party in respect of each such Loan,
whether or not such Lender shall previously have participated therein, equal to
such Lender’s DAM Percentage thereof and (iii) simultaneously with the deemed
exchange of interests pursuant to clause (ii) above, in the case of any DAM
Dollar Lender that has prior to the date thereof notified Administrative Agent
and U.S. Borrower in writing that it has elected to have this clause (iii) apply
to it, the interests in the Loans to be received by such DAM Dollar Lender in
such deemed exchange shall, automatically and with no further action required,
be converted into Dollars, determined using Administrative Agent’s Spot Rate of
Exchange calculated as of such date, of such amount and on and after such date
all amounts accruing and owed to such DAM Dollar Lender in respect of such
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder, provided that such DAM Exchange will not affect the
aggregate amount of the Obligations of Borrowers to the Lenders under the Loan
Documents. Each Lender hereby consents and agrees to the DAM Exchange and agrees
that the DAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Loan. Each Lender
agrees to surrender any promissory notes originally received by it in connection
with its Loans to Administrative Agent against delivery of new promissory notes
evidencing its interests in the Loans after giving effect to the DAM Exchange.
          (b) As a result of the DAM Exchange, upon and after the DAM Exchange
Date, each payment received by Administrative Agent pursuant to any Loan
Document in respect of the Obligations, and each distribution made by
Administrative Agent pursuant to any Loan Document in respect of the
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective DAM Percentages. Any direct payment received by a Lender upon
or after the DAM Exchange Date, including by way of setoff, in respect of an
Obligation shall be paid over to Administrative Agent for distribution to the
Lenders in accordance herewith.
          12.2 Letters of Credit.
          (a) In the event that on the DAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
a Letter of Credit shall not have been reimbursed to the L/C Issuer (“Unpaid
Drawings”), each Revolving Lender in respect of Unpaid Drawings on Letters of
Credit shall, before giving effect to the DAM Exchange, promptly pay over to
Administrative Agent, in immediately available funds and in the currency that
such Letters of Credit are denominated, an amount equal to such Lender’s
applicable Pro Rata Share of the Revolving Commitment (as notified to such
Lender by Administrative Agent), of such Letter of Credit’s undrawn face amount
or (to the extent it has not already done so) such Letter of Credit’s Unpaid
Drawing, as the case may be, together with interest thereon from the DAM
Exchange Date to the date on which such amount shall be paid to Administrative
Agent at the rate that would be applicable at the time to a Revolving Loan that
is an Index Rate Loan in a principal amount equal to such amount, as the case
may be.

129



--------------------------------------------------------------------------------



 



Administrative Agent shall establish a separate account or accounts for each
Lender (each, an “L/C Reserve Account”) for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. Administrative
Agent shall deposit in each Lender’s L/C Reserve Account such Lender’s DAM
Percentage of the amounts received from the Lenders as provided above.
Administrative Agent shall have sole dominion and control over each L/C Reserve
Account, and the amounts deposited in each L/C Reserve Account shall be held in
such L/C Reserve Account until withdrawn as provided in paragraph (b), (c),
(d) or (e) below. Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the L/C Reserve Accounts
in respect of each Letter of Credit and the amounts on deposit in respect of
each Letter of Credit attributable to each Lender’s DAM Percentage. The amounts
held in each Lender’s L/C Reserve Account shall be held as a reserve against the
Letter of Credit Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Credit Party and
shall not give rise to any obligation on the part of Borrowers to pay interest
to such Lender, it being agreed that the reimbursement obligations in respect of
Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 1.
          (b) In the event that after the DAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, Administrative Agent shall, at the
request of the L/C Issuer withdraw from the L/C Reserve Account of each Lender
any amounts, up to the amount of such Lender’s DAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such L/C Issuer in satisfaction of the reimbursement
obligations of the Lenders under Section 1 (but not of Borrowers). In the event
any Lender shall default on its obligation to pay over any amount to
Administrative Agent in respect of any Letter of Credit as provided in this
Section 12.2, such L/C Issuer shall, in the event of a drawing thereunder, have
a claim against such Lender to the same extent as if such Lender had defaulted
on its obligations under Section 1.16, but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the reimbursement obligations pursuant to Section 12.1. Each other
Lender shall have a claim against such defaulting Lender for any damages
sustained by it as a result of such default, including, in the event such Letter
of Credit shall expire undrawn, its DAM Percentage of the defaulted amount.
          (c) In the event that after the DAM Exchange Date any Letter of Credit
shall expire undrawn, Administrative Agent shall withdraw from the L/C Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.
          (d) With the prior written approval of Administrative Agent and the
L/C Issuer, any Lender may withdraw the amount held in its L/C Reserve Account
in respect of the undrawn amount of any Letter of Credit. Any Lender making such
a withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit, to pay over to
Administrative Agent, for the account of such L/C Issuer on demand, its DAM
Percentage of such drawing.
          (e) Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, Administrative Agent
will, at the

130



--------------------------------------------------------------------------------



 



direction of such Lender and subject to such rules as Administrative Agent may
prescribe for the avoidance of inconvenience, invest such amounts in Cash
Equivalents (other than Cash Equivalents referred to clauses (d) and (e) of the
definition thereof). Each Lender that has not withdrawn the amounts in its L/C
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by Administrative Agent, to withdraw the earnings
on investments so made by Administrative Agent with amounts in its L/C Reserve
Account and to retain such earnings for its own account.
          12.3 Net Payments Upon Implementation of DAM Exchange. Notwithstanding
any other provision of this Agreement, if, as a direct result of the
implementation of the DAM Exchange by law any Taxes are required to be deducted
or withheld (other than a Tax on the overall net income) from amounts payable to
Administrative Agent, any Lender or any Participant under the Loan Documents,
(i) the amounts so payable to Administrative Agent, such Lender or such
Participant shall be increased to the extent necessary to yield to
Administrative Agent, such Lender or such Participant (after payment of all such
Taxes) interest or any such other amounts payable under the Loan Documents at
the rates or in the amounts specified in this Agreement and (ii) within thirty
days after paying any sum from which any deduction or withholding is required by
law, and within thirty days after the due date of payment of any Tax that is
required to be paid with respect to such deduction or withholding, the
applicable Borrower shall deliver or cause to be delivered to Administrative
Agent evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, however, that Borrowers shall not be required to
increase any such amounts payable to such Lender or Participant under this
Section 12.3 (but, rather, shall be required to increase any such amounts
payable to such Lender or Participant to the extent required by Section 1.11) if
such Lender or Participant was prior to or on the DAM Exchange Date already a
Lender or Participant with respect to such Borrower. To the extent that pursuant
to the DAM Exchange, a Lender (or a Participant) becomes a Foreign Lender (or
Foreign Participant) with respect to a particular Borrower and such Foreign
Lender (or Foreign Participant), in its good faith judgment, is eligible for an
exemption from, or reduced rate of, withholding taxes on payments made on such
Loan interest received pursuant to the DAM Exchange, such Foreign Lender (or
Foreign Participant) shall establish an exemption or reduction from such
withholding taxes as soon as practicable. To the extent a Borrower is obligated
to make payments to a Lender (or Participant) that is a Foreign Lender (or
Foreign Participant) as a result of the DAM Exchange, such Borrower shall not be
required to increase any amounts payable to such Foreign Lender (or Foreign
Participant) or to indemnify such Foreign Lender (or Foreign Participant) to the
extent of any withholding tax resulting from the failure by such Foreign Lender
(or Foreign Participant) to establish an exemption or reduction from such
withholding taxes when such Foreign Lender (or Foreign Participant) was able to
do so. If U.S. Borrower, Canadian Borrower or the UK Borrower, as the case may
be, fails to pay or cause to be paid any such Taxes that is required by law to
be paid with respect to such deduction or withholding when due to the
appropriate taxing authority or fails to remit or cause to be remitted to
Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Agents, the Lenders and the
Participants for any incremental taxes, interest, costs or penalties that may
become payable by the Agents, such Lenders or such Participants as a result of
any such failure, provided that such Agent, Lender or Participant was not
excluded from receiving an increased amount pursuant to the immediately
preceding sentence.

131



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

            U.S. BORROWER

SITEL, LLC
      By:           Name:           Title:        
UK BORROWER

CLIENTLOGIC HOLDING LIMITED
      By:           Name:           Title:           CANADIAN BORROWER

SITEL CANADA CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint
Bookrunner, Administrative Agent, Collateral Agent, U.S. Dollars Swing Line
Lender, Sterling Swing Line Lender, Euro Swing Line Lender and a Lender
      By:                   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

           

GENERAL ELECTRIC CAPITAL
CORPORATION, as Syndication Agent and Lender
      By:           Duly Authorized Signatory          

 



--------------------------------------------------------------------------------



 



         

            GE CORPORATE FINANCE BANK SAS, LONDON
BRANCH, as Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

           

FIFTH THIRD BANK, as Lender
      By:           Name:   John K. Perez        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Lender
      By:           Name:           Title:           By:           Name:        
  Title:      

 



--------------------------------------------------------------------------------



 



         

            EXPORT DEVELOPMENT CANADA, as Lender
      By:           Name:           Title:           By:           Name:        
  Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., by its Canada
Branch, as Canadian Dollars Swing Line Lender,
Canadian Dollars L/C Issuer and a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as U.S. Dollars L/C
Issuer and a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as UK L/C Issuer and
a Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers and, with respect to the
Acquired Business and each of its Subsidiaries party hereto, such signatures are
not effective until immediately following the consummation of the Acquisition.

            CLIENTLOGIC COMPANIES

CLIENTLOGIC CORPORATION
      By:           Name:           Title:           1293219 ONTARIO INC.
      By:           Name:           Title:           1293220 ONTARIO INC.
      By:           Name:           Title:           CLIENTLOGIC MEXICO S.A. DE
C.V.
      By:           Name:           Title:           CLIENTLOGIC OPERATING
CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SERVICE ZONE HOLDINGS, INC.
      By:           Name:           Title:           CATALOG RESOURCES, INC.
      By:           Name:           Title:           CLIENTLOGIC INTERNATIONAL
HOLDING, INC.
      By:           Name:           Title:           SERVICE ZONE, INC.
      By:           Name:           Title:           CLIENTLOGIC (UK) HOLDING
LIMITED
      By:           Name:           Title:           CLIENTLOGIC LIMITED
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            CLIENTLOGIC (UK) LIMITED
      By:           Name:           Title:           SITEL COMPANIES

SITEL CORPORATION
      By:           Name:           Title:           SITEL INTERNATIONAL, LLC
      By:           Name:           Title:           NATIONAL ACTION FINANCIAL
SERVICES, INC.
      By:           Name:           Title:           SITEL (BVI) INTERNATIONAL,
INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL TELESERVICES CANADA, INC.
      By:           Name:           Title:           SITEL EUROPE LIMITED
      By:           Name:           Title:           SITEL UK LIMITED
      By:           Name:           Title:           SITEL FINANCE CORP.
      By:           Name:           Title:           SITEL PANAMA, S.A.
      By:           Name:           Title:           SITEL PHILIPPINES
CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL INDIA LIMITED
      By:           Name:           Title:        

A-2 



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
CREDIT AGREEMENT
DEFINITIONS
          Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:
          “Account Debtor” means any Person who may become obligated to any
Credit Party under, with respect to, or on account of, an Account, Chattel Paper
or General Intangibles (including a payment intangible).
          “Accounting Changes” has the meaning ascribed thereto in Annex F.
          “Accounts” means all “accounts,” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Acquired Business” means SITEL Corporation, a Minnesota corporation.
          “Acquisition” means the merger of Stagecoach Acquisition Company, a
wholly-owned subsidiary of U.S. Borrower with and into the Acquired Business
with the Acquired Business being the survivor thereof.
          “Acquisition Agreement” means the Agreement and Plan of Merger dated
as of October 12, 2006 among the Acquired Business, Holdings and Stagecoach
Acquisition Company, as amended by Amendment No. 1 thereto dated December 8,
2006.
          “Acquisition Pro Forma” shall have the meaning ascribed to it in
Section 6.1(i)(E).
          “Adjusted EBITDA” means, for any applicable period, the sum of
     (a) Net Income, plus
     (b) to the extent deducted in determining Net Income, the sum of
(i) Interest Expense, (ii) Federal, state, local and foreign income withholding,
franchise, state single business unitary and similar Tax expense,
(iii) depreciation of assets, (iv) amounts attributable to amortization
(including amortization of goodwill and other intangible assets), (v) all
non-cash charges and items, including all (A) non-cash charges and items
associated with restructurings, whether announced previously or in the future,
(B) foreign currency income or loss, (C) impairment of intangible assets and
write-offs of property, plant and equipment, (D) non-cash stock compensation and
(E) non-cash charges and items attributed to Affiliates owned by a Group Member
(excluding any such non-cash charge to the extent that it represents an accrual
or reserve for potential cash charge in any future period or amortization of a
prepaid cash charge that was paid in a prior period), (vi) net cash charges
incurred in the applicable period associated with or related to any

A-3



--------------------------------------------------------------------------------



 



restructurings (whether or not such charges are classified as a restructuring
charge in accordance with GAAP), whether announced previously or in the future,
including those related to the Related Transactions, (vii) all amounts in
respect of extraordinary losses, (viii) non-cash compensation expense, or other
non-cash expenses or charges, arising from the sale of stock, the granting of
stock options, the granting of stock appreciation rights and similar
arrangements (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, stock appreciation rights or similar
arrangements), (ix) any financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees, cash charges in respect of strategic
market reviews, management bonuses and early retirement of Indebtedness, and
related out-of-pocket expenses incurred by Holdings or any of its Subsidiaries
as a result of the Related Transactions, all determined in accordance with GAAP,
(x) non-cash or unrealized losses on agreements with respect to Hedging
Obligations (excluding mark to market losses), (xi) to the extent non-recurring
and not capitalized, any financial advisory fees, accounting fees, legal fees
and similar advisory and consulting fees and related costs and expenses of the
Borrower and its Subsidiaries incurred as a result of Permitted Acquisitions,
Investments, Dispositions permitted hereunder, any amendment or other
modification to this Agreement and the issuance of Capital Securities or
Indebtedness permitted hereunder, all determined in accordance with GAAP and in
each case eliminating any increase or decrease in income resulting from non-cash
accounting adjustments made in connection with the related Permitted Acquisition
or Dispositions, (xii) to the extent the related loss is not otherwise added
back pursuant to this clause (b), all proceeds actually received of business
interruption insurance policies, (xiii) expenses incurred by the Borrower or any
Subsidiary to the extent actually reimbursed in cash by a third party, (xiv) to
the extent permitted hereunder the amount of management, monitoring, consulting
and advisory fees and related expenses paid to the Permitted Holders and the
amount of reasonable and customary investment banking fees paid to the Permitted
Holders for services rendered to Holdings or any of its Subsidiaries in
connection with divestitures, acquisitions, financings and other transactions,
including the Related Transaction, (xv) to the extent the related loss is not
otherwise added back pursuant to this clause (b), any non-cash charge resulting
from a transaction effected pursuant to Section 9.1(a)(ii) or any non-cash
accruals for income tax resulting from any such transaction and (xvi) any losses
resulting from any currency fluctuations in connection with the prepayment of
Term Loans with the proceeds of the Senior Notes; minus
     (c) to the extent included in determining such Net Income, the sum of
(i) all amounts in respect of extraordinary gains, (ii) non-cash gains on
agreements with respect to Hedging Obligations (excluding mark to market gains),
(iii) reversals (in whole or in part) of any restructuring charges previously
treated as non-cash charges in any prior period, (iv) non-cash items increasing
such Net Income for such period, other than (A) the accrual of revenue
consistent with past practice (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period), (B) the reversal in such period of an accrual of, or cash reserve
for, cash expenses in a prior period, to the extent such accrual or reserve did
not increase Adjusted EBITDA in a prior period, (C) non-cash incentive grant
income from any Governmental Authority (whether in the form of forgiveness of a
loan or lease, or otherwise) and (D) non-cash income attributable to Affiliates
owned by a Group Member hereunder and (v) any after-

A-4



--------------------------------------------------------------------------------



 



tax gains or losses attributable to Dispositions or returned surplus assets of
any Pension Plan.
          Notwithstanding anything to the contrary contained herein,
(a) Adjusted EBITDA shall be deemed to be (i) $34,815,000 for the first Fiscal
Quarter of the 2006 Fiscal Year, (ii) $33,229,000 for the second Fiscal Quarter
of the 2006 Fiscal Year, (iii) $30,689,000 for the third Fiscal Quarter of the
2006 Fiscal Year and (iv) $38,500,000 for the fourth Fiscal Quarter of the 2006
Fiscal Year and after financials are available for such period, actual Adjusted
EBITDA for such Fiscal Quarter, (b) Adjusted EBITDA shall be increased by
$8,000,000 for the first Fiscal Quarter of the 2007 Fiscal Year to account for
the Adjusted EBITDA of the Acquired Business for the period from January 1, 2007
to January 30, 2007 and (c) Adjusted EBITDA shall be increased by (i)
$28,700,000 for the four Fiscal Quarter period ending March 31, 2007 (ii)
$24,200,000 for the four Fiscal Quarter period ending June 30, 2007 and (iii)
$13,700,000 for the four Fiscal Quarter period ending September 30, 2007, in
each case to account for anticipated synergies as a result of the Acquisition.
          “Administrative Agent” has the meaning ascribed to it in the preamble
to the Agreement.
          “Administrative Agent’s Spot Rate of Exchange” means the rate
determined by Administrative Agent to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (in the applicable time zone) on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that Administrative Agent may obtain such spot rate from
another financial institution designated by Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.
          “Advance” means any Revolving Credit Advance or any Swing Line
Advance, as the context may require.
          “Affected Lender” has the meaning ascribed to it in Section 1.12(d).
          “Affected Euro Term Loan Extension Series” has the meaning ascribed to
it in Section 1.17(h)(ii).
          “Affected Sterling Term Loan Extension Series” has the meaning
ascribed to it in Section 1.17(h)(iii).
          “Affected U.S. Term Loan Extension Series” has the meaning ascribed to
it in Section 1.17(h)(i).
          “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 5% or more of the Equity Interests having ordinary
voting power in the election of directors of such Person, and (b) each Person
that controls, is controlled by or is under common control with such Person. For
the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies,

A-5



--------------------------------------------------------------------------------



 



whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of Holdings or any of
its Subsidiaries and (b) neither Agents nor any Lender shall be an Affiliate.
          “Affiliate Sub Debt” means unsecured Indebtedness of Holdings:
          (a) that is held by any Permitted Holder (but only if such holder is
an “insider” for purposes of the Bankruptcy Code, and so long as any such
Permitted Holder is not Holdings or any its Subsidiaries);
          (b) as to which no cash payments of principal or interest may be made
prior to the Term Loan Maturity Date;
          (c) that is subject to an Affiliate Subordination Agreement, in
substantially the form of Exhibit A (with such modifications as may be agreed to
by the Administrative Agent in its reasonable judgment) among Holdings, the
holder of such Affiliate Sub Debt and Administrative Agent; and
          (d) which is unsecured, does not amortize, mature or become
mandatorily prepayable prior to six (6) months after the Term Loan Maturity
Date.
          “Agent” means each of Administrative Agent, Collateral Agent and
Syndication Agent and their permitted sub-agents.
          “Agent Affiliate” has the meaning ascribed to it in Section 11.10(b).
          “Agreement” means the Credit Agreement, dated as of January 30, 2007,
among Borrowers, the other Credit Parties party thereto, the Lenders from time
to time party thereto, GSCP, as Joint Lead Arranger and Joint Bookrunner,
Administrative Agent and Collateral Agent, GE Capital Markets, Inc., as Joint
Lead Arranger and Joint Bookrunner, and GE Capital, as Syndication Agent, as
amended by the First Amendment, dated as of December 9, 2008, the Second
Amendment, dated as of April 21, 2009, the Third Amendment, dated as of
February 18, 2010, and the Fourth Amendment, dated as of May 12, 2011, and as
the same may be further amended, supplemented, restated or otherwise modified
from time to time.
          “Appendices” has the meaning ascribed to it in the recitals to the
Agreement.
          “Applicable EURIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the EURIBOR Rate applicable to
a Loan, as determined by reference to Section 1.5(a).
          “Applicable Euro Term Loan EURIBOR Margin” means the per annum
interest rate from time to time in effect and payable in addition to the EURIBOR
Rate applicable to a Loan, as determined by reference to Section 1.5(a).

A-6



--------------------------------------------------------------------------------



 



          “Applicable Index Margin” means the per annum interest rate margin
from time to time in effect and payable in addition to the Index Rate applicable
to a Loan, as determined by reference to Section 1.5(a).
          “Applicable L/C Margin” means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).
          “Applicable LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to a
Loan, as determined by reference to Section 1.5(a).
          “Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Index Margin, the Applicable
LIBOR Margin, the Applicable EURIBOR Margin and the Applicable BA Rate Margin,
the Applicable Euro Term Loan EURIBOR Margin, the Applicable U.S. Term Loan
LIBOR Margin and the Applicable U.S. Term Loan Index Margin.
          “Applicable U.S. Term Loan Index Margin” means the per annum interest
rate from time to time in effect and payable in addition to the Index Rate
applicable to a Loan, as determined by reference to Section 1.5(a).
          “Applicable U.S. Term Loan LIBOR Margin” means the per annum interest
rate from time to time in effect and payable in addition to the LIBOR Rate
applicable to a Loan, as determined by reference to Section 1.5(a).
          “Applicable Unused Line Fee Margin” means the per annum fee, from time
to time in effect, payable in respect of Borrowers’ non-use of committed funds
pursuant to Section 1.6(b), which fee is determined by reference to
Section 1.5(a).
          “Assignment Agreement” has the meaning ascribed to it in
Section 9.1(a).
          “BA Rate” means, in respect of any proposed BA Rate Loan, the rate per
annum determined by Administrative Agent by reference to the average rate quoted
on the Reuters Monitor Screen (Page CDOR, or such other Page as may replace such
Page on such Screen for the purpose of displaying Canadian interbank bid rates
for Canadian Dollars bankers’ acceptances) applicable to Canadian Dollars
bankers’ acceptances with a term comparable to such proposed BA Rate Loan as of
10:00 a.m. (Toronto time) on the date of such proposed BA Rate Loan. If for any
reason the Reuters Monitor Screen rates are unavailable, BA Rate means the rate
of interest determined by Administrative Agent that is equal to the arithmetic
mean (rounded upwards to the nearest basis point) of the rates quoted by The
Bank of Nova Scotia, Royal Bank of Canada and Canadian Imperial Bank of Commerce
in respect of Canadian Dollars bankers’ acceptances with a term comparable to
such proposed BA Rate Loan. No adjustment shall be made to account for the
difference between the number of days in a year on which the rates referred to
in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.

A-7



--------------------------------------------------------------------------------



 



          “BA Rate Loan” means a Loan or any portion thereof bearing interest by
reference to the BA Rate.
          “BA Rate Period” means, with respect to any BA Rate Loan, a period
commencing on a Business Day selected by the Canadian Borrower pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by
the Canadian Borrower’s irrevocable notice to Administrative Agent as set forth
in Section 1.5(e); provided, that the foregoing provision relating to BA Rate
Periods is subject to the following:
          (a) if any BA Rate Period would otherwise end on a day that is not a
Business Day, such BA Rate Period shall be extended to the next succeeding
Business Day;
          (b) any BA Rate Period that would otherwise extend beyond the
Commitment Termination Date shall end two (2) Business Days prior to such
applicable date;
          (c) the Canadian Borrower shall select BA Rate Periods so as not to
require a payment or prepayment of any BA Rate Loan during a BA Rate Period for
such Loan; and
          (d) the Canadian Borrower shall select BA Rate Periods so that there
shall be no more than 10 separate BA Rate Loans in existence at any one time.
          “Bankruptcy Code” means the provisions of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq.
          “Belgian Collateral Documents” means each of the following documents:
a share pledge agreement in respect of all shares in Sitel Belgium NV and a
receivables pledge agreement from Sitel Belgium NV and any supporting
documentation required to be delivered in connection with the foregoing
(including for each Belgian Guarantor, the resolutions of its Board of
Directors, which shall set out the reasons why the Board of Directors of that
Belgian Guarantor considered that its entry into a Guaranty, and in particular
the assumption of its guarantee obligations thereunder and the granting of
security pursuant thereto, is of benefit to that Belgian Guarantor).
          “BOC Overnight Rate” means, for any day, a floating rate of interest
equal to the “target for the overnight rate” then in effect, as determined by
the Bank of Canada.
          “Borrower Affiliated Purchaser” means any of (i) Onex, (ii) the U.S.
Borrower, with respect to Buyback Loan Purchases of U.S. Term Loans or (iii) the
UK Borrower with respect to Buyback Loan Purchases of Euro Term Loans or
Sterling Term Loans, as applicable.
          “Borrowers” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Brazilian Collateral Documents” means each of the following
documents: (i) the Quota Pledge Agreement by and among SITEL
(BVI) International, Inc., SITEL International, and Goldman Sachs Credit
Partners L.P. in its capacity as Administrative Agent and Collateral Agent for
the Secured Parties, (ii) the Receivables Pledge Agreement between SITEL Do
Brasil Ltda and and Goldman Sachs Credit Partners L.P. in its capacity as
Administrative Agent and

A-8



--------------------------------------------------------------------------------



 



Collateral Agent for the Secured Parties, and (iii) any supporting documentation
required to be delivered in connection with the foregoing.
          “British Virgin Islands Collateral Documents” means each of the
following documents: (i) the Share Charge by SITEL International, LLC in favor
of Goldman Sachs Credit Partners L.P., as Administrative agent and Collateral
agent for the Secured Parties and (ii) any supporting documentation required to
be delivered in connection with the foregoing.
          “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of New York
or the Province of Ontario and in reference to LIBOR Loans shall mean any such
day that is also a LIBOR Business Day.
          “Buyback Assignment Agreement”  means with respect to any assignment
to a Borrower Affiliated Purchaser pursuant to Section 9.1(a)(ii) hereof, a
Buyback Assignment Agreement in the form supplied by the Administrative Agent to
the Lenders at the time the applicable Offer Document is posted to the Lenders
on IntraLinks.®
          “Buyback Assignment Effective Date”  as defined in
Section 9.1(a)(ii)(D).
          “Buyback Certificate”  as defined in Section 9.1(a)(ii).
          “Buyback Loan Purchase”  means any purchase of the Term Loans by a
Borrower Affiliated Purchaser pursuant to Section 9.1(a)(ii).
          “Canadian Borrower” means has the meaning ascribed to it in the
preamble to the Agreement.
          “Canadian Borrowing Availability” means as of any date of
determination (i) the Canadian Maximum Amount, less (ii) the sum of the Dollar
Equivalent of the Canadian Revolving Loan and the Dollar Equivalent of the
Canadian Dollars Swing Line Loan then outstanding.
          “Canadian Cash Collateral” has the meaning ascribed to it in Annex C.
          “Canadian Collateral Documents” means each of the following documents:
(i) the Security Agreement by and among 1293219 Ontario Inc., 1293220 Ontario
Inc., SITEL Teleservices Canada Inc., SITEL Customer Care, Inc., SITEL CANADA
CORPORATION, and Goldman Sachs Credit Partners L.P., as collateral agent for the
Secured Parties and (ii) any supporting documentation required to be delivered
in connection with the foregoing.
          “Canadian Credit Party” means a Credit Party organized under the laws
of Canada or a province thereof.
          “Canadian Dollars” and “C$” shall mean lawful money of Canada.
          “Canadian Dollars Collection Account” means such account as specified
in writing by Administrative Agent as the “Canadian Dollars Collection Account.”

A-9



--------------------------------------------------------------------------------



 



          “Canadian Dollars Swing Line Advance” has the meaning ascribed to it
in Section 1.1(d)(i).
          “Canadian Dollars Swing Line Availability” means the lesser of (i)
(A) the Canadian Dollars Swing Line Commitment less (B) the Dollar Equivalent of
the aggregate outstanding balance of the Canadian Dollars Swing Line Loan at
such time and (ii) (A) the Canadian Maximum Amount, less (B) the aggregate
outstanding balance of the Dollar Equivalent of Canadian Revolving Loan and the
outstanding balance of the Dollar Equivalent of Canadian Dollars Swing Line Loan
at such time.
          “Canadian Dollars Swing Line Commitment” means, as to the Canadian
Dollars Swing Line Lender, the commitment of the Canadian Dollars Swing Line
Lender to make Canadian Dollars Swing Line Advances in an amount equal to
$6,000,000, which commitment constitutes a subfacility of the Canadian Revolving
Commitment.
          “Canadian Dollars Swing Line Lender” means Bank of America, through
its Canada Branch.
          “Canadian Dollars Swing Line Loan” means at any time, the aggregate
amount of Canadian Dollars Swing Line Advances outstanding to Canadian Borrower.
          “Canadian Dollars Swing Line Note” has the meaning ascribed to it in
Section 1.1(d)(ii).
          “Canadian L/C Issuer” means issuers of Canadian Letters of Credit to
Canadian Borrower as contemplated by the Agreement.
          “Canadian L/C Sublimit” has the meaning ascribed to it in Annex C.
          “Canadian Lender” means any Person permitted under Canadian law to
carry on business in Canada in accordance with the terms of this Agreement and
that is either (i) not a non-resident of Canada for the purposes of the Income
Tax Act (Canada), as now in effect, (ii) an authorized foreign bank deemed to be
resident in Canada for purposes of Part XIII of the Income Tax Act (Canada), as
now in effect, in respect of all amounts payable to such Person pursuant to
Canadian Revolving Loans made by it in respect of its Canadian banking business
or (iii) a Canadian partnership, within the meaning of that term for the
purposes of paragraph 212(13.1)(b) of the Income Tax Act (Canada), as now in
effect.
          “Canadian Letter of Credit” means documentary or standby letters of
credit issued for the account of Canadian Borrower by any L/C Issuer for which
Administrative Agent and Lenders have incurred Canadian Letter of Credit
Obligations.
          “Canadian Letter of Credit Fee” has the meaning ascribed to it in
Annex C.
          “Canadian Letter of Credit Obligations” means all outstanding
obligations incurred by Administrative Agent, Lenders and L/C Issuer at the
request of Canadian Borrower, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Canadian Letters
of Credit by the L/C Issuer or the purchase of a participation as set forth in

A-10



--------------------------------------------------------------------------------



 



Annex C with respect to any Canadian Letter of Credit. The amount of such
Canadian Letter of Credit Obligations shall equal the maximum amount that may be
payable by L/C Issuer, Administrative Agent or Lenders thereupon or pursuant
thereto.
          “Canadian Loan Account” shall have the meaning ascribed to it in
Section 1.9(b).
          “Canadian Loans” means, collectively, the Canadian Revolving Loan and
the Canadian Dollars Swing Line Loan.
          “Canadian Maximum Amount” means, as of any date of determination, an
amount equal to the Canadian Revolving Commitment of all Lenders as of that
date.
          “Canadian Pro Rata Share” means with respect to all matters relating
to any Lender (a) with respect to the Canadian Revolving Loan or the Canadian
Dollars Swing Line Loan, the percentage obtained by dividing (i) the Canadian
Revolving Commitment of that Lender by (ii) the aggregate Canadian Revolving
Commitments of all Lenders, and (b) with respect to all Canadian Revolving Loans
on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Canadian
Revolving Loans held by that Lender, by (ii) the outstanding principal balance
of the Canadian Revolving Loans held by all Lenders.
          “Canadian Requisite Revolving Lenders” means Lenders having (a) more
than 50% of the Canadian Revolving Commitments of all Lenders, or (b) if the
Canadian Revolving Commitments have been terminated, more than 50% of the
aggregate outstanding amount of the Canadian Revolving Loan.
          “Canadian Revolving Credit Advance” means an Original Canadian
Revolving Credit Advance, an Extended Canadian Revolving Credit Advance and a
Refinancing Canadian Credit Advance.
          “Canadian Revolving Lenders” means, as of any date of determination,
Lenders having a Canadian Revolving Commitment.
          “Canadian Revolving Loan” means an Original Canadian Revolving Loan,
an Extended Canadian Revolving Loan and a Refinancing Canadian Revolving Loan.
          “Canadian Revolving Commitment” means (a) as to any Canadian Revolving
Lender, the aggregate commitment in U.S. Dollars of such Canadian Revolving
Lender to make Canadian Revolving Credit Advances or incur Canadian Letter of
Credit Obligations as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement, Extension Agreement or Joinder Agreement, as
applicable, executed by such Canadian Revolving Lender and (b) as to all
Canadian Revolving Lenders, the aggregate commitment in U.S. Dollars of all
Canadian Revolving Lenders to make Canadian Revolving Credit Advances or incur
Canadian Letter of Credit Obligations, which aggregate commitment shall be
$7,000,000 on the Fourth Amendment Effective Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.
          “Canadian Revolving Note” has the meaning ascribed to it in Section
1.1(a)-2(ii).

A-11



--------------------------------------------------------------------------------



 



          “CapEx Pull-Forward Amount” has the meaning ascribed to it in Annex F.
          “Capital Expenditures” means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP; provided
that Capital Expenditures shall not include any such expenditures which
constitute any of the following, without duplication: (a) a Permitted
Acquisition, (b) to the extent permitted to be reinvested by this Agreement
capital expenditures consisting of Net Cash Payments not otherwise required to
be used to repay the Loans, (c) capital expenditures made utilizing Excluded
Equity Proceeds or the proceeds of an Initial Public Offering, (d) imputed
interest capitalized during such period incurred in connection with Capitalized
Lease Obligations not paid or payable in cash, (e) the portion of the purchase
price of any equipment that would otherwise be considered to be a capital
expenditure to the extent it consists of a trade in or swap of equipment
previously owned by a Borrower or any Subsidiary, in the ordinary course of
business, and (f) any capital expenditure made in connection with the Related
Transactions as a result of the transfer of assets of the Acquired Business,
provided further, however, that notwithstanding anything contained in the
foregoing, “Capital Expenditure” with respect to any Person shall be deemed to
include the amount of all cash expenditures in excess of $10,000,000 (or the
Dollar Equivalent thereof) incurred during the applicable measuring period
associated with or related to any restructurings (whether or not such cash
expenditures are classified as a restructuring charge in accordance with GAAP)
which are recorded in accordance with GAAP after December 31, 2008. For the
avoidance of doubt, any cash expenditures incurred after December 31, 2008 but
related to restructuring events pre-dating January 1, 2009 shall not be subject
to the limitation contained in the second proviso of the prior sentence.
          “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
          “Capitalized Lease Obligation” means, with respect to any Capital
Lease of any Person, the amount of the obligation of the lessee thereunder that,
in accordance with GAAP, would appear on a balance sheet of such lessee in
respect of such Capital Lease.
          “Cash Equivalents” means, at any time:
          (a) any investment in readily marketable direct obligations of (or
unconditionally guaranteed by) the United States or a State thereof or the
government of Canada or any province thereof (or any agency or political
subdivision thereof, to the extent such obligations are supported by the full
faith and credit of the United States or a State thereof or the government of
Canada or any province thereof) maturing not more than one year after the
relevant date of calculation and not convertible or exchangeable to any other
security;
          (b) commercial paper not convertible or exchangeable to any other
security, for which a recognized trading market exists and maturing not more
than 270 days from the date of issue, which is issued by a corporation (other
than an Affiliate of any Obligor) organized under

A-12



--------------------------------------------------------------------------------



 



the laws of any State of the United States or of the District of Columbia and
rated A 1 or higher by S&P or P 1 or higher by Moody’s;
          (c) any certificate of deposit maturing not more than one year after
its date of issuance, which is issued by either (i) any bank organized under the
laws of the United States (or any State thereof) and which has (A) a credit
rating of A2 or higher from Moody’s or A or higher from S&P and (B) a combined
capital and surplus greater than $500,000,000, or (ii) any other bank or
financial institution approved by Administrative Agent;
          (d) with respect to any Foreign Subsidiary, non-Dollar denominated
certificates of deposit maturing not more than one year after its date of
issuance, which is issued by a commercial bank which is organized and existing
under the laws of the country in which such Person maintains its chief executive
office or principal place of business or is organized provided such country is a
member of the Organization for Economic Cooperation and Development, and which
has (A) a short-term commercial paper rating from S&P of at least “A-1” or the
equivalent thereof or from Moody’s of at least “P-1” or the equivalent thereof
and (B) a combined capital and surplus greater than $500,000,000 (any such bank
being an “Approved Foreign Bank”); and
          (e) readily marketable debt obligations issued or directly and fully
guaranteed or insured by the government of any member state of the European
Economic Area or any Participating Member State or an agency or instrumentality
thereof having an equivalent credit rating to such government, maturing not more
than one year after the relevant date of calculation and not convertible or
exchangeable to any other security; provided that the full faith and credit of
any such member nation of the European Union is pledged in support thereof.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Change of Control” means that (a) the Permitted Holders cease to own
and control, directly or indirectly, (x) at all times prior to the Initial
Public Offering, at least 50% of all voting rights associated with ownership of
the outstanding Equity Interests of Holdings on a fully diluted basis, and
(y) at all times on or after the Initial Public Offering, at least 30% of the
issued and outstanding shares of Equity Interests of Holdings having the right
to vote for the election of directors of Holdings under ordinary circumstances,
(b) Holdings ceases to own and control all of the economic and voting rights
associated with all of the outstanding Equity Interests of the U.S. Borrower; or
(c) at any time after the Initial Public Offering, any event, transaction or
occurrence as a result of which (i) any person or group of persons (within the
meaning of the Securities Exchange Act of 1934) (other than the Permitted
Holders) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934) in excess of the beneficial ownership held by
the Permitted Holders of the issued and outstanding shares of Equity Interests
of Holdings having the right to vote for the election of directors of Holdings
under ordinary circumstances; or (ii) during any period of twelve consecutive
calendar months, individuals who

A-13



--------------------------------------------------------------------------------



 



at the beginning of such period constituted the board of directors of Holdings
(together with any new directors whose election by the board of directors of
Holdings or whose nomination for election by the Equity Interests Holders of
Holdings was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.
          “Charges” means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.
          “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party, wherever located.
          “CLI3L” means CLI3L e-Services Limited, a corporation organized under
the laws of India.
          “ClientLogic Philippines” means ClientLogic Philippines, Inc., a
corporation organized under the laws of the Philippines.
          “Closing Date” means January 30, 2007.
          “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Collateral Agent’s or any Secured Party’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
          “Collateral” means the property subject to a Lien in favor of the
Collateral Agent, on behalf of itself and Secured Parties, under the Security
Agreement, the Mortgages and the other Collateral Documents and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that is subject to a Lien in favor of Collateral Agent, on behalf of
itself and Secured Parties, to secure the Obligations.
          “Collateral Agent” has the meaning ascribed to it in the preamble to
the Agreement.

A-14



--------------------------------------------------------------------------------



 



          “Collateral Documents” means the Security Agreement, the Pledge
Agreements, the Guaranties, the Mortgages, the Patent Security Agreement, the
Trademark Security Agreement, the Copyright Security Agreement, Belgian
Collateral Documents, Brazilian Collateral Documents, British Virgin Islands
Collateral Documents, Canadian Collateral Documents, UK Collateral Documents,
German Collateral Documents, Irish Collateral Documents, Mexican Collateral
Documents, Dutch Collateral Documents, Panamanian Collateral Documents, New
Zealand Collateral Documents, Philippines Collateral Documents, Spanish
Collateral Documents and all similar agreements entered into guaranteeing
payment of, or granting a Lien upon property as security for payment of, the
Obligations.
          “Collection Account” means each of the U.S. Dollars Collection
Account, the Canadian Dollars Collection Account, the Sterling Collection
Account and the Euro Collection Account.
          “Commitment Termination Date” means the earliest of (a) January 30,
2013, (b) the date of termination of Lenders’ obligations to make Advances and
to incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, Annex C and Annex D, and
the permanent reduction of the Commitments to the Dollar Equivalent of zero U.S.
Dollars ($0); provided that, for any Tranche A Extended Revolving Commitments,
the Commitment Termination Date shall be the Tranche A Extended Revolving
Commitment Termination Date; provided further that, for any Extended Revolving
Commitments of the same Extension Series (other than Tranche A Extended
Revolving Commitments) and any Refinancing Revolving Commitments, the Commitment
Termination Date of such Extension Series of Extended Revolving Commitments or
such Refinancing Revolving Commitments, as applicable, shall be determined based
on the respective commitment termination dates applicable thereto as specified
in the applicable Extension Agreement or Joinder Agreement with respect to such
Extension Series of Extended Revolving Commitments or Refinancing Revolving
Commitments, as applicable (or, if earlier, the dates specified in clause (b) or
clause (c) of this definition, as applicable).
          “Commitments” means, collectively, of the Revolving Commitments and
the Term Loan Commitments.
          “Compliance Certificate” has the meaning ascribed to it in Annex E.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents.
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of Holdings and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
          “Consolidated Excess Cash Flow” means, for any Fiscal Year, the excess
(if any), of Adjusted EBITDA for such Fiscal Year minus the sum (for such Fiscal
Year) of (i) Interest

A-15



--------------------------------------------------------------------------------



 



Expense paid in cash by the Holdings and its Subsidiaries, (ii) scheduled cash
principal repayments with respect to permanent reduction of Indebtedness, to the
extent actually made and permitted to be made hereunder, (iii) all Federal,
state, local and foreign income withholding, franchise, state single business
unitary and similar Taxes actually paid in cash or payable (only to the extent
related to Taxes associated with such Fiscal Year) by Holdings and its
Subsidiaries, (iv) Capital Expenditures to the extent (x) actually paid in cash
by Holdings and its Subsidiaries in such Fiscal Year or (y) committed to be made
by Holdings and its Subsidiaries and that are permitted to be carried forward to
the next succeeding Fiscal Year pursuant to Exhibit F; provided, that the
amounts deducted from Excess Cash Flow pursuant to preceding clause (y) shall
not thereafter be deducted in the determination of Excess Cash Flow for the
Fiscal Year during which such payments were actually made and lease payments
made in respect of Capitalized Lease Obligations (net of any proceeds of (I) any
related financings with respect to such expenditures and (II) any sales of
assets used to finance such expenditures) (v) the portion of the purchase price
paid in cash with respect to Permitted Acquisitions and Permitted Joint Ventures
(net of any proceeds of (y) any related financings with respect to such
acquisitions and (z) any sales of assets used to finance such acquisitions),
(vi) charges actually paid in cash associated with or related to any
restructurings (whether or not such charges are classified as a restructuring
charge in accordance with GAAP), whether announced previously or in the future,
including those related to the Related Transactions, (vii) amounts paid in cash
during such period described in clauses (vii), (ix), (xi) and (xiv) of the
definition of Adjusted EBITDA, (viii) non-cash incentive grant income from any
Governmental Authority (whether in the form of forgiveness of a loan or lease,
or otherwise) to the extent not paid or received in cash by any Credit Party,
(ix) non-cash income attributable to Affiliates owned by a Group Member to the
extent not paid or received in cash by any Credit Party, (x) to the extent not
otherwise deducted in determining Consolidated Excess Cash Flow, any other
one-time expenses, charges or losses that are paid in cash and not otherwise
financed, (xi) with respect to the first Fiscal Quarter of the 2007 Fiscal Year,
the amount by which Adjusted EBITDA is increased pursuant to clause (b) of the
last paragraph of the definition of “Adjusted EBITDA”, and (xii) the amount of
the net increase (if any) of the Consolidated Working Capital Adjustment plus
any amount applied to reduce the payment pursuant to Section 1.3(b)(v) and
deducted from Consolidated Excess Cash Flow from the immediately preceding
Fiscal Year pursuant to clause (ii) thereof.
          “Consolidated Secured Debt” means, as at any date of determination,
Total Debt minus any Indebtedness that is included in Total Debt but is not
secured by a Lien on any assets or equity interests of Holdings or any of its
Subsidiaries.
          “Consolidated Working Capital” means, as at any date of determination,
the excess of Consolidated Current Assets over Consolidated Current Liabilities.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
          “Contracts” means all “contracts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under

A-16



--------------------------------------------------------------------------------



 



which any Credit Party may now or hereafter have any right, title or interest,
including any agreement relating to the terms of payment or the terms of
performance of any Account.
          “Copyright License” means any written agreement to which any Credit
Party is a party granting any right in, to or under any Copyright, including the
grant of rights to print, publish, publicly perform, display, copy, create
derivative works of, distribute, exploit, and sell materials derived from any
Copyright.
          “Copyright Security Agreements” means the Copyright Security
Agreements made in favor of Collateral Agent, on behalf of itself and Secured
Parties, by each applicable Credit Party, in each case securing the Obligations.
          “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights, copyrightable works, and
General Intangibles of like nature (whether registered or unregistered and
whether published or unpublished), all registrations and recordings thereof, and
all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof, (b) all reissues,
extensions or renewals thereof, (c) all rights to sue or recover for past,
present, and future infringements thereof, (d) Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit, and (e) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
          “Credit Parties” means Borrowers and each Guarantor.
          “DAM” means the mechanism for the allocation and exchange of interests
in the Loans and collections thereunder established under Section 12.
          “DAM Dollar Lender” means any Lender that has made or holds any Loan
other than U.S. Loans.
          “DAM Exchange” means the exchange of the Lenders’ interests provided
for in Section 12.1.
          “DAM Exchange Date” means the date on which (a) any event referred to
in Section 8.1(g) or 8.1(h) shall occur in respect of U.S. Borrower or any
Domestic Guarantor or (b) an acceleration of the maturity of all of the Loans
pursuant to Section 8 of the Agreement shall occur.
          “DAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Administrative Agent’s Spot Rate of Exchange
prevailing on the DAM Exchange Date) of the Obligations owed to such Lender on
the DAM Exchange Date (excluding such Lender’s participation in the aggregate
amount of Letters of Credit outstanding immediately prior to the DAM Exchange
Date) and (b) the denominator shall be the aggregate Dollar Equivalent (as so
determined) of the Obligations owed to all the Lenders on the DAM Exchange Date
(excluding the aggregate amount of Letters of Credit outstanding immediately
prior to such DAM Exchange Date). For purposes of computing each Lender’s DAM
Percentage, all Obligations which are

A-17



--------------------------------------------------------------------------------



 



denominated in Euro, Canadian Dollars or Sterling shall be translated into
Dollars at Administrative Agent’s Spot Rate of Exchange in effect on the DAM
Exchange Date.
          “Default” means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
          “Defaulting Lender” means any Lender which has refused to make
available any Loan, Advance or Letter of Credit or notified Administrative Agent
or the Borrowers that it does not intend to comply with the obligations under
Section 1.1 or 1.2.
          “Default Rate” has the meaning ascribed to it in Section 1.5(d).
          “Disclosure Schedules” means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules in the Index to the Agreement.
          “Disposition” shall mean any sale, assignment, transfer or other
disposition of any Property (whether now owned or hereafter acquired) of
Borrowers or any of its Subsidiaries to any other Person.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments of dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date.
          “Documents” means any “documents,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located.
          “Dollar Equivalent” means, for any amount, the amount thereof
denominated in U.S. Dollars and the Equivalent Amount in U.S. Dollars of any
such amount denominated in Euro, Sterling, Canadian Dollars or any other
currency.
          “Domestic Guarantor” means Holdings and each Domestic Subsidiary of
Holdings that executes a Guaranty other than U.S. Borrower.
          “Domestic Subsidiary” means each Subsidiary of Holdings other than the
Foreign Subsidiaries.
          “Dutch Collateral Documents” means each of the following documents:
(i) an undisclosed private deed of pledge of trade receivables, by and between
ClientLogic B.V., ClientLogic Nederland B.V., Systems Integrated Telemarketing
Netherlands B.V. as pledgors and the Administrative Agent as pledgee, (ii) a
disclosed private deed of pledge of intra-group receivables, by and between
ClientLogic B.V., ClientLogic Nederland B.V., Systems Integrated

A-18



--------------------------------------------------------------------------------



 



Telemarketing Netherlands B.V. as pledgors and the Administrative Agent as
pledgee; (iii) a private deed of pledge of movable assets, by and between
ClientLogic B.V., ClientLogic (Nederland) B.V., Systems Integrated Telemarketing
Netherlands B.V. as pledgors and the Administrative Agent as pledgee; (iv) a
notarial deed of share pledge, by and between ClientLogic (UK) Holding Limited
as pledgor, the Administrative Agent as pledgee and ClientLogic B.V.; (v) a
notarial deed of share pledge, by and between and ClientLogic B.V. as pledgor,
the Administrative Agent as pledgee and ClientLogic Nederland B.V., (vi) a
notarial deed of share pledge, by and between Sitel Europe Limited as pledgor,
the Administrative Agent as pledgee and Systems Integrated Telemarketing
Netherlands B.V and (vii) any supporting documentation required to be delivered
in connection with the foregoing.
          “E-Fax” means any system used to receive or transmit faxes
electronically.
          “Environmental Laws” means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, and
any applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.
          “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
          “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

A-19



--------------------------------------------------------------------------------



 



          “Equipment” means all “equipment,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located and,
in any event, including all such Credit Party’s machinery and equipment,
including processing equipment, conveyors, machine tools, data processing and
computer equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
          “Equity Contribution” means a cash equity contribution to Holdings
from one or more Persons who are Permitted Holders in exchange for Equity
Interests in Holdings that are not Disqualified Equity Interests, all of the
proceeds of which shall have been promptly contributed by Holdings to one or
more of the Borrowers in exchange for common Equity Interests in such Borrowers
or as an additional contribution to the paid-in capital of such Borrower,
without receiving any additional Equity Interests or cash consideration in
exchange therefor, where such proceeds (a) have been contributed after the First
Amendment Effective Date and (b) have not been used to consummate an Equity Cure
Event (except the Equity Contribution made within 30 days after the First
Amendment Effective Date, which may be applied both to a Buyback Loan Purchase
and, to the extent permitted by clause (c) of Annex F, an Equity Cure Event).
          “Equity Interests” means all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or other entity whether voting or nonvoting, including common
stock, preferred stock or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
          “Equity Interests Holder” means, with respect to any Person, each
holder of Equity Interests of such Person.
          “Equivalent Amount” means, on any date of determination, with respect
to obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency, at Administrative Agent’s Spot Rate of Exchange, on such date or, if
such date is not a Business Day, on the Business Day immediately preceding such
date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
          “ERISA Affiliate” means, with respect to any Credit Party, any trade
or business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

A-20



--------------------------------------------------------------------------------



 



          “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Pension Plan (excluding those for which the provision for 30 day notice to the
PBGC has been waived by regulation); (b) the withdrawal of any Credit Party or
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Pension Plan or the treatment of a plan
amendment as a termination under Section 4041 of ERISA; (e) the institution of
proceedings to terminate a Pension Plan or Multiemployer Plan by the PBGC;
(f) the failure by any Credit Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Pension Plan unless such failure is
cured within thirty (30) days; (g) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a Qualified Plan’s
qualification or tax exempt status; or (j) the termination of a Plan described
in Section 4064 of ERISA.
          “E-System” means any electronic system, including Intralinks®,
Syndtrak, and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by Administrative Agent, any of its
Affiliates, or any of such Person’s respective officers, directors, employees,
attorneys, agents and representatives or any other Person, providing for access
to data protected by passcodes or other security system.
          “EURIBOR Business Day” means a Business Day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer payment
system (“TARGET”) is also open for the settlement of payments in Euro.
          “EURIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the EURIBOR Rate.
          “EURIBOR Period” means, with respect to any EURIBOR Loan, each period
commencing on a EURIBOR Business Day selected by UK Borrower pursuant to the
Agreement and ending one, two or three months thereafter, as selected by UK
Borrower’s irrevocable notice to Administrative Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to EURIBOR
Periods is subject to the following:
          (a) if any EURIBOR Period would otherwise end on a day that is not a
EURIBOR Business Day, such EURIBOR Period shall be extended to the next
succeeding EURIBOR Business Day unless the result of such extension would be to
carry such EURIBOR Period into another calendar month in which event such
EURIBOR Period shall end on the immediately preceding EURIBOR Business Day;
          (b) any EURIBOR Period that would otherwise extend beyond the
Commitment Termination Date, in the case of Revolving Credit Advances or the
Term Loan

A-21



--------------------------------------------------------------------------------



 



Maturity Date, in the case of Term Loans, shall end two (2) EURIBOR Business
Days prior to such applicable date;
          (c) any EURIBOR Period that begins on the last EURIBOR Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such EURIBOR Period) shall end on the
last EURIBOR Business Day of a calendar month;
          (d) UK Borrower shall select EURIBOR Periods so as not to require a
payment or prepayment of any EURIBOR Loan during a EURIBOR Period for such Loan;
and
          (e) UK Borrower shall select EURIBOR Periods so that there shall be no
more than 10 separate EURIBOR Loans in existence at any one time.
          “EURIBOR Rate” means, in relation to the Euro Term Loan, Euro Swing
Line Loan and UK Revolving Credit Advances:
          (a) the applicable EURIBOR Screen Rate; or
          (b) (if no EURIBOR Screen Rate is available for the EURIBOR Period of
that Loan) the arithmetic mean of the rates (rounded upwards to six decimal
places) as supplied to Administrative Agent at its request quoted by the
Reference Banks to leading banks in the European interbank market.
          “EURIBOR Screen Rate” means the percentage rate per annum determined
by the Banking Federation of the European Union for the relevant period
displayed on the appropriate page of the Telerate screen. If the agreed page is
replaced or service ceases to be available, Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the UK Borrower and the Lenders.
          “Euro” and “€” shall mean the single currency of the Participating
Member States of the European Union.
          “Euro Collection Account” means such account as specified in writing
by Administrative Agent as the “Euro Collection Account.”
          “Euro Equivalent” means for any Obligations outstanding under the UK
Revolving Commitment, the amount thereof denominated in Euro and the Equivalent
Amount in Euro of any such Obligation denominated in Sterling.
          “Euro Swing Line Advance” has the meaning ascribed to it in
Section 1.1(e)(i).
          “Euro Swing Line Availability” means the lesser of (i) (A) the Euro
Swing Line Commitment less (B) the Dollar Equivalent of the aggregate
outstanding balance of the Euro Swing Line Loan at such time and (ii) (A) the UK
Maximum Amount, less (B) the aggregate outstanding balance of the Dollar
Equivalent of UK Revolving Loan and the Dollar Equivalent of Euro Swing Line
Loan and Sterling Swing Line Loan at such time.

A-22



--------------------------------------------------------------------------------



 



          “Euro Swing Line Commitment” means, as to the Euro Swing Line Lender,
the commitment of the Euro Swing Line Lender to make Euro Swing Line Advances in
an amount equal to $6,000,000, which commitment constitutes a subfacility of the
UK Revolving Commitment of the Euro Swing Line Lender.
          “Euro Swing Line Lender” means Goldman Sachs Credit Partners L.P.
          “Euro Swing Line Loan” means at any time, the aggregate amount of Euro
Swing Line Advances outstanding to UK Borrower.
          “Euro Swing Line Note” has the meaning ascribed to it in
Section 1.1(e)(ii).
          “Euro Term Lenders” means, as of any date of determination, Lenders
having a Euro Term Loan Commitment.
          “Euro Term Loan” has the meaning ascribed to it in
Section 1.1(b)-2(i).
          “Euro Term Loan Commitment” means (a) as to any Euro Term Lender, the
aggregate commitment in Euro of such Euro Term Lender to make Euro Term Loans as
set forth on Annex I to the Agreement or in the most recent Assignment
Agreement, Joinder Agreement, or Extension Election, as applicable, executed by
such Euro Term Lender and (b) as to all Euro Term Lenders, the aggregate
commitment in Euro of all Euro Term Lenders to make Euro Term Loans, which
aggregate commitment shall be €51,447,419.48 on the Closing Date.
          “Euro Term Loan Yield Differential” has the meaning ascribed to it in
Section 1.17(h)(ii).
          “Euro Term Note” has the meaning ascribed to it in
Section 1.1(b)-2(i).
          “Event of Default” has the meaning ascribed to it in Section 8.1.
          “Excluded Equity Proceeds” means any cash proceeds which result from
(a) the sale or issuance of Equity Interests of Holdings to any Permitted
Holders or (b) capital contributions made to Holdings directly or indirectly by
the Permitted Holders.
          “Existing Canadian Revolving Class” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Existing Canadian Revolving Lender” means each Lender with an
Original Canadian Revolving Commitment or with outstanding Original Canadian
Revolving Loans.
          “Existing Euro Term Lenders” means, as of any date of determination,
Lenders having an Original Euro Term Loan Commitment.
          “Existing Euro Term Loan Class” has the meaning ascribed to it in
Section 1.17(a)(i).

A-23



--------------------------------------------------------------------------------



 



          “Existing Sterling Term Lenders” means, as of any date of
determination, Lenders having an Original Sterling Term Loan Commitment.
          “Existing Sterling Term Loan Class” has the meaning ascribed to it in
Section 1.17(a)(i).
          “Existing U.S. Revolving Class” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Existing UK Revolving Lender” means each Lender with an Original UK
Revolving Commitment or with outstanding Original UK Revolving Loans.
          “Existing UK Revolving Class” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Existing U.S. Revolving Lender” means each Lender with an Original
U.S. Revolving Commitment or with outstanding Original U.S. Revolving Loans.
          “Existing U.S. Term Lenders” means, as of any date of determination,
Lenders having an Original U.S. Term Loan Commitment.
          “Existing U.S. Term Loan Class” has the meaning ascribed to it in
Section 1.17(a)(i).
          “Expiration Time” as defined in the Offer Document.
          “Extended Canadian Revolving Commitment” has the meaning ascribed to
it in Section 1.17(a)(ii).
          “Extended Canadian Revolving Commitment Period” has the meaning
ascribed to it in Section 1.1(a)-2(i).
          “Extended Canadian Revolving Credit Advance” has the meaning ascribed
to it in Section 1.1(a)-2(i).
          “Extended Canadian Revolving Lender” means each Lender with an
Extended Canadian Revolving Commitment or with outstanding Extended Canadian
Revolving Loans.
          “Extended Canadian Revolving Loan” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Extended Commitment” means an Original Commitment that was converted
into an Extended Commitment in accordance with Section 1.17.
          “Extended Euro Term Lender” means each Lender with outstanding
Extended Euro Term Loans.
          “Extended Euro Term Loan” has the meaning ascribed to it in Section
1.17(a)(i).

A-24



--------------------------------------------------------------------------------



 



          “Extended Loans/Commitments” means Extended Term Loans, Extended
Revolving Loans and/or Extended Revolving Commitments.
          “Extended Revolving Commitments” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Extended Revolving Loans” has the meaning ascribed to it in Section
1.17(a)(ii).
          “Extended Sterling Term Lender” means each Lender with outstanding
Extended Sterling Term Loans.
          “Extended Sterling Term Loan” has the meaning ascribed to it in
Section 1.17(a)(i).
          “Extended Term Lender” means each Lender with outstanding Extended
Term Loans.
          “Extended Term Loans” has the meaning ascribed to it in
Section 1.17(a)(i).
          “Extended Term Loan Maturity Date” means (i) with respect to an
Extended Term Loan (other than a Tranche A Extended Term Loan), the final
scheduled maturity date as specified in the applicable Extension Agreement for
such Extended Term Loan executed by the respective Lender and (ii) with respect
to a Tranche A Extended Term Loan, the Tranche A Extended Term Loan Maturity
Date.
          “Extended UK Revolving Commitment” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Extended UK Revolving Commitment Period” has the meaning ascribed to
it in Section 1.1(a)-2(i).
          “Extended UK Revolving Credit Advance” has the meaning ascribed to it
in Section 1.1(a)-3(i).
          “Extended UK Revolving Lender” means each Lender with an Extended UK
Revolving Commitment or with outstanding Extended UK Revolving Loans.
          “Extended UK Revolving Loan” has the meaning ascribed to it in Section
1.17(a)(ii).
          “Extended U.S. Revolving Commitment” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Extended U.S. Revolving Commitment Period” has the meaning ascribed
to it in Section 1.1(a)-1(i).
          “Extended U.S. Revolving Credit Advance” has the meaning ascribed to
it in Section 1.1(a)-1(i).

A-25



--------------------------------------------------------------------------------



 



          “Extended U.S. Revolving Lender” means each Lender with an Extended
U.S. Revolving Commitment or with outstanding Extended U.S. Revolving Loans.
          “Extended U.S. Revolving Loan” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Extended U.S. Term Lender” means each Lender with outstanding
Extended U.S. Term Loans.
          “Extended U.S. Term Loan” has the meaning ascribed to it in Section
1.17(a)(i).
          “Extending Lender” has the meaning ascribed to it in Section 1.17(b).
          “Extension Agreement” has the meaning ascribed to it in
Section 1.17(c).
          “Extension Election” has the meaning ascribed to it in
Section 1.17(b).
          “Extension Request” means any Term Loan Extension Request and any
Revolving Loan Extension Request.
          “Extension Series” means (i) Tranche A Extended Term Loans or Tranche
A Extended Revolving Commitments and all other Extended Term Loans or Extended
Revolving Commitments, as applicable, that are established pursuant to any
Extension Agreement to the extent such Extension Agreement expressly provides
that the Extended Term Loans or Extended Revolving Commitments, as applicable,
provided for therein are intended to be a part of the Tranche A Extended Term
Loans or Tranche A Extended Revolving Commitments, respectively, and that
provide for the same interest margins, final termination date (in the case of
Extended Revolving Commitments) and amortization schedule (or, in the case of
Extended Revolving Commitments, maturity dates for related outstanding Extended
Revolving Loans) as the Tranche A Extended Term Loans or Tranche A Extended
Revolving Commitments, as applicable, and (ii) all other Extended Term Loans
that are established pursuant to the same Extension Agreement or all other
Extended Revolving Commitments that are established pursuant to the same
Extension Agreement (or, in either instance, any subsequent Extension Agreement
to the extent such Extension Agreement expressly provides that the Extended Term
Loans or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Series) and that
provide for the same interest margins, final termination date (in the case of
Extended Revolving Commitments) and amortization schedule (or, in the case of
Extended Revolving Commitments, maturity dates for related outstanding Extended
Revolving Loans).
          “FATCA” means Sections 1471 through 1474 of the IRC, as of the Fourth
Amendment Effective Date (including any successor provisions or subsequent
amendments that are substantively comparable), and any current or future U.S.
Treasury Regulations or published guidance with respect thereto.
          “Federal Funds Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal

A-26



--------------------------------------------------------------------------------



 



Reserve System, as determined by Administrative Agent in its sole discretion,
which determination shall be final, binding and conclusive (absent manifest
error).
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
          “Fee Letter” means that certain letter, dated as of December 7, 2006,
between GSCP, GE Capital and Holdings with respect to certain Fees to be paid
from time to time by Holdings to GSCP and GE Capital.
          “Fees” means any and all fees payable to Agents or any Lender pursuant
to the Agreement or any of the other Loan Documents.
          “Financial Covenants” means the financial covenants set forth in Annex
F.
          “Financial Statements” means the consolidated income statements,
statements of cash flows and balance sheets of Holdings delivered in accordance
with Annex E.
          “First Amendment” means that certain First Amendment Agreement to
Credit Agreement dated as of December 9, 2008 among the Borrowers, Holdings, the
Administrative Agent, the financial institutions and the Guarantors listed on
the signature pages thereto.
          “First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the First Amendment.
          “Fiscal Quarter” means any of the quarterly accounting periods of
Holdings, ending on March 31, June 30, September 30 and December 31 of each
year.
          “Fiscal Year” means any of the annual accounting periods of Holdings
ending on December 31 of each year.
          “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Foreign Guarantors” means each Foreign Subsidiary required by the
terms of this Agreement to execute the Guaranty.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          “Foreign Participant” means any Participant that is organized under
the laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

A-27



--------------------------------------------------------------------------------



 



          “Foreign Plan” means any employee benefit plan maintained by Holdings
or any of its Subsidiaries that is mandated or governed by any law, rule or
regulation of any Government Authority other than the United States, any State
thereof or any other political subdivision thereof.
          “Foreign Subsidiary” means any Subsidiary of Holdings that is
organized under the laws of a jurisdiction outside of the United States of
America.
          “Fourth Amendment” means that certain Fourth Amendment to Credit
Agreement dated as of May 12, 2011 among the Borrowers, Holdings, Administrative
Agent and the Lenders and the Guarantors listed on the signature pages thereto.
          “Fourth Amendment Effective Date” means the date of satisfaction of
the conditions referred to in Section III of the Fourth Amendment.
          “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied, as such term is further defined in
Annex F to the Agreement.
          “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.
          “General Intangibles” means “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, domain names, and all
applications therefor, registrations, issues and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
chooses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Equity Interests and Investment Property, rights of indemnification, all books
and records, correspondence, credit files, invoices and other papers, including
without limitation all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.
          “German Collateral Documents” means each of the following documents:
(i) the share pledge agreement regarding the shares in ClientLogic Beteiligungs
GmbH, (ii) the security assignment of receivables regarding receivables of
ClientLogic Beteiligungs GmbH, (iii) the interest pledge agreement regarding all
partnership interests in ClientLogic GmbH & Co. KG, (including the pledge of the
general partners’ interest in ClientLogic GmbH & Co. KG), (iv) the security
assignment of receivables regarding receivables of ClientLogic GmbH & Co. KG,
(v) the

A-28



--------------------------------------------------------------------------------



 



security transfer agreement regarding movable assets of ClientLogic GmbH & Co.
KG, (vi) the share pledge agreement regarding all shares in ClientLogic
Verwaltungs GmbH, (vii) the share pledge agreement regarding all shares in SRM
Inkasso GmbH, (viii) the security assignment of receivables regarding
receivables of SRM Inkasso GmbH, (ix) the security transfer agreement regarding
movable assets of SRM Inkasso GmbH, (x) the share pledge agreement regarding all
shares in Sitel GmbH, (xi) the security assignment of receivables regarding all
receivables of Sitel GmbH, (xii) the security transfer agreement regarding all
movable assets of Sitel GmbH, (xiii) any other documents governed by the laws of
the Federal Republic of Germany and entered into in order to secure the
obligations of the Credit Parties under or in connection with this Agreement and
(xiv) any supporting documentation required to be delivered in connection with
the foregoing.
          “Goods” means any “goods” as defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Granting Lender” has the meaning ascribed to it in Section 9.1(f).
          “Group Members” means Holdings and each of its Subsidiaries from time
to time (including the Acquired Business and its Subsidiaries on and after the
date of the Acquisition).
          “GSCP” means Goldman Sachs Credit Partners L.P.
          “Guaranteed Indebtedness” means, as to any Person, any obligation of
such Person guaranteeing, providing comfort or otherwise supporting any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

A-29



--------------------------------------------------------------------------------



 



          “Guarantors” means Holdings, each Subsidiary that executes a Guaranty
and each other Person, if any, that executes a guaranty or other similar
agreement in favor of Collateral Agent, for itself and the ratable benefit of
Secured Parties, in connection with the transactions contemplated by the
Agreement and the other Loan Documents.
          “Guaranty” means the Guaranty dated as of January 30, 2007 (as
amended, restated, supplemented or otherwise modified from time to time)
executed by each Guarantor in favor of Collateral Agent, on behalf of itself and
Secured Parties and any other guaranty executed by any Guarantor in favor of
Collateral Agent and the Secured Parties in respect of the Obligations.
          “Hazardous Material” means any substance, material or waste that is
regulated by, or forms the basis of liability under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, or (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.
          “Hedging Agreement” means, for any Person, (i) any Interest Rate
Protection Agreement of such Person and (ii) any arrangement permitted hereunder
between such Person and one or more financial institutions providing for the
transfer or mitigation of currency risks either generally or under specific
contingencies and not for speculative purposes.
          “Hedging Obligations” means, with respect to any Person, all
liabilities of such Person under Hedging Agreements and Swap Related
Reimbursement Obligations.
          “Holdings” means ClientLogic Corporation, a Delaware corporation.
          “Immaterial Subsidiary” means any Subsidiary of Holdings that is not a
Material Subsidiary.
          “Indebtedness” means, with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capitalized Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all Indebtedness
referred to above secured by (or for which the holder of such Indebtedness has
an existing right,

A-30



--------------------------------------------------------------------------------



 



contingent or otherwise, to be secured by) any Lien upon or in property or other
assets (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, (h) Disqualified Equity Interests and (i) all Hedging Obligations;
provided, in no event shall Hedging Obligations be deemed “Indebtedness” for any
purpose under Section 6.9 or the calculation of any financial covenant.
Notwithstanding the foregoing, none of the following shall constitute
Indebtedness: any amortizable grants, forgivable loans or lease obligations or
other similar investment grants received by any of the Credit Parties from
government entities now existing or obtained in the future (“Incentive Grants”);
provided that to the extent that any unearned or unamortized portion of the
Incentive Grants becomes due and payable by any Credit Party, such portion of
the Incentive Grant shall constitute Indebtedness hereunder.
          “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.10.
          “Indemnified Person” has the meaning ascribed to it in Section 1.10.
          “Index Rate” means
          (a) with respect to any Index Rate Loans denominated in U.S. Dollars,
for any day, a floating rate equal to the higher of (i) the rate publicly quoted
from time to time by The Wall Street Journal as the “prime rate” (or, if The
Wall Street Journal ceases quoting a prime rate, the highest per annum rate of
interest published by the Federal Reserve Board in Federal Reserve statistical
release H.15 (519) entitled “Selected Interest Rates” as the Bank prime loan
rate or its equivalent), and (ii) the Federal Funds Rate plus 50 basis points
per annum; and
          (b) with respect to any Index Rate Loans and other amounts denominated
in Canadian Dollars, for any day, a floating rate equal to the higher of (i) the
annual rate of interest quoted from time to time in the “Report on Business”
Section of The Globe and Mail as being “Canadian prime”, “chartered bank prime
rate” or words of similar description; and (ii) the one month BA Rate existing
on such day plus 0.75% per annum. No adjustments shall be made to account for
the difference between the number of days in a year on which the rates referred
to in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.
          Each change in any interest rate provided for in the Agreement based
upon the Index Rate shall take effect at the time of such change in the Index
Rate. Administrative Agent will give written notice promptly to the applicable
Borrower and Lenders of changes to the Index Rate.
          “Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Index Rate.
          “Initial Permitted Joint Venture Acquisitions” means collectively, the
Permitted Philippines Joint Venture Acquisition, the Permitted Indian Joint
Venture Acquisitions, the Permitted Colombian Joint Venture Acquisition, the
Permitted Mexican Joint Venture Acquisition and the Permitted Panama Joint
Venture Acquisition.

A-31



--------------------------------------------------------------------------------



 



          “Initial Public Offering” means the initial public offering of Equity
Interests of Holdings pursuant to a Form S-1 registration statement filed with
the SEC in the form delivered to Administrative Agent prior to closing of such
offering and resulting in gross proceeds received by Holdings of at least
$75,000,000.
          “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
          “Intellectual Property” means any and all Licenses, Patents,
Copyrights, and Trademarks.
          “Intercompany Notes” has the meaning ascribed to it in Section 6.3.
          “Interest Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Adjusted EBITDA for the four Fiscal Quarter period then
ended to (ii) Interest Expense for such four Fiscal Quarter period, provided
that in respect of the March 31, 2007, June 30, 2007, September 30, 2007 and
December 31, 2007 test dates, Interest Expense shall be calculated for the
period from the Closing Date to such date of determination divided by the number
of days in such period and multiplied by 365.
          “Interest Expense” means, for any applicable period, (a) the aggregate
cash interest expense (when paid and net of cash interest income paid during
such period to the Holdings and its Subsidiaries) of the Holdings and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Obligations allocable to interest expense
plus (b) the net amount paid in cash (or minus the net amount received) under
any Interest Rate Protection Agreement during such period.
          “Interest Payment Date” means (a) as to any Index Rate Loan, the first
Business Day of each January, April, July and October while such Loan is
outstanding, and (b) as to any LIBOR Loan, EURIBOR Loan or BA Rate Loan, the
last day of the applicable LIBOR Period, EURIBOR period or BA Rate Period,
provided that in the case of any LIBOR Period, EURIBOR period or BA Rate Period,
as applicable, of longer than three months “Interest Payment Date” shall also
include each date that is three months, or an integral multiple thereof, after
the commencement of such LIBOR Period, EURIBOR period or BA Rate Period, as
applicable; provided further that, in addition to the foregoing, each of (x) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full and (y) the Commitment Termination Date, in the case of
Revolving Credit Advances and the Term Loan Maturity Date, in the case of Term
Loans shall be deemed to be an “Interest Payment Date” with respect to any
interest that has then accrued under the Agreement.
          “Interest Period” means the BA Rate Period, the EURIBOR Period or the
LIBOR Period, as the context may require.

A-32



--------------------------------------------------------------------------------



 



          “Interest Rate Protection Agreement” means, for any Person, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more financial institutions providing for the transfer or
mitigation of interest risks either generally or under specific contingencies.
          “Inventory” means any “inventory,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
          “Investment” shall mean, for any Person: (a) the acquisition (whether
for cash, Property, services or securities or otherwise) of capital stock,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including, without limitation, any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person), but
excluding any extension of trade credit in the ordinary course of business;
(c) the incurrence of any Guaranteed Indebtedness by such Person; (d) the
acquisition by such Person of all or substantially all of the Property of
another Person, or of a line of business of another Person; or (e) the entering
into of any Hedging Agreement. The outstanding amount of any Investment made by
any Person at any time shall be calculated as the excess of the initial amount
of such Investment made by such Person (including the fair market value of all
property transferred by such Person as part of such Investment) less the sum of,
without duplication, (i) all returns of principal or capital thereof received on
or prior to such time by such Person (including all cash dividends, cash
distributions and cash repayments of Indebtedness received by such Person) and
(ii) all liabilities of such Person expressly transferred, prior to such time,
in connection with the sale or disposition of such Investment, but only to the
extent such Person is fully and irrevocably released from such liabilities by
such transfer.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended, and all regulations promulgated thereunder.
          “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of such Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

A-33



--------------------------------------------------------------------------------



 



          “IRC” means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.
          “Irish Collateral Documents” means each of the following documents:
(i) an Irish law composite debenture dated on or about the date of the Agreement
and entered into by each of the Credit Parties incorporated in Ireland in favor
of the Collateral Agent, (ii) an Irish law charge over shares dated on or about
the date of the Agreement and entered into by Clientlogic (UK) Holding Limited
in favor of the Collateral Agent, (iii) an Irish law charge over shares dated on
or about the date of the Agreement and entered into by Sitel Europe Limited in
favor of the Collateral Agent and (iv) any supporting documentation required to
be delivered in connection with the foregoing.
          “IRS” means the Internal Revenue Service.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit F.
          “Judgment Currency” has the meaning ascribed to it in Section 1.14(a).
          “L/C Issuer” means issuers of Letters of Credit to Borrowers as
contemplated by the Agreement.
          “L/C Reserve Account” has the meaning ascribed to it in
Section 12.2(b).
          “Lender Counterparty” means each Lender or any Affiliate of a Lender
who is a counterparty to a Hedging Agreement or who arranges a Hedging Agreement
with any Person (including any Person who is a Lender (and any Affiliate
thereof) as of the Closing Date but subsequently ceases to be a Lender
including, without limitation, any Person who enters into a Hedging Agreement in
connection with the transactions contemplated by the Related Transaction
Documents prior to the Closing Date and is a Lender as of the Closing Date),
including each such Affiliate that enters into a joinder agreement with
Collateral Agent.
          “Lenders” means GSCP, GE Capital, the other Lenders (including the
Swing Line Lenders) named on the signature pages of the Agreement, and, if any
such Lender shall decide to assign all or any portion of the Obligations, such
term shall include any assignee of such Lender and exclude any Person who has
assigned all of its Obligations.
          “Letter of Credit Obligations” means all outstanding obligations
incurred by Administrative Agent, Lenders and L/C Issuer at the request of
Borrowers, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of Letters of Credit by the L/C Issuer or the
purchase of a participation as set forth in Annex B, Annex C and Annex D with
respect to any Letter of Credit. The amount of such Letter of Credit Obligations
shall equal the maximum amount that may be payable by L/C Issuer, Administrative
Agent or Lenders thereupon or pursuant thereto.
          “Letter-of-Credit Rights” means “letter-of-credit rights” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

A-34



--------------------------------------------------------------------------------



 



          “Letters of Credit” means documentary or standby letters of credit
issued for the account of Borrowers by any L/C Issuer, and bankers’ acceptances
issued by Borrowers, for which Administrative Agent and Lenders have incurred
Letter of Credit Obligations.
          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.
          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
          “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by the applicable Borrower pursuant
to the Agreement and ending one, two or three, six or, to the extent available
to all applicable Lenders, nine or twelve months thereafter, as selected by the
applicable Borrower’s irrevocable notice to Administrative Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:
          (a) if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
          (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date, in the case of Revolving Credit Advances or the Term Loan
Maturity Date, in the case of Term Loans, shall end two (2) LIBOR Business Days
prior to such applicable date;
          (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
          (d) the applicable Borrower shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during a LIBOR Period for such
Loan; and
          (e) the applicable Borrower shall select LIBOR Periods so that there
shall be no more than 10 separate LIBOR Loans in existence at any one time.
          “LIBOR Rate” means for each LIBOR Period, a rate of interest
determined by Administrative Agent equal to:
          (a) in the case of the Term Loan and Revolving Credit Advances
denominated in U.S. Dollars:
          (i) the offered rate for deposits in U.S. Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period

A-35



--------------------------------------------------------------------------------



 



(unless such date is not a Business Day, in which event the next succeeding
Business Day will be used); divided by
               (ii) a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.
          (b) in the case of the Sterling Swing Line Advances, the Sterling Term
Loan and Revolving Credit Advances denominated in Sterling:

  (i)   the applicable LIBOR Screen Rate; or

  (ii)   (if no LIBOR Screen Rate is available for the currency or LIBOR Period
of that LIBOR Loan) the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to Administrative Agent at its request quoted by the
Reference Banks to leading banks in the London interbank market,

on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used).
          “LIBOR Screen Rate” means the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, Administrative Agent may specify another page or
service displaying the appropriate rate after consultation with the UK Borrower
and the Lenders.
          “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, and any financing lease having substantially the
same economic effect as any of the foregoing).
          “Litigation” has the meaning ascribed to it in Section 3.9.
          “Loan Documents” means the Agreement, the Notes, the Specified
Representations Certificate, each Compliance Certificate, the Fee Letter, the
Collateral Documents, the Guaranties and after the execution and delivery
thereof, any other agreements,

A-36



--------------------------------------------------------------------------------



 



instruments and documents and executed and delivered pursuant to Sections 5.8
and 5.10. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
          “Loans” means the Revolving Loan, the Swing Line Loan and the Term
Loan.
          “Mandatory Costs” has the meaning ascribed to it in Section 11.19.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, or financial or other condition of the Group
Members taken as a whole, (b) the ability of Borrowers or the Credit Parties
taken as a whole to pay any of the Loans or any of the other Obligations in
accordance with the terms of the Agreement, or (c) any Agent’s or any Lender’s
rights and remedies under the Agreement and the other Loan Documents.
          “Material Subsidiary” means at any time: any Subsidiary of Holdings
which has assets or Adjusted EBITDA (in each case, excluding intra-Group Member
items) representing 2.5% or more of the consolidated assets or consolidated
Adjusted EBITDA of the Group Members;
          For the purposes of this definition and the definition of Immaterial
Subsidiary:
          (i) in the case of a Person which itself has Subsidiaries, the
calculation shall be made by using such Person’s consolidated assets or
consolidated Adjusted EBITDA, as the case may be; and
          (ii) the calculation of assets or Adjusted EBITDA shall be made by
reference to the most recent unaudited quarterly or audited financial statements
of Holdings and its Subsidiaries, provided that:

  i.   if a Person becomes a Subsidiary of Holdings after the date on which the
latest annual or quarterly financial statements of the Group Members have been
prepared, the assets and Adjusted EBITDA of that Subsidiary will be determined
from its latest annual or quarterly financial statements; and     ii.   if a
Material Subsidiary Disposes of all or substantially all of its assets to
another Subsidiary of Holdings, that Material Subsidiary will immediately cease
to be a Material Subsidiary and the other Subsidiary (if it is not already) will
immediately become a Material Subsidiary; and the subsequent financial
statements of those Subsidiaries and the Group Members will be used to determine
whether those Subsidiaries are Material Subsidiaries or not.

          “Maximum Amount” means, as of any date of determination, an amount
equal to the Revolving Commitment of all Lenders as of that date.

A-37



--------------------------------------------------------------------------------



 



          “Maximum Lawful Rate” shall have the meaning ascribed to it in
Section 1.5(f).
          “Maximum Offer Amount” as defined in Annex J.
          “Mexican Collateral Documents” means each of the following documents:
(i) the Stock Pledge Agreement (Contrato de Prenda Sobre Acciones) by and among
ClientLogic Operating Corporation and ClientLogic México, S.A. de C.V. as
pledgors, and Goldman Sachs Credit Partners L.P. in its capacity as Agent for
the benefit of the Lenders, (ii) the Stock Pledge Agreement (Contrato de Prenda
Sobre Acciones) by and among ClientLogic Operating Corporation and ClientLogic
Corporation as pledgors, and Goldman Sachs Credit Partners L.P. in its capacity
as Agent for the benefit of the Lenders, (iii) the Asset Pledge Agreement
(Contrato de Prenda Sin Transmision de Posesion) between ClientLogic México,
S.A. de C.V. as pledgor, and Goldman Sachs Credit Partners L.P. in its capacity
as Agent for the benefit of the Lenders, and (iv) any supporting documentation
required to be delivered in connection with the foregoing.
          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgaged Properties” means the owned real property required to be
subject to a security interest in favor of the Collateral Agent, on behalf of
the Secured Parties, to secure the Obligations.
          “Mortgages” means each of the mortgages, deeds of trust, or other real
estate security documents delivered by any Credit Party to Collateral Agent on
behalf of itself and Secured Parties with respect to the Mortgaged Properties,
all in form and substance reasonably satisfactory to Collateral Agent.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
          “Net Cash Payments” shall mean, with respect to any Disposition made
pursuant to Section 6.8(e)(vii), (f)(ii), (h), (k) or (m), Section 6.10, or not
otherwise permitted pursuant to the terms of the Agreement or any insurance
proceeds or other amounts received in connection with the damage, destruction or
condemnation, as the case may be, of property of the Holdings or any of its
Subsidiaries (such event, a “Casualty Event”), the aggregate amount of all cash
payments received by Holdings or any of its Subsidiaries directly or indirectly
in connection with such disposition or such Casualty Event; provided that
(a) Net Cash Payments shall be net of (i) the amount of any legal, title and
recording tax expenses, commissions, investment banking fees and other fees and
expenses paid by Holdings and its Subsidiaries in connection with such
Disposition or Casualty Event, (ii) any Federal, state and local income or other
taxes estimated to be payable by Holdings or any of its Subsidiaries as a result
of such Disposition or such Casualty Event (but only to the extent that such
estimated taxes are in fact paid to the relevant Federal, state or local
governmental authority within three months of the date of such Disposition or
such Casualty Event) and (iii) the amount of any escrows or holdbacks related to
such Disposition or such Casualty Event to the extent not yet received by
Holdings or any of its Subsidiaries and (b) Net Cash Payments shall be net of
any repayments by Holdings or any of its Subsidiaries of

A-38



--------------------------------------------------------------------------------



 



Indebtedness to the extent that (i) such Indebtedness is secured by a Lien on
the Property that is the subject of such Disposition or such Casualty Event and
(ii) the transferee of (or holder of a Lien on) such Property requires that such
Indebtedness be repaid as a condition to the purchase of such Property.
          “Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.
          “New Zealand Collateral Documents” means each of the following
documents: (i) a general security deed granted by Sitel New Zealand Limited
dated on or about the date of this agreement and (ii) any supporting
documentation required to be delivered in connection with the foregoing.
          “Non-Consenting Lender” has the meaning ascribed to it in
Section 1.12(d).
          “Non-Eligible Lender” has the meaning ascribed to it in
Section 5.16(e)(iv).
          “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(ii).
          “Nonpublic Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.
          “Non-US Lender” has the meaning ascribed to it in Section 1.11(c)(ii).
          “Notes” means, collectively, the Revolving Notes, the Swing Line Notes
and the Term Notes.
          “Notice of Advance” means a notice substantially in the form of
Exhibit 2.1(l).
          “Notice of Canadian Dollars Swing Line Advance” has the meaning
ascribed to it in Section 1.1(a)-2(i).
          “Notice of Canadian Revolving Credit Advance” has the meaning ascribed
to it in Section 1.1(a)-2(i).
          “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).
          “Notice of Euro Swing Line Advance” has the meaning ascribed to it in
Section 1.1(e)(i).
          “Notice of Revolving Credit Advance” means the Notice of U.S.
Revolving Credit Advance, the Notice of Canadian Revolving Credit Advance or the
Notice of UK Revolving Credit Advance, as the context may require.
          “Notice of Sterling Swing Line Advance” has the meaning ascribed to it
in Section 1.1(f)1(i).

A-39



--------------------------------------------------------------------------------



 



          “Notice of UK Revolving Credit Advance” has the meaning ascribed to it
in Section 1.1(a)-3(i).
          “Notice of UK Swing Line Advance” has the meaning ascribed to it in
Section 1.1(a)-3(i).
          “Notice of U.S. Dollars Swing Line Advance” has the meaning ascribed
to it in Section 1.1(c)(i)-1(i).
          “Notice of U.S. Revolving Credit Advance” has the meaning ascribed to
it in Section 1.1(a)-1(i).
          “Obligations” means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to any Agent, Lender, Lender Counterparty or Indemnified Person and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement, letter of credit
agreement or other instrument, arising under the Agreement, any of the other
Loan Documents or any Hedging Agreement entered into with or arranged by a
Lender Counterparty. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Hedging Obligations (including payments for early
termination) provided by or arranged by any Lender Counterparty in accordance
with the terms of the Agreement, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.
          “Obligation Currency” has the meaning ascribed to it in
Section 1.14(a).
          “Offer” as defined in Section 9.1(a)(ii)(A).
          “Offer Document” means the offer document setting forth one or more
Offers with respect to each single currency, with accompanying annexes setting
forth the outline of auction mechanics (on terms substantially the same as those
set forth in Annex J, with such other changes as may be approved by the
Administrative Agent) and the form of sale offer for Lenders to submit their
bids posted on IntraLinks® by the Administrative Agent to the Lenders, as such
Offer Document may be amended or modified from time to time in accordance with
Section 9.1(a)(ii).
          “Onex” shall mean Onex Corporation, a Canadian corporation.
          “Original Canadian Revolving Commitment” has the meaning ascribed to
it in Section 1.1(a)-2(i).
          “Original Canadian Revolving Commitment Period” has the meaning
ascribed to it in Section 1.1(a)-2(i).
          “Original Canadian Revolving Credit Advance” has the meaning ascribed
to it in Section 1.1(a)-2(i).

A-40



--------------------------------------------------------------------------------



 



          “Original Canadian Revolving Loan” means, at any time, the sum of
(i) the Dollar Equivalent aggregate amount of Original Canadian Revolving Credit
Advances outstanding to Canadian Borrower plus (ii) the Dollar Equivalent of the
aggregate Canadian Letter of Credit Obligations incurred on behalf of Canadian
Borrower with respect to Original Canadian Revolving Commitments. Unless the
context otherwise requires, references to the outstanding principal balance of
the Original Canadian Revolving Loan shall include the outstanding balance of
Canadian Letter of Credit Obligations with respect to Original Canadian
Revolving Commitments.
          “Original Commitment” means a Commitment that terminates on the
Original Commitment Termination Date; provided that once an Original Commitment
is converted into an Extended Commitment, such Original Commitment shall cease
to be an Original Commitment.
          “Original Commitment Termination Date” means the earliest of
(a) January 30, 2013, (b) the date of termination of Lenders’ obligations to
make Original Revolving Credit Advances and to incur Letter of Credit
Obligations in respect of Original Commitments or permit Original Revolving
Loans to remain outstanding pursuant to Section 8.2(b), and (c) the date of
indefeasible prepayment in full by Borrowers of the Original Revolving Loans and
the cancellation and return (or stand-by guarantee) of all Letters of Credit or
the cash collateralization of all Letter of Credit Obligations in respect of
Original Commitments pursuant to Annex B, Annex C and Annex D, and the permanent
reduction of the Original Commitments to the Dollar Equivalent of zero U.S.
Dollars ($0).
          “Original Euro Term Loan” has the meaning ascribed to it in Section
1.1(b)-2(i).
          “Original Euro Term Loan Commitment” means (a) as to any Existing Euro
Term Lender, the aggregate commitment in Euro of such Existing Euro Term Lender
to make Original Euro Term Loans as set forth on Annex I to the Agreement or in
the most recent Assignment Agreement executed by such Existing Euro Term Lender
and (b) as to all Existing Euro Term Lenders, the aggregate commitment in Euro
of all Existing Euro Term Lenders to make Original Euro Term Loans, which
aggregate commitment shall be €51,447,419.48 on the Closing Date.
          “Original Revolving Credit Advances” means an Original U.S. Revolving
Credit Advance, an Original Canadian Revolving Credit Advance and an Original UK
Revolving Credit Advance.
          “Original Revolving Loan” means, collectively, the Original U.S.
Revolving Loan, the Original Canadian Revolving Loan and the Original UK
Revolving Loan.
          “Original Sterling Term Loan” has the meaning ascribed to it in
Section 1.1(b)-3(i).
          “Original Sterling Term Loan Commitment” means (a) as to any Existing
Sterling Term Lender, the aggregate commitment in Sterling of such Existing
Sterling Term Lender to make Original Sterling Term Loans as set forth on Annex
I to the Agreement or in the most recent Assignment Agreement executed by such
Existing Sterling Term Lender and (b) as to all Existing Sterling Term Lenders,
the aggregate commitment in Sterling of all Existing Sterling Term

A-41



--------------------------------------------------------------------------------



 



Lenders to make Original Sterling Term Loans, which aggregate commitment shall
be £30,000,000 on the Closing Date.
          “Original Term Loan” means, collectively, the Original U.S. Term Loan,
the Original Euro Term Loan and the Original Sterling Term Loan.
          “Original Term Loan Commitment” means, collectively, the Original Euro
Term Loan Commitment, the Original Sterling Term Loan Commitment and the
Original U.S. Term Loan Commitment.
          “Original Term Loan Maturity Date” means January 30, 2014.
          “Original UK Revolving Commitment” has the meaning ascribed to it in
Section 1.1(a)-3(i).
          “Original UK Revolving Commitment Period” has the meaning ascribed to
it in Section 1.1(a)-3(i).
          “Original UK Revolving Credit Advance” has the meaning ascribed to it
in Section 1.1(a)-3(i).
          “Original UK Revolving Loan” means, at any time, the sum of (i) the
Dollar Equivalent aggregate amount of Original UK Revolving Credit Advances
outstanding to UK Borrower plus (ii) the Dollar Equivalent of the aggregate UK
Letter of Credit Obligations incurred on behalf of UK Borrower with respect to
Original UK Revolving Commitments. Unless the context otherwise requires,
references to the outstanding principal balance of the Original UK Revolving
Loan shall include the outstanding balance of UK Letter of Credit Obligations
with respect to Original UK Revolving Commitments.
          “Original U.S. Revolving Commitment” has the meaning ascribed to it in
Section 1.1(a)-1(i).
          “Original U.S. Revolving Commitment Period” has the meaning ascribed
to it in Section 1.1(a)-1(i).
          “Original U.S. Revolving Credit Advance” has the meaning ascribed to
it in Section 1.1(a)-1(i).
          “Original U.S. Revolving Loan” means, at any time, the sum of (i) the
aggregate amount of Original U.S. Revolving Credit Advances outstanding to U.S.
Borrower plus (ii) the aggregate U.S. Letter of Credit Obligations incurred on
behalf of U.S. Borrower with respect to Original U.S. Revolving Commitments.
Unless the context otherwise requires, references to the outstanding principal
balance of the Original U.S. Revolving Loan shall include the outstanding
balance of U.S. Letter of Credit Obligations with respect to Original U.S.
Revolving Commitments.
          “Original U.S. Term Loan” has the meaning ascribed to it in Section
1.1(b)-1(i).

A-42



--------------------------------------------------------------------------------



 



          “Original U.S. Term Loan Commitment” means (a) as to any Existing U.S.
Term Lender, the aggregate commitment in U.S. Dollars of such Existing U.S. Term
Lender to make Original U.S. Term Loans as set forth on Annex I to the Agreement
or in the most recent Assignment Agreement executed by such Existing U.S. Term
Lender and (b) as to all Existing U.S. Term Lenders, the aggregate commitment in
U.S. Dollars of all Existing U.S. Term Lenders to make U.S. Term Loans, which
aggregate commitment shall be $550,000,000 on the Closing Date.
          “Other Lender” has the meaning ascribed to it in Section 9.9(d).
          “Panamanian Collateral Documents” means each of the following
documents: (i) the Pledge Agreement between ClientLogic Corporation and Goldman
Sachs Credit Partners L.P. in its capacity as Administrative Agent and
Collateral Agent for the Secured Parties, and (ii) any supporting documentation
required to be delivered in connection with the foregoing.
          “Participating Member State” shall mean any member State of the
European Communities that adopt or has adopted the Euro as its lawful currency
in accordance with legislation of the Economic Community relating to Economic
Monetary Union.
          “Patent License” means any written agreement to which any Credit Party
is a party granting any right in, to or under any Patent, including any right to
use, import, export, sell or offer to sell the subject matter claimed in whole
or in part by a Patent.
          “Patent Security Agreements” means the Patent Security Agreements made
in favor of Collateral Agent, on behalf of itself and Secured Parties, by each
applicable Credit Party in each case securing the Obligations.
          “Patents” means all of the following in which any Credit Party now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, (b) all divisions, reissues, continuations,
continuations-in-part, reexaminations, or extensions thereof, (c) all inventions
and improvements described therein, (d) all rights to sue and recover for past,
present, and future infringements thereof, (e) all Proceeds of the foregoing,
including, licenses, royalties, income, payments, claims, damages, and proceeds
of suit, and (f) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means a “pension plan” as such term is defined in
Section 3(2) of ERISA, which is subject to title IV of ERISA (other than a
Multiemployer Plan), and to which any Credit Party or any ERISA Affiliate may
have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
          “Permitted Acquisition” has the meaning ascribed in Section 6.1(i).

A-43



--------------------------------------------------------------------------------



 



          “Permitted Colombian Joint Venture Acquisition” means the acquisition
by U.S. Borrower or one of its wholly owned Subsidiaries of all or a portion of
the Equity Interests of Sitel de Columbia SA not owned directly or indirectly by
U.S. Borrower on the Closing Date.
          “Permitted Encumbrances” means the following encumbrances: (a) Liens
for material taxes or assessments or other governmental Charges not yet overdue
by more than sixty (60) days or which are being contested in accordance with
Section 5.2; (b) pledges or deposits of money securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which any Credit
Party is a party as lessee, in each case, made in the ordinary course of
business; (c) Liens on the property of Borrowers or any of their respective
Subsidiaries securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases, licenses and statutory
obligations, (ii) Guaranteed Indebtedness on surety and appeal bonds, and
(iii) other non-delinquent obligations of a like nature; in each case, incurred
in the ordinary course of business; (d) Liens in favor of carriers,
warehousemen, mechanics, repairmen, materialmen, customs and revenue authorities
and landlords and other similar statutory Liens and Liens in favor of suppliers
(including sellers of goods pursuant to customary reservations or retention of
title, in each case) granted in the ordinary course of business for material
amounts not overdue for a period of more than sixty (60) days or are being
diligently contested in accordance with Section 5.2; (e)(i) Liens incurred or
deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure performance of tenders, statutory obligations, bids,
leases, trade contracts or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety and appeal bonds or performance bonds, performance and completion
guarantees and other obligations of a like nature (including those to secure
health, safety and environmental obligations) incurred in the ordinary course of
business and (ii) obligations in respect of letters of credit or bank guarantees
that have been posted to support payment of the items set forth in the
immediately preceding clause (i); (f) any attachment or judgment lien not
constituting an Event of Default under Section 8.1(i); (g) easements,
rights-of-way, covenants, conditions, building codes, restrictions,
reservations, minor defects or irregularities in title and other similar
encumbrances and matters that would be disavowed by a full survey of real
property not interfering in any material respect with the value or use of the
affected or encumbered real property to which such Lien is attached;
(h) presently existing or hereafter created Liens in favor of Collateral Agent,
on behalf of Secured Parties; (i) (i) licenses, sublicenses, leases or subleases
granted to third Persons in the ordinary course of business not interfering in
any material respect with the business of Borrowers or any of their respective
Subsidiaries, (ii) other agreements with respect to the use and occupancy of
real property entered into in the ordinary course of business or in connection
with a Disposition permitted under the Loan Documents or (iii) the rights
reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by Borrowers or any of their respective Subsidiaries or by
a statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof; (j) Liens consisting of precautionary Uniform Commercial
Code financing statements filed with respect to operating leases or consignment
arrangements entered into by Holdings and its Subsidiaries in the ordinary
course of business; (k) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution and Liens attaching to commodity trading
accounts or other commodities brokerage accounts

A-44



--------------------------------------------------------------------------------



 



incurred in the ordinary course of business; (l) Liens arising out of title
provisions in a supplier’s standard conditions of supply of goods where the
goods in question are supplied on credit and are acquired by the relevant
Subsidiary in the ordinary course of its business; (m) Liens of record on
Property of Foreign Subsidiaries that do not secure any outstanding Obligations,
Liens on Property of any Foreign Subsidiary that does not have any assets or
liabilities, and Liens on Property of any Foreign Subsidiary that is not a
Guarantor securing obligations in an aggregate amount not to exceed $30,000,000
at any one time outstanding; (other than the Liens set forth in the other
clauses of this definition); (n) Liens (other than the Liens set forth in the
other clauses of this definition) expressly permitted under Section 6.7 of the
Agreement; (o) Liens upon specific items or inventory or other goods and
proceeds of Borrowers or any of their respective Subsidiaries securing such
Person’s obligations in respect of bankers’ acceptances or documentary letters
of credit issued or created for the account of such Person to facilitate the
shipment or storage of such inventory or other goods; (p) Liens (i) (A) on
advances of cash or Cash Equivalent in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.2 to be applied
against the purchase price for such Investment only to the extent any such Lien
shall encumber only the assets acquired with the proceeds of such advances and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 6.8, in each case under this clause (i), solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) on earnest money
deposits of cash or Cash Equivalent made by Borrowers or any of their respective
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder; (q) Liens (i) relating to the establishment of depository
relations with banks not given in connection with the issuance of Indebtedness
or (ii) relating to pooled deposit or sweep accounts of Borrowers or any of
their respective Subsidiaries to permit satisfaction of overdraft or similar
obligations in each case in the ordinary course of business and not prohibited
by the Agreement; (r) ground leases in respect of real property on which
facilities owned or leased by Borrowers or any of their respective Subsidiaries
are located or any Liens senior to any lease, sub-lease or other agreement under
which Borrowers or any of their respective Subsidiaries uses or occupies any
real property; (s) Liens constituting security given to a public or private
utility or any Governmental Authority as required in the ordinary course of
business; (t) pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;
(u) Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, (v) Liens in
existence on the date hereof and summarized on Disclosure Schedule (6.7)
securing Indebtedness described on Disclosure Schedule (6.3) and permitted
refinancings, refunding, reallocations, extensions and renewals thereof,
including extensions or renewals of any such Liens; provided that the principal
amount so secured is not increased from that existing on the Closing Date and
the Lien does not attach to any other property (other than after-acquired title
in or to such Property and proceeds of the existing collateral in accordance
with the documents creating such Lien); (w) Liens created after the date hereof
by conditional sale, consignment, other title retention agreements or similar
arrangements (including Capital Leases) or in connection with purchase money
Indebtedness with respect to Equipment, Fixtures and any other property acquired
by any Credit Party in the ordinary course of business, involving the incurrence
of an aggregate amount of purchase money Indebtedness and Capitalized Lease

A-45



--------------------------------------------------------------------------------



 



Obligations of not more than $30,000,000 outstanding at any one time for all
such Liens (provided, that such Liens attach only to the assets subject to such
purchase money Indebtedness, such Indebtedness is incurred within 180 days
following such purchase and does not exceed 100% of the purchase price of the
subject assets and shall constitute not less than 80% of the aggregate
consideration paid with respect to such asset); (x) Liens on Property acquired
after the date hereof by Holdings or any of its Subsidiaries in a Permitted
Acquisition (including Liens on the property of any Person that becomes a
Subsidiary after the date hereof) to the extent such Liens existed on such
Property before the time of its acquisition and were not created in anticipation
thereof, (y) Liens securing Indebtedness incurred by any Foreign Subsidiary
pursuant to Section 6.3(a)(xi) provided such Indebtedness is incurred in the
ordinary course of business; provided, that any such Lien shall be limited to
the interests of such Foreign Subsidiaries in bank accounts maintained with the
holder of such Indebtedness; (z) other Liens securing Indebtedness, incurred in
the ordinary course of business not exceeding $2,000,000 in the aggregate at any
time outstanding; and (aa) Liens securing Indebtedness permitted pursuant to
Section 6.3(a)(xix)(B) and Section 6.3(a)(xix)(C) solely to the extent such
Liens are subject to an intercreditor agreement or other arrangement reasonably
satisfactory to Administrative Agent as contemplated by Section 6.3(a)(xix),
provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Encumbrances), including any statement or provision as to
the acceptability of any Liens (including Permitted Encumbrances), shall in any
way constitute or be construed as to provide for a subordination of any rights
of the Agents or the Lenders hereunder or arising under any of the other Loan
Documents in favor of such Liens.
          “Permitted Holders” means (i) for purposes of the definition of
“Change of Control,” Onex and its Affiliates and Ontario Municipal Employees
Retirement System and its Affiliates and (ii) for all other purposes, such
Equity Interests Holders of Holdings as exist as of the First Amendment
Effective Date.
          “Permitted Indian Joint Venture Acquisitions” means the acquisition by
U.S. Borrower or one of its wholly owned Subsidiaries of all or a portion of the
Equity Interests of (i) CLI3L or (ii) Sitel India Limited, in either case not
owned directly or indirectly by U.S. Borrower on the Closing Date.
          “Permitted Joint Venture” means (i) CLI3L, ClientLogic Philippines,
Sitel India Limited, Sitel de Columbia SA, Grupo Sitel de Mexico SA de CV,
Sitmex USA, LLC (owner of 100% of the Equity Interests of Sitel Panama, SA) and
(ii) any other Person (a) that is not organized or incorporated under the laws
of the United States, (b) the Equity Interests of which are owned by Holdings or
any of its Subsidiaries and another Person who is not Holdings or any of its
Subsidiaries (other than a third party represented by any director’s qualifying
shares or investments by foreign nationals mandated by applicable laws) and any
Investments in such Person are to be made pursuant to Section 6.2; provided,
that U.S. Borrower may, upon notice to Administrative Agent, redesignate any
Person who was, before such redesignation, a Permitted Joint Venture as a
Foreign Subsidiary (to the extent it otherwise qualifies) and at such time such
Permitted Joint Venture will be treated as a Foreign Subsidiary for all purposes
hereunder.
          “Permitted Joint Venture Acquisitions” means the acquisition by
Holdings or U.S. Borrower or one of its wholly owned Subsidiaries of all or any
portion of the Equity Interests of

A-46



--------------------------------------------------------------------------------



 



any Permitted Joint Venture not owned directly or indirectly by Holdings or U.S.
Borrower on the Closing Date.
          “Permitted Mexican Joint Venture Acquisition” means the acquisition by
U.S. Borrower or one of its wholly owned Subsidiaries of all or a portion of the
Equity Interests of Grupo Sitel de Mexico SA de CV not owned directly or
indirectly by U.S. Borrower on the Closing Date.
          “Permitted Panama Joint Venture Acquisition” means the acquisition by
U.S. Borrower or one of its wholly owned Subsidiaries of all or a portion of the
Equity Interests of Sitmex-USA, LLC (or other owner of the Equity Interests of
Sitel Panama, SA) not owned directly or indirectly by U.S. Borrower on the
Closing Date.
          “Permitted Philippines Joint Venture Acquisition” means the
acquisition by U.S. Borrower or one of its wholly owned Subsidiaries of all of
the Equity Interests of ClientLogic Philippines not owned directly or indirectly
by U.S. Borrower on the Closing Date.
          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
          “Philippines Collateral Documents” means the Pledge and Assignment
Agreement among Sitel Customer Care Philippines, Inc., Sitel International LLC
and the Collateral Agent and any supporting documentation required to be
delivered in connection with the foregoing.
          “PIK Preferred Equity” shall mean shares of Holdings’ 10% Cumulative
Preferred Stock, Series A issued pursuant to that certain Certificate of
Designations, Preferences and Rights of Preferred Stock and Qualifications,
Limitations and Restrictions thereof, dated March 1, 2005 (as modified by the
Certificate of Correction, dated March 2, 2005).
          “Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.
          “Pledge Agreement” means, collectively, (i) the Pledge Agreement dated
as of January 30, 2007 (as amended, restated, supplemented or otherwise modified
from time to time) executed by Holdings and certain of its Subsidiaries in favor
of Collateral Agent, on behalf of itself and Secured Parties, pledging all
Equity Interests of the Domestic Subsidiaries, together with 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests of the directly
held Foreign Subsidiaries (provided, however, that with respect to any
Subsidiary that is not wholly owned by Holdings, no such pledge of its Equity
Interests shall be required to the extent its applicable governing documents
prohibit such a pledge) and all Intercompany Notes owing to or held by Holdings
or such Domestic Subsidiaries and (ii) any other pledge agreement entered into
after the Closing Date by any Credit Party (as required by the Agreement or any
other Loan Document).

A-47



--------------------------------------------------------------------------------



 



          “Prior Credit Agreements” that (a) certain Credit Agreement, dated as
of August 19, 2005, as amended and currently in effect, by and among, on the one
hand, the lenders from time to time a party thereto, and Ableco Finance LLC, as
the administrative agent for such lenders and as collateral agent for the
lenders and Sitel Corporation and each of its subsidiaries identified on the
signature pages thereof, (b) that certain Credit Agreement, dated as of
August 19, 2005, as amended and currently in effect by and among the lenders
from time to time a party thereto, Wells Fargo Financial Corporation Canada, as
the Canadian administrative agent for such Lenders, and Wells Fargo Foothill,
Inc., as the administrative agent for such Lenders, as the European
administrative agent for such lenders and as collateral agent for the lenders
and Sitel Corporation, and each of its subsidiaries identified on the signature
pages thereof and (c) that certain Credit Agreement, dated as of August 16,
2006, among Holdings, the other credit parties signatory thereto, General
Electric Capital Corporation, for itself, as lender, and as agent for lenders,
and the other lenders signatory thereto from time to time.
          “Prior Lender” means the “Lenders” as defined in the Prior Credit
Agreements.
          “Prior Lender Obligations” means (i) all obligations owed by Holdings
and the other Credit Parties and the Acquired Business pursuant to the Prior
Credit Agreements.
          “Pro Rata Share” means as applicable, the U.S. Pro Rata Share, the
Canadian Pro Rata Share and the UK Pro Rata Share.
          “Proceeds” means “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Equity Interests, and (f) any and all other amounts, rights
to payment or other property acquired upon the sale, lease, license, exchange or
other disposition of Collateral and all rights arising out of Collateral.
          “Projections” means Holdings forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; (c) cash flow statements; and
(d) capitalization statements, all prepared on a Subsidiary by Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Holdings, together with appropriate
supporting details and a statement of underlying assumptions.
          “Projections Review” as defined in Section 5.3.

A-48



--------------------------------------------------------------------------------



 



          “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
          “Qualified Assignee” means any person, other than a natural person,
which is (a) a Lender, an Affiliate of a Lender and, with respect to a Lender
that is an investment fund that invests in commercial loans, any other
investment fund that invests in commercial loans and that is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor, (b) a commercial bank, savings and loan association or
savings bank, or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses, including insurance companies, mutual funds, lease
financing companies and commercial finance companies or any other entity
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets, which, through its
applicable lending office, is capable of lending to the applicable Borrower
without the imposition of any withholding or similar taxes and (c) solely for
the purposes of any purchases of Term Loans in accordance with Section
9.1(a)(ii), any Borrower Affiliated Purchaser; provided that none of the
Borrowers, Onex or any Affiliate of Onex or any Borrower shall be a Qualified
Assignee except to the extent and solely for the purposes expressly permitted by
paragraph (c) of this definition; and provided further that no Person proposed
to become a Lender after the Closing Date and acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee, and no
Person or Affiliate of such Person proposed to become a Lender after the Closing
Date and that holds Subordinated Debt or Equity Interests issued by any Credit
Party shall be a Qualified Assignee.
          “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.
          “Qualifying Lender” means:

  (i)   a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:

  (A)   a Lender:

  (a)   which is a bank (as defined for the purpose of section 349 of the Taxes
Act) making an advance under a Loan Document; or

  (b)   in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 349 of the Taxes Act) at the time
that that advance was made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

  (B)   a Lender which is:

A-49



--------------------------------------------------------------------------------



 



  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes;

  (b)   a partnership each member of which is:

  (i)   a company resident in the United Kingdom; or     (ii)   a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act;     (iii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (for the purposes
of section 11(2) of the Taxes Act) of that company; or

  (C)   a Treaty Lender; or

  (ii)   a building society (as defined for the purpose of section 477A of the
Taxes Act).

          “Rating Event” means that the Administrative Agent has become aware
that Holdings’ corporate family rating from Moody’s and Holdings’ corporate
rating from S&P have both been (a) withdrawn or (b) downgraded from the ratings
in effect on the First Amendment Effective Date.
          “Real Estate” means, at any time of determination, any interest (fee,
leasehold, or otherwise) then owned by any Credit Party in any real property,
          “Reference Bank” means the principal office in London of two or more
banks as may be appointed by Administrative Agent in consultation with U.S.
Borrower.
          “Refinancing” means the repayment in full by Borrowers of the Prior
Lender Obligations on the Closing Date.
          “Refinancing Canadian Revolving Credit Advance” has the meaning
ascribed to it in Section 1.1(a)-2(i).
          “Refinancing Canadian Revolving Lender” means each Lender with a
Refinancing Canadian Revolving Commitment or with outstanding Refinancing
Canadian Revolving Loans.

A-50



--------------------------------------------------------------------------------



 



          “Refinancing Canadian Revolving Loan” has the meaning ascribed to it
in Section 1.18(b).
          “Refinancing Canadian Revolving Commitment Period” has the meaning
ascribed to it in Section 1.1(a)-3(i).
          “Refinancing Canadian Revolving Commitments” has the meaning ascribed
to it in Section 1.18(a)(ii).
          “Refinancing Effective Date” has the meaning ascribed to it in
Section 1.18.
          “Refinancing Euro Term Lender” means each Lender with a Refinancing
Euro Term Loan Commitment or with outstanding Refinancing Euro Term Loans.
          “Refinancing Euro Term Loan” has the meaning ascribed to it in Section
1.18(b).
          “Refinancing Euro Term Loan Commitment” has the meaning ascribed to it
in Section 1.18(a).
          “Refinancing Revolving Lenders” has the meaning ascribed to it in
Section 1.18(a).
          “Refinancing Revolving Loan” means a Refinancing Canadian Revolving
Loan, a Refinancing UK Revolving Loan and a Refinancing U.S. Revolving Loan.
          “Refinancing Sterling Term Lender” means each Lender with a
Refinancing Sterling Term Loan Commitment or with outstanding Refinancing
Sterling Term Loans.
          “Refinancing Sterling Term Loan” has the meaning ascribed to it in
Section 1.18(b).
          “Refinancing Sterling Term Loan Commitment” has the meaning ascribed
to it in Section 1.18(a).
          “Refinancing Term Lenders” has the meaning ascribed to it in
Section 1.18(a).
          “Refinancing Term Loan” means a Refinancing Euro Term Loan, a
Refinancing Sterling Term Loan and a Refinancing U.S. Term Loan.
          “Refinancing Term Loan Commitment” has the meaning ascribed to it in
Section 1.18(a).
          “Refinancing Term Loan Maturity Date” means the date that Refinancing
Term Loans shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
          “Refinancing UK Revolving Credit Advance” has the meaning ascribed to
it in Section 1.1(a)-3(i).

A-51



--------------------------------------------------------------------------------



 



          “Refinancing UK Revolving Lender” means each Lender with a Refinancing
UK Revolving Commitment or with outstanding Refinancing UK Revolving Loans.
          “Refinancing UK Revolving Loan” has the meaning ascribed to it in
Section 1.18(b).
          “Refinancing UK Revolving Commitment Period” has the meaning ascribed
to it in Section 1.1(a)-3(i).
          “Refinancing UK Revolving Commitments” has the meaning ascribed to it
in Section 1.18(a)(iii).
          “Refinancing U.S. Revolving Credit Advance” has the meaning ascribed
to it in Section 1.1(a)-1(i).
          “Refinancing U.S. Revolving Loan” has the meaning ascribed to it in
Section 1.18(b).
          “Refinancing U.S. Revolving Commitment Period” has the meaning
ascribed to it in Section 1.1(a)-1(i).
          “Refinancing U.S. Revolving Commitments” has the meaning ascribed to
it in Section 1.18(a)(i).
          “Refinancing U.S. Term Lender” means each Lender with a Refinancing
U.S. Term Loan Commitment or with outstanding Refinancing U.S. Term Loans.
          “Refinancing U.S. Term Loan” has the meaning ascribed to it in Section
1.18(b).
          “Refinancing U.S. Term Loan Commitment” has the meaning ascribed to it
in Section 1.18(a).
          “Refunded Canadian Dollars Swing Line Loan” has the meaning ascribed
to it in Section 1.1(d)(iii).
          “Refunded Euro Swing Line Loan” has the meaning ascribed to it in
Section 1.1(f)(iii).
          “Refunded Sterling Swing Line Loan” has the meaning ascribed to it in
Section 1.1(f)(iii).
          “Refunded U.S. Dollars Swing Line Loan” has the meaning ascribed to it
in Section 1.1(c)(iii).
          “Regulation FD” means Regulation FD as promulgated by the US
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.

A-52



--------------------------------------------------------------------------------



 



          “Related Transactions” means the initial borrowing under the Revolving
Loan and the Term Loan on the Closing Date, the Acquisition, the Refinancing,
the payment of all fees, costs and expenses associated with all of the foregoing
and the execution and delivery of all of the Related Transactions Documents.
          “Related Transactions Documents” means the Loan Documents and the
Acquisition Agreement.
          “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
          “Requisite Lenders” means Lenders having (a) more than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of the Loans.
          “Requisite Revolving Lenders” means each of the U.S. Requisite
Revolving Lenders, the Canadian Requisite Revolving Lenders and the UK Requisite
Revolving Lenders.
          “Restricted Payment” means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Equity Interests; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Credit Party’s
Equity Interests or any other payment or distribution made in respect thereof,
either directly or indirectly; (c) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt;
(d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interests of such Credit Party now or hereafter outstanding; (e) any
payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Equity Interests or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission; (f) any payment, loan, contribution, or other transfer of funds or
other property to any Equity Interests Holder of such Credit Party other than
payment of compensation in the ordinary course of business to Equity Interests
Holders who are employees of such Credit Party; and (g) any payment of
management fees, director fees or other fees of a similar nature by such Credit
Party to any Equity Interests Holder of such Credit Party or its Affiliates.
          “Retiree Welfare Plan” means, at any time, a Welfare Plan that
provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant’s termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
and at the sole expense of the participant or the beneficiary of the
participant.

A-53



--------------------------------------------------------------------------------



 



          “Revolving Commitments” means, collectively, the U.S. Revolving
Commitment, the Canadian Revolving Commitment and the UK Revolving Commitment.
          “Revolving Credit Advance” means a U.S. Revolving Credit Advance, a
Canadian Revolving Credit Advance and a UK Revolving Credit Advance, as the case
may be.
          “Revolving Lenders” means, as of any date of determination, Lenders
having a Revolving Commitment.
          “Revolving Loan” means, collectively, the U.S. Revolving Loan, the
Canadian Revolving Loan and the UK Revolving Loan.
          “Revolving Loan Extension Request” has the meaning ascribed to it in
Section 1.17(a)(ii).
          “Revolving Note” means each of the U.S. Revolving Note, Canadian
Revolving Note, and UK Revolving Note.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation.
          “Section 1.17 Additional Agreement” has the meaning ascribed to it in
Section 1.17(c).
          “Secured Parties” has the meaning assigned to such term in the
Security Agreement.
          “Security Agreement” means the Security Agreement, dated as of
January 30, 2007 entered into by and among Collateral Agent, on behalf of itself
and Secured Parties, and each Credit Party that is a signatory thereto.
          “Senior Indenture” means (i) the indenture governing the Senior Notes
entered into on the Third Amendment Effective Date by and among Holdings, the
U.S. Borrower, as co-issuer, Sitel Finance Corp., as co-issuer, the subsidiary
guarantors named therein and U.S. Bank National Association, as trustee, and
(ii) any indenture or other agreement entered into by any of Holdings, the U.S.
Borrower, any other Senior Notes Co-Issuer and any other Persons party thereto
whether as noteholders or acting as trustee or other representative for the
holders of the Senior Notes issued pursuant thereto under which Indebtedness
permitted by Section 6.3(xviii) is issued, in each case as amended, restated,
modified, renewed, refunded, replaced (whether upon or after termination or
otherwise) or refinanced in whole or in part from time to time in accordance
with Sections 6.3(xviii) and 6.14.
          “Senior Notes” means (i) the senior unsecured notes in an original
principal amount of up to $300,000,000 (as may be increased on or before the
Third Amendment Effective Date) issued by the U.S. Borrower and the Senior Notes
Co-Issuer pursuant to the Senior Indenture entered into on Third Amendment
Effective Date and (ii) any other unsecured notes issued by Holdings, the U.S.
Borrower and a Senior Notes Co-Issuer pursuant to a Senior Indenture.

A-54



--------------------------------------------------------------------------------



 



          “Senior Notes Co-Issuer” shall mean Sitel Finance Corp., a Delaware
corporation and any other first-tier Subsidiary of Holdings (other than the U.S.
Borrower) that is a co-issuer of Senior Notes.
          “Senior Secured Leverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (i) Consolidated Secured Debt as of such day to
(ii) Adjusted EBITDA of Holdings and its Subsidiaries for the period of four
consecutive Fiscal Quarters ending on such date.
          “SITEL India JV Collateral Documents” means a pledge agreement or
other security document required to provide a pledge of the shares held by a
Credit Party in SITEL India Limited and such other supporting documentation
required to be delivered in connection therewith.
          “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, other than software
embedded in any category of Goods, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature;
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital; (e) with respect to a Credit Party
organized in Canada, (i) such Person is able to meet its obligations as they
generally become due and (ii) such Person has not ceased paying its current
obligations in the ordinary course of business as they generally become due. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.
          “Spanish Collateral Documents” means each of the following documents:
     (i) the public deed of pledge granted before the Notary Public of Madrid
Mr. Fernando Molina Stranz (or such other Notary Public that may substitute for
him), by and among, inter alia, SITEL International LLC (“SITEL International”),
SITEL Ibérica Teleservices, S.A.U. (“SITEL Ibérica”) and the Collateral Agent in
respect of sixty-five percent (65%) of the share capital of SITEL Ibérica,
securing the Obligations of the Borrowers;
     (ii) the public deed of pledge granted before the Notary Public of Madrid
Mr. Fernando Molina Stranz (or such other Notary Public that may substitute for
him), by and among, inter alia, SITEL International, SITEL Ibérica and the
Collateral Agent in respect of thirty-five percent (35%) of the share capital of
SITEL Ibérica, securing the Obligations of the Foreign Borrowers;

A-55



--------------------------------------------------------------------------------



 



     (iii) the public deed of pledge granted before the Notary Public of Madrid
Mr. Fernando Molina Stranz (or such other Notary Public that may substitute for
him), by and among, inter alia, SITEL Ibérica, SITEL Taskforce, S.A.U. (“SITEL
Taskforce”) and the Collateral Agent in respect of one hundred percent (100%) of
the share capital of SITEL Taskforce, securing the Obligations of the Foreign
Borrowers;
     (iv) the public deed of pledge granted before the Notary Public of Madrid
Mr. Fernando Molina Stranz (or such other Notary Public that may substitute for
him), by and among, inter alia, SITEL Ibérica, Verifica Comunicaciones, S.A.U.
(“Verifica”) and the Collateral Agent in respect of one hundred percent (100%)
of the share capital of Verifica, securing the Obligations of the Foreign
Borrowers;
     (v) the public deed of pledge granted before the Notary Public of Madrid
Mr. Fernando Molina Stranz (or such other Notary Public that may substitute for
him), by and among, inter alia, ClientLogic (UK) Holding Limited, ClientLogic
Spain, S.L.U. (“ClientLogic Spain”) and the Collateral Agent in respect of one
hundred percent (100%) of the share capital of ClientLogic Spain, securing the
Obligations of the Foreign Borrowers; in each case pursuant to the terms and
subject to the conditions set forth therein; and
     (vi) any supporting documentation required to be delivered in connection
with the foregoing.
          “Specified Canadian Commitment Reduction” has the meaning ascribed to
it in Section 1.17(f).
          “Specified Canadian Loan Reduction” has the meaning ascribed to it in
Section 1.17(f).
          “Specified UK Commitment Reduction” has the meaning ascribed to it in
Section 1.17(f).
          “Specified UK Loan Reduction” has the meaning ascribed to it in
Section 1.17(f).
          “Specified U.S. Commitment Reduction” has the meaning ascribed to it
in Section 1.17(f).
          “Specified U.S. Loan Reduction” has the meaning ascribed to it in
Section 1.17(f).
          “Specified Representations Certificate” means a certificate of
Holdings substantially in the form of Exhibit 2.1(a).
          “Sterling” and “£” shall mean lawful money of the United Kingdom of
Great Britain and Northern Ireland.
          “Sterling Collection Account” means such account as specified in
writing by Administrative Agent as the “Sterling Collection Account.”

A-56



--------------------------------------------------------------------------------



 



          “Sterling Equivalent” means, for any Loans outstanding under the UK
Revolving Commitment, the amount thereof denominated in Sterling and the
Equivalent Amount in Sterling of any such Loan denominated in Euro.
          “Sterling Swing Line Advance” has the meaning ascribed to it in
Section 1.1(f)(i).
          “Sterling Swing Line Availability” means the lesser of (i) (A) the
Sterling Swing Line Commitment less (B) the Dollar Equivalent of the aggregate
outstanding balance of the Sterling Swing Line Loan at such time and (ii)
(A) the UK Maximum Amount, less (B) the aggregate outstanding balance of the
Dollar Equivalent of UK Revolving Loan and Dollar Equivalent of Sterling Swing
Line Loan and Euro Swing Line Loan at such time.
          “Sterling Swing Line Commitment” means, as to the Sterling Swing Line
Lender, the commitment of the Sterling Swing Line Lender to make Sterling Swing
Line Advances in an amount equal to $8,000,000, which commitment constitutes a
subfacility of the UK Revolving Commitment of the Sterling Swing Line Lender.
          “Sterling Swing Line Lender” means Goldman Sachs Credit Partners L.P.
          “Sterling Swing Line Loan” means at any time, the aggregate amount of
Sterling Swing Line Advances outstanding to UK Borrower.
          “Sterling Swing Line Note” has the meaning ascribed to it in Section
1.1(f)(ii).
          “Sterling Term Lenders” means, as of any date of determination,
Lenders having a Sterling Term Loan Commitment.
          “Sterling Term Loan” has the meaning ascribed to it in
Section 1.1(b)-3(i).
          “Sterling Term Loan Commitment” means (a) as to any Sterling Term
Lender, the aggregate commitment in Sterling of such Sterling Term Lender to
make Sterling Term Loans as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement, Joinder Agreement or Extension Election, as
applicable, executed by such Sterling Term Lender and (b) as to all Sterling
Term Lenders, the aggregate commitment in Sterling of all Sterling Term Lenders
to make Sterling Term Loans, which aggregate commitment shall be £30,000,000 on
the Closing Date.
          “Sterling Term Loan Yield Differential” has the meaning ascribed to it
in Section 1.17(h)(iii).
          “Sterling Term Note” has the meaning ascribed to it in
Section 1.1(b)-3(i).
          “Subordinated Debt” means, collectively, (i) all Affiliate Sub Debt
and (ii) any other Indebtedness of any Credit Party subordinated to the
Obligations in a manner, and otherwise on terms and conditions, satisfactory to
Administrative Agent and Lenders in their sole discretion.
          “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Equity Interests having
ordinary voting power to

A-57



--------------------------------------------------------------------------------



 



elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, Equity Interests of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Equity Interests whether by proxy, agreement, operation of
law or otherwise, and (b) any partnership or limited liability company in which
such Person and/or one or more Subsidiaries of such Person shall have an
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Holdings. No Permitted Joint Venture shall be considered to be a Subsidiary of
Holdings or the U.S. Borrower or any of their respective Subsidiaries for
purposes hereof except as set forth in the definition of Permitted Joint
Venture.
          “Supporting Obligations” means all “supporting obligations” as such
term is defined in the Code, including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, or Investment Property.
          “Swap Related L/C” means a letter of credit or other credit
enhancement provided by GE Capital to the extent supporting the payment
obligations by U.S. Borrower under an interest rate protection or hedging
agreement or transaction (including, but not limited to, interest rate swaps,
caps, collars, floors and similar transactions) designed to protect or manage
exposure to the fluctuations in the interest rates applicable to any of the
Loans, and which agreement or transaction U.S. Borrower entered into as the
result of a specific referral pursuant to which GE Capital, GE Corporate
Financial Services, Inc. or any other Affiliate of GE Capital had arranged for
U.S. Borrower to enter into such agreement or transaction. The term includes a
Swap Related L/C as it may be increased from time to time fully to support
Borrower’s payment obligations under any and all such interest rate protection
or hedging agreements or transactions.
          “Swap Related Reimbursement Obligation” has the meaning ascribed to it
in Section 1.2A.
          “Swing Line Advance” means a U.S. Dollars Swing Line Advance, a
Canadian Dollars Swing Line Advance, a Euro Swing Line Advance or a Sterling
Swing Line Advance, as the case may be.
          “Swing Line Commitment” means the U.S. Dollars Swing Line Commitment,
the Canadian Dollars Swing Line Commitment, the Euro Swing Line Commitment and
the Sterling Swing Line Commitment.
          “Swing Line Lender” means each of the U.S. Dollars Swing Line Lender,
Canadian Dollars Swing Line Lender, Euro Swing Line Lender and Sterling Swing
Line Lender.
          “Swing Line Loan” means, collectively, the U.S. Dollars Swing Loan,
the Canadian Dollars Swing Line Loan, the Euro Swing Line Loan and the Sterling
Swing Line Loan.
          “Swing Line Note” means each of the U.S. Dollars Swing Line Note,
Canadian Dollars Swing Line Note, Euro Swing Line Note and Sterling Swing Line
Note.

A-58



--------------------------------------------------------------------------------



 



          “Syndication Agent” has the meaning ascribed to it in the preamble to
the Agreement.
          “Target” has the meaning ascribed to it in Section 6.1(i).
          “Taxes” means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding (i) taxes
imposed on or measured by the net income or gross receipts of an Agent or a
Lender by the jurisdictions under the laws of which Agents and Lenders are
organized or conduct business or any political subdivision thereof, (ii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which any Credit Party is located and (iii) any United
States federal withholding tax that would not have been imposed but for a
failure by a Lender (or any financial institution through which any payment is
made to such Lender) to comply with the applicable requirements of FATCA.
          “Taxes Act” means the UK Income and Corporation Taxes Act 1988, as
amended.
          “Term Lenders” means those Lenders having Term Loan Commitments.
          “Term Loan” means, collectively, the U.S. Term Loan, the Euro Term
Loan and the Sterling Term Loan.
          “Term Loan Commitments” means, collectively, the Euro Term Loan
Commitment, the Sterling Term Loan Commitment and the U.S. Term Loan Commitment.
          “Term Loan Extension Request” has the meaning ascribed to it in
Section 1.17(a)(i).
          “Term Loan Maturity Date” means (a) with respect to the Original Term
Loans, the Original Term Loan Maturity Date, (b) with respect to the Refinancing
Term Loans, the Refinancing Term Loan Maturity Date, (c) with respect to the
Tranche A Extended Term Loans, the Tranche A Extended Term Loan Maturity Date
and (d) with respect to any other Extension Series of Extended Term Loans, the
Extended Term Loan Maturity Date for such Extension Series.
          “Term Note” means each of the U.S. Term Note, Euro Term Note, and
Sterling Term Note.
          “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged (other than contingent
indemnification obligations for which no claim has been asserted), (c) all
Letter of Credit Obligations have been cash collateralized, cancelled or backed
by standby letters of credit in accordance with Annex B, Annex C and Annex D and
(d) no Borrower shall have any further right to borrow any monies under the
Agreement.
          “Third Amendment” means that certain Third Amendment to Credit
Agreement dated as of February 18, 2010 among the Borrowers, Holdings,
Administrative Agent, the Lenders and the Guarantors listed on the signature
pages thereto.

A-59



--------------------------------------------------------------------------------



 



          “Third Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the Third Amendment.
          “Threshold Price” as defined in Annex J.
          “Total Debt” means, on any date, the outstanding principal amount of
all Indebtedness of Holdings and its Subsidiaries of the type referred to in
clause (a) and (c) of the definition of “Indebtedness”, clause (b) of the
definition of “Indebtedness”, solely to the extent such letters of credit,
bankers acceptances or surety bonds have been drawn or called upon by the
beneficiary thereof, clause (e) of the definition of “Indebtedness” and clause
(h) of the definition of “Indebtedness,” in each case exclusive of intercompany
Indebtedness between the Group Members and any contingent liability in respect
of any of the foregoing and any Affiliate Sub Debt.
          “Total Leverage Ratio” shall mean, as at any date of the calculation
thereof, the ratio of:
          (a) Total Debt; to
          (b) Adjusted EBITDA of Holdings and its Subsidiaries for the period of
four consecutive Fiscal Quarters ending on, or most recently ended prior to,
such date.
          “Trademark License” means any written agreement providing for the
grant by or to any Credit Party of any right in, to or under any Trademark.
          “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Collateral Agent, on behalf of Lenders, by each
applicable Credit Party, in each case securing the Obligations.
          “Trademarks” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all trademarks, trade names, corporate
names, business names, trade styles, trade dress, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof, (b) all reissues, extensions
or renewals thereof, (c) all goodwill associated with or symbolized by any of
the foregoing, (d) all rights to sue and recover for past, present, and future
infringements or dilutions of any of the foregoing or for any injury to
goodwill, (e) all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit, and (f) all other
rights of any kind whatsoever related to the foregoing or pertaining thereto.
          “Tranche A Extended Canadian Revolving Credit Advance” means Original
Canadian Revolving Credit Advances that are converted into Extended Canadian
Revolving Credit Advances on the Fourth Amendment Effective Date.

A-60



--------------------------------------------------------------------------------



 



          “Tranche A Extended Canadian Revolving Commitment” means Original
Canadian Revolving Commitments that are converted into Extended Canadian
Revolving Commitments on the Fourth Amendment Effective Date.
          “Tranche A Extended Euro Term Lender” means each Lender with
outstanding Tranche A Extended Euro Term Loans.
          “Tranche A Extended Euro Term Loan” means Original Euro Term Loans
that are converted into Extended Euro Term Loans on the Fourth Amendment
Effective Date.
          “Tranche A Extended Revolving Credit Advances” means a Tranche A
Extended U.S. Revolving Credit Advance, a Tranche A Extended Canadian Revolving
Credit Advance and a Tranche A Extended UK Revolving Credit Advance.
          “Tranche A Extended Revolving Commitment” means a Tranche A Extended
U.S. Revolving Commitment, a Tranche A Extended Canadian Revolving Commitment
and a Tranche A Extended UK Revolving Commitment.
          “Tranche A Extended Revolving Commitment Termination Date” means the
earliest to occur of (a) January 30, 2016, (b) the date of termination of
Lenders’ obligations to make Tranche A Extended Revolving Credit Advances and to
incur Letter of Credit Obligations in respect of Tranche A Extended Revolving
Commitments or permit existing Tranche A Extended Revolving Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Tranche A Extended Revolving Loans and
the cancellation and return (or stand-by guarantee) of all Letters of Credit or
the cash collateralization of all Letter of Credit Obligations in respect of
Tranche A Extended Revolving Commitments pursuant to Annex B, Annex C and Annex
D, and the permanent reduction of the Tranche A Extended Revolving Commitments
to the Dollar Equivalent of zero U.S. Dollars ($0).
          “Tranche A Extended Revolving Loans” means Original Revolving Loans
that are converted into Extended Revolving Loans on the Fourth Amendment
Effective Date.
          “Tranche A Extended Sterling Term Lender” means each Lender with
outstanding Tranche A Extended Sterling Term Loans.
          “Tranche A Extended Sterling Term Loan” means Original Sterling Term
Loans that are converted into Extended Sterling Term Loans on the Fourth
Amendment Effective Date.
          “Tranche A Extended Term Loans” means, collectively, Original Term
Loans that are converted into Extended Term Loans on the Fourth Amendment
Effective Date.
          “Tranche A Extended Term Loan Maturity Date” means January 30, 2017.
          “Tranche A Extended UK Revolving Credit Advance” means Original UK
Revolving Credit Advances that are converted into Extended UK Revolving Credit
Advances on the Fourth Amendment Effective Date.

A-61



--------------------------------------------------------------------------------



 



          “Tranche A Extended UK Revolving Commitment” means Original UK
Revolving Commitments that are converted into Extended UK Revolving Commitments
on the Fourth Amendment Effective Date.
          “Tranche A Extended U.S. Revolving Credit Advance” means Original U.S.
Revolving Credit Advances that are converted into Extended U.S. Revolving Credit
Advances on the Fourth Amendment Effective Date.
          “Tranche A Extended U.S. Revolving Commitment” means Original U.S.
Revolving Commitments that are converted into Extended U.S. Revolving
Commitments on the Fourth Amendment Effective Date.
          “Tranche A Extended U.S. Term Lender” means each Lender with
outstanding Tranche A Extended U.S. Term Loans.
          “Tranche A Extended U.S. Term Loan” means Original U.S. Term Loans
that are converted into Extended U.S. Term Loans on the Fourth Amendment
Effective Date.
          “Treasury Rate” shall mean a rate per annum (computed on the basis of
actual days elapsed over a year of 360 days) equal to the rate, in the case of
LIBOR Loans, listed in The Wall Street Journal for United States Treasury
securities having a term of not greater than the relevant LIBOR Period, in the
case of BA Rate Loans, listed in The Globe & Mail for Government of Canada
Treasury securities having a term of not greater than the relevant BA Rate
Period and in the case of EURIBOR Loans, the EURIBOR Screen Rate having a term
of not greater than the relevant EURIBOR Period.
          “Treaty Lender” means a Lender which:

  (i)   is treated as a resident of a Treaty State for the purposes of the
Treaty;

  (ii)   does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the relevant Loan is
effectively connected; and

  (iii)   has received final authorization in writing from HM Revenue & Customs
allowing it to receive any interest payable to it by a Credit Party without a UK
Tax Deduction.

          “Treaty State” means a jurisdiction having a double taxation agreement
(a “Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
          “UK” means the United Kingdom of Great Britain and Northern Ireland.
          “UK Borrower” has the meaning ascribed to it in the preamble to the
Agreement.

A-62



--------------------------------------------------------------------------------



 



          “UK Borrowing Availability” means as of any date of determination
(i) the UK Maximum Amount, less (ii) the sum of the Dollar Equivalent of the UK
Revolving Loan and the Dollar Equivalent of the Sterling Swing Line Loan and
Euro Swing Line Loan then outstanding.
          “UK Cash Collateral” has the meaning ascribed to it in Annex D.
          “UK Collateral Documents” means each of the following documents:
(i) an English law debenture dated on or about the date of the Agreement and
entered into by each of the Credit Parties incorporated in England and Wales in
favor of the Collateral Agent, (ii) an English law charge over shares dated on
or about the date of the Agreement and entered into by ClientLogic International
Holding, Inc. in favor of the Collateral Agent, (iii) an English law charge over
shares dated on or about the date of the Agreement and entered into by
ClientLogic (UK) Holding Limited in favor of the Collateral Agent, (iv) an
English law charge over shares dated on or about the date of the Agreement and
entered into by ClientLogic Holding Limited in favor of the Collateral Agent,
(v) an English law charge over shares dated on or about the date of the
Agreement and entered into by Sitel Europe Limited in favor of the Collateral
Agent, (vi) an English law charge over shares date on or about the date of the
Agreement and entered into by Sitel UK Limited in favor of the Collateral Agent
and (vii) any supporting documentation required to be delivered in connection
with the foregoing.
          “UK L/C Issuer” means issuers of UK Letters of Credit to UK Borrower
as contemplated by the Agreement.
          “UK Letter of Credit” means documentary or standby letters of credit
issued for the account of UK Borrower by any L/C Issuer, and bankers’
acceptances issued by UK Borrower, for which Administrative Agent and Lenders
have incurred UK Letter of Credit Obligations.
          “UK Letter of Credit Fee” has the meaning ascribed to it in Annex D.
          “UK Letter of Credit Obligations” means all outstanding obligations
incurred by Administrative Agent, Lenders and L/C Issuer at the request of UK
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of UK Letters of Credit by the L/C Issuer or the
purchase of a participation as set forth in Annex D with respect to any UK
Letter of Credit. The amount of such UK Letter of Credit Obligations shall equal
the maximum amount that may be payable by L/C Issuer, Administrative Agent or
Lenders thereupon or pursuant thereto.
          “UK Letter of Credit Sublimit” has the meaning ascribed to it in Annex
D.
          “UK Loan Account” shall have the meaning ascribed to it in
Section 1.9(c).
          “UK Loans” means, collectively, the UK Revolving Loan, UK Term Loan,
Euro Swing Line Loan and the Sterling Swing Line Loan.
          “UK Maximum Amount” means, as of any date of determination, an amount
equal to the UK Revolving Commitment of all Lenders as of that date.

A-63



--------------------------------------------------------------------------------



 



          “UK Pro Rata Share” means with respect to all matters relating to any
Lender (a) with respect to the UK Revolving Loan, Euro Swing Line Loan or
Sterling Swing Line Loan, the percentage obtained by dividing (i) the UK
Revolving Commitment of that Lender by (ii) the aggregate UK Revolving
Commitments of all Lenders, (b) with respect to the UK Term Loan, the percentage
obtained by dividing (i) the UK Term Loan Commitment of that Lender by (ii) the
aggregate UK Term Loan Commitments of all Lenders, as any such percentages may
be adjusted by assignments permitted pursuant to Section 9.1 or as a result of
any Extension Agreement or Joinder Agreement, (c) with respect to all UK Loans,
the percentage obtained by dividing (i) the aggregate UK Commitments of that
Lender by (ii) the aggregate UK Commitments of all Lenders, and (d) with respect
to all UK Loans on and after the Commitment Termination Date, the percentage
obtained by dividing (i) the aggregate outstanding principal balance of the UK
Loans held by that Lender, by (ii) the outstanding principal balance of the UK
Loans held by all Lenders.
          “UK Requisite Revolving Lenders” means Lenders having (a) more than
50% of the UK Revolving Commitments of all Lenders, or (b) if the UK Revolving
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the UK Revolving Loan.
          “UK Revolving Credit Advance” means an Original UK Revolving Credit
Advances, an Extended UK Revolving Credit Advance and a Refinancing UK Revolving
Credit Advance.
          “UK Revolving Lenders” means the Existing UK Revolving Lenders, the
Extended UK Revolving Lenders and the Refinancing UK Revolving Lenders.
          “UK Revolving Commitment” means (a) as to any UK Revolving Lender, the
aggregate commitment in U.S. Dollars of such UK Revolving Lender to make UK
Revolving Credit Advances or incur UK Letter of Credit Obligations as set forth
on Annex I to the Agreement or in the most recent Assignment Agreement,
Extension Agreement or Joinder Agreement, as applicable, executed by such UK
Revolving Lender and (b) as to all UK Revolving Lenders, the aggregate
commitment in U.S. Dollars of all UK Revolving Lenders to make UK Revolving
Credit Advances or incur UK Letter of Credit Obligations, which aggregate
commitment shall be $28,000,000 on the Fourth Amendment Effective Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.
          “UK Revolving Loans” means the Original UK Revolving Loans, the
Extended UK Revolving Loans and the Refinancing UK Revolving Loans.
          “UK Revolving Note” has the meaning ascribed to it in
Section 1.1(a)-3(ii).
          “UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of any Loan
made to the UK Borrower is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes;

  (ii)   a partnership each member of which is:

A-64



--------------------------------------------------------------------------------



 



  (A)   a company so resident in the United Kingdom; or

  (B)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of sections 114 and 115 of the Taxes Act; or

  (iii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the Taxes Act) of the
company.

          “UK Tax Deduction” means a deduction or withholding for or on account
of Taxes imposed by the United Kingdom or any political subdivision thereof from
a payment on UK Loans.
          “UK Term Loan” means, collectively, the Sterling Term Loan and the
Euro Term Loan.
          “U.S. Borrower” has the meaning ascribed to it in the preamble to the
Agreement.
          “U.S. Borrowing Availability” means as of any date of determination
(i) the U.S. Maximum Amount, less (ii) the sum of the U.S. Revolving Loan and
the U.S. Dollars Swing Line Loan then outstanding.
          “U.S. Cash Collateral” has the meaning ascribed to it in Annex B.
          “U.S. Dollars” or “$” means lawful currency of the United States of
America.
          “U.S. Dollars Collection Account” means such account as specified in
writing by Administrative Agent as the “U.S. Dollars Collection Account.”
          “U.S. Dollars Swing Line Advance” has the meaning ascribed to it in
Section 1.1(c)(i).
          “U.S. Dollars Swing Line Availability” means the lesser of (i) (A) the
U.S. Dollars Swing Line Commitment less (B) the aggregate outstanding balance of
the U.S. Dollars Swing Line Loan at such time and (ii) (A) the U.S. Maximum
Amount, less (B) the aggregate outstanding balance of the U.S. Revolving Loan
and U.S. Dollars Swing Line Loan at such time.
          “U.S. Dollars Swing Line Commitment” means, as to the U.S. Dollars
Swing Line Lender, the commitment of the U.S. Dollars Swing Line Lender to make
U.S. Dollars Swing Line Advances in an amount equal to $15,000,000, which
commitment constitutes a subfacility of the U.S. Revolving Commitment of the
U.S. Dollars Swing Line Lender.

A-65



--------------------------------------------------------------------------------



 



          “U.S. Dollars Swing Line Lender” means GSCP.
          “U.S. Dollars Swing Line Loan” means at any time, the aggregate amount
of U.S. Dollars Swing Line Advances outstanding to U.S. Borrower.
          “U.S. Dollars Swing Line Note” has the meaning ascribed to it in
Section 1.1(c)(ii).
          “U.S. L/C Issuer” means issuers of U.S. Letters of Credit to U.S.
Borrower as contemplated by the Agreement.
          “U.S. L/C Sublimit” has the meaning ascribed to it in Annex B.
          “U.S. Lender” has the meaning ascribed to it in Section 1.11(c).
          “U.S. Letter of Credit” means documentary or standby letters of credit
issued for the account of U.S. Borrower by any L/C Issuer, and bankers’
acceptances issued by U.S. Borrower, for which Administrative Agent and Lenders
have incurred U.S. Letter of Credit Obligations, as defined in Annex B.
          “U.S. Letter of Credit Fee” has the meaning ascribed to it in Annex B.
          “U.S. Letter of Credit Obligations” means all outstanding obligations
incurred by Administrative Agent, Lenders and L/C Issuer at the request of U.S.
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of U.S. Letters of Credit by the L/C Issuer or
the purchase of a participation as set forth in Annex B with respect to any U.S.
Letter of Credit. The amount of such U.S. Letter of Credit Obligations shall
equal the maximum amount that may be payable by L/C Issuer, Administrative Agent
or Lenders thereupon or pursuant thereto.
          “U.S. Loan Account” shall have the meaning ascribed to it in
Section 1.9(a).
          “U.S. Loans” means, collectively, the U.S. Revolving Loan, the U.S.
Dollars Swing Line Loan and the U.S. Term Loan.
          “U.S. Maximum Amount” means, as of any date of determination, an
amount equal to the U.S. Revolving Commitment of all Lenders as of that date.
          “U.S. Pro Rata Share” means with respect to all matters relating to
any Lender (a) with respect to the U.S. Revolving Loan or the U.S. Dollars Swing
Line Loan, the percentage obtained by dividing (i) the U.S. Revolving Commitment
of that Lender by (ii) the aggregate U.S. Revolving Commitments of all Lenders,
(b) with respect to the U.S. Term Loan, the percentage obtained by dividing
(i) the U.S. Term Loan Commitment of that Lender by (ii) the aggregate U.S. Term
Loan Commitments of all Lenders, as any such percentages may be adjusted by
assignments permitted pursuant to Section 9.1 or as a result of any Extension
Agreement or Joinder Agreement, (c) with respect to all U.S. Loans, the
percentage obtained by dividing (i) the aggregate U.S. Commitments of that
Lender by (ii) the aggregate U.S. Commitments of all Lenders, and (d) with
respect to all U.S. Loans on and after the Commitment Termination Date,

A-66



--------------------------------------------------------------------------------



 



the percentage obtained by dividing (i) the aggregate outstanding principal
balance of the U.S. Loans held by that Lender, by (ii) the outstanding principal
balance of the U.S. Loans held by all Lenders.
          “U.S. Requisite Revolving Lenders” means Lenders having (a) more than
50% of the U.S. Revolving Commitments of all Lenders, or (b) if the U.S.
Revolving Commitments have been terminated, more than 50% of the aggregate
outstanding amount of the U.S. Revolving Loan.
          “U.S. Revolving Credit Advance” means an Original U.S. Revolving
Credit Advance, an Extended U.S. Revolving Credit Advance and a Refinancing U.S.
Revolving Credit Advance.
          “U.S. Revolving Lenders” means Existing U.S. Revolving Lenders,
Extended U.S. Revolving Lenders and Refinancing U.S. Revolving Lenders.
          “U.S. Revolving Commitment” means (a) as to any U.S. Revolving Lender,
the aggregate commitment in U.S. Dollars of such U.S. Revolving Lender to make
U.S. Revolving Credit Advances or incur U.S. Letter of Credit Obligations as set
forth on Annex I to the Agreement or in the most recent Assignment Agreement,
Joinder Agreement or Extension Election, as applicable, executed by such U.S.
Revolving Lender and (b) as to all U.S. Revolving Lenders, the aggregate
commitment in U.S. Dollars of all U.S. Revolving Lenders to make U.S. Revolving
Credit Advances or incur U.S. Letter of Credit Obligations, which aggregate
commitment shall be $50,000,000 on the Fourth Amendment Effective Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.
          “U.S. Revolving Loans” means the Original U.S. Revolving Loans, the
Extended U.S. Revolving Loans and the Refinancing U.S. Revolving Loans.
          “U.S. Revolving Note” has the meaning ascribed to it in
Section 1.1(a)-1(ii).
          “U.S. Term Lenders” means the Existing U.S. Term Lenders, the Extended
U.S. Term Lenders and the Refinancing U.S. Term Lenders.
          “U.S. Term Loan Commitment” means (a) as to any U.S. Term Lender, the
aggregate commitment in U.S. Dollars of such U.S. Term Lender to make U.S. Term
Loans as set forth on Annex I to the Agreement or in the most recent Assignment
Agreement, Joinder Agreement or Extension Election, as applicable, executed by
such U.S. Term Lender and (b) as to all U.S. Term Lenders, the aggregate
commitment in U.S. Dollars of all U.S. Term Lenders to make U.S. Term Loans,
which aggregate commitment shall be $550,000,000 on the Closing Date.
          “U.S. Term Loans” means the Original U.S. Term Loans, the Extended
U.S. Term Loans and the Refinancing U.S. Term Loans.
          “U.S. Term Loan Yield Differential” has the meaning ascribed to it in
Section 1.17(h)(i).
          “U.S. Term Note” has the meaning ascribed to it in
Section 1.1(b)-1(i).

A-67



--------------------------------------------------------------------------------



 



          “VAT” means value added tax as provided for in the UK Value Added Tax
Act 1994 and any other tax of a similar nature.
          “Weighted Average Yield” means with respect to any Loan, on any date
of determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.
          “Yield Differential” has the meaning ascribed to it in
Section 1.18(e).
          Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex F. For
purposes of determining compliance with any amounts or calculations referred to
in Sections 3, 4, 5, 6, 8 and Annex F, compliance will be determined at the time
of any permitted incurrence or advancement thereof using the Dollar Equivalent
thereof at the Administrative Agent’s Spot Rate of Exchange in effect at the
time of such incurrence or advancement. All other undefined terms contained in
any of the Loan Documents shall, unless the context indicates otherwise, have
the meanings provided for by the Code to the extent the same are used or defined
therein; in the event that any term is defined differently in different Articles
or Divisions of the Code, the definition contained in Article or Division 9
shall control. Unless otherwise specified, references in the Agreement or any of
the Appendices to a Section, subsection or clause refer to such Section,
subsection or clause as contained in the Agreement. The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to the Agreement as a
whole, including all Annexes, Exhibits and Schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in the Agreement or any such
Annex, Exhibit or Schedule.
          Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Credit Party, such words are
intended to signify that such Credit Party has actual knowledge or awareness of
a particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance. The terms lease and license shall include sub-lease and
sub-license, as applicable.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

A-68



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT UNDER THE U.S. REVOLVING FACILITY
          (a) Issuance. Subject to the terms and conditions of the Agreement,
Administrative Agent and the U.S. Revolving Lenders agree to incur, from time to
time prior to the Commitment Termination Date applicable to such U.S. Revolving
Lenders, upon the request of U.S. Borrower and for U.S. Borrower’s and its
Subsidiaries’ account, letter of credit obligations with respect to letters of
credit issued by U.S. L/C Issuer for U.S. Borrower’s account and denominated in
U.S. Dollars (such letter of credit obligations, “U.S. Letter of Credit
Obligations” and such letters of credit, “U.S. Letters of Credit”). Each U.S.
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Administrative Agent, as
more fully described in paragraph (b)(ii) below. All such U.S. Letter of Credit
Obligations in the aggregate shall not at any time exceed the lesser of (i)
$25,000,000 (the “U.S. L/C Sublimit”), and (ii) the U.S. Maximum Amount less the
aggregate outstanding principal balance of all U.S. Revolving Credit Advances
and the U.S. Dollars Swing Line Loan. No such Letter of Credit shall have an
expiry date that is more than one year following the date of issuance thereof,
unless otherwise determined by Administrative Agent and U.S. L/C Issuer in their
respective sole discretion (including with respect to customary evergreen
provisions), and neither Administrative Agent nor U.S. Revolving Lenders shall
be under any obligation to incur U.S. Letter of Credit Obligations in respect
of, or purchase risk participations in, any U.S. Letter of Credit having an
expiry date that is later than the Commitment Termination Date applicable to
such U.S. Revolving Lenders.
          (b) (i) Advances Automatic; Participations. In the event that the U.S.
L/C Issuer makes or is required to make any payment on or pursuant to any U.S.
Letter of Credit, (1) it shall promptly notify Administrative Agent and U.S.
Borrower thereof, (2) Administrative Agent shall pay the U.S. L/C Issuer the
amount of such payment in U.S. Dollars within one Business Day after receipt of
such notice, and (3) such payment shall be deemed to be a Revolving Credit
Advance under Section 1.1(a) of the Agreement, regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding U.S.
Borrower’s failure to satisfy the conditions precedent set forth in Section 2,
and each U.S. Revolving Lender shall be obligated to pay its Pro Rata Share
thereof in accordance with the Agreement. The failure of any U.S. Revolving
Lender to make available to Administrative Agent for Administrative Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Administrative Agent to the U.S. L/C Issuer shall not relieve any other U.S.
Revolving Lender of its obligation hereunder to make available to Administrative
Agent its Pro Rata Share thereof, but no U.S. Revolving Lender shall be
responsible for the failure of any other U.S. Revolving Lender to make available
such other U.S. Revolving Lender’s Pro Rata Share of any such payment.
               (ii) If U.S. Borrower shall be unable to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(g) or (h) or otherwise or if it shall be
illegal or unlawful for any U.S. Revolving

B-1



--------------------------------------------------------------------------------



 



Lender to be deemed to have assumed a ratable share of the reimbursement
obligations owed to the U.S. L/C Issuer, then (A) immediately and without
further action whatsoever, each U.S. Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from the U.S. L/C Issuer an undivided
interest and participation equal to such U.S. Revolving Lender’s Pro Rata Share
(based on its Revolving Commitment) of the U.S. Letter of Credit Obligations in
respect of all Letters of Credit then outstanding and (B) thereafter,
immediately upon issuance of any U.S. Letter of Credit, each U.S. Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
the U.S. L/C Issuer an undivided interest and participation in such U.S.
Revolving Lender’s Pro Rata Share (based on its Revolving Commitment) of the
U.S. Letter of Credit Obligations with respect to such U.S. Letter of Credit on
the date of such issuance. Each U.S. Revolving Lender shall fund its
participation in all payments or disbursements made under the Letters of Credit
in the same manner as provided in the Agreement with respect to Revolving Credit
Advances, and Administrative Agent shall reimburse the U.S. L/C Issuer for such
payment and disbursements as set forth in clause (i) above.
               (iii) The obligations of Lenders under clauses (i) and (ii) above
shall be for the benefit of Administrative Agent and U.S. L/C Issuer and may be
enforced by U.S. L/C Issuer.
          (c) U.S. Cash Collateral.
               (i) If U.S. Borrower is required to provide cash collateral for
any U.S. Letter of Credit Obligations pursuant to the Agreement, including
Section 8.2 of the Agreement and clause (h) of this Annex B, prior to the
Tranche A Extended Commitment Termination Date (or to such later date the U.S.
L/C Issuer agrees in writing to extend its commitment to issue U.S. Letters of
Credit), U.S. Borrower will pay to Administrative Agent for the ratable benefit
of itself and U.S. Revolving Lenders cash or Cash Equivalents acceptable to
Administrative Agent (“U.S. Cash Collateral”) in an amount and in U.S. Dollars
equal to 103% of the maximum amount then available to be drawn under each
applicable U.S. Letter of Credit outstanding. Such U.S. Cash Collateral shall be
held by Collateral Agent and pledged to, and subject to the control of,
Collateral Agent, for the benefit of Collateral Agent, Lenders and U.S. L/C
Issuer. U.S. Borrower hereby pledges and grants to Collateral Agent, on behalf
of itself and Secured Parties, a security interest in all such U.S. Cash
Collateral and all proceeds thereof, as security for the payment of all amounts
due in respect of the U.S. Letter of Credit Obligations and other Obligations,
whether or not then due. The Agreement, including this Annex B, shall constitute
a security agreement under applicable law. All U.S. Cash Collateral required for
a U.S. Letter of Credit shall be provided in U.S. Dollars.
               (ii) If any U.S. Letter of Credit Obligations, whether or not
then due and payable, shall for any reason be outstanding on the Tranche A
Extended Commitment Termination Date (or to such later date the U.S. L/C Issuer
agrees in writing to extend its commitment to issue U.S. Letters of Credit),
U.S. Borrower shall either (A) provide U.S. Cash Collateral therefor in the
manner described above, or (B) cause all such Letters of Credit and guaranties
thereof, if any, to be canceled and returned, or (C) deliver to U.S. L/C Issuer
a stand-by letter (or letters) of credit in guarantee of such U.S. Letter of
Credit Obligations, which stand-by letter (or letters) of credit shall be of
like tenor and duration (plus thirty (30) additional days)

B-2



--------------------------------------------------------------------------------



 



as, and in U.S. dollars equal to 103% of the aggregate maximum amount then
available to be drawn under, the Letters of Credit to which such outstanding
U.S. Letter of Credit Obligations relate and shall be issued by a Person, and
shall be subject to such terms and conditions, as are reasonably satisfactory to
Administrative Agent and U.S. L/C Issuer in their respective sole discretion.
               (iii) From time to time after funds are deposited as U.S. Cash
Collateral by U.S. Borrower, whether before or after the Tranche A Extended
Commitment Termination Date (or to such later date the U.S. L/C Issuer agrees in
writing to extend its commitment to issue U.S. Letters of Credit),
Administrative Agent may apply such funds then held by it to the payment of any
amounts, and in such order as Administrative Agent may elect, as shall be or
shall become due and payable by U.S. Borrower to Administrative Agent and
Lenders with respect to such U.S. Letter of Credit Obligations of U.S. Borrower
and, upon the satisfaction in full of all U.S. Letter of Credit Obligations of
U.S. Borrower, to any other Obligations then due and payable.
               (iv) Neither U.S. Borrower nor any Person claiming on behalf of
or through U.S. Borrower shall have any right to withdraw any of the U.S. Cash
Collateral during the continuance of an Event of Default, except that upon the
termination of all U.S. Letter of Credit Obligations and the payment of all
amounts payable by U.S. Borrower to Agents and Lenders in respect thereof, any
remaining U.S. Cash Collateral shall be applied to other Obligations then due
and owing and upon payment in full of such Obligations any remaining amount
shall be paid to U.S. Borrower or as otherwise required by law. Interest earned
on U.S. Cash Collateral shall be for the U.S. Borrower’s account and shall be
distributed to the U.S. Borrower on the last Business Day of each month.
          (d) Fees and Expenses. U.S. Borrower agrees to pay to Administrative
Agent for the benefit of U.S. Revolving Lenders, as compensation to such Lenders
for U.S. Letter of Credit Obligations incurred hereunder, (i) all costs and
expenses incurred by Administrative Agent or any Lender on account of such U.S.
Letter of Credit Obligations, and (ii) for each month during which any U.S.
Letter of Credit Obligation shall remain outstanding, a fee (the “U.S. Letter of
Credit Fee”) in Dollars and in an amount equal to the Applicable L/C Margin from
time to time in effect multiplied by the maximum amount available from time to
time to be drawn under the applicable U.S. Letter of Credit. Such fee shall be
paid to Administrative Agent for the benefit of the U.S. Revolving Lenders in
arrears, on the first day of each month and on the Commitment Termination Date
applicable to such U.S. Revolving Lenders. In addition, U.S. Borrower shall pay
to the U.S. L/C Issuer, on demand, such fees (including all per annum fees),
charges and expenses of the U.S. L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such U.S. Letter of
Credit or otherwise payable pursuant to the application and related
documentation under which such U.S. Letter of Credit is issued.
          (e) Request for Incurrence of U.S. Letter of Credit Obligations. U.S.
Borrower shall give Administrative Agent written notice requesting the
incurrence of any U.S. Letter of Credit Obligation. Such notice must be given in
writing no later than 11:00 a.m. (New York time) on the date which is at least
two (2) Business Days’ prior to the incurrence of such U.S. Letter of Credit
Obligation. The notice shall be accompanied by the form of the U.S. Letter of
Credit (which shall be acceptable to the U.S. L/C Issuer) and a completed an
application for

B-3



--------------------------------------------------------------------------------



 



standby U.S. Letter of Credit as applicable in form and substance satisfactory
to the U.S. L/C Issuer. Notwithstanding anything contained herein to the
contrary, U.S. Letter of Credit applications by U.S. Borrower and approvals by
Administrative Agent and the U.S. L/C Issuer may be made and transmitted
pursuant to electronic codes and security measures mutually agreed upon and
established by and among U.S. Borrower, Administrative Agent and the U.S. L/C
Issuer.
          (f) Obligation Absolute. The obligation of U.S. Borrower to reimburse
Administrative Agent and U.S. Revolving Lenders for payments made with respect
to any U.S. Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each U.S. Revolving Lender to make payments
to Administrative Agent with respect to Letters of Credit shall be unconditional
and irrevocable. Such obligations of U.S. Borrower and U.S. Revolving Lenders
shall be paid strictly in accordance with the terms hereof under all
circumstances including the following:
          (i) any lack of validity or enforceability of any U.S. Letter of
Credit or the Agreement or the other Loan Documents or any other agreement;
          (ii) the existence of any claim, setoff, defense or other right that
U.S. Borrower or any of its Affiliates or any Lender may at any time have
against a beneficiary or any transferee of any U.S. Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), any Agent, any
Lender, or any other Person, whether in connection with the Agreement, the U.S.
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between U.S.
Borrower or any of its Affiliates and the beneficiary for which the U.S. Letter
of Credit was procured);
          (iii) any draft, demand, certificate or any other document presented
under any U.S. Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
          (iv) payment by Administrative Agent (except as otherwise expressly
provided in paragraph (g)(ii)(C) below) or the U.S. L/C Issuer under any U.S.
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such U.S.
Letter of Credit or such guaranty;
          (v) any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
          (vi) the fact that a Default or an Event of Default has occurred and
is continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
               (i) In addition to amounts payable as elsewhere provided in the
Agreement, U.S. Borrower hereby agrees to pay and to protect, indemnify, and
save harmless

B-4



--------------------------------------------------------------------------------



 



each Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that any Agent or any Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any U.S. Letter of
Credit or guaranty thereof, or (B) the failure of any Agent or any Lender
seeking indemnification or of the U.S. L/C Issuer to honor a demand for payment
under any U.S. Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than (x) to the
extent as a result of the gross negligence, bad faith or willful misconduct of
such Agent, Lender or U.S. L/C Issuer (as finally determined by a court of
competent jurisdiction) or (y) in connection with any one action or proceeding
or separate but substantially similar actions or proceedings arising out of the
same general allegations, the fees and expenses of more than one separate firm
of attorneys at any time for all such indemnified Persons.
               (ii) As between any Agent and any Lender and U.S. Borrower, U.S.
Borrower assumes all risks of the acts and omissions of, or misuse of any U.S.
Letter of Credit by beneficiaries of any U.S. Letter of Credit. In furtherance
and not in limitation of the foregoing, to the fullest extent permitted by law
neither any Agent nor any Lender shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
issued by any party in connection with the application for and issuance of any
U.S. Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any U.S. Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (C) failure of the beneficiary of any
U.S. Letter of Credit to comply fully with conditions required in order to
demand payment under such U.S. Letter of Credit; provided, that in the case of
any payment by Administrative Agent under any U.S. Letter of Credit or guaranty
thereof, Administrative Agent shall be liable to the extent such payment was
made solely as a result of its gross negligence, bad faith or willful misconduct
(as finally determined by a court of competent jurisdiction) in determining that
the demand for payment under such U.S. Letter of Credit or guaranty thereof
complies on its face with any applicable requirements for a demand for payment
under such U.S. Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any U.S. Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any U.S. Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of any Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of any Agent’s or any Lender’s rights or powers
hereunder or under the Agreement.
               (iii) Nothing contained herein shall be deemed to limit or to
expand any waivers, covenants or indemnities made by U.S. Borrower in favor of
the U.S. L/C Issuer in any U.S. Letter of Credit application, reimbursement
agreement or similar document, instrument or agreement between U.S. Borrower and
the U.S. L/C Issuer.
          (h) Extended U.S. Revolving Commitments. If the Commitment Termination
Date in respect of any U.S. Revolving Commitments occurs prior to the expiration
of any U.S.

B-5



--------------------------------------------------------------------------------



 



Letter of Credit, then (x) if one or more Extension Series of Extended U.S.
Revolving Commitments in respect of which the Commitment Termination Date shall
not have occurred are then in effect and/or the Refinancing U.S. Revolving
Commitments, if any, are then in effect, such U.S. Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders with U.S. Revolving Commitments to purchase
participations therein and to make U.S. Revolving Loans and payments in respect
thereof) solely under (and ratably participated in by Extended U.S. Revolving
Lenders pursuant to) the Extended U.S. Revolving Commitments in respect of such
non-terminating Extension Series and the Refinancing U.S. Revolving Commitments,
if any, up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Extended U.S. Revolving Commitments and Refinancing Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any U.S. Letter of Credit may be so reallocated and such unutilization
shall be determined without giving effect to any then existing participations in
such U.S. Letters of Credit under such Extended U.S. Revolving Commitments and
Refinancing U.S. Revolving Commitments) and (y) to the extent not reallocated
pursuant to the immediately preceding clause (x), U.S. Borrower shall, on or
prior to such Commitment Termination Date, cause all such U.S. Letters of Credit
to be returned to the U.S. L/C Issuer for cancellation or to the extent that the
U.S. Borrower is unable to so return (or decides not to cause the return of) any
such U.S. Letter(s) of Credit, such U.S. Letter(s) of Credit shall be cash
collateralized in a manner consistent with clause (c) of this Annex B. Except to
the extent of reallocations of participations pursuant to clause (x) of the
first sentence of this clause (h), the occurrence of a Commitment Termination
Date with respect to a given Extension Series of Extended U.S. Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Lenders with U.S. Revolving Commitments in any U.S. Letter
of Credit issued before such Commitment Termination Date. For the avoidance of
doubt, the parties hereto agree that upon the taking of the actions described in
clause (x) of the first sentence of this clause (h) and, if necessary, clause
(y) of such sentence, all participations in U.S. Letters of Credit under the
terminated U.S. Revolving Commitments shall terminate.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT UNDER THE CANADIAN REVOLVING FACILITY
          (a) Issuance. Subject to the terms and conditions of the Agreement,
Administrative Agent and the Canadian Revolving Lenders agree to incur, from
time to time prior to the Commitment Termination Date applicable to such
Canadian Revolving Lenders, upon the request of Canadian Borrower and for
Canadian Parties’ and their respective Subsidiaries’ account, letter of credit
obligations with respect to letters of credit issued by Canadian L/C Issuer for
Canadian Borrower’s account and denominated in Canadian Dollars (such letter of
credit obligations, “Canadian Letter of Credit Obligations” and such letters of
credit, “Canadian Letters of Credit”). Each Canadian Revolving Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Administrative Agent, as more fully described
in paragraph (b)(ii) below. All such Canadian Letter of Credit Obligations in
the aggregate shall not at any time exceed the lesser of (i) $5,000,000 (the
“Canadian L/C Sublimit”), and (ii) the Canadian Maximum Amount less the
aggregate outstanding principal balance of the Dollar Equivalent of all Canadian
Revolving Credit Advances and the Dollar Equivalent of Canadian Swing Line Loan.
No such Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof, unless otherwise determined by
Administrative Agent and Canadian L/C Issuer in their respective sole discretion
(including with respect to customary evergreen provisions), and neither
Administrative Agent nor Canadian Revolving Lenders shall be under any
obligation to incur Canadian Letter of Credit Obligations in respect of, or
purchase risk participations in, any Canadian Letter of Credit having an expiry
date that is later than the Commitment Termination Date applicable to such
Canadian Revolving Lenders.
          (b) (i) Advances Automatic; Participations. In the event that the
Canadian L/C Issuer makes or is required to make any payment on or pursuant to
any Canadian Letter of Credit, (1) it shall promptly notify Administrative Agent
and Canadian Borrower thereof, (2) Administrative Agent shall pay the Canadian
L/C Issuer the amount of such payment in Canadian Dollars within one Business
Day after receipt of such notice, and (3) such payment shall be deemed to be a
Revolving Credit Advance under Section 1.1(a) of the Agreement, regardless of
whether a Default or Event of Default has occurred and is continuing and
notwithstanding Canadian Borrower’s failure to satisfy the conditions precedent
set forth in Section 2, and each Canadian Revolving Lender shall be obligated to
pay its Pro Rata Share thereof in accordance with the Agreement. The failure of
any Canadian Revolving Lender to make available to Administrative Agent for
Administrative Agent’s own account its Pro Rata Share of any such Revolving
Credit Advance or payment by Administrative Agent to the Canadian L/C Issuer
shall not relieve any other Canadian Revolving Lender of its obligation
hereunder to make available to Administrative Agent its Pro Rata Share thereof,
but no Canadian Revolving Lender shall be responsible for the failure of any
other Canadian Revolving Lender to make available such other Canadian Revolving
Lender’s Pro Rata Share of any such payment.

C-1



--------------------------------------------------------------------------------



 



               (ii) If Canadian Borrower shall be unable to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(g) or (h) or otherwise or if it shall be
illegal or unlawful for any Canadian Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to the Canadian
L/C Issuer, then (A) immediately and without further action whatsoever, each
Canadian Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from the Canadian L/C Issuer an undivided interest and
participation equal to such Canadian Revolving Lender’s Pro Rata Share (based on
its Revolving Commitment) of the Canadian Letter of Credit Obligations in
respect of all Letters of Credit then outstanding and (B) thereafter,
immediately upon issuance of any Canadian Letter of Credit, each Canadian
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from the Canadian L/C Issuer an undivided interest and participation
in such Canadian Revolving Lender’s Pro Rata Share (based on its Revolving
Commitment) of the Canadian Letter of Credit Obligations with respect to such
Canadian Letter of Credit on the date of such issuance. Each Canadian Revolving
Lender shall fund its participation in all payments or disbursements made under
the Letters of Credit in the same manner as provided in the Agreement with
respect to Revolving Credit Advances, and Administrative Agent shall reimburse
the Canadian L/C Issuer for such payment and disbursements as set forth in
clause (i) above.
               (iii) The obligations of Lenders under clauses (i) and (ii) above
shall be for the benefit of Administrative Agent and Canadian L/C Issuer and may
be enforced by Canadian L/C Issuer.
          (c) Canadian Cash Collateral.
               (i) If Canadian Borrower is required to provide cash collateral
for any Canadian Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement and clause (h) of this Annex C, prior to
the Tranche A Extended Commitment Termination Date (or to such later date the
Canadian L/C Issuer agrees in writing to extend its commitment to issue Canadian
Letters of Credit), Canadian Borrower will pay to Administrative Agent for the
ratable benefit of itself and Canadian Revolving Lenders cash or Cash
Equivalents acceptable to Administrative Agent (“Canadian Cash Collateral”) in
an amount and in Canadian Dollars equal to 103% of the maximum amount then
available to be drawn under each applicable Canadian Letter of Credit
outstanding. Such Canadian Cash Collateral shall be held by Collateral Agent and
pledged to, and subject to the control of, Collateral Agent, for the benefit of
Collateral Agent, Lenders and Canadian L/C Issuer. Canadian Borrower hereby
pledges and grants to Collateral Agent, on behalf of itself and Secured Parties,
a security interest in all such Canadian Cash Collateral and all proceeds
thereof, as security for the payment of all amounts due in respect of the
Canadian Letter of Credit Obligations and other Obligations, whether or not then
due. The Agreement, including this Annex C, shall constitute a security
agreement under applicable law. All Canadian Cash Collateral required for a
Canadian Letter of Credit shall be provided in Canadian Dollars.
               (ii) If any Canadian Letter of Credit Obligations, whether or not
then due and payable, shall for any reason be outstanding on the Tranche A
Extended Commitment Termination Date (or to such later date the Canadian L/C
Issuer agrees in writing to extend its

C-2



--------------------------------------------------------------------------------



 



commitment to issue Canadian Letters of Credit), Canadian Borrower shall either
(A) provide Canadian Cash Collateral therefor in the manner described above, or
(B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver to Canadian L/C Issuer a stand-by letter
(or letters) of credit in guarantee of such Canadian Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus thirty (30) additional days) as, and in Canadian dollars
equal to 103% of the aggregate maximum amount then available to be drawn under,
the Letters of Credit to which such outstanding Canadian Letter of Credit
Obligations relate and shall be issued by a Person, and shall be subject to such
terms and conditions, as are reasonably satisfactory to Administrative Agent and
Canadian L/C Issuer in their respective sole discretion.
               (iii) From time to time after funds are deposited as Canadian
Cash Collateral by Canadian Borrower, whether before or after the Tranche A
Extended Commitment Termination Date (or to such later date the Canadian L/C
Issuer agrees in writing to extend its commitment to issue Canadian Letters of
Credit), Administrative Agent may apply such funds then held by it to the
payment of any amounts, and in such order as Administrative Agent may elect, as
shall be or shall become due and payable by Canadian Borrower to Administrative
Agent and Lenders with respect to such Canadian Letter of Credit Obligations of
Canadian Borrower and, upon the satisfaction in full of all Canadian Letter of
Credit Obligations of Canadian Borrower, to any other Obligations then due and
payable.
               (iv) Neither Canadian Borrower nor any Person claiming on behalf
of or through Canadian Borrower shall have any right to withdraw any of the
Canadian Cash Collateral during the Continuance of an Event of Default, except
that upon the termination of all Canadian Letter of Credit Obligations and the
payment of all amounts payable by Canadian Borrower to Agents and Lenders in
respect thereof, any remaining Canadian Cash Collateral shall be applied to
other Obligations then due and owing and upon payment in full of such
Obligations any remaining amount shall be paid to Canadian Borrower or as
otherwise required by law. Interest earned on Canadian Cash Collateral shall be
for the Canadian Borrower’s account and shall be distributed to the Canadian
Borrower on the last Business Day of each month.
          (d) Fees and Expenses. Canadian Borrower agrees to pay to
Administrative Agent for the benefit of Canadian Revolving Lenders, as
compensation to such Lenders for Canadian Letter of Credit Obligations incurred
hereunder, (i) all costs and expenses incurred by Administrative Agent or any
Lender on account of such Canadian Letter of Credit Obligations, and (ii) for
each month during which any Canadian Letter of Credit Obligation shall remain
outstanding, a fee (the “Canadian Letter of Credit Fee”) in Canadian Dollars and
in an amount equal to the Applicable L/C Margin from time to time in effect
multiplied by the maximum amount available from time to time to be drawn under
the applicable Canadian Letter of Credit. Such fee shall be paid to
Administrative Agent for the benefit of the Canadian Revolving Lenders in
arrears, on the first day of each month and on the Commitment Termination Date
applicable to such Canadian Revolving Lender. In addition, Canadian Borrower
shall pay to the Canadian L/C Issuer, on demand, such fees (including all per
annum fees), charges and expenses of the Canadian L/C Issuer in respect of the
issuance, negotiation, acceptance, amendment, transfer and payment of such
Canadian Letter of Credit or otherwise payable pursuant to the application and
related documentation under which such Canadian Letter of Credit is issued.

C-3



--------------------------------------------------------------------------------



 



          (e) Request for Incurrence of Canadian Letter of Credit Obligations.
Canadian Borrower shall give Administrative Agent written notice requesting the
incurrence of any Canadian Letter of Credit Obligation. Such notice must be
given in writing no later than 11:00 a.m. (New York time) on the date which is
at least two (2) Business Days’ prior to the incurrence of such Canadian Letter
of Credit Obligation. The notice shall be accompanied by the form of the
Canadian Letter of Credit (which shall be acceptable to the Canadian L/C Issuer)
and a completed application for standby Canadian Letter of Credit as applicable
in form and substance satisfactory to the Canadian L/C Issuer. Notwithstanding
anything contained herein to the contrary, Canadian Letter of Credit
applications by Canadian Borrower and approvals by Administrative Agent and the
Canadian L/C Issuer may be made and transmitted pursuant to electronic codes and
security measures mutually agreed upon and established by and among Canadian
Borrower, Administrative Agent and the Canadian L/C Issuer.
          (f) Obligation Absolute. The obligation of Canadian Borrower to
reimburse Administrative Agent and Canadian Revolving Lenders for payments made
with respect to any Canadian Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Canadian Revolving Lender to
make payments to Administrative Agent with respect to Letters of Credit shall be
unconditional and irrevocable. Such obligations of Canadian Borrower and
Canadian Revolving Lenders shall be paid strictly in accordance with the terms
hereof under all circumstances including the following:
          (i) any lack of validity or enforceability of any Canadian Letter of
Credit or the Agreement or the other Loan Documents or any other agreement;
          (ii) the existence of any claim, setoff, defense or other right that
Canadian Borrower or any of its Affiliates or any Lender may at any time have
against a beneficiary or any transferee of any Canadian Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), any Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Canadian Letter of Credit, the transactions contemplated herein or therein or
any unrelated transaction (including any underlying transaction between Canadian
Borrower or any of its Affiliates and the beneficiary for which the Canadian
Letter of Credit was procured);
          (iii) any draft, demand, certificate or any other document presented
under any Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
          (iv) payment by Administrative Agent (except as otherwise expressly
provided in paragraph (g)(ii)(C) below) or the Canadian L/C Issuer under any
Canadian Letter of Credit or guaranty thereof against presentation of a demand,
draft or certificate or other document that does not comply with the terms of
such Canadian Letter of Credit or such guaranty;
          (v) any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

C-4



--------------------------------------------------------------------------------



 



          (vi) the fact that a Default or an Event of Default has occurred and
is continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
               (i) In addition to amounts payable as elsewhere provided in the
Agreement, Canadian Borrower hereby agrees to pay and to protect, indemnify, and
save harmless each Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) that any Agent or any Lender may incur or be subject
to as a consequence, direct or indirect, of (A) the issuance of any Canadian
Letter of Credit or guaranty thereof, or (B) the failure of any Agent or any
Lender seeking indemnification or of the Canadian L/C Issuer to honor a demand
for payment under any Canadian Letter of Credit or guaranty thereof as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or Governmental Authority, in each case other
than (x) to the extent as a result of the gross negligence or willful misconduct
of such Agent, Lender or Canadian L/C Issuer (as finally determined by a court
of competent jurisdiction) or (y) in connection with any one action or
proceeding or separate but substantially similar actions or proceedings arising
out of the same general allegations, the fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified Persons.
               (ii) As between any Agent and any Lender and Canadian Borrower,
Canadian Borrower assumes all risks of the acts and omissions of, or misuse of
any Canadian Letter of Credit by beneficiaries of any Canadian Letter of Credit.
In furtherance and not in limitation of the foregoing, to the fullest extent
permitted by law neither any Agent nor any Lender shall be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document issued by any party in connection with the application for and
issuance of any Canadian Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Canadian Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (C) failure of the beneficiary of any
Canadian Letter of Credit to comply fully with conditions required in order to
demand payment under such Canadian Letter of Credit; provided, that in the case
of any payment by Administrative Agent under any Canadian Letter of Credit or
guaranty thereof, Administrative Agent shall be liable to the extent such
payment was made solely as a result of its gross negligence, bad faith or
willful misconduct (as finally determined by a court of competent jurisdiction)
in determining that the demand for payment under such Canadian Letter of Credit
or guaranty thereof complies on its face with any applicable requirements for a
demand for payment under such Canadian Letter of Credit or guaranty thereof; (D)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they may
be in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a payment under any Canadian Letter of Credit or guaranty thereof or of the
proceeds thereof; (G) the credit of the proceeds of any drawing under any
Canadian Letter of Credit or guaranty thereof; and (H) any consequences arising
from causes beyond the control of any Agent or any Lender. None of the

C-5



--------------------------------------------------------------------------------



 



above shall affect, impair, or prevent the vesting of any of any Agent’s or any
Lender’s rights or powers hereunder or under the Agreement.
               (iii) Nothing contained herein shall be deemed to limit or to
expand any waivers, covenants or indemnities made by Canadian Borrower in favor
of the Canadian L/C Issuer in any Canadian Letter of Credit application,
reimbursement agreement or similar document, instrument or agreement between
Canadian Borrower and the Canadian L/C Issuer.
          (h) Extended Canadian Revolving Commitments. If the Commitment
Termination Date in respect of any Canadian Revolving Commitments occurs prior
to the expiration of any Canadian Letter of Credit, then (x) if one or more
Extension Series of Extended Canadian Revolving Commitments in respect of which
the Commitment Termination Date shall not have occurred are then in effect
and/or the Refinancing Canadian Revolving Commitments, if any, are then in
effect, such Canadian Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders with
Canadian Revolving Commitments to purchase participations therein and to make
Canadian Revolving Loans and payments in respect thereof) solely under (and
ratably participated in by Extended Canadian Revolving Lenders pursuant to) the
Extended Canadian Revolving Commitments in respect of such non-terminating
Extension Series and the Refinancing Canadian Revolving Commitments, if any, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Canadian Revolving Commitments and Refinancing Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Canadian Letter of Credit may be so reallocated and such
unutilization shall be determined without giving effect to any then existing
participations in such Canadian Letters of Credit under such Extended Canadian
Revolving Commitments and Refinancing Canadian Revolving Commitments) and (y) to
the extent not reallocated pursuant to the immediately preceding clause (x),
Canadian Borrower shall, on or prior to such Commitment Termination Date, cause
all such Canadian Letters of Credit to be returned to the Canadian L/C Issuer
for cancellation or to the extent that the Canadian Borrower is unable to so
return (or decides not to cause the return of) any such Canadian Letter(s) of
Credit, such Canadian Letter(s) of Credit shall be cash collateralized in a
manner consistent with clause (c) of this Annex B. Except to the extent of
reallocations of participations pursuant to clause (x) of the first sentence of
this clause (h), the occurrence of a Commitment Termination Date with respect to
a given Extension Series of Extended Canadian Revolving Commitments shall have
no effect upon (and shall not diminish) the percentage participations of the
Lenders with Canadian Revolving Commitments in any Canadian Letter of Credit
issued before such Commitment Termination Date. For the avoidance of doubt, the
parties hereto agree that upon the taking of the actions described in clause
(x) of the first sentence of this clause (h) and, if necessary, clause (y) of
such sentence, all participations in Canadian Letters of Credit under the
terminated Canadian Revolving Commitments shall terminate.

C-6



--------------------------------------------------------------------------------



 



ANNEX D (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT UNDER THE UK REVOLVING FACILITY
          (a) Issuance. Subject to the terms and conditions of the Agreement,
Administrative Agent and the UK Revolving Lenders agree to incur, from time to
time prior to the Commitment Termination Date applicable to such UK Revolving
Lenders, upon the request of UK Borrower and for UK Borrower’s and the Foreign
Subsidiaries’ account, letter of credit obligations with respect to letters of
credit issued by UK L/C Issuer for UK Borrower’s account and denominated in
Sterling or Euros as selected by UK Borrower (such letter of credit obligations,
“UK Letter of Credit Obligations” and such letters of credit, “UK Letters of
Credit”). Each UK Revolving Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Administrative Agent, as more fully described in paragraph (b)(ii) below. All
such UK Letter of Credit Obligations in the aggregate shall not at any time
exceed the lesser of (i) $10,000,000 (the “UK L/C Sublimit”), and (ii) the UK
Maximum Amount less the aggregate outstanding principal balance of the Dollar
Equivalent of all UK Revolving Credit Advances, the Dollar Equivalent of the UK
Swing Line Loan and the Dollar Equivalent of Euro Swing Line Loan. No such
Letter of Credit shall have an expiry date that is more than one year following
the date of issuance thereof, unless otherwise determined by Administrative
Agent and UK L/C Issuer in their respective sole discretion (including with
respect to customary evergreen provisions), and neither Administrative Agent nor
UK Revolving Lenders shall be under any obligation to incur UK Letter of Credit
Obligations in respect of, or purchase risk participations in, any UK Letter of
Credit having an expiry date that is later than the Commitment Termination Date
applicable to such UK Revolving Lenders.
          (b) (i) Advances Automatic; Participations. In the event that the UK
L/C Issuer makes or is required to make any payment on or pursuant to any UK
Letter of Credit, (1) it shall promptly notify Administrative Agent and UK
Borrower thereof, (2) Administrative Agent shall pay the UK L/C Issuer the
amount of such payment in the applicable currency within one Business Day after
receipt of such notice, and (3) such payment shall be deemed to be a Revolving
Credit Advance under Section 1.1(a) of the Agreement, regardless of whether a
Default or Event of Default has occurred and is continuing and notwithstanding
UK Borrower’s failure to satisfy the conditions precedent set forth in
Section 2, and each UK Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement. The failure of any UK Revolving
Lender to make available to Administrative Agent for Administrative Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Administrative Agent to the UK L/C Issuer shall not relieve any other UK
Revolving Lender of its obligation hereunder to make available to Administrative
Agent its Pro Rata Share thereof, but no UK Revolving Lender shall be
responsible for the failure of any other UK Revolving Lender to make available
such other UK Revolving Lender’s Pro Rata Share of any such payment.
               (ii) If UK Borrower shall be unable to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in

D-1



--------------------------------------------------------------------------------



 



Sections 8.1(g) or (h) or otherwise or if it shall be illegal or unlawful for
any UK Revolving Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to the UK L/C Issuer, then (A) immediately and
without further action whatsoever, each UK Revolving Lender shall be deemed to
have irrevocably and unconditionally purchased from the UK L/C Issuer an
undivided interest and participation equal to such UK Revolving Lender’s Pro
Rata Share (based on its Revolving Commitment) of the UK Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any UK Letter of Credit, each UK
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from the UK L/C Issuer an undivided interest and participation in such
UK Revolving Lender’s Pro Rata Share (based on its Revolving Commitment) of the
UK Letter of Credit Obligations with respect to such UK Letter of Credit on the
date of such issuance. Each UK Revolving Lender shall fund its participation in
all payments or disbursements made under the Letters of Credit in the same
manner as provided in the Agreement with respect to Revolving Credit Advances,
and Administrative Agent shall reimburse the UK L/C Issuer for such payment and
disbursements as set forth in clause (i) above.
               (iii) The obligations of Lenders under clauses (i) and (ii) above
shall be for the benefit of Administrative Agent and UK L/C Issuer and may be
enforced by UK L/C Issuer.
          (c) UK Cash Collateral.
               (i) If UK Borrower is required to provide cash collateral for any
UK Letter of Credit Obligations pursuant to the Agreement, including Section 8.2
of the Agreement and clause (h) of this Annex D, prior to the Tranche A Extended
Commitment Termination Date (or to such later date the UK L/C Issuer agrees in
writing to extend its commitment to issue UK Letters of Credit), UK Borrower
will pay to Administrative Agent for the ratable benefit of itself and UK
Revolving Lenders cash or Cash Equivalents acceptable to Administrative Agent
(“UK Cash Collateral”) in an amount and in the currency of the UK Letter of
Credit equal to 103% of the maximum amount then available to be drawn under each
applicable UK Letter of Credit outstanding. Such UK Cash Collateral shall be
held by Collateral Agent and pledged to, and subject to the control of,
Collateral Agent, for the benefit of Collateral Agent, Lenders and UK L/C
Issuer. UK Borrower hereby pledges and grants to Collateral Agent, on behalf of
itself and Secured Parties, a security interest in all such UK Cash Collateral
and all proceeds thereof, as security for the payment of all amounts due in
respect of the UK Letter of Credit Obligations and other Obligations, whether or
not then due. The Agreement, including this Annex D, shall constitute a security
agreement under applicable law. All UK Cash Collateral required for a UK Letter
of Credit shall be provided in the currency of the UK Letter of Credit.
               (ii) If any UK Letter of Credit Obligations, whether or not then
due and payable, shall for any reason be outstanding on the Tranche A Extended
Commitment Termination Date (or to such later date the UK L/C Issuer agrees in
writing to extend its commitment to issue UK Letters of Credit), UK Borrower
shall either (A) provide UK Cash Collateral therefor in the manner described
above, or (B) cause all such Letters of Credit and guaranties thereof, if any,
to be canceled and returned, or (C) deliver to UK L/C Issuer a stand-by letter
(or letters) of credit in guarantee of such UK Letter of Credit Obligations,
which stand-by letter (or letters) of credit shall be of like tenor and duration
(plus thirty (30) additional days) as,

D-2



--------------------------------------------------------------------------------



 



and in the applicable currency of the UK Letter of Credit equal to 103% of the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding UK Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are
reasonably satisfactory to Administrative Agent and UK L/C Issuer in their
respective sole discretion.
               (iii) From time to time after funds are deposited as UK Cash
Collateral by UK Borrower, whether before or after the Tranche A Extended
Commitment Termination Date (or to such later date the UK L/C Issuer agrees in
writing to extend its commitment to issue UK Letters of Credit), Administrative
Agent may apply such funds then held by it to the payment of any amounts, and in
such order as Administrative Agent may elect, as shall be or shall become due
and payable by UK Borrower to Administrative Agent and Lenders with respect to
such UK Letter of Credit Obligations of UK Borrower and, upon the satisfaction
in full of all UK Letter of Credit Obligations of UK Borrower, to any other
Obligations then due and payable.
               (iv) Neither UK Borrower nor any Person claiming on behalf of or
through UK Borrower shall have any right to withdraw any of the UK Cash
Collateral during the continuance of an Event of Default, except that upon the
termination of all UK Letter of Credit Obligations and the payment of all
amounts payable by UK Borrower to Agents and Lenders in respect thereof, any
remaining UK Cash Collateral shall be applied to other Obligations then due and
owing and upon payment in full of such Obligations any remaining amount shall be
paid to UK Borrower or as otherwise required by law. Interest earned on UK Cash
Collateral shall be for the UK Borrower’s account and shall be distributed to
the Canadian Borrower on the last Business Day of each month.
          (d) Fees and Expenses. UK Borrower agrees to pay to Administrative
Agent for the benefit of UK Revolving Lenders, as compensation to such Lenders
for UK Letter of Credit Obligations incurred hereunder, (i) all costs and
expenses incurred by Administrative Agent or any Lender on account of such UK
Letter of Credit Obligations, and (ii) for each month during which any UK Letter
of Credit Obligation shall remain outstanding, a fee (the “UK Letter of Credit
Fee”) in the currency of the UK Letter of Credit and in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable UK Letter of
Credit. Such fee shall be paid to Administrative Agent for the benefit of the UK
Revolving Lenders in arrears, on the first day of each month and on the
Commitment Termination Date applicable to such UK Revolving Lender. In addition,
UK Borrower shall pay to the UK L/C Issuer, on demand, such fees (including all
per annum fees), charges and expenses of the UK L/C Issuer in respect of the
issuance, negotiation, acceptance, amendment, transfer and payment of such UK
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such UK Letter of Credit is issued.
          (e) Request for Incurrence of UK Letter of Credit Obligations. UK
Borrower shall give Administrative Agent written notice requesting the
incurrence of any UK Letter of Credit Obligation. Such notice must be given in
writing no later than 11:00 a.m. (New York time) on the date which is at least
two (2) Business Days’ prior to the incurrence of such UK Letter of Credit
Obligation. The notice shall be accompanied by the form of the UK Letter of

D-3



--------------------------------------------------------------------------------



 



Credit (which shall be acceptable to the UK L/C Issuer) and a completed
application for standby UK Letter of Credit as applicable in form and substance
satisfactory to the UK L/C Issuer. Notwithstanding anything contained herein to
the contrary, UK Letter of Credit applications by UK Borrower and approvals by
Administrative Agent and the UK L/C Issuer may be made and transmitted pursuant
to electronic codes and security measures mutually agreed upon and established
by and among UK Borrower, Administrative Agent and the UK L/C Issuer.
          (f) Obligation Absolute. The obligation of UK Borrower to reimburse
Administrative Agent and UK Revolving Lenders for payments made with respect to
any UK Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each UK Revolving Lender to make payments to
Administrative Agent with respect to Letters of Credit shall be unconditional
and irrevocable. Such obligations of UK Borrower and UK Revolving Lenders shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:
          (i) any lack of validity or enforceability of any UK Letter of Credit
or the Agreement or the other Loan Documents or any other agreement;
          (ii) the existence of any claim, setoff, defense or other right that
UK Borrower or any of its Affiliates or any Lender may at any time have against
a beneficiary or any transferee of any UK Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), any Agent, any Lender, or
any other Person, whether in connection with the Agreement, the UK Letter of
Credit, the transactions contemplated herein or therein or any unrelated
transaction (including any underlying transaction between UK Borrower or any of
its Affiliates and the beneficiary for which the UK Letter of Credit was
procured);
          (iii) any draft, demand, certificate or any other document presented
under any UK Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
          (iv) payment by Administrative Agent (except as otherwise expressly
provided in paragraph (g)(ii)(C) below) or the UK L/C Issuer under any UK Letter
of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such UK
Letter of Credit or such guaranty;
          (v) any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
          (vi) the fact that a Default or an Event of Default has occurred and
is continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
               (i) In addition to amounts payable as elsewhere provided in the
Agreement, UK Borrower hereby agrees to pay and to protect, indemnify, and save
harmless

D-4



--------------------------------------------------------------------------------



 



each Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that any Agent or any Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any UK Letter of Credit
or guaranty thereof, or (B) the failure of any Agent or any Lender seeking
indemnification or of the UK L/C Issuer to honor a demand for payment under any
UK Letter of Credit or guaranty thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than (x) to the extent
as a result of the gross negligence or willful misconduct of such Agent, Lender
or UK L/C Issuer (as finally determined by a court of competent jurisdiction) or
(y) in connection with any one action or proceeding or separate but
substantially similar actions or proceedings arising out of the same general
allegations, the fees and expenses of more than one separate firm of attorneys
at any time for all such indemnified Persons.
               (ii) As between any Agent and any Lender and UK Borrower, UK
Borrower assumes all risks of the acts and omissions of, or misuse of any UK
Letter of Credit by beneficiaries of any UK Letter of Credit. In furtherance and
not in limitation of the foregoing, to the fullest extent permitted by law
neither any Agent nor any Lender shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
issued by any party in connection with the application for and issuance of any
UK Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any UK Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (C) failure of the beneficiary of any
UK Letter of Credit to comply fully with conditions required in order to demand
payment under such UK Letter of Credit; provided, that in the case of any
payment by Administrative Agent under any UK Letter of Credit or guaranty
thereof, Administrative Agent shall be liable to the extent such payment was
made solely as a result of its gross negligence, bad faith or willful misconduct
(as finally determined by a court of competent jurisdiction) in determining that
the demand for payment under such UK Letter of Credit or guaranty thereof
complies on its face with any applicable requirements for a demand for payment
under such UK Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any UK Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any UK Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of any Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of any Agent’s or any Lender’s rights or powers
hereunder or under the Agreement.
               (iii) Nothing contained herein shall be deemed to limit or to
expand any waivers, covenants or indemnities made by UK Borrower in favor of the
UK L/C Issuer in any UK Letter of Credit application, reimbursement agreement or
similar document, instrument or agreement between UK Borrower and the UK L/C
Issuer.
          (h) Extended UK Revolving Commitments. If the Commitment Termination
Date in respect of any UK Revolving Commitments occurs prior to the expiration
of any UK

D-5



--------------------------------------------------------------------------------



 



Letter of Credit, then (x) if one or more Extension Series of Extended UK
Revolving Commitments in respect of which the Commitment Termination Date shall
not have occurred are then in effect and/or the Refinancing UK Revolving
Commitments, if any, are then in effect, such UK Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders with UK Revolving Commitments to purchase
participations therein and to make UK Revolving Loans and payments in respect
thereof) solely under (and ratably participated in by Extended UK Revolving
Lenders pursuant to) the Extended UK Revolving Commitments in respect of such
non-terminating Extension Series and the Refinancing UK Revolving Commitments,
if any, up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Extended UK Revolving Commitments and Refinancing Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any UK Letter of Credit may be so reallocated and such unutilization
shall be determined without giving effect to any then existing participations in
such UK Letters of Credit under such Extended UK Revolving Commitments and
Refinancing UK Revolving Commitments) and (y) to the extent not reallocated
pursuant to the immediately preceding clause (x), UK Borrower shall, on or prior
to such Commitment Termination Date, cause all such UK Letters of Credit to be
returned to the UK L/C Issuer for cancellation or to the extent that the UK
Borrower is unable to so return (or decides not to cause the return of) any such
UK Letter(s) of Credit, such UK Letter(s) of Credit shall be cash collateralized
in a manner consistent with clause (c) of this Annex B. Except to the extent of
reallocations of participations pursuant to clause (x) of the first sentence of
this clause (h), the occurrence of a Commitment Termination Date with respect to
a given Extension Series of Extended UK Revolving Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Lenders with UK Revolving Commitments in any UK Letter of Credit issued before
such Commitment Termination Date. For the avoidance of doubt, the parties hereto
agree that upon the taking of the actions described in clause (x) of the first
sentence of this clause (h) and, if necessary, clause (y) of such sentence, all
participations in UK Letters of Credit under the terminated UK Revolving
Commitments shall terminate.

D-6



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
          Holdings shall deliver or cause to be delivered to Administrative
Agent or to Administrative Agent and Lenders, as indicated, (or in the case of
clause (m), below, agrees to participate in, or procure that the U.S. Borrower
participates in) the following:
          (a) Quarterly Financials. To Administrative Agent and Lenders, within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, consolidated financial information regarding Holdings and its
Subsidiaries, certified by the Chief Financial Officer of Holdings, including
(i) unaudited balance sheets as of the close of such Fiscal Quarter and the
related statements of income and cash flow for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter and (ii) unaudited statements of
income and cash flows for such Fiscal Quarter, in each case setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (except for the absence of footnotes and subject to normal
year-end adjustments). Such financial information shall be accompanied by (A) a
statement in reasonable detail (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with each of the Financial Covenants
that is tested on a quarterly basis and (B) the certification of the Chief
Financial Officer of Holdings that (i) such financial information presents
fairly in accordance with GAAP (subject to normal year-end adjustments) the
financial position, results of operations and statements of cash flows of
Holdings and its Subsidiaries, on a consolidated basis, as at the end of such
Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Holdings shall deliver to Administrative Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
variance analysis report that includes a comparison to budget for that Fiscal
Quarter and (beginning with 2008) a comparison of performance for that Fiscal
Quarter to the corresponding period in the prior year.
          (b) Financial Plan. No later than 45 days after the first day of each
Fiscal Year (beginning with the Fiscal Year beginning on January 1, 2008), a
consolidated plan and financial forecast for such Fiscal Year (a “Financial
Plan”), including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year and (ii) forecasted consolidated
statements of income and cash flows of Holdings and its Subsidiaries for each
quarter of each Fiscal Year.
          (c) Annual Audited Financials. To Administrative Agent and Lenders,
within one hundred and ten (110) days after the end of each Fiscal Year, audited
Financial Statements for Holdings and its Subsidiaries on a consolidated basis,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in

E-1



--------------------------------------------------------------------------------



 



each case the figures for the previous Fiscal Year, which Financial Statements
shall be prepared in accordance with GAAP and certified without qualification,
by an independent certified public accounting firm of national standing or
otherwise acceptable to Administrative Agent. Such Financial Statements shall be
accompanied by (i) a Compliance Certificate showing the calculations used in
determining compliance with each of the Financial Covenants, (ii) a report from
such accounting firm to the effect that, in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default has occurred with respect to the Financial Covenants
(or specifying those Defaults and Events of Default that they became aware of),
it being understood that such audit examination extended only to accounting
matters and that no special investigation was made with respect to the existence
of Defaults or Events of Default, (iii) the annual letters to such accountants
in connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the chief executive
officer or chief financial officer of Holdings that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Holdings and its
Subsidiaries on a consolidated basis, as at the end of such Fiscal Year and for
the period then ended, and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.
          (d) Management Letters. To Administrative Agent and Lenders, promptly
upon request by Administrative Agent, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.
          (e) Default Notices. To Administrative Agent and Lenders, within five
(5) Business Days after an executive officer of U.S. Borrower has actual
knowledge of the existence of any Default, Event of Default or other event that
has had a Material Adverse Effect, telephonic or telecopied notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given telephonically, shall be
promptly confirmed in writing on the next Business Day.
          (f) SEC Filings and Press Releases. To Administrative Agent and
Lenders, promptly upon their becoming available, copies of: (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders; and (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by any Credit
Party with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority.
          (g) Subordinated Debt. To Administrative Agent, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Subordinated Debt of such Person, and, within
two (2) Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any Subordinated Debt, notice of such
event of default.
          (h) Supplemental Schedules. To Administrative Agent, supplemental
disclosures, if any, required by Section 5.6.

E-2



--------------------------------------------------------------------------------



 



          (i) Litigation. To Administrative Agent in writing, promptly upon
learning thereof, notice of any Litigation commenced or threatened against any
Credit Party that is reasonably likely to result in a Material Adverse Effect.
          (j) Employee Benefit Plans. To Administrative Agent, promptly upon
becoming aware of an ERISA Event or its equivalent with respect to a Foreign
Plan.
          (k) Annual Collateral Verification. Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section (c) above, U.S. Borrower shall deliver to Collateral Agent a
certificate of its authorized officer which sets forth the organizational
structure of Holdings and its Subsidiaries (using exact legal names to identify
each entity) and confirms that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this Section and/or identifying such changes.
          (l) Other Documents. To Administrative Agent and Lenders, such other
financial and other information respecting any Credit Party’s business or
financial condition as Administrative Agent (or any Lender through the
Administrative Agent) shall, from time to time, reasonably request, provided
such information is prepared in the ordinary course of the Credit Party’s
business (it being understood that such information is subject to the
confidentiality provisions of Section 11.8).
          (m) In addition, Holdings agrees that it shall participate, or shall
procure that the U.S. Borrower participates (in either case, represented by
senior management and representatives, with appropriate seniority and expertise)
in a quarterly update call to discuss the most recently delivered financial
statements, recent changes in revenues and the sources relating thereto and the
prospects of Holdings and its Subsidiaries, with the Administrative Agent and
the participating Lenders, within 10 Business Days (or such later date as may be
agreed by the Administrative Agent, in its sole discretion) from the date that
the Compliance Certificates are delivered to the Administrative Agent, pursuant
to clause (a) and clause (c) above, at a reasonable time (during business hours)
to be agreed between Holdings and the Administrative Agent.

E-3



--------------------------------------------------------------------------------



 



ANNEX F (Section 6.9)
to
CREDIT AGREEMENT
FINANCIAL COVENANTS
          Holdings shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
          (a) Maximum Capital Expenditures. Holdings and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:

          Period   Maximum Capital Expenditures per Period
Fiscal Year 2008
  $ 65,000,000  
Fiscal Year 2009
  $ 60,000,000  
Fiscal Year 2010
  $ 70,000,000  
Fiscal Year 2011
  $ 80,000,000  
Fiscal Year 2012
  $ 90,000,000  
Fiscal Year 2013
  $ 95,000,000  
Fiscal Year 2014
  $ 95,000,000  
Fiscal Year 2015
  $ 95,000,000  
Fiscal Year 2016
  $ 95,000,000  
Fiscal Year 2017
  $ 95,000,000  

provided, however, that, to the extent that the amount of Capital Expenditures
made by Holdings and its Subsidiaries during any Fiscal Year is less than the
aggregate amount permitted (including after giving effect to this proviso) for
such Fiscal Year, then such unutilized amount may be carried forward and
utilized by Holdings and its Subsidiaries to make Capital Expenditures in the
immediately succeeding Fiscal Year, provided that, for purposes of measuring
compliance herewith, the amount carried over shall be deemed to be the last
amount spent on Capital Expenditures in that succeeding year. Notwithstanding
anything to the contrary with respect to any Fiscal Year during which a
Permitted Acquisition is consummated and for each Fiscal Year subsequent
thereto, the amount of Capital Expenditures permitted under the preceding
sentence applicable to each such Fiscal Year shall be increased by an amount
equal to 5% of the purchase price of each Permitted Acquisition (the “Acquired
Permitted Capital Expenditure Amount”); provided, however, with respect to the
Fiscal Year during which any such Permitted Acquisition occurs, the amount of
additional Capital Expenditures permitted as a result of this sentence shall be
an amount equal to the product of (x) the Acquired Permitted Capital Expenditure
Amount and (y) a fraction, the numerator of which is the number of days
remaining in such Fiscal Year after the date such Permitted Acquisition is
consummated and the denominator of which is the actual number of days in such
Fiscal Year.
          Notwithstanding anything to the contrary contained above, for any
Fiscal Year, the amount of Capital Expenditures that would otherwise be
permitted in such Fiscal Year pursuant to this clause (a) (including as a result
of the carry-forward described in the proviso to

F-1



--------------------------------------------------------------------------------



 



the first sentence of the proviso above) may be increased by an amount not to
exceed $5,000,000 (the “CapEx Pull-Forward Amount”). The actual CapEx
Pull-Forward Amount in respect of any such Fiscal Year shall reduce, on a
dollar-for-dollar basis, the amount of Capital Expenditures that would have been
permitted to be made in the immediately succeeding Fiscal Year (provided that
Holdings and its Subsidiaries may apply the CapEx Pull-Forward Amount in such
immediately succeeding Fiscal Year).
          (b) Minimum Interest Coverage Ratio. Holdings and its Subsidiaries
shall have on a consolidated basis at the end of each period set forth below, an
Interest Coverage Ratio for the four Fiscal Quarter period then ended of not
less than the following:

      Four Fiscal Quarter   Interest Period Ended   Coverage Ratio
March 31, 2010
  1.5:1.00
June 30, 2010
  1.5:1.00
September 30, 2010
  1.5:1.00
December 31, 2010
  1.6:1.00
March 31, 2011
  1.5:1.00
June 30, 2011
  1.5:1.00
September 30, 2011
  1.5:1.00
December 31, 2011
  1.5:1.00
March 31, 2012
  1.5:1.00
June 30, 2012
  1.5:1.00
September 30, 2012
  1.5:1.00
December 31, 2012
  1.6:1.00
March 31, 2013
  1.6:1.00
June 30, 2013
  1.6:1.00
September 30, 2013
  1.6:1.00
December 31, 2013
  1.7:1.00
March 31, 2014
  1.7:1.00
June 30, 2014
  1.7:1.00
September 30, 2014
  1.7:1.00
December 31, 2014
  1.8:1.00
March 31, 2015
  1.8:1.00
June 30, 2015
  1.8:1.00
September 30, 2015
  1.8:1.00
December 31, 2015
  1.9:1.00
March 31, 2016
  1.9:1.00

F-2



--------------------------------------------------------------------------------



 



      Four Fiscal Quarter   Interest Period Ended   Coverage Ratio
June 30, 2016
  1.9:1.00
September 30, 2016
  1.9:1.00
December 31, 2016
  1.9:1.00

(c) Maximum Senior Secured Leverage Ratio. Holdings and its Subsidiaries shall
have on a consolidated basis at the end of each period set forth below, a Senior
Secured Leverage Ratio for the four Fiscal Quarter period then ended of not more
than the following:

      Four Fiscal Quarter   Senior Secured Period Ended   Leverage Ratio
March 31, 2010
  3.5:1.00
June 30, 2010
  3.5:1.00
September 30, 2010
  3.5:1.00
December 31, 2010
  3.5:1.00
March 31, 2011
  3.5:1.00
June 30, 2011
  3.5:1.00
September 30, 2011
  3.5:1.00
December 31, 2011
  3.5:1.00
March 31, 2012
  3.5:1.00
June 30, 2012
  3.5:1.00
September 30, 2012
  3.4:1.00
December 31, 2012
  3.4:1.00
March 31, 2013
  3.4:1.00
June 30, 2013
  3.4:1.00
September 30, 2013
  3.3:1.00
December 31, 2013
  3.2:1.00
March 31, 2014
  3.2:1.00
June 30, 2014
  3.2:1.00
September 30, 2014
  3.1:1.00
December 31, 2014
  3.1:1.00
March 31, 2015
  3.0:1.00
June 30, 2015
  3.0:1.00
September 30, 2015
  2.9:1.00
December 31, 2015
  2.8:1.00

F-3



--------------------------------------------------------------------------------



 



      Four Fiscal Quarter   Senior Secured Period Ended   Leverage Ratio
March 31, 2016
  2.8:1.00
June 30, 2016
  2.8:1.00
September 30, 2016
  2.7:1.00
December 31, 2016
  2.6:1.00

          If Holdings fails at any time to comply with the financial covenants
set forth in clause (b) or (c) with respect to any Fiscal Quarter (each such
occurrence, a “Financial Covenant Default”), and no later than ten (10) days
after U.S. Borrower delivers Financial Statements to Administrative Agent
demonstrating such failure to comply, any Permitted Holder makes (or has made,
following the end of the relevant Fiscal Quarter) a cash equity contribution in
exchange for Equity Interests of Holdings (that are not Disqualified Equity
Interests) or any Affiliate Sub Debt is incurred (or was incurred, following the
end of the relevant Fiscal Quarter) by Holdings (any such event, an “Equity Cure
Event”), then (i) the amount of such cash equity contribution or Affiliate Sub
Debt shall be included in the calculation of Adjusted EBITDA for the purposes of
determining compliance with such financial covenants set forth in clause (b) or
(c) with respect to such Fiscal Quarter and each of the three succeeding Fiscal
Quarters or in the case of one or more Equity Contributions that are made within
30 days after the First Amendment Effective Date with respect to the first
Fiscal Quarter of 2009 and each of the three succeeding Fiscal Quarters
thereafter and (ii) to the extent that Adjusted EBITDA is increased pursuant to
clause (i) above by an amount necessary to ensure that the financial covenants
set forth in clause (b) and (c) are complied with any Event of Default that
arose as a result of such Financial Covenant Default shall be deemed permanently
waived by the Lenders, provided that such contribution was not for any other
purpose under this Agreement or other Loan Documents including, without
limitation, any Equity Contribution that was used for a Buyback Loan Purchase.
Notwithstanding the foregoing the full amount of each Equity Contribution that
is made within 30 days after the First Amendment Effective Date shall be
included in the calculation of Adjusted EBITDA for the purposes of clause
(i) and (ii) above, notwithstanding the fact that such Equity Contribution is
also used for a Buyback Loan Purchase; provided however, that if the aggregate
amount of Equity Contributions that are made within 30 days after the First
Amendment Effective Date exceed $30,000,000, no more than $30,000,000 may be
included in the calculation of Adjusted EBITDA for any of the foregoing purposes
set forth in this clause (c). In addition, notwithstanding the foregoing,
Holdings’ ability to cure Financial Covenant Defaults in the manner described
above shall be limited to no more than two Equity Cure Events in any
twelve-month period, and no more than four Equity Cure Events in the aggregate
during the term of this Agreement. Furthermore, the amount of such equity
contributions made pursuant to the foregoing shall not exceed an amount
sufficient after application as provided above to cure the related Financial
Covenant Default(s); provided that those Equity Contributions made within
30 days after the First Amendment Effective Date which are in an aggregate
amount not exceeding $30,000,000 shall not be subject to the limitation
contained in this sentence.
          Unless otherwise specifically provided herein, any accounting term
used in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and

F-4



--------------------------------------------------------------------------------



 



all financial computations hereunder shall be computed in accordance with GAAP
consistently applied. That certain items or computations are explicitly modified
by the phrase “in accordance with GAAP” shall in no way be construed to limit
the foregoing. If any “Accounting Changes” (as defined below) occur and such
changes result in a change in the calculation of the financial covenants,
standards or terms used in the Agreement or any other Loan Document, then U.S.
Borrower, Administrative Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ and its Subsidiaries’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made; provided,
however, that the agreement of Requisite Lenders to any required amendments of
such provisions shall be sufficient to bind all Lenders. “Accounting Changes”
means (i) changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants (or successor
thereto or any agency with similar functions), (ii) changes in accounting
principles concurred in by U.S. Borrower’s certified public accountants;
(iii) purchase accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and
the application of the accounting principles set forth in FASB 109, including
the establishment of reserves pursuant thereto and any subsequent reversal (in
whole or in part) of such reserves; and (iv) the reversal of any reserves
established as a result of purchase accounting adjustments. If Administrative
Agent, U.S. Borrower and Requisite Lenders agree upon the required amendments,
then after appropriate amendments have been executed and the underlying
Accounting Change with respect thereto has been implemented, any reference to
GAAP contained in the Agreement or in any other Loan Document shall, only to the
extent of such Accounting Change, refer to GAAP, consistently applied after
giving effect to the implementation of such Accounting Change. If Administrative
Agent, U.S. Borrower and Requisite Lenders cannot agree upon the required
amendments within thirty (30) days following the date of implementation of any
Accounting Change, then all Financial Statements delivered and all calculations
of financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. For purposes of Section 8.1,
a breach of a Financial Covenant contained in this Annex F shall be deemed to
have occurred as of the last day of any specified measurement period, regardless
of when the Financial Statements reflecting such breach are delivered to
Administrative Agent.
          As of any date of determination, for purposes of determining the
Interest Coverage Ratio, Total Leverage Ratio or Senior Secured Leverage Ratio
(and any financial calculations required to be made or included within such
ratios, or required for purposes of making a calculation required by
Section 6.1(i)), the calculation of such ratios and other financial calculations
shall include or exclude, as the case may be, the effect of any assets or
businesses that have been acquired or Disposed of by Borrower or any of its
Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by Borrower on a
pro forma basis in accordance with GAAP, which determination may include
one-time adjustments or reductions in costs, if any, directly attributable to
any such assets or businesses that have been so acquired or so disposed, as the
case may be, in each case (i) calculated in accordance with Regulation S-X of
the Securities Act of 1933, as amended from time to time, and any successor
statute, for the period of four Fiscal Quarters ended on or immediately prior to
the date of determination of any such ratios (without giving effect to any

F-5



--------------------------------------------------------------------------------



 



cost-savings or adjustments relating to synergies resulting from a Permitted
Acquisition except as permitted by Regulation S-X of the Securities Act of 1933
or otherwise as Administrative Agent shall otherwise agree) and (ii) giving
effect to any such assets or businesses that have been so acquired or so
disposed of as if such transaction had occurred on the first day of such four
Fiscal Quarter period; provided, that solely for purposes of determining the
Senior Secured Leverage Ratio for the Fiscal Quarter ending March 31, 2010 (and
any financial calculations required to be made or included within such ratio),
the issuance of the Senior Notes (and related repayment of Loans required
pursuant to Section II.E of the Third Amendment) will be given pro forma effect
as if it had been consummated on the last day of such Fiscal Quarter.

F-6



--------------------------------------------------------------------------------



 



ANNEX G
[Reserved]

G-1



--------------------------------------------------------------------------------



 



ANNEX H (Section 11.10)
to
CREDIT AGREEMENT
NOTICE ADDRESSES
          (A) If to Administrative Agent , Collateral Agent, Euro Swing Line
Lender, Sterling Swing Line Lender or U.S. Swing Line Lender:
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention: Lauren Day
Telecopier: (212) 357-4597
Email: gsd.link@gs.com
with copies to:
Goldman Sachs Credit Partners L.P.
200 West Street
New York, New York 10282-2198
Attention: Gabe Jacobson
Telecopier: (212) 902-3000
(B) If to Canadian Dollars Swing Line Lender, at
Bank of America N.A.,
Canada Branch
200 Front Street West
Suite 2700
Toronto, Ontario M5V-3L2
Attention: Medina Sales De Andrade
Telecopier No.: (416) 349-4283
Telephone No.: (416) 349-4283
(C) If to Holdings, or any other Credit Party (c/o Holdings), at
SITEL Worldwide Corporation
Two American Center
3102 West End Avenue, Suite 1000
Nashville, TN 37203
Attention: Neal Miller, Treasurer
Telecopier No.: 615-301-7377
Telephone No.: 615-301-7150

H-1



--------------------------------------------------------------------------------



 



          (D) If to any Lender other than GSCP, as indicated to Administrative
Agent in writing or as indicated in the Assignment Agreement.

H-2



--------------------------------------------------------------------------------



 



ANNEX I (from Annex A – Commitments definition)
to
CREDIT AGREEMENT
On file with the Administrative Agent.

I-1



--------------------------------------------------------------------------------



 



ANNEX J
to
CREDIT AGREEMENT
OUTLINE OF AUCTION MECHANICS

     
Purchaser
  The applicable Borrower Affiliated Purchaser (the “Purchaser”).
 
   
Term Loans
  All Term Loans stipulated by the applicable Borrower(s) in the Offer Document.
 
   
The Purchase Offer
  The Purchaser may offer to purchase from Lenders for cash, at any time prior
to December 31, 2009, any and all of the Term Loans that are specified by the
applicable Borrower(s) in the Offer Document (each, as set forth herein, a
“Purchase Offer”). The Purchaser may make a Purchase Offer to purchase Term
Loans denominated in any one currency without making a Purchase Offer to
purchase Term Loans denominated in any other currency.
 
   
 
  In the event that the aggregate principal amount of Term Loans for which
validly tendered Sale Offers (defined below) have been received is equal to or
less than the relevant Maximum Offer Amount, the Purchaser will purchase all
Term Loans validly tendered (without proration) at the respective applicable Bid
Price (defined below) for each tendering Lender (each a “Participating Lender”
and collectively the “Participating Lenders”).
 
   
 
  In the event that the aggregate principal amount of Term Loans for which
validly tendered Sale Offers have been received exceeds the relevant Maximum
Offer Amount, the Purchaser will purchase all Term Loans tendered (i) below the
Threshold Price, without proration at the applicable Bid Price and (ii) at the
Threshold Price, on a pro rata basis up to the Maximum Offer Amount at the
Threshold Price.
 
   
Maximum Offer Amount
  The maximum offer amount (the “Maximum Offer Amount”) with respect to any
Purchase Offer shall be (a) in the case of Purchase Offers contained in the
initial Offer Document, the aggregate amount specified in the Offer Document as
the amount of cash that the Purchaser is willing to spend to purchase Term Loans
denominated in any single currency and (b) in the case of Purchase Offers
contained in subsequent Offer Documents, the aggregate stated principal amount
of Term Loans denominated in any single currency that the Purchaser is willing
to purchase for cash, as specified in such Offer Document.
 
   
Buy Back Cap
  No more than $100,000,000 in aggregate stated principal amount of Term Loans
may be purchased by the Purchasers in total pursuant to all Purchase Offers.
 
   
Threshold Price
  The Purchaser shall conduct its Purchase Offers for Term Loans through a
Modified Dutch Auction pursuant to which each Participating Lender shall select
the price, within a price range specified by the applicable Borrower(s) in

J-1



--------------------------------------------------------------------------------



 



     
 
  the Offer Document, at which such Participating Lender is willing to sell its
Term Loans. The Purchaser will not have any obligation to purchase any Term
Loans outside of the range specified by the applicable Borrower(s) in the Offer
Document nor will any such Sale Offers (as defined below) tendered outside such
range be considered in any calculation of the Threshold Price or satisfaction of
the Maximum Offer Amount.  
 
  The Administrative Agent, in consultation with the Purchaser, will select the
lowest purchase price for each Purchase Offer of Term Loans denominated in a
single currency (the “Threshold Price”), that will allow the Purchaser to
purchase the Maximum Offer Amount for such Term Loans.
 
   
Setting the Bid Price
  Each Participating Lender must indicate in its (i) sale offer (“Sale Offer”)
and (ii) Buyback Assignment Agreement the price (the “Bid Price”) (in multiples
of $5, £5 or €5 per $1,000, £1,000, or €1,000, as applicable, stated principal
amount) at which such Lender wishes to offer Term Loans denominated in a single
currency for sale to the Purchaser.
 
   
 
  No Participating Lender is required to tender all of its Term Loans
denominated in a single currency at a single price; each Participating Lender
may tender different portions of its Term Loans denominated in a single currency
at different prices; provided that to the extent a Participating Lender tenders
different portions of its Term Loans at different prices as provided above, each
such tender will constitute a separate Sale Offer, which will not be contingent
on any other Sale Offers by such Participating Lender; provided, further, no
Participating Lender may offer to sell Term Loans denominated in a single
currency in an amount that exceeds the aggregate principal amount of Term Loans
held by such Participating Lender.
 
   
Expiration Time
  1:00 P.M. New York time on the date stipulated by the Borrower in the Offer
Document when each applicable Purchase Offer will expire, as such Expiration
Time may be extended pursuant to Section 9.1(a)(ii)(H) of the Credit Agreement.
 
   
Conditions to acceptance of the Purchase Offer
  Delivery to the Administrative Agent prior to the Expiration Time of a validly
executed (i) Buyback Assignment Agreement and (ii) Sale Offer.
 
   
No Withdrawal Rights
  Any Sale Offer delivered to the Administrative Agent may not be modified,
revoked, terminated or cancelled by a Lender.
 
   
Notifications
  The Administrative Agent (in consultation with the Purchaser) will determine
any proration factor and will announce via IntraLinks® on the Business Day
following the applicable Expiration Time (i) such proration factor, (ii) the
Threshold Price and (iii) the aggregate stated principal amount of Sale Offers

J-2



--------------------------------------------------------------------------------



 



     
 
  received.
 
   
 
  The Administrative Agent’s determination of the proration factor and the
Threshold Price will be final and binding on the Participating Lenders.
 
   
Miscellaneous
  All questions as to the form of documents and validity and eligibility
(including time of receipt) of Term Loans that are the subject of a Sale Offer
will be determined by the Purchaser and the Administrative Agent and their
determination will be final and binding. The Purchaser’s and Administrative
Agent’s interpretation of the terms and conditions of the Offer Document will be
final and binding.

J-3



--------------------------------------------------------------------------------



 



Schedule 1.1
Agents and Swing Line Lender’s Representatives
Agent, U.S. Swing Line Lender, Euro Swing Line Lender, Sterling Swing Line
Lender:
GOLDMAN SACHS CREDIT PARTNERS L.P.
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention: Pedro Ramirez
Telecopier: (212) 357-4597
Email and for delivery of final financial statements for posting:
gsd.link@gs.com
with a copy to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York 10004
Attention: Rob Schatzman
Telecopier: (212) 902-3000
Canadian Dollars Swing Line Lender
Bank of America N.A.,
Canada Branch
200 Front Street West
Suite 2700
Toronto, Ontario M5V-3L2
Attention: Medina Sales De Andrade
Telecopier No.: (416) 349-4283
Telephone No.: (416) 349-4283

 



--------------------------------------------------------------------------------



 



Schedule 1.2
Mortgaged Property

1.   Andalusia, Alabama Property
18001 U.S. Highway 84, Andalusia, AL 36420 (Covington County)
Owned by: Service Zone, Inc.   2.   Hamilton, Alabama Property
500 Industry Drive, Hamilton, AL 35570 (Marion County)
Owned by: Service Zone, Inc.   3.   Norman, Oklahoma Property
2701 Technology Place, Norman, OK 73071 (Cleveland County)
Owned by: Service Zone, Inc.   4.   Winfield, Alabama Property
330 Post Lane, Winfield, AL 35594 (Marion County)
Owned by: Service Zone, Inc.   5.   Lake City, Florida Property
1152 SW Business Point Dr., Lake City, FL 32025 (Columbia County)
Owned by: Service Zone, Inc.   6.   San Angelo, Texas Property
2702 West Loop 306, San Angelo Texas (Tom Green County)
Owned by: SITEL Corporation

 



--------------------------------------------------------------------------------



 



Schedule 5.11
Post-Closing Requirements
Within 90 days (or such shorter period as specified below) after the Closing
Date (or such longer period deemed reasonably necessary by the Administrative
Agent), Holdings shall, and shall cause its applicable Credit Parties to,
satisfy the following post-closing requirements:
          (a) Real Estate Assets. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected first priority security interest
in certain Real Estate, Collateral Agent shall have received from each
applicable Guarantor:
          (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 1.2 (each, a “Mortgaged Property”), it
being agreed that with respect to any Mortgaged Property located in a
jurisdiction that imposes a tax on mortgages or similar interests, the amount
secured by the Mortgage shall be limited to the appraised value of the
encumbered Real Estate Asset as determined in a manner reasonably satisfactory
to the Collateral Agent to minimize such tax;
          (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;
          (iii) (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Mortgaged Property (each,
a “Title Policy”), in amounts not less than the fair market value (as determined
or approved by Administrative Agent) of each Mortgaged Property, together with a
title report issued by a title company with respect thereto, dated not more than
thirty days prior to the Closing Date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to Collateral Agent and (B) evidence
satisfactory to Collateral Agent that such Credit Party has paid to the title
company or to the appropriate governmental authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for each Mortgaged Property in the appropriate real estate records;
          (iv) flood certifications with respect to all Mortgaged Properties and
evidence of flood insurance with respect to each Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to Collateral Agent;
and

 



--------------------------------------------------------------------------------



 



          (v) ALTA surveys of all Mortgaged Properties, certified to Collateral
Agent for the benefit of the Secured Parties and dated not more than thirty days
prior to the Closing Date.
          (b) Whitewash. Holdings shall procure that each Target Whitewash
Company shall and their respective shareholders shall:
          (i) duly pass such resolutions as shall be required in accordance with
Section 60 of the Companies Act 1963 (the “Target Whitewash Procedures”) in
relation to the guarantee, security and related arrangements which it is
proposed be entered into by the Acquired Business (including, without
limitation, the matters contemplated by the Target Whitewash Documents to which
such Target Whitewash Company incorporated in Ireland is a party) (such
guarantee, Security and related arrangements, hereinafter referred to in this
paragraph (b) as the “financial assistance”);
          (ii) satisfy the requirements of Section 60(2) to (11) (inclusive) of
the Companies Act 1963 (or such equivalent provisions) in relation to the giving
of the financial assistance;
          (iii) following compliance with the Target Whitewash Procedures
relating to it:
          (1) execute and deliver to Administrative Agent the Target Whitewash
Documents to which such Target Whitewash Company incorporated in Ireland is to
be a party; and
          (2) duly execute all such documents and make or obtain all such
declarations, approvals, consents, filings and registrations as are required for
the efficacy, validity or enforceability of the financial assistance; and
          (iv) deliver to Administrative Agent on the Target Whitewash Date the
documentation and other evidence (in each case in form and substance
satisfactory to Administrative Agent acting reasonably) referred to in
Schedule D, unless otherwise waived by Administrative Agent.
          (c) Landlord Waiver. The Credit Parties shall use commercially
reasonable efforts to obtain a landlord’s agreement from the lessor of the
property where the U.S. headquarters of ClientLogic Operating Corporation is
located, which agreement shall contain a waiver or subordination of all Liens or
claims that the landlord may assert, shall permit access to such property by the
Administrative Agent for a reasonable period after Collateral Agent’s
enforcement of remedies against the Credit Parties, and shall otherwise be
reasonably satisfactory in form and substance to Administrative Agent (it being
understood and agreed that the form of such agreement obtained from such
landlord pursuant to the Prior Credit Agreements shall be satisfactory).
          (d) Collateral.

 



--------------------------------------------------------------------------------



 



          (i) Within 10 Business Days after the Closing Date (or such longer
period deemed reasonably necessary by the Administrative Agent), the applicable
Credit Party shall execute and deliver the Belgian Collateral Documents, Brazil
Collateral Documents, French Collateral Documents, German Collateral Documents,
the SITEL India JV Collateral Documents (provided, the Collateral Agent agrees
to the conditions contained in the joint venture agreement of SITEL India
Limited related to the pledge of the Equity Interests of SITEL India Limited),
the Netherland Collateral Documents, the Panamanian Collateral Documents, the
Philippines Collateral Documents and the Spanish Collateral Documents and, in
each case, any other documents to satisfy the necessary jurisdictional formality
requirements with respect thereto.
          (e) Other
          (i) Within 10 Business Days after the Closing Date (or such longer
period deemed reasonably necessary by the Administrative Agent), to the extent
necessary, the applicable Credit Party shall execute and deliver a supplement
reasonably satisfactory to the Administrative Agent to (A) become a party to the
Agreement and (B) to become a party to any other applicable Loan Document
(including supplements to the Guaranty to comply with any local law
requirements).
          (ii) Within 10 Business Days after the Closing Date (or such longer
period deemed reasonably necessary by the Administrative Agent), the applicable
Credit Party shall deliver any SITEL stock certificate and any related SITEL
stock power to the extent such certificate or power was not made available on
the Closing Date.
          (iii) Within 90 days after the Closing Date (or such longer period
deemed reasonably necessary by the Administrative Agent), the applicable Credit
Party shall take such actions necessary to establish Liens in real or personal
property owned by a Credit Party located outside the province of Ontario
(subject to similar standards or reasonableness as set forth in Section 5.8 and
5.10(c)).
          (iv) Within 24 hours after the Closing Date (or such longer period
deemed reasonably necessary by the Administrative Agent), appropriate
signatories of SITEL not available on the Closing Date shall execute any Loan
Documents not executed on the Closing Date due to such signatories’
unavailability.

 



--------------------------------------------------------------------------------



 



ANNEX II
EXHIBIT TO CREDIT AGREEMENT
EXHIBIT 9.1(a)
FORM OF ASSIGNMENT AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (the “Assignment”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, any applicable
Letters of Credit and Swing Line Loans) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and the Credit Agreement, without representation or warranty
by the Assignor.

     
1. Assignor:
  ______________________
 
   
2. Assignee:
  ______________________ [and is an Affiliate of a Lender or advised /managed by
the same investment adviser as a Lender]1
 
   
3. Borrower(s):
  ______________________
 
   
4. Administrative Agent:
  Goldman Sachs Credit Partners L.P., as the administrative agent under the
Credit Agreement
 
   
5. Credit Agreement:
  The Credit Agreement dated as of January 30, 2007 among SITEL, LLC,
ClientLogic Holding Limited, SITEL

 

1   Select as applicable

 



--------------------------------------------------------------------------------



 



    CANADA CORPORATION, the Lenders parties thereto,
Goldman Sachs Credit Partners L.P., as Administrative
Agent, and the other agents parties thereto.

6. Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned   for all Lenders     Assigned     Commitment/Loans2  
Original U.S. Revolving Loan
  $ ______________     $ ______________       ____________ %
Extended U.S. Revolving Loan
  $ ______________     $ ______________       ____________ %
Refinancing U.S. Revolving Loan
  $ ______________     $ ______________       ____________ %
Original Canadian Revolving Loan
  $ ______________     $ ______________       ____________ %
Extended Canadian Revolving Loan
  $ ______________     $ ______________       ____________ %
Refinancing Canadian Revolving Loan
  $ ______________     $ ______________       ____________ %
Original UK Revolving Loan
  $ ______________     $ ______________       ____________ %
Extended UK Revolving Loan
  $ ______________     $ ______________       ____________ %
Refinancing UK Revolving Loan
  $ ______________     $ ______________       ____________ %
Original U.S. Term Loan
  $ ______________     $ ______________       ____________ %
Extended U.S. Term Loan
  $ ______________     $ ______________       ____________ %
Refinancing U.S. Term Loan
  $ ______________     $ ______________       ____________ %
Original Euro Term Loan
  $ ______________     $ ______________       ____________ %
Extended Euro Term Loan
  $ ______________     $ ______________       ____________ %
Refinancing Euro Term Loan
  $ ______________     $ ______________       ____________ %
Original Sterling Term Loan
  $ ______________     $ ______________       ____________ %

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders under such Facility.

 



--------------------------------------------------------------------------------



 



                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned   for all Lenders     Assigned     Commitment/Loans2  
Extended Sterling Term Loan
  $ ______________     $ ______________       ____________ %
Refinancing Sterling Term Loan
  $ ______________     $ ______________       ____________ %

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



--------------------------------------------------------------------------------



 



7. Notice and Wire Instructions:

                      [NAME OF ASSIGNOR]
        [NAME OF ASSIGNEE]
     
Notices:
          Notices:        
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
  Attention:           Attention:    
 
  Telecopier:           Telecopier:    
 
                    with a copy to:       with a copy to:    
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
  Attention:           Attention:    
 
  Telecopier:           Telecopier:       Wire Instructions:       Wire
Instructions:    

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:   

            [Consented to and]3 Accepted:

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent
      By:           Title:                [Consented to:]4

[SITEL, LLC
      By:           Title:                SITEL CANADA CORPORATION
      By:           Title:             

 

3   To be added in circumstances in which consent of the Administrative Agent is
required by the terms of the Credit Agreement.   4   To be added in
circumstances in which consent of the Borrowers is required by the terms of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



            CLIENTLOGIC HOLDING LIMITED
      By:           Title:    ]         

 



--------------------------------------------------------------------------------



 



         

ANNEX 1 to EXHIBIT 9.1(a)
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.   Representations and Warranties.

  1.1.   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Holdings, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Holdings, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.     1.2.   Assignee. The
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all requirements of a Qualified Assignee
under the Credit Agreement, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, (v) if it is a
Non-U.S. Lender (as such term is defined in Section 1.11(c) (ii) of the Credit
Agreement), attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it is purchasing the Assigned Interest
for its own account, for investment purposes and not with a view to the
distribution thereof; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their

 



--------------------------------------------------------------------------------



 



      terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

2.   Payments. All payments with respect to the Assigned Interests (including
payments of principal, interest, fees and other amounts) shall be made (x) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and (y) to the Assignee for amounts which have accrued from and after the
Effective Date.

3.   General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



ANNEX III
EXHIBIT B
FORM OF TERM LOAN EXTENSION REQUEST
[SITEL, LLC][ClientLogic Holding Limited]
c/o SITEL Worldwide Corporation
Two American Center
3102 West End Avenue, Suite 1000
Nashville, TN 37203
Attention: Mr. Neal Miller, Treasurer
Telecopier No.: 615-301-7377
Telephone No.: 615-301-7150
[Date]
Goldman Sachs Credit Partners L.P.,
as Administrative Agent
200 West Street
New York, New York 10282-2198
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 30, 2007, among
SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”), ClientLogic
Holding Limited, a company incorporated in England and Wales under company
number 3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), the other Credit Parties party thereto, the
Lenders from time to time party thereto, Goldman Sachs Credit Partners L.P., as
Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together with its
permitted successor(s) in such capacity, “Administrative Agent”) and Collateral
Agent (together with its permitted successor(s) in such capacity, “Collateral
Agent”), and General Electric Capital Corporation, as Syndication Agent (in such
capacity, “Syndication Agent”) (as amended as of December 9, 2008, as amended as
of April 21, 2009, as amended as of February 18, 2010, as amended as of May 12,
2011 and as it may be further amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.
The [UK][U.S.] Borrower hereby notifies the Administrative Agent of its request
that an aggregate principal amount specified below of [U.S.][Euro][Sterling]
Term Loans specified

 



--------------------------------------------------------------------------------



 



below be converted on [Insert conversion date] to extend the scheduled final
maturity date thereof on the following terms:
1. Aggregate principal amount of [U.S.][Euro][Sterling] Term Loans to be
converted: ____________
2. Extended Term Loan Maturity Date of such Extended [U.S.][Euro][Sterling] Term
Loans: __________________
3. Applicable Margin for such Extended [U.S.][Euro][Sterling] Term Loans:
_______________________
4. Scheduled amortization of such Extended [U.S.][Euro][Sterling] Term Loans:
_______________________
5. [Upfront fees or premiums for such Extended [U.S.][Euro][Sterling] Term
Loans]: _______________________
[Add Section 1.17 Additional Agreements, if any]
Except as specified above, or as provided in Section 1.17 of the Credit
Agreement, all terms of such Extended [U.S.][Euro][Sterling] Term Loans shall be
identical to those applicable to the Existing [U.S.][Euro][Sterling] Term Loan
Class from which they were converted.
The [UK][U.S.] Borrower hereby requests that Lenders respond to this Term Loan
Extension Request by ___________.5
In order to induce Lenders to enter into the applicable Extension Agreement, the
[UK][U.S.] Borrower represents and warrants to the Administrative Agent and each
Lender that:
1. The representations and warranties contained in Section 3 of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
2. No event has occurred and is continuing that constitutes an Event of Default
or a Default.
[Remainder of page intentionally left blank.]
 

5   To be no later than 3 Business Days prior to the effectiveness of the
Extension Agreement.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[SITEL, LLC]

[CLIENTLOGIC HOLDING LIMITED]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX IV
EXHIBIT C
FORM OF REVOLVING LOAN EXTENSION REQUEST
[SITEL, LLC][ClientLogic Holding Limited][SITEL CANADA CORPORATION]
c/o SITEL Worldwide Corporation
Two American Center
3102 West End Avenue, Suite 1000
Nashville, TN 37203
Attention: Mr. Neal Miller, Treasurer
Telecopier No.: 615-301-7377
Telephone No.: 615-301-7150
[Date]
Goldman Sachs Credit Partners L.P.,
as Administrative Agent
200 West Street
New York, New York 10282-2198
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 30, 2007, among
SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”), ClientLogic
Holding Limited, a company incorporated in England and Wales under company
number 3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), the other Credit Parties party thereto, the
Lenders from time to time party thereto, Goldman Sachs Credit Partners L.P., as
Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together with its
permitted successor(s) in such capacity, “Administrative Agent”) and Collateral
Agent (together with its permitted successor(s) in such capacity, “Collateral
Agent”), and General Electric Capital Corporation, as Syndication Agent (in such
capacity, “Syndication Agent”) (as amended as of December 9, 2008, as amended as
of April 21, 2009, as amended as of February 18, 2010, as amended as of May 12,
2011 and as it may be further amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.
The [U.S.][Canadian][UK] Borrower hereby notifies the Administrative Agent of
its request that an aggregate principal amount specified below of
[U.S.][Canadian][UK] Revolving Commitments (and [U.S.][Canadian][UK] Revolving
Loans thereunder) specified below be

 



--------------------------------------------------------------------------------



 



converted on [Insert conversion date] to extend the scheduled final maturity
date thereof on the following terms:
1. Aggregate principal amount of [U.S.][Canadian][UK] Revolving Commitments to
be converted: ____________
2. Scheduled final maturity date and commitment termination date of such
Extended [U.S.][Canadian][UK] Revolving Commitments and related Extended
[U.S.][Canadian][UK] Revolving Loans: _______________________
3. Applicable Margin for such Extended [U.S.][Canadian][UK] Revolving Loans:
_______________________
4. Applicable Unused Line Fee Percentage for such Extended [U.S.][Canadian][UK]
Revolving Commitments and related Extended [U.S.][Canadian][UK] Revolving Loans:
__________________________
5. [Upfront fees or premiums for such Extended [U.S.][Canadian][UK] Revolving
Commitments and related Extended [U.S.][Canadian][UK] Revolving Loans]:
_______________________
[Add Section 1.17 Additional Agreements, if any]
Except as specified above, or as provided in Section 1.17 of the Credit
Agreement, all terms of such Extended [U.S.][Canadian][UK] Revolving Commitments
and related Extended [U.S.][Canadian][UK] Revolving Loans shall be identical to
those applicable to the Existing [U.S.][Canadian][UK] Revolving Class from which
they were converted.
[The [U.S.][Canadian][UK] Borrower hereby requests that the [U.S.][Canadian][UK]
L/C Issuer agree to extend its commitment under the Credit Agreement to issue
Letters of Credit until the scheduled final maturity date and commitment
termination date of the Extended [U.S.][Canadian][UK] Revolving Commitments and
related Extended Revolving Loans set forth above.]
[The [U.S.][Canadian][UK] Borrower hereby requests that the [U.S.
Dollars][Canadian Dollars][Sterling][Euro] Swing Line Lender agree to extend its
commitment to make Swing Line Loans until the scheduled final maturity date and
commitment termination date of the Extended [U.S.][Canadian][UK] Revolving
Commitments and related Extended Revolving Loans set forth above.]
The [U.S.][Canadian][UK] Borrower hereby requests that Lenders [, the
[U.S.][Canadian][UK] L/C Issuer and the [U.S. Dollars][Canadian
Dollars][Sterling][Euro] Swing Line Lender] respond to this Revolving Loan
Extension Request by ____________.
In order to induce [, the [U.S.][Canadian][UK] L/C Issuer and the [U.S.
Dollars][Canadian Dollars][Sterling][Euro] Swing Line Lender] to enter into the
applicable Extension Agreement,

 



--------------------------------------------------------------------------------



 



the [U.S.][Canadian][UK] Borrower represents and warrants to the Administrative
Agent [, the [U.S.][Canadian][UK] L/C Issuer and the [U.S. Dollars][Canadian
Dollars][Sterling][Euro] Swing Line Lender] and each Lender that:
1. The representations and warranties contained in Section 3 of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
2. No event has occurred and is continuing that constitutes an Event of Default
or a Default.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[SITEL, LLC]

[CLIENTLOGIC HOLDING LIMITED]

[SITEL CANADA CORPORATION]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX V
EXHIBIT D
FORM OF EXTENSION ELECTION
[Insert Name of Lender]
[Insert Address of Lender]
Goldman Sachs Credit Partners L.P.,
as Administrative Agent
200 West Street
New York, New York 10282-2198
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 30, 2007, among
SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”), ClientLogic
Holding Limited, a company incorporated in England and Wales under company
number 3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), the other Credit Parties party thereto, the
Lenders from time to time party thereto, Goldman Sachs Credit Partners L.P., as
Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together with its
permitted successor(s) in such capacity, “Administrative Agent”) and Collateral
Agent (together with its permitted successor(s) in such capacity, “Collateral
Agent”), and General Electric Capital Corporation, as Syndication Agent (in such
capacity, “Syndication Agent”) (as amended as of December 9, 2008, as amended as
of April 21, 2009, as amended as of February 18, 2010, as amended as of May 12,
2011 and as it may be further amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.
[Insert name of Lender] hereby notifies the Administrative Agent of its election
to convert $__________ aggregate principal amount of [Insert type of Original
Term Loan or previously extended Term Loan, as applicable, to be
converted]/[Insert type of Original Revolving Commitments or previously extended
Revolving Commitments, as applicable, to be converted] [(and Revolving Loans
thereunder)] into [Insert Name of Extended Term Loans]/[Insert Name of Extended
Revolving Commitments (and related Extended Revolving Loans)] on [Insert
conversion date] on the terms and conditions specified in the [Term Loan
Extension Request]/[Revolving Loan Extension Request] referred to above.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[Insert Name of Lender]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX VI
EXHIBIT E
FORM OF EXTENSION AGREEMENT
[Insert Names of Lenders]
[Insert Addresses of Lenders]
[Date]
[SITEL, LLC][ClientLogic Holding Limited][SITEL CANADA CORPORATION]
c/o SITEL Worldwide Corporation
Two American Center
3102 West End Avenue, Suite 1000
Nashville, TN 37203
Attention: Mr. Neal Miller, Treasurer
Telecopier No.: 615-301-7377
Telephone No.: 615-301-7150
Goldman Sachs Credit Partners L.P.,
as Administrative Agent
200 West Street
New York, New York 10282-2198
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of January 30, 2007, among
SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”), ClientLogic
Holding Limited, a company incorporated in England and Wales under company
number 3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), the other Credit Parties party thereto, the
Lenders from time to time party thereto, Goldman Sachs Credit Partners L.P., as
Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together with its
permitted successor(s) in such capacity, “Administrative Agent”) and Collateral
Agent (together with its permitted successor(s) in such capacity, “Collateral
Agent”), and General Electric Capital Corporation, as Syndication Agent (in such
capacity, “Syndication Agent”) (as amended as of December 9, 2008, as amended as
of April 21, 2009, as amended as of February 18, 2010, as amended as of May 12,
2011 and as it may be further amended, restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



Each Lender party to this letter agreement (this “Extension Agreement”, and each
such Lender, an “Extending Lender”) hereby severally agrees to convert on
[Insert effective date], as applicable, (i) the [Insert type of Original
Revolving Commitments or previously extended Revolving Commitment, as
applicable] set forth on such Lender’s applicable Extension Election and
Revolving Loans thereunder to an Extended [U.S.][Canadian][UK] Revolving
Commitment and related Extended [U.S.][Canadian][UK] Revolving Loans with the
terms set forth on Annex I hereto and/or (ii) the [Insert applicable Original
Term Loans or previously extended Term Loans, as applicable] set forth on such
Lender’s applicable Extension Election to Extended [U.S.][Euro][Sterling] Term
Loans with the terms set forth on Annex II hereto. Each Extended
[U.S.][Canadian][UK] Revolving Commitment and related Extended
[U.S.][Canadian][UK] Revolving Loans and each Extended [U.S.][Euro][Sterling]
Term Loan provided pursuant to this Extension Agreement shall be subject to the
terms and conditions set forth in the Credit Agreement. Each Extending Lender
also agrees that the provisions set forth on Annexes I and II attached hereto
shall be applicable to its Extended [U.S.][Canadian][UK] Revolving Commitments
and related Extended [U.S.][Canadian][UK] Revolving Loans and/or Extended
[U.S.][Euro][Sterling] Term Loans, as applicable.
[The [U.S.][Canadian][UK] L/C Issuer party to this Extension Agreement (the
“Extending Issuing Bank”) hereby agrees to extend its commitment under the
Credit Agreement to issue Letters of Credit until the scheduled final maturity
date and commitment termination date of the Extended [U.S.][Canadian][UK]
Revolving Commitments and related Extended [U.S.][Canadian][UK] Revolving Loans
set forth on Annex I hereto. Each Letter of Credit shall be subject to the terms
and conditions set forth in the Credit Agreement.]
[The [U.S. Dollars][Canadian Dollars][Sterling][Euro] Swing Line Lender party to
this Extension Agreement (the “Extending Swing Line Lender”) hereby agrees to
extend its commitment to make Swing Line Loans until the scheduled final
maturity date and commitment termination date of the Extended
[U.S.][Canadian][UK] Revolving Commitments and related Extended
[U.S.][Canadian][UK] Revolving Loans set forth on Annex I hereto. Each Swing
Line Loan shall be subject to the terms and conditions set forth in the Credit
Agreement.]
Each Extending Lender hereby:
1. confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements delivered
pursuant thereto and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Extension Agreement;
2. agrees that it will, independently and without reliance upon the
Administrative Agent, the other Agents, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto;
3. appoints and authorizes the Agents to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents or any other instrument

 



--------------------------------------------------------------------------------



 



or document furnished pursuant thereto as are delegated to the Agents by the
terms thereof, together with such powers as are reasonably incidental thereto;
4. as applicable, agrees that (1) its Extended [U.S.][Canadian][UK] Revolving
Commitments resulting from the effectiveness of this Extension Agreement (if
any) shall be referred to as “[ ] Extended [U.S.][Canadian][UK] Revolving
Commitments” and (2) its Extended [U.S.][Canadian][UK] Term Loans resulting from
the effectiveness of this Extension Agreement (if any) shall be referred to as
“[ ] Extended [U.S.][Euro][Sterling] Term Loans”;
5. authorizes the Agents to execute such amendments to the Loan Documents as are
considered to be necessary or advisable pursuant to Section 1.17 of the Credit
Agreement;
6. agrees that it will continue to perform, in accordance therewith, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender;
7. to the extent required by Section 1.11 of the Credit Agreement, in the case
of each Non-US Lender, attaches the forms prescribed by the Internal Revenue
Service of the United States, certifying as to its entitlement to a complete
exemption from United States withholding taxes with respect to all payments to
be made under the Credit Agreement and the other Loan Documents; and
8. (a) acknowledges and agrees that the Fourth Amendment complies in all
respects with the Credit Agreement (prior to giving effect to the Fourth
Amendment), including Section 11.1 thereof, and consents and agrees to the
amendments and other agreements made in the Second Amendment, (b) acknowledges
and agrees that this Extension Agreement complies in all respects with the
Credit Agreement, including Sections 1.17 and 11.1 thereof, and (c) consents in
accordance with the Credit Agreement, including Sections 1.17 and 11.1 thereof,
to the extensions and other agreements contemplated herein.
Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Extension Agreement and consents to
the supplement of the Fourth Amendment and/or the Credit Agreement effected
pursuant to this Extension Agreement. Each Credit Party hereby confirms that the
Guaranty by such Credit Party will continue to guarantee, to the fullest extent
possible in accordance with such Guaranty, the payment and performance of all
applicable Obligations. Each Credit Party hereby confirms that each relevant
Collateral Document to which it is a party or otherwise bound and all Collateral
of such Credit Party encumbered thereby will continue to secure, to the fullest
extent possible in accordance with such Collateral Document, the payment and
performance of all Obligations of such Credit Party.
Each Credit Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound, as amended (including as amended and
modified by this Extension Agreement), shall continue in full force and effect
and that all of its obligations thereunder shall not be impaired or limited by
the execution or effectiveness of this Extension Agreement. Each Credit Party
represents and warrants that, after giving effect to the amendments and other
agreements made in this Extension Agreement, all representations and warranties
made by it in each Loan Document to which it is a party or otherwise bound are
true and correct in all material

 



--------------------------------------------------------------------------------



 



respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
The [U.S.][Canadian][UK] Borrower and each other Credit Party party hereto has
duly authorized, executed (if applicable) and recorded (or caused to be
recorded) in each appropriate governmental office all relevant filings and
recordations to ensure that the Extended [U.S.][Canadian][UK] Revolving
Commitments and Extended [U.S.][Euro][Sterling] Term Loans are secured in
accordance with the Collateral Documents (other than with respect to
modification agreements to Mortgages that shall be provided no later than [__]
days (or such greater number of days as agreed to by Administrative Agent in its
sole discretion) following the effective date of this Extension Agreement).
In order to induce Lenders the [U.S.][Canadian][UK] L/C Issuer and/or the [U.S.
Dollars][Canadian Dollars][Sterling][Euro] Swing Line Lender] to enter into this
Extension Agreement and to supplement the Fourth Amendment and/or the Credit
Agreement in the manner provided herein, the [U.S.][Canadian][UK] Borrower and
each other Credit Party represents and warrants to the Administrative Agent and
each Lender [, the [U.S.][Canadian][UK] L/C Issuer and/or the [U.S.
Dollars][Canadian Dollars][Sterling][Euro] Swing Line Lender] that the following
statements are true and correct in all material respects:
1. Each Credit Party which is party hereto has all requisite power and authority
to enter into this Extension Agreement.
2. The execution and delivery of this Extension Agreement by each Credit Party
that is a party hereto have been duly authorized by all necessary action on the
part of each such Credit Party.
3. The execution, delivery and performance by each Credit Party of this
Extension Agreement (including the extensions of maturity contemplated hereby)
does not and will not (i) violate any applicable law or regulation, or any order
or decree of any court or Governmental Authority except where such violation
would not reasonably be expected to have a Material Adverse Effect, (ii)
contravene any provision of such Person’s charter, bylaws or partnership or
operating agreement, memorandum or articles of association (or equivalent) as
applicable, (iii) conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound except where such conflict, breach or
default would not reasonably be expected to have a Material Adverse Effect,
(iv) result in the creation or imposition of any Lien upon any material property
of such Person other than those in favor of Collateral Agent, on behalf of
itself and Secured Parties, pursuant to the Loan Documents other than Liens
permitted hereunder and (v) require the consent or approval of any Governmental
Authority, other than those which have been (or will be within any applicable
statutory time limits) duly obtained, made or complied with on or prior to the
date hereof.

 



--------------------------------------------------------------------------------



 



4. No registration with, consent or approval of, or notice to, or other action
to, with or by, any Governmental Authority is or will be required in connection
with the execution and delivery by each Credit Party of this Extension
Agreement.
5. This Extension Agreement has been duly executed and delivered by each of the
Credit Parties that is a party thereto and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
6. After giving effect to the amendments and other agreements made in this
Extension Agreement, the representations and warranties contained in Section 3
of the Credit Agreement (after giving effect to this Extension Agreement) are
and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
7. After giving effect to the amendments and other agreements made in this
Extension Agreement, no event has occurred and is continuing that would
constitute an Event of Default or a Default.
Upon the execution of a counterpart of this Extension Agreement by the
[U.S.][Canadian][UK] Borrower and each other Credit Party, each Extending Lender
[, the [U.S.][Canadian][UK] L/C Issuer [and] the [U.S. Dollars][Canadian
Dollars][Sterling][Euro] Swing Line Lender], the delivery to the Administrative
Agent of a fully executed copy hereof (including by way of counterparts and by
electronic delivery) and the payment of any fees required in connection
herewith, this Extension Agreement and the conversions, extensions and other
agreements contemplated herein shall become effective as of [Insert effective
date]. The parties hereto agree that (a) the aggregate principal amount of
[Insert applicable Original Term Loans or previously extended Term Loans, as
applicable] converted into Extended [U.S.][Euro][Sterling] Term Loans pursuant
to this Extension Agreement is $____________, (b) the aggregate principal amount
of [Insert applicable Original Revolving Commitments or previously converted
Revolving Commitments, as applicable] converted into Extended
[U.S.][Canadian][UK] Revolving Commitments pursuant to this Extension Agreement
is $________________ and (c) the aggregate principal amount of Revolving Loans
related to [Insert applicable Revolving Commitments] converted into Extended
[U.S.][Canadian][UK] Revolving Loans pursuant to this Extension Agreement is
$________________.
After the effectiveness of this Extension Agreement in accordance with the
preceding paragraph, this Extension Agreement may only be changed, modified or
varied by written instrument in accordance with the requirements for the
modification of Loan Documents pursuant to Section 11.1 of the Credit Agreement.
THIS EXTENSION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED

 



--------------------------------------------------------------------------------



 



AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
This Extension Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

[Insert Lender, [U.S.][Canadian][UK] L/C Issuer
[and] the [U.S. Dollars][Canadian
Dollars][Sterling][Euro] Swing Line Lender
signature block]
                     

 



--------------------------------------------------------------------------------



 



         

            ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

SITEL, LLC
      By:           Name:           Title:           CLIENTLOGIC HOLDING LIMITED
      By:           Name:           Title:           SITEL CANADA CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL WORLDWIDE CORPORATION
      By:           Name:           Title:           SITEL OPERATING CORPORATION
      By:           Name:           Title:           SERVICE ZONE HOLDINGS, LLC
      By:           Name:           Title:           CATALOG RESOURCES, INC.
      By:           Name:           Title:           SITEL INTERNATIONAL
HOLDINGS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            1293219 ONTARIO INC.
      By:           Name:           Title:           1293220 ONTARIO INC.
      By:           Name:           Title:           SITEL MEXICO S.A. DE C.V.
      By:           Name:           Title:           CLIENTLOGIC (UK) HOLDING
LIMITED
      By:           Name:           Title:           CLIENTLOGIC LIMITED
      By:           Name:           Title:           CLIENTLOGIC (UK) LIMITED
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL INTERNATIONAL, LLC
      By:           Name:           Title:           NATIONAL ACTION FINANCIAL
SERVICES, INC.
      By:           Name:           Title:           SITEL CUSTOMER CARE, INC.
      By:           Name:           Title:           SITEL TELESERVICES CANADA,
INC.
      By:           Name:           Title:           SITEL (BVI) INTERNATIONAL,
INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL EUROPE LIMITED
      By:           Name:           Title:           SITEL UK LIMITED
      By:           Name:           Title:           SITEL NEW ZEALAND LIMITED
      By:           Name:           Title:           CLIENTLOGIC B.V.
      By:           Name:           Title:           SYSTEMS INTEGRATED
TELEMARKETING NETHERLANDS B.V.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL GMBH
      By:           Name:           Title:           SRM INKASSO GMBH
      By:           Name:           Title:           SITEL IBERICA TELESERVICES,
S.A.U.
      By:           Name:           Title:           SITEL BELGIUM NV
      By:           Name:           Title:           SITEL FINANCE CORP.
      By:           Name:           Title:           SITEL PANAMA, S.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SITEL PHILIPPINES CORPORATION
      By:           Name:           Title:           SITEL INDIA LIMITED
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent
      By:           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



         

ANNEX I TO EXTENSION AGREEMENT
[Insert Extended Revolving Commitment economic terms specified in Extension
Request] 1
 

1   To include any Section 1.17 Additional Agreements.

 



--------------------------------------------------------------------------------



 



ANNEX II TO EXTENSION AGREEMENT
[Insert Extended Term Loan economic terms specified in Extension Request] 7
 

7   To include any Section 1.17 Additional Agreements.

 



--------------------------------------------------------------------------------



 



ANNEX VII
EXHIBIT F TO
CREDIT AGREEMENT
JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of [__________ __, 20__] (this “Agreement”), by
and among [NEW LENDERS] (each a “Lender” and collectively the “Lenders”), SITEL,
LLC, a Delaware limited liability company (“U.S. Borrower”), CLIENTLOGIC HOLDING
LIMITED, a company incorporated in England and Wales under company number
3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), as
Syndication Agent, and GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
Administrative Agent.
RECITALS:
          WHEREAS, reference is hereby made to the Credit Agreement, dated as of
January 30, 2007, by and among Borrowers, the Guarantors party thereto, the
Lenders from time to time party thereto, GECC, as Syndication Agent, GSCP, as
Administrative Agent and Collateral Agent and the other agents party thereto (as
amended as of December 9, 2008, as amended as of April 21, 2009, as amended as
of February 18, 2010, as amended as of May 12, 2011 and as it may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement’’; the terms defined therein and not otherwise defined herein
being used herein as therein defined); and
          WHEREAS, subject to the terms and conditions of the Credit Agreement,
[U.S.][Canadian][UK] Borrower may obtain Refinancing [[U.S.][Canadian][UK]
Revolving] [[U.S.][Euro][Sterling] Term Loan] Commitments by entering into one
or more Joinder Agreements with the Refinancing [[U.S.][Canadian][UK] Revolving]
[[U.S.][Euro][Sterling] Term] Lenders, as applicable.
          NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
          Each Lender party hereto hereby agrees to commit to provide its
respective Refinancing [[U.S.][Canadian][UK] Revolving] [[U.S.][Euro][Sterling]
Term Loan] Commitment as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:
          Each Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and

 



--------------------------------------------------------------------------------



 



without reliance upon the Administrative Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
and Syndication Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent and Syndication Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
          Each Lender hereby agrees to make its Refinancing
[[U.S.][Canadian][UK] Revolving] [[U.S.][Euro][Sterling] Term Loan] Commitment
on the following terms and conditions8:

1.   Applicable Margin. The Applicable Margin for each Tranche [__] Refinancing
[U.S.][Euro][Sterling] Term Loan shall mean, as of any date of determination,
[___]% per annum.

2.   Principal Payments. The [U.S.][UK] Borrower shall make principal payments
on the Tranche [__] Refinancing [U.S.][Euro][Sterling] Term Loans in
installments on the dates and in the amounts set forth below:

          (B)     Scheduled     Repayment of (A)   Tranche [__] Payment  
[U.S.][Euro][Sterling] Term Date   Loans
 
  $__________
 
  $__________
 
  $__________
 
  $__________
 
  $__________
 
  $__________
 
  $__________
 
  $__________

 

8    Insert completed items 1-7 as applicable, with respect to Refinancing
[U.S.][Euro][Sterling] Term Loans with such modifications as may be agreed to by
the parties hereto to the extent consistent with Section 1.18 of the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



          (B)     Scheduled     Repayment of (A)   Tranche [__] Payment  
[U.S.][Euro][Sterling] Term Date   Loans
 
  $__________
 
  $__________
 
  $__________
 
  $__________
 
  $__________
 
  $__________
TOTAL
  $__________

3.   Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Tranche [__] Refinancing [U.S.][Euro][Sterling] Term Loans set forth above
shall be reduced in connection with any voluntary or mandatory prepayments of
the Tranche [__] Refinancing [U.S.][Euro][Sterling] Term Loans in accordance
with Section 1.3 of the Credit Agreement; and provided further, that the Tranche
[__] Refinancing [[U.S.][Euro][Sterling] Term Loans and all other amounts under
the Credit Agreement with respect to the Tranche [__] Refinancing
[U.S.][Euro][Sterling] Term Loans shall be paid in full on ______________, 20__
(the “Refinancing [U.S.][Euro][Sterling] Term Loans Maturity Date”) and the
final installment payable by the [U.S.][UK] Borrower in respect of the Tranche
[__] Refinancing [U.S.][Euro][Sterling] Term Loans on such date shall be in an
amount, if such amount is different from the amount specified above, sufficient
to repay all amounts owing by the [U.S.][UK] Borrower under the Credit Agreement
with respect to the Tranche [__] Refinancing [U.S.][Euro][Sterling] Term Loans.
  4.   Prepayment Fees. The [U.S.][UK] Borrower agrees to pay to each
Refinancing [U.S.][Euro][Sterling] Term Lender the following prepayment fees, if
any: [__________].

[Insert other additional prepayment provisions with respect to Refinancing
[U.S.][Euro][Sterling] Term Loans in each case, consistent with the requirements
of Section 1.18 of the Credit Agreement.]

 



--------------------------------------------------------------------------------



 



5.   Other Fees. The [U.S.][Canadian][UK] Borrower agrees to pay each
Refinancing [[U.S.][Canadian][UK] Revolving] [[U.S.][Euro][Sterling] Term]
Lender its Pro Rata Share of an aggregate fee equal to [________ __, ____] on
[_________ __, ____].

6.   Proposed Borrowing. This Agreement represents the [U.S.][UK] Borrower’s
request to borrow Tranche [__] Refinancing [U.S.][Euro][Sterling] Term Loans
from the Refinancing [U.S.][Euro][Sterling] Term Lender as follows (the
“Proposed Borrowing”):

  a.   Business Day of Proposed Borrowing: ___________, ____

  b.   Amount of Proposed Borrowing: $___________________

                     
 
  c. Interest rate option:   ¨   a.   Index Rate Loan(s)
 
                   
 
          ¨   b.   LIBOR Loan(s) with an initial interest
period of _____
 
                   
 
          ¨   c.   EURIBOR Rate Loan(s) with an initial
interest period of _____
 
                   
 
          ¨   d.   BA Rate Loan(s) with an initial interest
period of _____

7.   [New Lenders. Each Refinancing [[U.S.][Canadian][UK] Revolving]
[[U.S.][Euro][Sterling] Term] Lender acknowledges and agrees that upon its
execution of this Agreement [and the making of Tranche [__] Refinancing
[U.S.][Euro][Sterling] Term Loans] that such Refinancing [[U.S.][Canadian][UK]
Revolving] [[U.S.][Euro][Sterling] Term] Lender shall become a “Lender” under,
and for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.]9

8.   Credit Agreement Governs. Except as set forth in this Agreement,
[Refinancing [U.S.][Canadian][UK] Revolving Loans] [Tranche [__] Refinancing
[U.S.][Euro][Sterling] Term Loans] shall otherwise be subject to the provisions
of the Credit Agreement and the other Loan Documents.

9.   Borrower’s Certifications. By its execution of this Agreement, the
[U.S.][Canadian][UK] Borrower hereby certifies that:

  i.   The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on

 

9   Insert bracketed language if the lending institution is not already a
Lender.

 



--------------------------------------------------------------------------------



 



      and as of the date hereof to the same extent as though made on and as of
the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date;

  ii.   No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

  iii.   Each of the Borrowers has satisfied all conditions which the Credit
Agreement provides shall be performed or satisfied by it on or before the date
hereof with respect to the effectiveness of this Agreement.

10.   Borrower Covenants. By its execution of this Agreement, the
[U.S.][Canadian][UK] Borrower hereby covenants that:

  i.   [The [U.S.][Canadian][UK] Borrower shall make any payments required
pursuant to Section 1.18 of the Credit Agreement in connection with the
Refinancing [U.S.][Canadian][UK] Revolving Commitments;]10 and

  ii.   The [U.S.][Canadian][UK] Borrower shall deliver or cause to be delivered
the following legal opinions and documents: [___________], together with all
other legal opinions and other documents reasonably requested by Administrative
Agent in connection with this Agreement.

11.   Eligible Assignee. By its execution of this Agreement, each Refinancing
[[U.S.][Canadian][UK] Revolving][[U.S.][Euro][Sterling] Term] Lender represents
and warrants that it is an Eligible Assignee.

12.   Notice. For purposes of the Credit Agreement, the initial notice address
of each Refinancing [[U.S.][Canadian][UK] Revolving][[U.S.][Euro][Sterling]
Term] Lender shall be as set forth below its signature below.

13.   Non-US Lenders. For each Refinancing [[U.S.][Canadian][UK]
Revolving][[U.S.][Euro][Sterling] Term] Lender that is a Non-US Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Refinancing [[U.S.][Canadian][UK] Revolving][[U.S.][Euro][Sterling] Term]
Lender may be required to deliver to Administrative Agent pursuant to subsection
1.11(c) of the Credit Agreement.

 

10   Select this provision in the circumstance where the Lender is a Refinancing
[U.S.][Canadian][UK] Revolving Lender.

 



--------------------------------------------------------------------------------



 



14.   Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Tranche [__] Refinancing
[[U.S.][Euro][Sterling] Term] [[U.S.][Canadian][UK] Revolving] Loans made by
Refinancing [[U.S.][Canadian][UK] Revolving][[U.S.][Euro][Sterling] Term]
Lenders in the Register.   15.   Amendment, Modification and Waiver. This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.   16.   Entire Agreement. This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.   17.   GOVERNING LAW. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.   18.   Severability. Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.  
19.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].

            [NAME OF LENDER]
      By:           Name:           Title:  

Notice Address:

Attention:
Telephone:
Facsimile:        SITEL, LLC
      By:           Name:           Title:           CLIENTLOGIC HOLDING LIMITED
      By:           Name:           Title:           SITEL CANADA CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SITEL WORLDWIDE CORPORATION
      By:           Name:           Title:           SITEL OPERATING CORPORATION
      By:           Name:           Title:           SERVICE ZONE HOLDINGS, LLC
      By:           Name:           Title:           CATALOG RESOURCES, INC.
      By:           Name:           Title:           SITEL INTERNATIONAL
HOLDINGS, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            1293219 ONTARIO INC.
      By:           Name:           Title:           1293220 ONTARIO INC.
      By:           Name:           Title:           SITEL MEXICO S.A. DE C.V.
      By:           Name:           Title:           CLIENTLOGIC (UK) HOLDING
LIMITED
      By:           Name:           Title:           CLIENTLOGIC LIMITED
      By:           Name:           Title:           CLIENTLOGIC (UK) LIMITED
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SITEL INTERNATIONAL, LLC
      By:           Name:           Title:           NATIONAL ACTION FINANCIAL
SERVICES, INC.
      By:           Name:           Title:           SITEL CUSTOMER CARE, INC.
      By:           Name:           Title:           SITEL TELESERVICES CANADA,
INC.
      By:           Name:           Title:           SITEL (BVI) INTERNATIONAL,
INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            SITEL EUROPE LIMITED
      By:           Name:           Title:           SITEL UK LIMITED
      By:           Name:           Title:           SITEL NEW ZEALAND LIMITED
      By:           Name:           Title:           CLIENTLOGIC B.V.
      By:           Name:           Title:           SYSTEMS INTEGRATED
TELEMARKETING NETHERLANDS B.V.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SITEL GMBH
      By:           Name:           Title:           SRM INKASSO GMBH
      By:           Name:           Title:           SITEL IBERICA TELESERVICES,
S.A.U.
      By:           Name:           Title:           SITEL BELGIUM NV
      By:           Name:           Title:           SITEL FINANCE CORP.
      By:           Name:           Title:           SITEL PANAMA, S.A.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            SITEL PHILIPPINES CORPORATION
      By:           Name:           Title:           SITEL INDIA LIMITED
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Consented to by:

            GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent
      By:           Authorized Signatory              GOLDMAN SACHS CREDIT
PARTNERS L.P.,
as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO JOINDER AGREEMENT

          Name of Lender   Type of Commitment   Amount
[___________________]
  Refinancing   $_________________
 
  [[U.S.][Canadian][UK]    
 
  Revolving]    
 
  [[U.S.][Euro][Sterling] Term    
 
  Loan] Commitment    
 
       
 
      Total: $_________________

 